BHATIA & ASSOCIATES PLLC

ATTORNEYS & COUNSELORS AT LAW
Satishbhatiaus@yahoo.com

Satish K. Bhatia 38 West 32nd St., Ste. 1511
New York, New York 10001
Joseph F. Kasper* T: (212) 239-6898
*of counsel F: (212)594-7986
May 6, 2019
By ECF

Hon. Judge Sterling Johnson, Jr.
Eastern District of New York
225 Cadman Plaza, East
Brooklyn, New York 11201
Hon. Judge Chery! L. Pollak
Eastern District of New York

225 Cadman Plaza, East
Brooklyn, New York 11201

Re: Star Cable NA, Ine. v. Total Cable USA LLC and 1StopMedia and Entertainment;
Fully Briefed Motion for Summary Judgment
Case No.: 16-CV-04067

Dear Hon. Judge Johnson & Hon. Judge Pollak,

Enclosed please find the fully briefed motion for summary judgment filed by the
Defendants Total Cable USA LLC and |stop Media & Entertainment Inc. The motion for
summary Judgment was served on March 25, 2019 on the Plaintiffs attorney. The opposition
was received on April 23, 2019 beyond the date provided in the briefing schedule, though I
consented in the change of briefing schedule, no Court approval was obtained by the Plaintiffs
Counsel. The Defendant’s reply to the opposition was served on May 4, 2019. Also enclosed is
the covering letter for the serving the motion for summary judgment on the Plaintiff on March

25, 2019.

Page 1 of 2
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 2 of 330 PagelD #: 815

Respectfully Submitted,

/sf
Satish K. Bhatia (SB9222)

To: Michael Cassell, Esq.
Via: ECF

Page 2 of 2
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 3 of 330 PagelD #: 816

BHATIA & ASSOCIATES PLLC

ATTORNEYS & COUNSELORS AT LAW
Satishbhatiaus@yahoo.com

Satish K Bhatia 38 West 32nd St., Ste. 1511
New York, New York 10601

Joseph F. Kasper* T: (212) 239-6898

*of counsel FP; (212)594-7980

By: Email mcassell@hogancassell.com & FedEx

March 25, 2019

Michael Cassell
500 North Broadway, Suite 153
Jericho, New York 11753

RE: Star Cable v Total Cable USA LLC; Index No. 16-cv-4067
Dear Michael,

Enclosed is the notice of motion and supporting documents as ordered by the

Honorable Judge.

Yours Truly,

is/

Satish K. Bhatia, Esq. (Sb9222)

38 WEST 328° STREET, SUITE 1511, NEW YORK, NY 10001
PHONE: 212-239-6898 FAX; 212-594-7980 EMAIL: satishbhaliaus@yahoo.com
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

x

STAR CABLE NA, INC.,, Docket No. 16-cv-04067
Plaintiff,

 

VS.

TOTAL CABLE USA LLC. and RADIANT IPTV

Defendants.

 

x
AMENDED NOTICE OF MOTION SEEKING SUMMARY JUDGMENT TO DISMISS
THE COMPLAINT AGAINST ISTOPMEDIA & ENTERTAINMENT INC, d/b/a
RADIANT IPTV

PLEASE TAKE NOTICE that on May 7, 2019, or as soon as counsel can be heard, at
the United States District Court, 225 Cadman Plaza East, Brooklyn, NY 11201, before the
Honorable Sterling Johnson Jr., U.S.D.J., the Defendant 1 Stopmedia & Entertainment Inc. by its
attorneys Bhatia & Associates PLLC, will move this Court secking summary judgment to
dismiss the complaint against the Defendant 1Stopmedia & Entertainment Inc. by along with any
other just and proper relief. The opposition to the motion is due on April 9, 2019 and the
response to the opposition is due on April 25, 2019.

Dated: April 3, 2019
Respectfully submitted,
/sf

SATISH K. BHATIA, ESQ.(SB9222),
Bhatia & Associates PLLC

38 West, 32" Street, Suite #1511
New York, NY 16001

Tel: 212-239-6898

Fax: 212-594-7980
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 5 of 330 PagelD #: 818

To: Michael Cassell
500 North Broadway, Suite 153
Jericho, New York 11753
(516) 942-4700
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
- —_ x

 

STAR CABLE NA, INC,, Docket No 16-cv-04067
Assigned Judge Hon. Pollak

Plaintiff, AFFIRMATION IN
SUPPORT OF NOTICE
OF MOTION SEEKING
SUMMARY JUDGMENT
TO DISMISS THE
COMPLAINT
VS.

TOTAL CABLE USA LLC. and ISTOPMEDIA AND

ENTERTAINMENT, INC. d/b/a RADIANT IPTV,

ABC, INC., XYZ CORP. and JOHN DOES 1-10

Defendants.
x
Satish K, Bhatia, the attorney of record for Total Cable USA LLC and [Stopmedia &

 

Entertainment Inc. d/b/a Radiant IPTV who is associated with Bhatia & Associates PLLC
affirms under penalty of perjury as follows:
1. lam associated with Bhatia & Associates PLLC, the attorney of the record for the
Defendants Total Cable USA LLC and 1Stopmedia & Entertainment Inc. d/b/a Radiant
IPTV and as such I am familiar with the facts and circumstances of this case.
2. Jam making this affirmation in support of the Defendant 1Stopmedia & Entertainment
Inc, d/b/a Radiant IPTV’s motion seeking summary judgment to dismiss the complaint
inter alia on the ground that the Defendant 1Stopmedia & Entertainment Inc. d/b/a
Radiant IPTV has been broadcasting channels with the consent and on the basis of the

written agreements with the content owners and the Plaintiff Star Cable NA, Inc. has no

Page Lof 8
exclusive rights to broadcast channels as alleged in paragraph | of the second amended
complaint.

. On or about July 22, 2016, the Plaintiff Star Cable NA Inc. had commenced the present
action against the Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV
alleging copyright violations of various channels in which the Plaintiff has alleged
exclusive rights to broadcast (Docket No. 1, July 26, 2016). Subsequently, on or about
July 6, 2017, the Plaintiff Star Cable NA Inc. filed a second amended complaint (Docket
No. 38, July 6, 2017). In paragraph 1 of the complaint, the Plaintiff alleged that the
Plaintiff has exclusive rights in the United States and Canada to distribute the
programming services including i) Independent TV; ii) Jamuna TV; iii) Channel 16; iv)
My TV; v) Asian TV; vi) Banglavision; vii) Ekushey TV viii) Somoy. The copy of the
second amended complaint is annexed with this affirmation as Exhibit A.

. Onor about August 28, 2017, the Defendant 1Stopmedia & Entertainment Inc. d/b/a
Radiant IPTV filed an answer to the second amended complaint. In paragraph 1 of the
answer, the Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV submitted
that 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV is not involved in the sale and
distribution of Somoy TV. Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant
IPTV denied the allegations in paragraph 1 of the complaint, that the Defendant is in
violation of the Plaintiff's exclusive rights. In paragraph 51 of the first counterclaim,
Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV submitted that
Defendant enjoys its rights and privileges directly from the overseas television channels
who are the content owners. In paragraph 55 of the answer, Defendant 1Stopmedia &

Entertainment Inc. d/b/a Radiant IPTV submitted that in addition to the channels

Page 2 of 8
mentioned in paragraph | of the second amended complaint, except Somoy TV, the
Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV also has legal rights to
broadcast Channel 16, Asian TV, Channel 1 TV, Boishakhi TV, ATN & Bangla and
ATN & News. In paragraph 6 of the answer, 1Stopmedia & Entertainment Inc. d/b/a
Radiant IPTV submitted that on information and belief, the overseas content owners have
terminated the agreements with the Plaintiff to broadcast various channels and/or is in the
process of terminating the agreements with the Plaintiffs right to broadcast channels.

. During discovery, 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV requested the
Plaintiffs attorney to provide responses to the request for documents by the Defendant
1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV. In response to request #1, the
Plaintiff provided the agreements with Independent TV, Jamuna TV, Channel 16, MyTV,
Asian TV, Banglavision, Ekushey, Boishakhi TV and Somoy TV. The agreement
between Star Cable NA, Inc. and Boishakhi TV was executed on June 16, 2015, signed
by Tipu Alam on behalf of Boishakhi TV. The copy of the said agreement is annexed
with this affirmation as Exhibit Al. The Court will note that clause 1 of the agreement
provides that affiliate shall have non-exclusive rights to distribute the services. In
addition, Tipu Alam, who signed the agreement on behalf of Boishakhi TV sent a letter to
Star Cable NA, Inc. on March 8, 2017 dismissing the letter of agreement. Tipu Alam
also filed a declaration on December 14, 2017 in which he alleged in paragraph 3 of the
declaration that terms of the agreement were not renewed as Star Cable NA, Inc. did not
honor their part of the agreement. In paragraph 4 of the declaration, Tipu Alam alleged

that Star Cable NA, Inc. has no right to distribute the services of Boishakhi TV. The

Page 3 of 8
copy of the letter dated March 8, 2017 and the copy of the declaration dated December
14, 2017 are collectively annexed as Exhibit B.

. In response to the request to production of documents, the Plaintiff also provided an
agreement between Star Cable NA, Inc. and Independent TV Ltd. dated November 26,
2014 for a period of three years. This agreement expired in 2017. Star Cable NA, Inc.
has not provided any other agreement showing that the agreement dated November 26,
2104 was ever renewed or a new agreement was executed between the parties. The copy
fop the agreement dated November 26, 2014 is annexed with this affirmation as Exhibit
OF

. The Plaintiff also provided an agreement between Star Cable NA, Inc. and Jamuna TV
dated December 1, 2014. The agreement was for three years and Star Cable NA, Inc. did
not provide any agreement showing that this agreement was ever renewed or that a new
agreement was executed between the parties. The copy of the agreement with Jamuna
TY is annexed with this affirmation as Exhibit D. Saiful Siddique in his affidavit stated
that Channel 16 is no longer in circulation and it is not broadcasting. In addition,
Channel 16 also entered into agreement with Lalon TV on July 9, 2012 for a term of ten
years. The copy of the agreement between Star Cable NA, Inc, and Channel 16 and the
agreement between Lalon TV and Channel 16 are annexed with this affirmation as
Exhibit E and Exhibit F.

. The various content owners have entered into agreement with the Defendant 1 Stopmedia
& Entertainment Inc. d/b/a Radiant IPTV. Jamuna TV provided a certification dated
January 10, 2017 in which Jamuna TV certified that 1Stopmedia & Entertainment Inc.

d/b/a Radiant IPTV is their client and Jamuna TV provided rights to broadcast Jamuna

Page 4 of 8
10.

Mi.

12.

13.

TV in North America and Canada. In the certification, Jamuna TV specified that no
other organization has any valid exclusive rights with Jamuna TV. Said certification was
signed by ASM Arifur Rahman, head of broadcasting operations of Jamuna TV. The
copy of said certification is annexed with this affirmation as Exhibit G.

On January 9, 2017, Shamo! Bangla Media Ltd. provided a certification that Star Cable
NA, Inc. had no valid agreement to broadcast Banglavision. The copy of the certification
signed by the managing director of Banglavision is annexed with this affirmation as
Exhibit H.

On September 1, 2017, MyTv provided a certificate that Star Cable NA, Inc. has no valid
legal agreement with V.M. International Lid. (mytv) and Star Cable NA, Inc. has
absolutely no rights to broadcast or represent MyTV channel anywhere in the world. The
copy of said certification is annexed with this affirmation as Exhibit 1.

On August 23, 2016, Fakrool Alam of Ekushey TV wrote a letter to Sajid Sohail, the
director of Star Cable NA, Inc. terminating the channel partnership agreement with Star
Cable NA, Inc. The copy of the said letter is annexed with this affirmation as Exhibit J.
On or about June 6, 2016, an agreement was made between Asian Telecast Ltd. (Asian
TY) and [Stopmedia & Entertainment Inc. d/b/a Radiant IPTV granting distribution
rights to 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV for a minimum of three
years with automatic renewal for the next three years. The copy of the said agreement is
annexed with this affirmation as Exhibit K.

On or about November 20, 2014, a business agreement (exclusive) was executed between

Asian Telecast Ltd, (Asian TV) and 1Stopmedia & Entertainment Inc. d/b/a Radiant

Page 5 of 8
IPTV for a term of three years with automatic renewal for the next three years. The copy
of said agreement is annexed with this affirmation as Exhibit L.

14, On or about September 23, 2014, an agreement was made between ATN Bangla Ltd. and
IStepmedia & Entertainment Inc. d/b/a Radiant IPTV for a minimum period of three
years with an automatic renewal for another three years. The copy of the said agreement
is annexed with this affirmation as Exhibit M.

15. On or about December 1, 2014, an agreement was executed between ATN News TV and
1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV for a period of one year with
automatic renewal. The copy of the said agreement is annexed with this affirmation as
Exhibit N.

16. On June 1, 2015, an agreement was made between Boishakhi Media Ltd. (Boishakhi) and
IStopmedia & Entertainment Inc. d/b/a Radiant IPTV for a period of four years. The
copy of the said agreement is annexed with this affirmation as Exhibit O.

17, On or about May 25, 2014 an agreement was executed between International TV and
1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV. The copy of the agreement is
annexed with this affirmation as Exhibit P.

18. On or about September 12, 2013 an agreement was executed between Independent TV
and 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV. The copy of the agreement is
annexed with this affirmation as Exhibit Q.

19. All of the agreements executed between the various content owners and 1 Stopmedia &
Entertainment Inc. d/b/a Radiant IPTV have already been provided to the attorney of the
Plaintiff in response to the Plaintiff's request for discovery. The agreement provided by

the Plaintiff in response to the Defendant’s request for discovery do not establish that the

Page 6 of 8
20,

21,

22,

agreements with Star Cable NA, Inc. were exclusive. Moreover, those agreements have
already been terminated,

Saiful Siddique during his deposition has already testified that the various agreements
have been executed between he content owners and 1Stopmedia & Entertainment Inc,
d/b/a Radiant IPTV and those agreements are still in force.

Sajid Sohail appeared in the deposition on behalf of the Plaintiff. During the deposition,
the Defendant’s attorney Joseph F. Kasper specifically confronted all of the agreements
executed between the content owners and 1Stopmedia & Entertainment Inc. d/b/a Radiant
IPTV, Mr. Sohail did not deny the execution of the agreements between 1 Stopmedia &
Entertainment Inc. d/b/a Radiant IPTV and the content owners and his response was
simply that he was not aware of the agreements.

There is no triable issues of facts to be determined that Defendant 1Stopmedia &
Entertainment Inc. d/b/a Radiant IPTV has been broadcasting channels based on the
agreements they have with the content owners with the permission of the content owners.
On the contrary, the agreements, if any, with the content owners and the Plaintiff Star
Cable NA, Inc. have been terminated and Star Cable NA, Inc. has not rights to broadcast

the various channels.

WHEREFORE, the Defendants 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV
request that the motion for summary judgment seeking dismissal of the complaint be

granted along with any other just and proper relief.

Page 7 of 8
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 13 of 330 PagelD #: 826

Dated: March 25, 2019

/sf
Satish K. Bhatia, Esq.(Sb9222)
Bhatia & Associates PLLC
38W 324 St., Suite 1511
New York, NY 10001
T: (212)239-6898
F: (212) 594-7980
satishbhatiaus@yahoo.com

Page 8 of 8
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 14 of 330 PagelD #: 827

EXHIBIT A

 
Case 1:16-cv-04067-SJ-CLP Document38 Filed 07/06/17 Page Lof.11 PagelD #:,165

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

 

peorercwinc ane stesso era seer svure wae - - x
STAR CABLE NA, INC., 16-CV-04067 (SJ

Plaintiff,

SECOND
~against- AMENDED COMPLAINT

TOTAL CABLE USA LLC. and ISTOPMEDIA AND
ENTERTAINMENT, INC. d/b/a RADIANT IPTV,
ABC, INC,, XYZ CORP, and JOHN DOES 1-10,

Defendants,
ve neconsutsttsisteeearererereneretoeera ua warae seen one ae nx

 

The plaintiff, Star Cable NA, Inc. (“Plaintiff” or “Star Cable”), by its attorney, as and

for its Second Amended Complaint herein against the defendants, alleges the following: |
NATURE OF THE ACTION

1. The defendants in this action, Total Cable USA LLC. (“Total Cable”) and
1StopMedia and Entertainment, Inc. d/b/a Radiant IPTV (“Radiant”) (Total Cable and Radiant
will collectively be referred to as “Defendants”) are involved in the sale and distribution of
cable television services to their customers, which include various programming, to which they
are not entitled. The programming originates in Bangladesh via an internet protocol television
system (“IPTV”). Plaintiff is an IPTV cable television company that has exclusive rights, in
the United States and Canada, to distribute eight individual programming services, via the
signal delivery services IPTV, WiMax Wireless and Mobile TV. The exclusive services
originate in Bangladesh and include: i) Independent TV; ii) Jamuna TV; iti) Channel 16; iv} My
TV; v) Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV (sometimes
hereinafter referred to as the “Exclusive Services”). This is an action, based upon the discovery

that Defendants, in direct violation of Plaintiff's exclusive rights, are receiving and using,
Case 1:16-cv-04067-SJ-CLP Document 38 Filed 07/06/17 Page 2 of 11 PagelD #: 166

divulging or retransmitting such communications services, to which they are not entitled, for
the purposes of illegally selling said programming to customers of their businesses who
subscribe to the Exclusive Services. This is true with respect to each of the Exclusive Services
except exclusive rights are shared with Radiant for Independent TV, in which Radiant may
have some rights. Otherwise, Defendants’ conduct is a violation of the Communications Act of
1934, 47 U.S.C. § 605(a), and New York Law. In this action, Star Cable seeks declaratory and
injunctive relief and monetary damages, costs and attorneys’ fees.
PARTIES

2. Star Cable NA, Inc. is a New York corporation that has its principal place of
business at 3839 Bell Boulevard, Bayside, New York 11361.

3. Total Cable USA is a New York business that has its principal place of business
at 37-19 57th Street, Woodside, New York 11377, and which operated as a NY registered LLC
from October 22, 2013 until May 2, 2016, on which date it was dissolved. Prior to October 22,
2013, Total Cable USA, upon information and belief, operated as a subsidiary of Lalon TV,
Inc. an active New York business corporation with principal place of business at 15
Westmoylan Lane in Coram NY. Both Total Cable USA, LLC and Lalon TV, Inc. list their
Department of State process to be served upon Ahmodul Barobhuiya, who upon information
and belief is the principal of Total Cable USA. Moreover, in a Bankruptcy proceeding in the
Southern District of New York (In Re: World Cable, Inc Case No: 14-10379 (MG)) Lalon TV,
Inc. entered an appearance by counsel as Lalon TV, Inc. A/K/A Total TV, A/K/A Total Cable.

4, Stop Media and Entertainment, Inc. (“1Stop”) is an Illinois corporation with

headquarters located at 3833 Gladston Drive, Naperville, Hlinois 60565. On the FCC Form
Case 1:16-cy-04067-SJ-CLP Document 38 _ Filed 07/06/17 _Page 3 of 11 PagelD #: 167

499, which identifies certain communication business data, 1Stop lists “other trade names” to
include Radiant IPTV. Further the CEO of 1Stop, Saiful Siddique, lists himself as the COO of
Radiant IPTV. Mr. Siddique identifies himself as having addresses in Naperville, Illinois, for
the purposes of his FCC filing and Brunswick, New Jersey for the purposes of 1Stop’s
Secretary of State incorporation data. 1Stop also does business as Radiant IPTV. On its
Facebook page Radiant IPTV lists its parent corporation as 1Stop.

5. IStop d/b/a Radiant IPTV appears to operate from 150-47 Hillside Avenue,
Jamaica, New York 11432. 1 Stop d/b/a Radiant appears to operate out of the second floor of
that two story building, however the second floor is entirely occupied by Marvel Cable and
Broadcasting, LLC, a New York LLC with its principal place of business at 150-47 Hillside
Avenue. When a customer pays for Radiant IPTV services by credit card, the payment is
received by 1 Stop.

6. ABC, INC., XYZ CORP. and JOHN DOES 1-10 are fictitious names of persons
and entities that are the persons or corporate owners of Defendants. Although Plaintiff
exercised its best efforts in discovering the true names and ownership interest of said named
defendants, defendants seem to be engaged in a scheme to evade detection of their proper name
and ownership. As such, Plaintiff reserves its right to amend this Second Amended Complaint
upon discovery of true names and ownership of Total Cable USA LLC and 1Stop d/b/a Radiant
IPTV, whether held in corporate or individual form.

JURISDICTION AND VENUE
7. This action arises under 47 U.S.C. §605 (a) and supplemental law claims.
8. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and/or

28 U.S.C, § 1332 as there is a Federal question and/or dispute in excess of the jurisdictional
Case 1:16-cv-04067-SJ-CLP Document 38 Filed 07/06/17 Page 4 of 11 PagelD #: 168

limits, and supplemental jurisdiction over the state law claims. Venue is properly established
in the Eastern District of New York pursuant to 28 U.S.C. .8§ 1391(b) and 1400(a}, as
Defendants reside in the District, do business in this District and a substantial part of the events
giving rise to the claim occurred in the District.

FACTUAL BACKGROUND

9. Star Cable is a multi-channel provider of subscription video services included in
a channel lineup, which includes hundreds of channels including several from Bangladesh,
which are defined above as the Exclusive Services and which are the subject of this action.
Additionally, Star Cable offers its subscribers telephone services and high speed data service
otherwise known as internet access. Unlike its competitors, cable television and satellite
television, Star Cable transmits its signals from its head end located in Queens, NY to its
subscribers via the internet in the process known as Internet Protocol Television.

10. ‘In order to provide the Exclusive Services, Star Cable negotiated and contracted
with each Exclusive Service in multi-year Network Affiliation Agreements (the
“Agreements”). The Agreements grant exclusive rights to various companies in various
nations determined by the method in which their signal is delivered. So, for example, there
might be exclusive distribution rights for the United States for a satellite delivery services such
as Direct TV. In this case, Star Cable was granted exclusive distribution rights for WiMax
wireless, IPTV and Mobile TV (“the Exclusive Rights”). In exchange for the Exclusive Rights,
Star Cable continues to pay the programming service provider's license fees, which generally
increase annually in accordance with the terms of these multi-year agreements. Such annual

increases are often double and/or triple the previous year’s license fee. As such, Star Cable

pays significant amounts for its Exclusive Rights,
Case 1:16-cv-04067-SJ-CLP Document38 Filed 07/06/17 Page 5 of.11 PagelD #: 169

11. The Agreements are part of the marketing scheme of the Exclusive Services.

12, Because Star Cable generates revenues through the sale of subscription packages
and other programming, and because the ability to attract and retain distribution rights for
programming is dependent upon preventing unauthorized reception of Star Cable’s video
channels, Star Cable’s channels are digitally secured and encrypted. The encrypted video
services are then transmitted via the intemet to its customers.

13. Each Star Cable customer receives a set top channel converter that contains the
technology to receive encrypted programming from Star Cable, determine which services the
subscriber has purchased and decrypt those services so that they are intelligible on a television
screen. The set top box can also communicate with Star Cable for the purposes of purchasing
pay per view material and billing for the same, The set top box is part of the monthly service
charge of a customer’s purchase of IPTV service. If a customer wants a second set top box a
service charge is added to the customer’s bill each month,

14, The set top box provided to a Star Cable customer is designed to make a direct-
to-server intemet connection with the Star Cable server. Once connected to the Star Cable
server, the Star Cable box streams the video channels from the server directly onto the
customer’s television. The customer can then use the remote control tied to the set top box and
watch programming in real time, in essence, live as transmitted,

15, Star Cable, through IPTV, has essentially, identical functionality of a satellite
delivery service or a cable television service.

16. _—_ At all times pertinent to this Complaint, Star Cable has been the beneficiary of

exclusive agreements for WiMax, IPTV and Mobile TV for the Exclusive Services: i)
Case 1:16-cv-04067-SJ-CLP Document 38 Filed 07/06/17 Page 6 of 11 PagelD #: 170

Independent TV (as it applies to Total Cable); ii) Jamuna TV; iii) Channel 16; iv) My TV; v)
Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV for all regions within the
United States and Canada,

17, A representative of Star Cable traveled to Bangladesh to sign, and did sign,
exclusive Network Affiliation Agreements with representative officers of Asian TV, My TV,
V.M. Intemational Ltd., Independent Television, Ltd., Channel 16 Insight Telecast, and
Jamuna Televison. A representative of Star Cable met in New York with a representative
officer of Ekhushey Television, Ltd. and Shamol Bangla Media Ltd. Similar exclusive
Network Affiliation Agreements were executed by mail between Star Cable and Somoy Media
Limited. Payments have been made by Star Cable on each of these Agreements.

DEFENDANTS

18. Defendants are telecommunications distribution companies that sell telephony
services, high speed data services and which operate a television signal distribution business.
They are currently distributing their television signals through an IPTV distribution system
through which channels are delivered using the architecture and networking methods of the
Internet Protocol Suite over the internet through broadband internet access networks.
Deiendants’ signal delivery system is almost identical to that of Star Cable.

19. Defendants’ customers must pay a monthly subscription fee, dependent upon
the level of programming services purchased and ordered from Defendants.

20. Defendants each actively advertise the Exclusive Services to their customers and

market themselves as having rights to distribute these services to customers who desire to

watch Bangladeshi programming,
Case 1:16-cy-04067-SJ-CLP_ Document 38 _ Filed 07/06/17 Page 7 of 11 PagelD #; 171

21. Defendants do not have rights to transmit or sell the eight channels over an
IPTV delivery system in any part of the United States or Canada,

22. Despite not having rights to transmit the Exclusive Services and in direct
derogation of the exclusive rights of Star Cable, Defendants receive the Exclusive Services in
the United States and use or divulge or redistribute said communications to their customers.
Defendants are not authorized to redistribute said communications over their IPTV systems in
the United States or Canada. Said actions of Defendants are an unauthorized divulgence of
satellite signals.

23. Defendants’ violations of said exclusive rights has injured and will continue to
injure Star Cable by, among other things, damaging the preeminent reputation of Star Cable as
the holder of exclusive rights to the Exclusive Services, depriving Star Cable of revenues derived
from the distribution of its programming and by interfering with the contractual and prospective
business relationships of Star Cable.

Count I

47 U.S.C, § 605

24. Plaintiff incorporates the preceding paragraphs as if each allegation was fully set
forth herein.

25. Through the transmitting, retransmitting, use, divul gement and sale of the
Exclusive Services Defendants have violated various provisions of 47 U.S.C. § 605.

26, The use of the signals of the Exclusive Services in a manner in which they are not
entitled, including effectuating the unauthorized receipt in the United States and transmitting,

retransmitting, use, sale and divulging said Exclusive Services, which are radio communications,
Case1:16-cv-04067-SJ-CLP Document38 Filed 07/06/17 Page Sof 11 PagelD # 172

to persons not entitled to the Exclusive Services for the purposes of commercial advantage and

private financial gain is designed to injure, and will continue to injure Star Cable and cause it

financial damage and irreparable harm.

27. Defendants knew or should have known and had reason to know that assisting a
third person in the reception and use of the Exclusive Services without authorization, was and is
illegal and prohibited.

28. Pursuant to 47 U.S.C, § 605(e)(3), Plaintiff is entitled to: equitable relief, either
statutory damages of $1,000.00 to $10,000.00 per violation (each customer of Defendants’
receiving each or all such Exclusive Services) or actual damages plus any profits realized by
Defendants for each violation of 47 U.S.C. § 605(a), reasonable attorneys’ fees and costs.

Count I
UNJUST ENRICHMENT

29. _ Plaintiffhereby incorporates the preceding paragraphs as if set forth fully herein.

30, Through the re-broadcasting scheme described above Defendants have received
a financial benefit by, among other things, receiving subscription fees from each of Defendants’
customers that have subscribed to the Exclusive Services.

31. The financial benefit to Defendants was to the detriment of Plaintiff in that
Defendants’ customers who purchase the Exclusive Services would have had to acquire them
from Star Cable rather than Defendants, thereby depriving Star Cable of subscription fees.

32. Defendants have been unjustly enriched through these actions, and equity and
good conscience requires restitution to Plaintiff.

33. Star Cable has been damaged through the unjust enrichment of Defendants and
Case 1:16-cv-04067-SJ-CLP Document38 Filed 07/06/17 Page 9S of 11 PagelD #: 173

seeks remedy for the same.

Count TT
CONVERSION

34. Plaintiff hereby incorporates the preceding paragraphs as if each were set forth

fully herein.

35. Through the rebroadcasting scheme described above Defendants exercised and
assumed unauthorized dominion and control over the signal of the Exclusive Services and
disseminated and divulged said communications signals to third parties for payment and

without the authorization of Plaintiff.

36. Star Cable was excluded from exercising any control over the dissemination and
divulgement of the signals of the Exclusive Services to third parties and received no income
from this unauthorized use anddivulgement.

37. Plaintiff has been damaged through the unauthorized conversion of the signals of

the Exclusive Services for which Star Cable seeks remedy.

Count [V
UNFAR COMPETITION

38. Plaintiff hereby incorporates the preceding paragraphs as if each were set forth

fully herein.

39. Through the rebroadcasting scheme described above Defendants

misappropriated the product of Star Cable, namely the licensed Exclusive Services.

40. Defendants’ misappropriation of the Exclusive Services was undertaken in bad
faith and without the authorization of or payment to Star Cable for the sale and divulgement of

the Exclusive Services.
Case 1:16-cv-04067-SJ-CLP Document 38 Eiled O7/O6/17 Page 10 of 11 PagelD #174

41. Plaintiff has been damaged through Defendants’ unfair competition with
reference to Plaintiff's Exclusive Services and seeks remedy for the same.
WHEREFORE, Plaintiff requests that this Court grant the following relief:

(1) Declare that Defendants’ unauthorized sale, use and divulgement of the
Exclusive Services without authorization violated 47 U.S.C. § 605(a) and that such
violations were committed intentionally and for the purposes of commercial advantage
and private financial and commercial gain;
(2) In accordance with 47 U.S.C. § 605(e)(3), permanently enjoin Defendants,
their agents, servants, employees, and those controlled directly or indirectly by any of
them from the distribution, sale, rebroadcast or divulgement of the Exclusive Services;
(3) ‘In accordance with 47 U.S.C. § 605(e)(3), award Plaintiff against Defendants,
damages for all losses incurred as a result of Defendants’ violations:

(a) The actual damages that Plaintiff has suffered, together with any
additional profits eamed by Defendants, or alternatively at Plaintiff's election,

{b) Statutory damages in an amount between $1,000 and $10,000 for each
of the customers to which the Exclusive Services were sold and/or distributed by
Defendants.

(4) An accounting of all profits and expenses realized by Defendants in violation

of 47 U.S.C. § 605, together with Defendants’ production of all records reflecting sales

of the Exclusive Services;

(5) An Order imposing a constructive trust based upon Defendants’ unjust
Ca8S9 TE CAREPSTELP? DORGHTBRPES® Flies OB /OEr1b’ Page bioPabb PAGE: BSE

enrichment derived from profits on sales of the Exclusive Services, and based upon
their conversion of profits diverted from and properly due to Star Cable by reason of

theft of its product;

(6) An assessment of damages, to be determined at trial, based upon the New York

Law of Unfair Competition;

(7) In accordance with 47 U.S.C. § 605 an award of all of Plaintiff's reasonable

attorneys’ fees and costs of this action; and

(8) Grant such other and further relief as is just.

Dated: July 6, 2017
HOGAN & CASSELL, LLP

Thal Cy Pamtitt

Michael Lb

500 North Broadway, Suite 133
Jericho, New York 11753

Tel, 516-942-4700
meassell@hogancassell.com
Case 1:16-cv-04067-SJ-CLP Document 38-1_ Filed O7/06/17_ Page 1 of 1 PagelD #: 176

AO 446 (Rev. 06/{2) Sununons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

STAR CABLE NA, INC. }
)
)
)
v. Civil Action No, 16-CV-04087 (SJ)
TOTAL CABLE USA, LLC. and 1iSTOPMEDIA AND )
ENTERTAINMENT, ING. d/b/a RADIANT IPTV, ABC, )
INC., X¥Z CORP. and JOHN DOES 1-10 )
oo )
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 1StopMedia and Entertainment, Inc., 3833 Gladston Drive, Naperville, Illinois 60565

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) --- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael Cassell, Esq.

Hogan & Cassell, LLP

500 North Broadway, Suite 153
Jericho, NY 11753

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

 

Date: _ . enn statics
Signature of Clark ar Depury Clerk
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 27 of 330 PagelD #: 840

EXHIBIT Al

 
+r

 

 

 

 

 

CMEGEALA

NETWORK AFFILIATION AGREEMENT
Between
BOISHAKHI TELEVISION
32 Mohakhali CYA, Level 4-8 ae
Dhake, Bangladesh 3
And.
Affiliate: StarCable NA Kne. 4)

3839 Bell Blvd Suite 233
Bayside NY 1136! cS

In consideration of the mutual covenants set forth in this Network Affiliation
Agreement (“Agreement”), the above-named parties (each sometimes referred to
herein as a "Party" and collectively as the “Parties"} hereby agree as follows with
respect to launch and carriage.ofthe programming service identified below:
Programming Service: Boishakhi TV (the “Service"}.

Service Description: 24 hour Hangla Channel consisting of Dramas, News, music and
children's Shows.

License Fees: USD $0.25 per Subscriber, per Month,
Minimum payment first year: $15,000 te he pald yearly in advance. First payment

due immediately after singing this contract in arnount of $15,000.00

Guranteed Payment vs. Projection peyments*

1* year: $15,000 per year, 50,000 subscribers $140,000
2" year: $30,000 ~ 75,000 subs $225,000
3” year: $45,000 100,000 subs $300,000
3” year; $60,,000 125,000 subs $375,000
4” year: $72,000 150.000 subs £450,009
5” year: $84,000 175.000 subs $525,000
6" year: $96,000 200,000 subs $600,000
7* yeuy: $108,000 225,000 subs $675,000
8 year: $120,000 250,600 subs $750,000

*As the subs increase payments will increase accordingly. Minimum payment ig
guaranteed 10% of projections.

Number of subscribers report will be submitted on quarterly busis, and payments
above guaranteed will be adjusted each quarter accordingly, Confidential access to
accounting system wil{ be provided on quarterly basis or anytime on weitten
cemand from Boishakhi Television, .

NON-~ PAYMENT: Boishakhi Television has right to terminate this contract by giving
50 days written notice ta cure for aei-payment of minimum guaranteed payrient

STAR CABLE 0001
4
i!
avdasey )

due as above schedule or for extra payments due based on actual number of subs,

System Territory: United States of America, and Canada.
ACCEPTED AND AGREED TO EFFECTIVE AS OF June 01,2016 (the “Effective Date")

Conditions as follows: .

1, Scope, Affiliate shall have the non-exclusive right te distribute the Service via
coaxial cable television systems, Satellite DTH (direct to home) or Over the Alr.
Affiliate shall have exclusive rights for WiMax Wireless, Internet (IPTV Internet
Pratoco] TV) and Mobile TV,

Affliate may sub-distribute the Service to another service provider as long as it is
under the conditions set forth in this this contract. For any fee that is collected fromm:
sub-distributer, above $0.25 Boishakhi TV will be paid 50% of the monthly fee per
subscriber. Affiliate shall not knowingly allow unauthorized taping or reoeipt of the
Service, Boishakhi TV agrees that any requests that comes to regarding carriage on
exclusive platforms, (WiMax, Wireless, IPTV or Mobile TV) will direct thage requests
to StarCable NA Inc. Star Cable shall provide a direct feed to these systems
requiring access to programming. Boishakhi TV will not incur any costs for such
feeds. Affiliate's technical support in hocking up Service Subscribers‘ VCR¢ or DVRs,
and Service Subscriber recording of the Service off VCRs or DVRs, shall not be
deamed a violation of this Agreement. Affiliate will use commercially reasonable
efforts to minimize any unauthorized receipt or recording of the Service in
Connection with any System, Affiliate also shall have standing and the independent
legal right to prosecute on its own behaif, as a “person aggrieved” or one with
similar standing, that has suffered an “injury in fact” the claims of which arising out
of unauthorized reception or use would fall within the “zone of interests” to be
protected by any applicable statutes. Afflfate may aiso authorize another entity or
individuat to cambat any ilega} carriage or piracy of the Service.

2 Term of Agreement, The term shall be for a period of twa (02) years
commencing on the Effective Date (the “Term"}. This Agreement shai] renew
efter conclusion of the contract. Any renewal Term fs subject to good faith
hegotiations between the Parties, and at least 120 days before the end of the
then applicable Term, Network shalt provide written notice to Affiliate of the
braposed License Fee for the next renewal.

3. License Fees and Payment Terms, Affilate shall pay Network a license fee for the
right to distribute the service (the “License Fee”) pursuant to this Apreement,

For purpose of determining the monthly amount of License Fees due and owing to

Network, the Service Subscriber Number for each month shall be equal to the total

number of service Subscribers on the first and last day of the month for which

Payment is being made, divided by two (2). Payment shall be rendered no later 30

days after the end of each calendar month during the term {"Due Date”),

S$

Pp. be

STAR CABLE 0002
Sass he
goss

Any License Fees that are unpaid by the Due Date shall result in the assessment of a

late fee of one and one-half percent (1.14/29) interest per month {or, if Jawer, the
maximum rate allowable by law) on such unpaid balance, calculated from the Due
Date until payment is received by Network, There shall be no tax withholdings from
any Sums owning to Network hereunder, During the Term, Affiliate and each
System shall have the right to exhibit and distribute the Service to multiple dwelling
unfts-and commercial. establishments, including, without limitation, apartment
complexes, condominiums, private homes, cooperatives, hospitals, nursing homes,
restaurants, bars, hotels and motels {collectively referred to herein as “MDUs"),
License Fees to such distribution shall be per subscriber.

Payment of the License Fee shall be rendered to Netwark at the address listed on

the first page hereof,
4. Carriage, Except as otherwise specifically permitted herein, Affiliate shall carry
the Service full-time as part of Basic Service. Affiliate shall deliver the Service
without delay and shall not edit, alter or modify it, or any of its programming
elements, in any way. [f Affiliate chooses to Time Deiay programming, then such
programming shall be carried on such fixed time delay, and there shall be an
alternate channel that would Show the Service without time delay. Affiliate's
carriage of the Service shall be consistent with industry standards for content
distribution. If Affilate chooses to alter or edit any of programming for
advertisement insertion then 50% of all revenues received from advertising shall

be due tu network,
5. Delivery of Signal. During the Term, Network shall provide, to Affiliate, the
_ Service in its entirety. The Service shall be delivered by Network to each Systern,
in a digttally compressed mode, by transmitting a signal of the Service via a
international satellite used for transmission of programming, Over the Air or on
Fiber. Notwithstanding anything to the contrary herein, Affiliate, at its own cost
and expense,- shal] be completely responsible for encoding or formatting the
Service se it can be distributed over the System.

WILL NOT PAY ANYTRING TOWARD CARRIAGE, ENCODING OR FOR ANY GTHER

EQUIPMENT REQUIRED TO PROVIDE SERVICES.

6 Ownership. Ail licenses, rights, and interests in the entire content of the Service
and Network's service maris, trademarks and copyrights (collectively, the
"Marks") shall remain fuily vested in Network throughout the world, Affiliate
ony shall use Marks in the versions and modes expressly authorized by
Network. Network reserves the right to review and approve all materials
generated by Affillate for marketing purposes which incorporate any Marks,
Uses of Network's nanies and/or Marks, in routine promotional materials, such
a8 program guides, program Iistings and bill stutters, shall be deemed approved
unless Network specifically notifies Affiliate to the contrary. Promotional

STAR CABLE 0003
BUGaSee

LO.

3

material furnished by Network to Affiliate shall be deemed to be automatically
approved for use in the format provided by Network, but Network's prior
written consent is required to the extent Affiliate modifies or otherwise chariges
such materials, Nothing herein shall be construed as an assigninent or grant by
Network to Affillate of any title in or ta the Marks,
Audits. During the Term, renewal Term, if any, and for 36 months thereafter,
Network (on a non- contingent fee has{s) shail have the right to audit all records
directly related to confirming the accuracy of License Fee payments made

pursuant to Section 3 above,

Confidentiality. Other than as required by applicable law, governmental order or
regulation, or decree of a court of conipetent jurisdiction, neither Party shail
divulge or reveal, to any third party {except to a Party's attorney, consultant,
accountant, majority shareholder, potential investor or program provider, who
have a need to knew and agree to be bound by the same obligations of
confidentiality), the specific terms and conditions of this Agreement, or any
information provided in connection therewith, without the prior written
consent of the other Party, except that efther Party may divulge or reveal such
information to the entity that owns or controls the Service. Neither Party shall
issue any press release or other similar publicity pertaining to the existence of
this Agreement without first obtaining written approval of such release or

publicity from the other Party,
Assignment. This Agreement, including both its obligations and benefits, shall
pass to and be binding on the respective transferees, successors and permitted
assigns of the Parties. This Agreement may not be asslpned, in whole or {n part,
by either Party without the prior written consent of the other Party, which such
consent shall not be unreasonably delayed or dented; provided, however, that
no consent shall be necessary in the event of Q)} assignment to a successor entity
resulting from a merger, acquisition or consolidation by either Party; (ii)
assignment to an entity under common contro! with, controlled by, or in contro]
of, either Party; or (iii] assignment to an entity which owns or controls the
Service, provided that any assignee hereunder, in writing, agrees to assume all
assignor's obligations hereunder,

Termination, Except as otherwise expressly provided herein, the adversely
affected Party may terminate this Agreement if: (7) the other Party is in material
breach of this Agreement and does not fully cure such material breach within 60
days after receiving notice thereof} provided, however, if such breach fs not
reasonably capable af being cured within that time, then the Party shall not be
in default if it commences to cure the default within the time and diligently
pursues such cure to completion; or {i} on 60 days’ written notice in the event
of any force majeure {e.g, fire, flood, government decree) causing non-operation

<4

at

STAR CABLE 0004
c
. ph
4

s04daswe
q@ ss

of facilities or non-furnishing of the Service hereunder which continues for a

continous periad of 90 days.

11. Representations and Warranties. Network represents and watrants ta Affiliate
that Network is an entity duly organfzed and validly edsting ander the laws of
Bangladesh and is qualified to do business in Bangladesh; that Network has all
necessary power and authority to enter into and perform the terms of this
Agreement; that the executton and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Network will not
Violate or conflict with any provision of will not constitute a default under-or
breach of, and de not Srupair the rights under {i} any contract, agreement or
document to which Network is a party or its assets are bound, fit) any order, writ,
injunction, decree or judgment of any court or governmental agency, or (itt) any
law, rule or regulation of any. foreign, federal, state or local fOvernment or any
political subdivision thereof that no additional action on the part of Netwark is
necessary to authorize the execution and delivery of this Agreement; and,
assuming the due authorization, execution, and delivery hereof by Affiliate, that
this Agreement has been duly executed on behalf of Network and constitutes a
valid and binding agreement of Network, enforceable against Network tn

accordance with its terms.

Affilate represents and warrants to Network that Affillate is an antity duly

organized and validly existing under the laws of New York State, USA, that Affilate

has all necessary power and authority to enter into and perform the terms of this

Agreement; that the executfen and delivery of this Agreement and the

consummation of the transactions contemplated hereby hy Affiliate will not violate

or conflict with any provision of, will not constitute a default under or breach of and
do not impair the rights under (i) any contract, agreement or decument to which

Affiliate is a party or {ts assets are bound, {if} any order, writ, injunction, decree or

judgment of any court or governmental agency, or (iif) any law, rule or regulation ef

any foreign, federal, state or local government or any political subdivision thereof:
that neo additional action on the part of Affiliate is necessary to authorize the
execution and delivery of this Agreement: and, assuming the due authorization,
execution, and delivery hereof by Network, that this Agreement has been duly
executed on behalf of Affiliate and constitutes a valid and binding agreement of

Afiiliate, enforceable against ASiliate in accordance with its terms.

12, Indemnification, Each Party shall indemnify, defend and forever hoki harmless
the other Party, the other Party's affilated companies and their respective
officers, directors, employees and partners {collectively "Representatives’),
agatnst and from ali liabilities, claims, costs, damages and expenses (including,
without limitation, reasonable fees for counsel of the other Party's choice)
(collectively, "Liabilities’} arising out of any breach of any of its warranties,

ay

ay

STAR CABLE 0605
.

14,

r
|

representations or abligations pursuant to this Agreement, Without limiting the
foregoing, Network shall indemnify and hold Affiliate and its Representatives
harinless from and againgt any and all Liabilities arising aut of the content of the
Service (but excluding any disputes between Affiliate or a System and Its Service
Subscribers); or out of Affiiate’s distribution of the Service in a manner
consistent with this Agreement, including, but not Hmited to, any claims that the
Service programming contains any material: ({) that is obscene or defamatory; (ii)
which violates the right of privacy or publicity; (iii) which infringes copyright or
intellectual property rights, including music performance rights: {iv} which
infringes the Hterary right of any person or party; or (v) which violates any other
applicable rule, regulation or law; provided, however, that this indemnification
will not cover Liabilities resulting from (a) Affiliate’s use of the Service or any
promotional material in a manner that is not fn accordance with this Agreement,
or {b} the alteration of the Service or promotional material by Affiliate without
Network's prior written consent, Affiliate shall, tu like extent, indernnify and hold
Network and its Representatives harmless for (1} Liabilities between Affilate or
a System and its Service Subsertber arising out of matters other than content of
the Service, (if) Liabilities arising out of use of the Service in breach of this
Agreement and/or for any deletion or addition to the Service by Affiliate, which
deletion or addition gives rise ta Liabilities, and/or (tii) Liabilities arising out of
promotional materials provided by Affiliate. Notwithstanding anything in this
Agreement to the contrary, in ne event will either Party be lable to the other
Party, by indemnification or otherwise, for any special, indirect, consequential or
incidental damages of any kind, including, without limitation, any loss of profit,
loss of use, or business interruption; it being understood that ahy
indemuification obligations shall be considered direct damages. The provisions
of this Section 12 shall survive the expiration of this Agreement.
Covenants, Affiliate hereby covenants and agrees that it will: (i) continue to
Carry on its business in substantlally the sarae manner as it has prior to the
Effective Data; (ii) keep the Systems in good order, repair and condition
throughout the Term and Promptly and adequately repair ail damage it causes
to any System, other than ordinary wear and tear; and (ii} comply with all
applicable jaws. Network hereby covenants and agrees that it will: (2) continue
to carry on its business in substantially the same manner as it has priot to the
Bffective Date; (4) continue to invest in creating quality programming for the
Service; and {iif} comply with all applcable laws.
Vertical Blanking Interval, Except as otherwise set forth herein, Network
retains and reserves all rights to the vertical blanking interval ("VBI"), audio
subcarriers (and any other portions of the bandwidth that may be created us a
result of digital transmission technology, provided that al] primary video feads
synchronized with audie as licensed by Network fram program providers
remain Intact), and all other signal distribution capacity contained within the

sy

STAR CABLE ooné
QQ

io

Programming, {iv} web television icons or other triggers, and/or (v3 vertical
integral test signals (for system and equipment adjustment on headends, as
needed), then Affiliate shal} transmit all such prograrnming data from a System
to Service Subscribers. In the event Network desires to use any portion of the
bandwidth for any other purpose, Network and Affiliate agree to negotiate in
good faith for such other use, including the terms and conditions thereof;
however, in no event is Affilate required to carry any such additional

programming or material.

15. Governing Law. This Agreement and all matters or {ssues collateral thereto
shall be governed by the laws of State of New York, USA, as newly as existing
laws of Bangladesh without regard to rules governing conflicts of law. Any suit,
action or proceeding with respect to this Agreement shall be brought ta the
competent court underwhere jurisdiction the cause of action arese whole or in
part. The Parties hereby accept the exelusive jurisdiction of those courts for the
purpose of such suit, action or proceeding,

16. Arbitration. All disputes which cannot be resolved amicably between the Parties
shall be submitted to binding arbitration. Arbitration proceedings will be held in
a place/ country, due to dispute regarding to breach of this agreement, where
any breach of this agreement is caused or cccured, or such other location agreed
to by the Parties. The Partles to the arbitration may agree on an arbitrator;
otherwise, there will be a panel of three (3) arbitrators, one (1) arbitrator named
in writing by each Party within 20 days after either Party serves a notice of
arbitration on the other Party, and the third arbitrator named in writing by the
two (2) arbitrators so appolnted by the Parties, within £0 days after the two (2]
arbitrators selected by the Parties are named, No person financially interested in
this Agreement or affiliated with either Party may serve as an arbitrater. The
" costs of the arbitration Imposed by the arbitrator or arbitraters and the fees of
the arbitrater or arbitrators shall be assessed against the losing Party in the
arbitration. The decision of the arbitrator or arbitrators wil) be final and
conclusive and binding on both Parties, and judgment thereon may be entered
and enforced in any court of competent jurisdiction. Notwithstanding the
foregoing, the arbitrator or arbitrators shall have no jurisdiction over disputes
relating to the ownership, validity, use or registration of any Mark, other
intellectual property, or proprietary or confidential information of Network
without Network's prior written consent.

17, Waiver. Any waiver must be in writing and signed by the Party whose rights are
belng waived, Waiver by elther such Party of any rights for any default of the
other Party shall not constitute a waiver of any rights for either 4 prior or a
subsequent breach of the same obligation or for any pricr or subsequent breach
of any other obligation of'a defaulting Party hereunder.

18. Notices, Any notice shall be in writing and shall be hand delivered, sent by
telecopy or facsimile or sent by express courier adequate postage prepaid to
the addresses for the Parties set forth on the first page of this Agreement,
Notices to Affiliate shall be to:

StarCable LLC,

3839 Bell Blyd Suite 233

Bayside NY 11361
Pow
STAR CABLE 0007
“|

er

Notice shall be deemed given upon proof/confirmation of receipt,
19. Entire Agreement. This Agreement contains the entire understanding of the

20

Parties, and supersedes all prior understandings of the Parties, relating to the
subject matter hereof. No provision shall be construed against a Party because
such Party drafted such provision, This Agreement may not be amended or
modified except in writing and signed by both Parties.

Relationship, Neither Party shall be or hold {tself out as the agent of the other
Party under this Agreement, Nothing contained herein shall be deemed to
create, and the Parties do not intend to create, any relationship of partners or
joint venturers or agents as between Affillate and Network, and neither Party is
authorized to or shall act toward third parties or the public in any manner
which would indfeate any such relationship, Likewise, no supplier of
advertising or programming or anything else included in the Service by
Network shall be deemed to have any privity of contract or direct contractual or
other relationship with Affiliate by virtue of this Agreament or Affilfate’s
carriage of the Service hereunder. Network disclaims any present or future
right, interest or estate in or to the transmission facilities of Affiliate, any
affiliate of Affiliate, and the parents, subsidiaries, partnerships or joint ventures
centrolling the Systems on which the Service is transmitted, such disclaimer
being to acknowledge that neither Affiliate nor the transmission facilities of the
Systems (nor the owners thereof} are common carriers.

21. Counterparts, This Agreement may be signed in any number of counterparts,

22,

23.

24,

each of which (when executed and delivered) shall constitute an original
listrument, but all of which together shall constitute one and the same
instrument. This Agreement shall hecome effective and be deemed to have been
executed and delivered by each Party at such time as counterparts shall have
been executed and delivered by each Party, regardless of whether each Party has
executed the same counterpart. it shall not be necessary when making proof of
this Agreement to account for any counterparts other than a sufficient number af
counterparts which, when taken together, contain signatures of each Party.

Severability, The determination that any provision of this Agreement is invalid
or unenforceable will not affect the validity or unenforceability of the remaining
provisions under other circumstances, Any invalid or unenforceable provision
will be enforced ta the maximum extent permitted under the law. Both Partles,
however, shall negotiate, in good faith, with respect to an equitable modification
of the provision, or the application thereof, to be invatid or unenforceable,

Construction. The words “herein,” “hereof” “hereunder,” and other similar
terms refer to this Agreement as a whole and not any particular Section or
provision (unless the context clearly requires otherwise). Each Schedule
referred to in this Agreement Is incorporated herein by reference, The headings
contained int this Agreement are included for convenience of reference only and
shall in no way affect the construction or interpretation of any of the terms or
provisions of this Agreement,

“Standard Terms” shall mean the Standard Terms and Conditions attached
hereto as Bxhibit A and deemed a part hereof, all of which ternis are binding on
the partles hereto and Incorporated Herein. In the cage of any conflict between

g %

STAR CABLE 0008
25,

26,

27.

the terms of this agreement and the Standard Terms, the tetins of this
Agreement shal] govern.

Marketing Efforts. The Parties shall work in good faith to develop joint plans for
the promotion and marketing of the Service and each System Jaunch hereunder.
Prior to each such System launch, Affliate shall use tts best efforts to provide
Network the opportunity to train its personnel with raspect to the overall
provision of the Service,

This Is 2 Non-Exclusive Agreement. If BOISHAKHI come to an agreement with
any other party The Star Cable will not be a party on it, neither they will raise
any objection on that

The Payment would be made on the Account Name: Boishakhi Media Limited,
Current Account No. 13211060000567, Bank Name: Prime Bank Limited,
Banani Branch, Dhake-1213, Bangladesh.

WITNESS WHEREOF, each of the Parties hereto has caused this Agreement te be

IN

executed by tts duly authorized representative,

Boishakhi FV Affiliate: StarCable NA Inc. Yo
i

ee 4 + y JE af

Signature: ___....... ‘ ain. ne Signature : hcblen

Prnted Name: Tipu Alam Printed Name:

Title: Deputy Managing Director Title: = Director “

pae: &//G// |

Date:

Signature of Witness Signature of Witegs :

oe ‘
— 1. CK

2, 2.

3, 3.

PF

STAR CABLE 0009
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 37 of 330 PagelD #: 850

EXHIBIT B

 
 

balshakhi fv -
Aezgat Goal

Date: 03.08.2017

Ta . ;
Star Cable NA Inc.
3839 Bell Blvd suit 233. |
Bayside NY 11361.
a - Subiec tAg reement dismissal letter
Dear Mr.Sohail, | .

We have @ business agreement in between your organization and Boishakhi Media Ltd.
The agreement started on June 1, 2015. We must give you thanks for being our good
‘partner towards the progress we achieved. a ps ae

. According to the agreement you were supposed fo pay US$15000 for first Year. We -

“appreciate you did it accordingly. Unfortunately after first year we are not receiving any

payment from your side. We have communicated with you for several times. We are too
unlucky to.get any reply from your side. ae

You kriow, we consider you as our.good business partner, That's why we have waited for
a quite long time, Unfortunately it should not be for indefinite of time, So, keeping a hope
to work together again, we are going to dismiss the agreement we have. Consider this:
email as the dismissal letter of our agreement. -

TH 31% July 2017 the mininum due payment is US$37500. So we requesting you to pay

us the due amount as early as possible.

~. Thay Kyou for. being our partner of progress for a quite good amount of time.

“Regards, -
Tipu Ajam | .
DMD & Chief Editor .

__Boishakhi Media Lids.

 

 

32 Mohakhali C/A, Level 4,

 Boishakhi.Media Limited
5,6, 7 & 8, Dhaka-t2ik2, Bangladesh. Te} 7188 02 B837081-5, Fax 1 +88

02 $837541-2
-  Bemuil : info@boishakhi.tv, Website : www. boishakhi.tv .
UNITED STATES DISERICT COURT
EASTERN DISTRICT OF NEW YORK

 

STAR CABLE NA, INC,,
Plaintiff, UMBER; 2:17-cv-04469
-Against- . Declaration of Tipu Alam

LALON TV, INC., HABIBUR RAHMAN,
SHAHINUL KARIM, SHAHIDUL BARI,
SYED S. AHMED, AHMODUL
BAROBHUIYA and
TOTALCABLEBD.COM,

Defendants.
- x

 

I Tipu Alam resident of Bangladesh declare under penalty of perjury as follow:

1) Iam Deputy Managing Director of Boishakhi Television whose principal place of
business is located at 32 Mohakhali C/A, Level 4-8 Dhaka, Bangladesh.

2) On June 16, 2015, Network Affiliation Arrangement was executed betiveen Boishakhi
Television and Star Cable NA Inc. for a period of two years commencing ‘form the date
of agreement. The Clause pertaining the term of agreement provided that the agreement
shall renew after conclusion ‘of the agreement subject to good faith negotiations between
the parties, if Network serves at least 120 days notice before the end of applicable term in
which the Network shall provide the proposed license fee for the next renewal,

3) The term of agreement was not renewed as Star Cable NA Inc. did not honor their part of

agreement,

   

14 DEE 207

 

 
4) Star Cable NA Inc, has no rights to distribute the service of Boishakhi Television and has
no right to involve any other entity in any law suit as Boishakhi Television has also
entered Affiliation Agreements with other entities including Lalon rv.

9) Lalon Tv has full authority to distribute Boishakhi TV via PTV (Internet Protocol TV).

6) Lalon TV has been complying the terms and condition of the Agreement with Boishakhi

Television,

Boishakhi TV, Bangladesh
Date: Decembe x, 144,201 %

 

Boishakhi TV
32 Mohakhali C/A, Level 4-8
Dhaka, Bangladesh

   

 
   

an (fas TED

Md. Rafigil Isiam
M.ALLB, Advocate
Notary Public Whole of Bangladesh
Room, 18, Court Howse Streat (Ground Flooy)
Rajandewry, Dhaka-1100, Tel: 02 7118676
Moblia; 01957883003 i

1 4 DEG 2017

         

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 41 of 330 PagelD #: 854

EXHIBIT C

 
a",
RaOUER APTLIGTION AGRERERICS

Rotwuen

Stlependane Tetoviaton Hel
149-250 Tgeon U/4
Dhoks

Banigledeol

ands .
Affiiintn: Qeatinhte a Ten,
GSS Bull Wivd Sette bey.
Bapehla yy Duet

in soneihayation of the Whitest covsuents eat forth fy this Wrutwenets Affiliotion Agnaemans (Bereearatt”), he glevve-tremen
Pheties feant pian referrad tw herey ay “Repay? nel Coflantively ay the Parting} henaby agen as Raltowe with meepect
te Grech mad mares ot theprignuaméngy martiee hientifizd below:

rogerasnatng Sorvtone becbopoandteest Tetevteion S42 fhe erviee"),
Saerlin Doeerbatton 24 hace Hatgle Clann] coapiottag of Bremen, Weve raszate and ohdhenen's Studie

Bicascsyy Bent USS? 50.90 pir Salbaot baer per Mortth,
iota paemiens thet pear: FANE co he edd qucutoely Mr ecieneras, Fink peprtant dae Leomndistaly alee atngtege thts
eoettraatin autawert of S000 :

Bitehahteed Repmetet 8 Brejection parma!

20 Firs SLU OOO paras Sid vcbewiben geGi.ood

2°" pains Se Ot 106580 wale SESS snot

884 rea keane AGO eos | BORD

Spat ‘Torvltong United Seetee gf Anevicn wad cenads, :
ACCEPTED ANE AGRREI ‘TO BPRCTIVE AS OF Havatater £6,046, (ee "Brhcceive Deshety

Canditverr se tion

Seog, Aifitlare tral] haos thee mmaseectuctoe right te dinteinae dhe Seclad uty rosa] cathe wlevition syahena,
Geer tye Ale Affilate abel tere enSuatee rights for Wibex Wireless, Eiturmet (TE Inoarnee

Postscaly¥} ene! Mobile YY, {ecaption of Radiant ry}

AiBSiete tang ebitiareloute the Servis wo maths encvice petritcen on longa fede amulets captions set durch tn tidy ante
COMO, Roe any fie that de noklecned few vab-distrihtaing sino $0,80 Hadeoundene LY wl be ped S046 ofthe neantiely fee

 

STAR CABLE 0010
Ante
per pubsanfien: Adtdiene vhetl nethnermely slaw unsithoriasd teping or nensiptaxtthe Service. ledanendanr FY agnees that
Sey Phebe shat cumit ta Fegunting onrlage on suntustve phetturing, (Wiig Wernless, IPTV er Mobile TYE wilt inet thane
requests ty Grentable M4 tne. Ste table cheat providte a direct Mert ta inves Rartiiar reguieing Renses tt merrenitg,
Lidapuecutone TY wilt notdaour any costs fer nach foals, Aliiate's tecluateal enppartin henley ups Seoview Sokecribans! UR
or TRS. abet Soevion Subtiaiber cecurding Gf the Brot cat WOR ox Ee, aw tot bee cntensedl a wtolathien af dls Agrawmont,
Aliiiate wlll crs commenvielly eoneonable efforts focanirineiier aay Mnenionioe reculpt on recawling af the Secuicein
ocanention with auy Rade ATH StG elie shell Beare stecnling aut the tecepen dont lage cighe tu provecute ot fee qued behalf,

28 “porints agertentd” af tite eth Htenllgr eben dieyy chy bay cufferedd ani “heury bs Reece the dating efehach arising aute? i
suusthastond meaopdan Grune wok Fal wilehile die “ae of tutermmeat DE bt protected bp any applinelie etitebes, Adds neg

sen actboriye attodhier entity or fedietdnal wy condiat ney Regal currlags uc plrpay of the deeview,

aA Pane of Agreestiestt, Tie teres shall bre for a gariod of Taree (2) years coamontelag on tee Bietivn Late (ten “Tend ). i
This Agreement autosantiogliy still eenew Rireddtiionst thenyunr Terans, unless elder Paty proriden et tenet 0 dape
written pistes to shes otter Pasty, ptor te thea wad oP tye ladda! Term oreny euberect torent Tre, of fis dele $9 tiatslante
this Agreeasson provided! that the propured {deere Resapgllashte tw any rebated Seem ir atifeet én good thsi egntctions
“betuayens tba Furties, und atte 120 diya before the oad af the then eppticelte Team, utvesele stall sevvide wptiten poties bs

Aiffints afthe propused ldcensy Poe tor the eet senewead,

x Leinitite Pong art Peptirene Thome, AM Miate shall
“Lenewe Pes] pueruant ts dds aereanient:

Pot pipers of damenclntoe the teeth empunt af Kicengs Base chee tod owing te Nehoork, the Saretss thaveerther Humber tr
nach month aheetl be melted by the byt! maui af cctvion Seater iors ou the Rrotad tert Gay oF thee enomtte Bor echick Paatneat
Inbolag manta, divated tar ewn (27, Reyinentolak be rendered as heer 8d eles bite che ond of exch calender inonth dustag Hie

tate (Ding hate", «

Alay Rlewrste Ren tint.corn egret tse Qs Dera atl eal im tte eammnmions et Bebe fen of mia ta ff prea (L.846)
‘rater pa Hinge Coty AF Ret Chu mean neiba alhowets typ Jew dct mach tenpelit alana, eslmtleted free. dee Bg Deets uel
peyninntia recedund by Neteonek, There ole Int ne toe wrktihatdingye Ste any seme aerntagtn Return kesemaden, tetegthe
Tee, Aftiiede anid athe Rerebeen shia have the efghrasastllet nad dieteth ake the Sartioe to medlipledvelinguntoend :
cropienalel aateblishmnunts, ferehatiog, weithont etineties, goartstent cxmplenns, dovdemintene pricey keaies, coomengtnmy,
tomfhds, siontng hentes, muteurenty, bee, howls end Eneials (eabeeeluety referred tap herwin an MELE, Leese Paes to pets
dtetedintionshall be per cubsetien ‘

Pageant ofthe Lioatise Fup vial be reamtored ty Network at the addioube lated on thy Stet. pugs tensed.

my

ray Rector Hewate flse Soe the sighit:te dieerthute dtacnoreton fie

& Carriags, Ranegit se otherwien spaeditoaliy geruslttesl hermin, ASitarx that enery ah Berle Aelbtinme we part of Baste:
Serelos, Aliide ciel dethewsr chu Sarvios whthone debay and nhall sotadlt, alter opmedtity £, er any of itv pemmremanlng

eherhents, tn any va Hr ANTats choses te Thre Taha programming, than auch proprenzatiy stadl ba anvted ov ech fined
Aid Bene shell baa aloatnese ceatihal ther wouhl Sty the Nerviem witeoutelme duday Adfiinnde earring of tio

Rize delay
Servinn shalt ins conntatest widh indieny sentence far combent htriathie IP ARMlete cheaen th adoer ar adinany et!
PRTrTRNHTETNNG Git nek Hiagiictst Innes ten ton HOGG ofséhymannee memnd from afvertistag khall be dus ev sedworts

ahs

&, Detivery of Semel Preiag the Torn, Nonworic abel! provids, to ADEs, the Rael do fon epetratys he Serene hall bao
dstivenad by Reboerk ta Haicis Spoke Ot m dlgthalty compressed mate, by teneniteting w nigel of the Servine vie ¢ ftarndlane’
aehstlhs need fur treamemtnelas af pregremmstay, Heer dhe Air or eon Piber Roumsitietinding enpeiing ty dis contresy ecw,
Abiule wt fis wan cunt ape exnonre, sett ‘re ecreplebaty redprmetile for ausecedlny or Rirastttig the Sarin ve tt cay tH -
dineibend over Bee Satan,

Pm eee

temas

 

STAR CABLE 0011
a

WILL ROT TAY ANYTHING TOWARD CARRIAUE, DILODEEE OF POR ANY OTHER ZGNIPMENYT MlOIniity Te PROVIDE
RVC.

th Chusereditn, AN hineaae, eighty, can indaeerti fe the endive eqemint of tha Serrice nnd ftatvaprl pearwien paris,
peedansurle: and eoppriyhte (cothusiouly the “Marke "} hel} nemuin dlp verted fs Ratu theenghoar the ward, AteHers ety

stall wee Naat in tee wevaiona sine mantis eolpeeualy auchorined tay Nenwark, Hatwark roservte the set to rectew antoypnive
WL nwiarlate generatnd bp AUTints for marketing yatnemte whlch Incurporaiy airy Mnrke, Baws af Redunrle ore andfer :
Backs, (0 renirine pened onal resiartate, sucks act pragram goiter, pongran etiage xed biG ntutiore, dual be deatsed gepraced
synkage Hevarork: spictiawily netitien Aftilinha be the contre Pronoiieaat material furnlebad by Nemaek or Afittons shall be
deansed ta hea nitometheBy expand For nee in ete Rrmet provided by Betwirk; but Newwort's privr written ennnentys

competed i thy extant ABlta modifies or atherwten changer sent euferisis Rothing herein sirall ia cxmtesed es ce

sacignenast or gran by Hetwerk to Abilis of gag elite ins a bh flee Marien

7, Auding, During thee Toth, meter Teene Wangs and for 26 north thmrenioany Mesorerele fens eras eciyrbleneent fie ate)
shall have dhe vght ta wacditedl negorda directly releeud to contending the eeuusety ef Linuaee Bee noymiente made pmouent to
Exrtios Raho,

& | Monfidentielits Othertien me requined by eopiticible key poeunnnsental pela ao negulndton or deere af e eeaet of
deieipintond fitadiction, netdver Party shell dheties or raceal, we any hod party femept ao & Petty’ est, ednenleany,

aitountent, oimutity sharuheidar poinatial fraaster oF aragerana previthey whe bees & mand da Bete aod apres is bo bound by
those cbligdons of eentishestiakig), the epantfic ems end auditions of Gulc Agreemaut, orany fehematton prpatladin
PeTeation thenvith, eeithone the peter writer eenmanter the athw Party, meneet dee atetuer Feray enay adeearveneleec
fafgoumdon 6 the eslay thes ewys ay controls dye Mervice. Reithyr Rovig eka foie ony press relent ay other antler

pabiktiy pattelndeg tm ths exletence ofthis Amveomentw thant Bret abtulelie enities aparevel of sidiralaess or puitiaiy

from the other Pare

® Sonlgnment. Thi Agremenunt, inckading beth the ubsligeetions nail becadtits, chal gees trend bye bindings one the
Stepective tranehirens shacagenis geil peresttied actus of the Furies, Thin Agcogueayt ane vite he geglened, im whole or le
Seart, lyr either Party without te prior writin caneent of the other Pert which que consent diatl nol be uareasanehie
dehyod ar dinted; provided, hitrevdny thet he coneaht shal) be geauonty ist See evant eel] pnsidmanentite 6 euneiaser amity
venuiting Ginn 2 maprmed expeleliien ar cansliduaue by wither Barty G0) aeelmmentt eo ae ondlty ddes cam cnerinel with,
aanabralind bay of fa seuyirol of either Parr oy () aestigiminat ts en entity ediich ovate ar centrale the Satvien provided thet
airy nenleuts baraundon th weitag, aehoad fo. neminte a entignar's abteitions herainien :

10, — toenstantion. Ihiceyten ctheredue enramty peuvidied herein. the advereelfradiected Pruty may xanntnete thie
Agomreand tf (tsa otiney Party fe ts meaterisl break of ris Aerencentt ead doce mnt falls cure euch metorial bruack witsin 40
Gays afer setatving naxing thorend panded, bien eee) breach ly vot reneynalely cayseblle af betag coord wichite daact dre,
than dhe Peary shall nocled ty detult At derintenone ty cis the delmele witaly tar ume and ditmenthy purausa surh oure tt
somplettons or GH} an 60 Gaye! weltien notion te Are wetnt ef eny fire inaftters (eg, find, Bod, gereomnent ddwed) eauuieg
Amedparatlen of ailietke or aenfiruching of the Services hercumuler yee eamtieuche foxes condinuann pacha of G0 daye,
NOH-FAVHENT lndupmadunt tolevinon bed. Mtep right be terratete Rue costrent by gteing 00 dayp eetttten oatice te cure far :
ENdLpaymnint of tal annie prerentee Dayenn cee or hcantes paemsant dor hueed ant neneel oP eal, ;

 

STAR CABLE 0012
es,

of ty her Baris Chola feo tiactioat Pepsntedions
one “tlle ) artitog out of easy Brags of RCI,
(satand porsene ts ie Agruemed, Without Miedtings tive firmpatne Kesweck eit nase ea onde
a re Cour exitnding mys

:
2
|
f
i
:
:
Z
8 &
i
a
i

i
:
;
#
e
i
i

;

#
H
a!
é

i

£

|

;
#

Hive Bereiey endl {5 evingly with of epgisehly tae,

RO ne mag

 

STAR CABLE AQ13
Lam

id ‘Vertical Bhmultiag Incteewel. Boon as othereviee set forth hurgin, Nemwork hytalen and syevene ell vighterta cher
Pertiodt bhonldng laveenl (VET), nuiie eulemertre fend any other portions of the hwndwedldth thie Hey be crested ee reek
ot digitel wanintinton tarinoien provided that all penny nde Mads yhebrontesd with medio ap Ueemad by Network from.
BrOgtan piindiders remieta Intex), and wif ether pigual dieathation cammerty euntatnnd within vhs bandwidds ode Sureview
Ripsal prior #6 cucedptty: Aftiigts: Rebate chal notlby alata te welltag af wip ant all balorrontion and dena Mypleey th the
VSI trl otter ahaa! dipertinaton copiaty ot ya Ssevion steed I Berwort eae ae CY Ried ot bandseldity of che atuaet for acy?
poled rebated by thn progeammning jnatudlig, witout Balter (if aiced-captionhey fecthe heavlag tewelred, (1) a Sect
FPaetie Peogeam (RAP3, (00 blenetQontion aval eectar et eidua Peagratensdng, (fe) we leetehen feone de other ecg, and for
{v} vorteoat Jeragiut feat olymaele (For agit ming eqithamant etiusttcanton himdentals, ng reads), eons Atttlista oleall tewemett
si such progromitsing dats fii w Sate ey Sareioe Saberiiees, bm the qreut Necmork eaten 1 une eng ettion of tie
hundeidth torany echerpurpore, Network and siete acres wy aaguiluty tm ood Seftie fre seth other nea inched te tres
wud qouditians thendolt esaieay [nya avert ie Afitlode nepalred To ckery sy eiok aldbranal propewrnaniag cet masner td,

i Serratning Leet Thy Agreument dud all euntnnes or Htarern exiltaoaral Chacwet etal ba poverand by the lap of Seda of
New York, (ii), without regard wo rides govarnieg condlues af leer Angemoe, aneton OF preccnudingy eth: reaper ti dis
Aageoesrons? eal be brought i the couuex of Now Varke tn thee county of Brotey Hew York. ‘The Bertier hacky ancegt thes
seuluehe finiatletias of Gene onarn Rar Ghat Purge! of sened sett; eesioy oy premabetinaee

a6 Arbtoredin, AB disqnuma witieh custne bs sercived anstodhby btinwen the Pattios stall bs aubrenttond tu bteting
aatpenttare Arbivatiot prosedinge will be held! in Neve Yo, TSA, Ky mand otter location none bs birt Bates, the Paceies
ty Cle arblomtiot map gras on mn erkhratur aterwhy, dhenp wlll bo mpanet of tewy (8) entlivetory, ans (1) erbvanter semed
irs senting by ough Pasty withthe 26 diya altar ofther Per TORRES Hatton of arhliention off Had atlir Barty aud the shied

ar bitensir ntonk! ig, verttlng by thee bag CE eebrators sthappedabed hy the Pertieg wdthiy £0-dape ster che pes (2) arblivetary
sulntted by dhe Partlae aacmeniod Ke Rerann Gnenuislyy iterated Laotite Agresmernny afifitcal eich midhar Panty toy sates
#0.4n urbitemtor, The conte of ting arbtination trmaned ly the arettutir or extensions wad thee fee of themiattnebar er ;
Briitratone shall le. canstpedd wapsiet thes laste Pariy’ mn the attieadivn, The dacteton affthe arhtalaty oc eridtretons will ba steal
wentoonctusten cand biasing on bath Portion, aad fuslerpene thereon ray be entarint end entered tn any court of ennighitent
Jeriedietion. Howetchstandiig the thepgaing: the arvlaitor ararbhectirs dial hv no farielietion ever depatas neoating es the
Ooreeiniai Alice tite OF nagtrtention ofang Mek, nthic mesfleckied eroperny OF penpoltery or canfidentiel tafermeten of

Setwerlewtthuat Beteote's pesos writen cxageh

37, Wetvar Sng witees sungt fre bs eritiig art dened by the Peg whtome righty ne Reig wettiem Watvetr by edits treks
Hadiy of any rite fot wey dadvad af the ther Prety stall motoneubiney w-weleer of aay Hehts relies seioriea
subsequent breach ofthe enup oigition ot for any prigr ar eubsoyneat hamet ot exy ellsar sbligetion ofa dotulting Paryy

hereunder,

Hadltes. Aug rawiog saat be tn werthsgeend shall be lend dativerad, cunt iy teteoupy ne facile ar gout hp angrede

16.
sn thee flit page oF diks Ageaienere, Patines ta

cori ednannte sbatagw preeahd tn the edvraneye fae the Partiur eet fares
Adfittvhs shoell bee tae

StarGatls EGG.
UG59 Ball Bit Palte 239

Bayskle FY 17861

 

a a

STAR CABLE 0014
Motion seat ceatasa givers sea yaa eanfinontion aff wee

ete

kegtitiayiedas teebeded (ri the Santon hy Network ohelt be dened tn Sung fer cahhactiat
mage PR Tbiby Of eontract or utvene
atts ACRaok ty vitae of thir Apert os ANatals Cer iage of the Stztce Bereundee Near ne idaeay

|
:
|
i
E

44 Cotcranparts Tilt Agrencaent sony be elewedt In atey auaabar of i
Ooucemyparie, odok affwhdel fates: entecched atid 1
shell neti en orig iort-ver otal of wilt gether sal evaatevte ena nd livramernnen ree tox :

i
g
5
r
Z
4
|

28, _Marhoting Mores, The Rertlew ehell abr in ped fs te deveto ” erherting

B iota phone fr the seametion and ete
reer Rete usa rend Pere ens vch pte ch, Mes salons sbactotiee eee
‘revi ve apprartandiy tain tx ptrercoel with empath avtvell piovican of the fervies

we tee

 

STAR CABLE 0015
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 48 of 330 PagelD #: 861

SNe eS

Printed Harte: " Shona Gael aA ane
i Edit ta chit 8 GEO

iter OE | ff i { i AY Shactoun Ratenan

AlBithggt: StuiCetele BA Tne.

  

 

“Ettha birectar

STAR CABLE 0016
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 49 of 330 PagelD #: 862

EXHIBIT D

 
vite 7 Jomune Teteviclag Urked
mek : Pra Se eee ee te Fa

Kees, Propo Sherent |Busilwre (Shake) 249
nat PEROT REHAOS L Foe a Z feidmsd
ordi: aioionumatu eet

WWE UT ty ot

 

fosneay Teavleter

Peerean Butore Paris Comps sees
Brogott Sheryl, Bethea

Dhaky

Baaratlastende

ama

Abiatye Soatishta NA eee! a
BTS All Bl Sul bx Bie Ke em

Hegtitels BY 2938 poe : we

Tn qonaidontion ofthe anauel esanaude eurtarth: we ED cass htt Chen tte me
BetNthas (pach meuanetrune eetentadd tes heretie as mates tieeealy an Mee" Fete ety eg a lien wh vegan

Se rics wed ctu a ee tress, slotted baloe:
“manent fie Soret,

é oT
“4 \

foamy f
iu

ee
SS

cane th

fo

   

5

Q
} —
HEED At ede aca Deosta t, omen
CereerGtineaniss aa Se Biryn \ J ?
df “
, 9
% Ata re echt Se at PTY Date teed) eh he f
$ oy”

demune Talavisian { The Benglaciash Beosdeawt Netwerlk (BBN)
STAR CABLE 0017
ingame Telavielea Limiied
denend Retetsien Steneus | Aenean Fotera Burk Complex
Hokdd, Progudt Serna Ravidhare (Bhak ii20 | Pexnladact

Phone +60 2 ESTOeOl fox 4480 2 B4TAO79
eatatitels Biomonatyset

Wereerranet unit.

AUTDie ange edie Beate thee Seroteg on GROGLa Bem Tod RIN TUe Be Eaniyt ng Tidy malian the evreeons eat Bethe Da thie eb
fiitutvent Hee may dhe thee cleat fren eB kanes diseetay: elcraa 24K Eensten ver wells bap peaked SOS af eli earanthlty Seep
salneedieh Alinta lod mee knewingy aliaw equathorinad nays ar receipbel dun Seeviats, Teresi PP ager ad ay
‘odpneie leak cosmoen ta eegaetine eerie cn encanta patie AWENEn, Wivatoas HN ear becca TUS vel eanet Shaan
Veta boy Berta IA fin, har fale stall gatevdtie n treet Boedl t ieee qyotemre seeming adicasa an phagremaning James
FY webiient hone ntariants Goveuch shade, Ateacaty Gacieatnnd oper tis Senge tips Bes yds Bole flee! UCR ee ite, oe
forvius fetincatiser vannettngg at tsa Sea vice <A Rin or i, eel onc lee ducimiedd & walatines addy darwoinoat, Alltots wall
ee a My severly ettiete fi mistnatus any erentihestred
Speen.

 

 

dite Apreeinetiy proeiiod thud the peopased Luntla Hho peices wig neooteal Teo be aabSeot ie pad fre sepettelons
birt ar oF he haat apeicahte Hee, Nese deal peoede wrieem nodes

Estiihaw od the propneed Lecenan Pes the iu eer reecat,

&, Tonos Pogoenid Pagseecuey Sbiitete ebult pay Netemtica lesen Ree Boouee ehght os RioiHrase tes werving (ho

“Laws Fou} wesrateeniet tes Sele, Maebcoteier’
rage sty moose of Leas Pou dao wat cet bd Hause ve are Sabatier cs
is ad el trcnren bn ered eannas a

tabetog neatly Bokded bereaderecina bene Ii digs after the wad of wack molasdies month doetne des
tetin (re fhe, x wf oeee™ . '

Sertaisioemnd a m kate Ten al ete anal come hell pernganr
teed th ouch: meet indanes, auleetead from che

bon

   
  
  

  
    
   

damune Television [The Bangladesh Sroedesst Natwrrk BN)
STAR CABLE 0018
lamune Talevieies Untied
erviere Televisa Shavers] Romane Feature Port €

Hee-244, Progott Sova! (Bevidhrace { (Rieden-1 227 | Bees
Fouad +RG0  B¢RRGGA| Fox L880 2 reare
onidintedaeanmelset

Wen eniine tune’.
Alliots, atts een cautend anes, eal be enpheneds cnet tar aceon or Aa naalling ep Seeriist ae Ie eee fe
disteinthad seer dha Benton,

 

WILL NG? AG ANPINING TOSI CANRIAOE, BROODING G8 ROR ANY OFAN MURTER MITT REQUIRES TO NSE
SERVER.

a ovine A ei. i eid onarort is hn ate cs aie Berean asd Pater ae tr
inedenucin and onprintits Eoolentiauly the “Hheds") shall ranain Gly veel be Netw then

cle a BGs eas cd onde acy meet Peas, ebro rete as Hist ens ash pa
oil nonbpobite poocerabed tig Altblats Pyecasuncbatlnne wat pancar welled henry Magy Masti. Bian d Rativnelty maces nl fae
fifuriy, te ratios gementionnl pateddsle, ened og pragieae ation, progtane Makegy ann ESE atatiate, whe be dient aourneed
weade eset gnetloelly ates iets te te ence: Brozsathaned anestrus iy Heber to Alas ag

 

   

bequdred to tae weet dials ateledtlhed ay ethers Change sus memorials, aes Gree Tenet ers:
aia auinaiiniaas all “we
ie

ve

2, Agatti, Ponder bie Tare, rgrieeanl payer Mec sual Seat ie oponvcies seotendiees Retuanic (uae meme oakieegent Sie Bat?
Stan Rese Ce night edit recon g solid ou cqadinning tim ecoumer efiienute Bes peayenta mend praseete OY
Soetiie Sebqee. g

sf
iid
&. Cundentitge Br hn nn ror ip peate Lear pomeranian erogbeies cr dace ae wast oF
cones ac nai fly chat Aividgy or eareend anny dda peony fenarpe tn righ ating ated,
fitted arr reopen praviien who tee g nand ey boat mid egies to be herd tyr ”
8 endl exnelttans ofthis Aameeniinn, ax ey ielermauting peevhted Lit
co tay other Har, soph Cat aie Har many Se or devel aE
rales, este, Fst hel se eyes ease ae ot er

a“

   
 
  
 
   
   
  

ces i

~\ OS”
Me)

Nhat sens

control kath ean aot erg Gedy
nay snnlpose taarennion te Bees a ratctentt old ay

 
 
 
 
 
 
 

otasd deutiad fille gang each mateniel bowels witht 4

eee tarot epi of hetag cana ein aes does eo
thoaatln Rerty mtyelt moe beg bs sland os

ey 0 ge we batise

 

Jemuna Telavision | The Sengladesh Brosdemst Netwerlk (88N)

STAR CABLE 0019
; Samune Tetavision Leekied
deena Tolevidon Ebert deonine Fotore Park Compton
hostSe, Progett Shocond | Baridhora tiieike- 1299 t Bangatech
Fone O80 2 BGTC060E Fax 4488 ¢ BS TaeyO

creatine th rartctenst

WAT Od JRO ELLENES

 

racecar ee Lawes of tan Serie inact etched Soa comipiinan ts potiad af (iden,

   
   

oitied Srv (0 Letitia ne lotigg ernt OF os
rabies ov edelitions to the heateios by ABMar whichaadeema we "> ed
cfu ot promised wmmfestela preertnl by AlENicin, A Sa or
Est ner event WAS atiae Panyetae Hrabhe an abs evi: Rerigs har x “
ited we frsthotel aap od tay Bed, nineties wettest einer
ia betting wariaestane dine are elemeticstiny obtiemtions
A seo enreta te expdeuston af is Augrowniant.
?

    
   

 

+ i
43, Crrronn, Aas bsea cats mipese Sekcerhelilc 1G enittaene to cxny se ts hugteses ba wudseuetledey

(
Ne \

   

Jamune Television | Tha Sunpledash Brosdosst Network (GBN)

STAR CABLE ania
— . domenn Televison Leskted
; ee Suara Eetovialon Browse | Ronn futere Buck Connex

Ka-248, Pragedl Siorend | Bartle [Pheer TER Hotes

Phone Hib 2 GShGQG) tex FUER CRETE

sorurtl Pade EA hanced vase

were {ermine ty reit

Nts ants seven wet it pe on ste Bact as (fre to tena fn gud ove reget ced nmalttion eeoegherat the
“Tare end groan wml edineiataly eemate atl asa He esa be aay Mysntern, tue Rtas meeanateH arma! tne KY ect (EEO)
ars RD alt pep eats heen, Pitino sed ager thes etl tia S exam a fe stn
silane the are unmane s hs pir tt cas btn Teter) canta ts lawrence prmagraaontig Ear
tier Dacvions sect gg conn wield agpurhds kava.

 

14, ‘Wher ticath Bitihaw borteerweil Rnonpt en etheretne ant Ruth inereis, Matar rutetns esedl pennant a8 rian torts
wertdol bheashdngy fabosieel ("VII uralte suabyacrtane fied tity vibser portion af vue laenbetiiy rat aey be exons ex amen
‘6 digest mrimonedaeea technolo miettd Sinn all rekeway vities Sele menatinvaiecd wleh ana ay lioneged ky eee foes
errs fire weit fa, nee al enter agent dated qes copes conetaleincd alin thea besrdhec ttt ef thse Baer

date ait éateyetion tontetsnsd yy :
verhiemabierraball ee aatanned myutnet the boodoe Darter he Os

 

th. Wins ag waters Leg aa gy Siphon inane bang eto tet etice ac
i trelvor nleag rights Rut abteaea pena ge

Realy atuny rights for mage atthe otiiee Rist stadt
eetaacsannt brevets of tt srry é er Sir ep mote moitk fegeht ofaay aden obtigniten efx defiselting Parte
Ioxenadisst f

en,

tf

\_/

 

5

damune Television | he Banglaceeh Sroadoest Neework (BRN}
STAR CART P nat
Jaciuem Television Unteedt
este Television Rooms: { Surana Fetore Pak Komalix

Ke-244, Progatl Shoceat | Baridteers hake) eit eek
Pra Se FRG? apt Foxe 28 ert
eae 4

 

WWMOMUNa tenet
ie nr eet te tse do hin Ate eat eyo her eb eee
tiesto te oe theese th lara ethontea hegre ea Ratireg te
ES ieee hl Yo ee
Stantishly BLE
SG0 Rat AAG Hate 2a
Berea RY 22968

Hailia bel be omnia ea wiper prsot reuse seg.

 

demune Télavistar | The Bengledest; Drodnest Netwarls {BEA}
UPA OTT reins
an foxwne Televielon Limbs
feesons Tlentsoa Shown | lncuene Fast Park Complex

Ke-244, Preset] Shope (Beridann Heeb LSP anstedih
Voane B86 £ RAT OSH Pex PERT TE OOF
epuat hy Silomwantenst

wher ferauuhetinet

SiG net ay peerehiatay Hacthinn or preiytatons ftintess dhememetent Snarky requlnta athenaiasy. Reeds Cdtadeite redansiel ws fe the
Agreereeat la inearpamnied bared by eetomnsos, This tees entrnnhned fs Hivin Aipmroceertetes sane Resection Bar eebenatrichionres wal
vedbpanue ontp eal hall he ns pen florets comarca en toireniadations oF ap of te permet ae pee visu alte Ameena,

 

aa “Wharebarid Tareas” shel mann the Semmied Vario tad Coefttived ettechod hangs we inhibstt A cunt deeceueel a were owns
2 ee eriniots nari aaie hielioy ao Ves yearthen Hewes ine ftveemparen’ buwales. tha thes chee ef any eases beakers Mar commen Of

 

Peay

at. Wlentantiang Rites. Wise Becedee alanll wen hc hes gael Seite eu charming Jaen pshneys fiereten paced aid onan dlening odes
Servic atid ee Sipura Bosanski aps ates Seton Enna, alten obs gn Os beak olfncte te preside
Retreork the opgociuttiy w als is pantenaad eh rampant iste mend prondan afte Bevo,

1 % RE ta,
ay ~

 

damnune Television | The Bengledesl Broacdsest Network (BBN)

STAR CABLE 8093
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 57 of 330 PagelD #: 870

EXHIBIT E

 
fesoalboss anak pure.
Er ctoH Hhabonal ress
PB went recane

ee

     

faaetighé Fekesw #¢
wits OREN Ring Bate

def | : awe 0 Jas fae Ay

POEL ASHE Sarees arta hae

   

Serweeee

Coane it

Mb Byererdens,:
Bhiniat
Shengieteek -

snd
ABs Aba Ti GtA AE thes
SRE Bad tatan dats
Begehtubiy ny

retarted eet ge havent pe udloastnetamedes
SEERA TRAY othe erase oie pete liek einen aseagecantia metertetettna

Henge tender cen YG Gia Ginry feat,
Birrctentamapntinsets age Bagie Chock este ser Pan, caved ed cltoaada tury

isana Boia: KERUAIR pu Shdeane ese

Frans aT GSO in eto eS REID can aba bane
Ese teanis

Bsn ies

Bt ercneetsgg

FT teemqaug

sere aeieesty .

Fagee tian

Bene wanna

Syrian Cerctecae ata Seatey Spats, walk Banas,
AOSTA RG Rey Wt ROSNY 8 CB Reaadidioey Hn ity nbbks Sikes tetany
Keahhessnoivhsah

& eis Abii ast Bars Gunite achive dial in Haein a tse hy ze a greRR GTO RNR Bt tt he hoes
tien MEDEA eve csSecoa ec sac OR Ht Toker RUE Ente Postal yeaah

   

eine ey ten bea CEE TANT

STAR CABLE 0024

 

attains
e ‘ r
ified erations:

roacanca SB eect Nanaistl, :
arn i
Pi rdainaces: 3

é

 
  

ANNEL-

Fagigké Seleas #4
wr Rep

 

Hef Bess
_ abs ageless ttn at py Hal ed he lg beetle escaton er b wa
Sti ndaliia the “oneal hae" wr ho rwedeted ty Gey ayatialieneammees AfNate tng nites muticeden anode aly corkudtedbath on pester Ringd

kocriaget oy phrase ag Hatten,

% “eae gees ha Gat eft place ene pe: coca UA an a est. ede gassed atowsdielly

 

Ue cae ca ci eer Bhe teas pol FS eC et eee Bp par rem onde GER HOR UR

Ti Net eS ke ett ce ene pe hl pas oil sg hae bo enya tiga een

imi aide gear rate ty an ee abate eo ety an ga hon, Wide goede eaten Oo abe ok

lis Pangaea Beton vias Rae all eet pureed,

& cs ea se et Recs ACerS oi es tw ht aie envied ng basa ag pont extend
Again

Bar (rtapuon td dtieendedlae Ha scesa hi ssteorsnt mi tiavaae Men Pree aaa wR tinue, endear Bc Ro anna rab gn is
Richness of tne Be a ed sits ac oR anes, Aut sw Rupeemtabtteresdnnd
SARC digs ee thes nh os aad eatin wh checks tan St a .

Shay Bae ests by he ae erat accent tisha wen etl peeve tka ure pi wnat
Sensor ete ta eb yg eae hana the Die ate el patann aavetal ty Mee Tre gs a

RRR ag thuatoegy exaehanadege rs Roaertuls Peo Binet abt Bheoge iilen to chad tard ieee ah de ave aaah ty abet gaa Mie ed the

Stangeadere, onphinta retool Betton, soaeIaMiats, tant Hunted eawealy ‘Sai mive ip errands ua" RRO Etat lave ate Smt dl

Repaid yep baer oa ce Bebra ge hab pet OST

   

a Hacticy af Sigarsh, Vian ae Titel Rnarask eft peste, fos AAs Sac ee Co dante es Eos ea a bt eg fp Ratt Bp rth

ee ech Rr tetas ets By nates pa eae tetas ei GR tesa yosgmnndsg Oe te
ee ENG eh eg BN etre Sta URE er saccade eee Ber Pais
Shier Bhasalog nar Beatin bay iguiehalemea aie,

"FOE ROR EES AUTEURS ORI GAR ie UNH OC CEN ESE REIN OER Opa

laste onl Rte spain auth ate at org Diese us oad ky PARED S Reed Banton orn

sre gy evar Reresota tip Bata gop Ay ical, bat Goo ti lt cantando fo taasond Alene cea ge Mos

AOS Ta Ba i seated Neen est ear to ibd

STAR CABLE 0025

Penta ae ae nage aim

AD RR NECN Po

eee eet
 

         

 

 

 

 

 

pertain LEM cena rcnohy,
& Binge ets WY eet Beebe wat bene suse i
e ee oe
Rwetghe Palecas f
. ae g  ar ;
ioyg Baser

x He. ay eae exc cn or nt ists loop eet de eke dae ee adore
els ene subi ocala tin cana bE ana a eect der aati Roe eoke. ‘

€ Coat ta ee we re teas ooscona ents meySiot te Ruane afiegngut ens euneheneseeile esto
Bary caus ise woe et par Gates Lee uty, tie i cind estat sR pent ase pepe
Bebe noma ga ety enc a tei, yen aallene aN kgm 08
hy ec jes ea tne eu lan ceca saa ta obec eroay tes acta wen gar wre
secs fe Bey Gag unt or essence ees Mita yey vette oe sr eae panda Banana ch
ES Aone wihsak Sieg Mabe uniticnr setae nfgeel add unt aryeRetaley Saves Shsresay sani

SIERRAS Biataig Aaya a retort magnate ew nnenetseimd Bayside as entip ral aoceten ceahand avi emcee Bat ot
dacs en ten Raat ane Gp anata Meas guia RS peta oy ome an may ape atti hx necting eh
Sprains hasera ine. .

SERENE cheered Std ‘ ;

bts eeeiac cee oeato WBA A AA iy ly aa coe aly ug terete be Wok thea Hi ek
rte woes osahy trator devel pecans Suh eed tnt a tng wfc ef Bly groneont es e
ERESTEAIRAS At Reap bia dietien coolant Boece ber ARs aia ehadbcenn cee ttlcemy: pawalslon ag eetSrahomaldriey a duals mudercy
Sete abides ise clr tha siphcsetete aie coming est a gos Rt ail Gey Mitel oa Re conat cry Basen (Bh ane ai
Poin, GetBa er EAeRINe ete endstat stots Kener Ea ae cygaitatlaer a uy eae, Rel plate eon demeanor my
ena tit eat tonic nse Sean ed Att cweeiy ti eohashe te aes adder a Ge dip eometnace

:
|
;
|
[
:
i

ann Sadho iy eal ors ct nt iy bh ini detuned
srepeslline oliver, Aneta, cosplanten, age Selene featasiondg “Pepin, musdnceinad Rete ald ante hes candy devant tes

s

STAR CABLE 0026

 

 
 
 
 

Heise Mane ecedyoice
gitssrdtoor Sto veseaeheasesttly
AS cede. Coeedetenn

 

 

, Grevnsdbarea pundeny'ets tatnantinen tecahabsostelby detsmastap eacemeernn dfhens
Fe ects ep tin asa has a aps el aan mag Hatt pale ond egy apni deme
‘Ee i gyn St tain Meotorade eer eine epaidir edb ognan aN ET AE

‘ae Gla i lice Linn fi earache wheel UND pucmaniodees

ASS Go eae Bybee a ck esac cedar andl tiene
‘Ral aNGES ey ud Bi acne Py oOo Bs era atts at
Soot Roe Saeicac tone Ri cae sally of eats ty

 

6. Hiremssatay Letos Chl Aepnaannmanuct ysl
gpa threes wiaveenduy madiakt of lin Ay pate

taney ao Each Heke, Bho Ruadina basal

¥4, Aasuthies, AR Aye wit mengtemeleat,

AURSTER e Tagmres Rea oe laa eal Bo aerag ap ny ae es Rede Bere thats UA ket
aT Or onaddtlny Bima ba Ree Fegmecn dl as bane in 13a ateagn el aHo hae tay
gph Ha taco fart er cars nut tat Bie ncaa ean, wolavtivn og pbdereags:

solily basralen aa Sethe tel Ba guste ip ebastageealblienin. duentine senaeeaitge

‘Ste Rane Si, 8A ty sultans Beaute assavn typ tha Boating, Phe f

PA
STAR CABLE 0027

epee Pak TATA ER TENE tn TI

whet

see mere raneeny

B
i
E
z
hk
f
£
x
i

 
  

    

 

Bilis Msp ip Borsen
hiabeden oPetal esac
A Bay Beptiie 10 that : pb pls cp seco ve
, Ere gS at, ve - ¢ i
CC Sti s Ped, e Gg
fasi@ee Pthacea a é
. “SE Yad Ae wae
fig Lister
Beagareeens fist, Behar stoaabtior hee Maiepetins ie neato neat ehanseulS een eae ntti ower iad ying do Bien onucncelp, WOR,
ase Heenan ae RE, este ecards He ci GaN et ea sho aoa be

Y eaineie cap eaxteanaoveren baa waaay asd gens bap Ha Marty Gihinaw sbafhn pap balls cnaued Wildes bye eel bad a pag i Heyy
dshotekths iar inary diel un aunts wadeus af nage aituntor adiiure paler ara wbeaguoct boo’ otc coun alfihedian cn dareny pier or
“au RE Dela UPS lEcey OBR gelien ainda hier Saris emcee

&. Bicester hes fk todebtyreed haa bani di Rain mane by tclanan ar drat nllo on coat iy mages eos ao peads pag
Seopa ts thasdilcers Rita thetiorant dials erate tat paaeretiikhs Apnoea, Hatinete AS A bein

BaeReR RLS,

SREP Bed tay ays

Paper ba tre PINGS

Beatin dS Beeb evened ite eagesgpemunibanell tote er ness, i

i
f% —_Bintd agetemnnt Shediac ast Ue ine staal of he tong maaan soe pa ender gra Bea ate, alan

Sr aaaapank sate ese Mio prostate Sind Bu peated ye faeb Tiny lohacd na Birds Arathal atclepemeltlen, tate A grscunet nag oe he teatenbad
So FaselSiacl ncn fre eaeitieg cate ol aed fer tant Stes, m

un Sitstiiab Ab Ria Party Cin bear thine ote ty datz oF ty eaten Beaty nelan Fas Baan, PS enebad Gates Das a

eosin eae eal Hes Hoenig cst Baca depen, A ats af esel oven tar BsbaG qsaucenen apn ea ease A BEatacecdl Bele asehadliee
iat case ts ov nt eo wave tl res cx te gute eae nhannas eld pena dionta ay ne el bade RBaardogavotpaearel
dlatBcesgese gregenacTeg oe wept Ci Rela Sel Ba ies asa Lap Boop a es Cres Kee ope ply olf cat en Bone laps eh
‘alsichcrlp orl ay hc i to Amambnnnt i AMD nuT tyes ett eee Banc RAD Taine ey palate er HUEY Glee
OAS 40 G6 Rte LGA REA a AR Kahr Nate HEART a he east, enliissing. pelasnlees metas yuadantreecstenndlngg
Eats ahhh Ho en ety Glodtnaar eg co actuctadih ack attend Mer cit Gop isaarceochuA Hei OF Bn Sipe fe resi
nveciate Sadneadl cone eaten ween det, ‘

i. TieeAES, Kade Aykasaied wig haeaiyaad nee orifece ad canary aad aF tek Reetien dnd cad einen Th had cmaesaabeds
ident Reatolhad chiding staat senisiindy uatarontd vtcyia Runtoucc BEAL Aasresteniets chats bhemants gta aad big Bamana es Beate fen
ruc nd cetera who ary a atic Mle a une OK Tate eaRmaeeaie med dena by woke Peasy aiggeetinicot vious Besly base
ea de even eaoanyant PB al wc ata cia Phone alg she of in pemantense ee exe BST day seabbapesn Wilve Cana eaieaboe rahe
Wi earserirguree Hahah, witha dali salle donate ctunataees nt gyda

22. vastly Federer Chet ny ar in: wl Ra tpennne aval eaedieasle ebinas eblaeanectlyporomnayenatitiy of iv
‘NSE gaia edi tienen Aly i ane bacae tren WE cp cra Kaa nat wang granu wnkue atbt,
Sa atin Wore it sya En Ey ARR Doge en psec harudebes tae eta emda es ngyeleachnn maya Sete ety

STAR CABLE 0028

 

teeny meee

ade aM TENNER TR NT Rn Pm erm eA Ne

Lee CANDLE ERIN RR EITM EET I
     

 

 

'S
srr eaetPegmedaneet,
Aliengls bello 1 Clpmest 4 a
YER AS Zé ak & oy af ty
-Seetgews Falecnw wk
Ref Eade:

& Grr, Cherwell Bato anal eect" Gil er do eg nab Lo Regatta sadaay poner tart
Se aan hes ie carat catalan ead, Ree teal ed es dB Canes ect Tanna alls
sein is eect et ttt ee eatecuohnnyo aS ee diphonseal aed at acta tetay pla Ola saeategiatang ae een mint of pgp ot hea a
peiaieatiticagnsaeeal,

4, “ican lees aba cn abe ass aad Vast bl loud pea Rares DEBI A td Garon ui wees supe wBvat eSB relaver wo heansa
dns hea pancthaaahiqnias vend fear aenadbodh haa, Fea anata gr snl set bay wees hs nea Ee gate cet ated en Stara eons an WRB EER
Sgrenndis sons,

ah eng ig Ws Behe PRR a gine NT de Renbi pelr pane fo an vente Nr ated price htencad ea ferchuagsad aged yay
Teg ives ce ea wat Ga Ba No gh wat pec Sabena aca iy eit fi pmo rege
tha pier provictan attey tegen.

TR TRICESDER AV GRUNDY, emu of Oia Ragen a genom thts Auer nc li auanandea ay Rasy aerhendmelcay anette,

  

Canadts i
Ante Fe an
Milansd ete: tuet Musa fi .
- *
Abie Feerithlita tre.
Tried ua. PATH Safet t
Yiiee Varoutar

fas fh ele

STAR CABLE 0029

Lene nC EO SSN TINA Ae

 

 
Fond saad cr eiessniee

& ene Regine 20 Chmndl yes ii cast

 
 
   

ie

cng tg e 3 Felesass

 

Date:

 

Se aaa Barly su Jago bd and

Radiant IP ‘Tv + pete cavities after ovenpletion te agreement
with Stir Cable NA. Yao

.

 

Steet cablo Ta, Tans wll sot bes lloweed ty bovvedloast tine pongrans of cheated 1G up clemngtag bee axkgheal
prague ond uxing ext Inge,

Stat eible NA Inc. should poovide requived regal pagers for
innenfooetionn PUypase- “Sane bear tikes conpereditars if exypome newis to
go in USA, for buslenss purpose.

    

  

Channel iG wilh. xeserve the right te dancel the Rae RRE RETR
bapment is due by declaration of one month prior netics,

 

Star bo A. ie, clk awe eo gay pageoa Binwagh henhing ekenaed,

Star Cable NA lnc. will curly subocring
os pay yeurly

 

 

STAR CABLE 0030

neat anions asion tn eieiae ng re NS

eee a gee ee eter Loria gt se mms age RET ae a me

Sr MEN PL a RON ORI ay te

hasty Moma
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 65 of 330 PagelD #: 878

EXHIBIT EF

 
 

 

 

BROADCAST RIGHTS AGREEM ENT

   

RGB CGY

BROADCAST RIGHTS AGREEMENT ("Apreemenl”) as of tis eee ey iy and betwee
LALON TV INC, DRA TOTAL TYs [New York Cerporating CDs Avior}. Whose principal place of
27 Steinway Si. Astoria NY UEC (heeeinafier relerred: tee its "ALON ‘| v." and
ompuny Linited, G.7.MLC, Bhaban, 7-9 Kawran Bazar 5" Plow.

  
  

  

business is al 34+
Chanvel-16 TV fnsight Feleeasl C
Whaka-1215, Bangladesh, ‘

RECITALS

WHEREAS. “LALON TV" is art operator af ¢

able, broadband, (PTY and satelite (lefisinn channeds in
the Novh America including United States, Canada and Eerapes :

gad production campaly sel jug the domesie

WIIEREAS, “CHANNEL-16 TY" is a television network f
and international Bangladeshi comarunity, . |
WHEREAS, "LALON TV" desires to acquire the exvlusive breadenst rigits to © HANNEL-16 TV for all i

is the North, Amestoa including

media ineluding cable, broadband, 1PTY, antcllite anced mobile media
‘

United States, Canada and Europe (tie "Verritory") i
ALON TV the exclusive rights to wilize. the Channel: 16

WHEREAS, Chasnel-16 TV desires to geant |
hroadhand, IPT, satellite and mobile media:

TV in the Turitery for all media inchwling cable,
NOW, THEREFORE, in consideration of war (510 90) Dallars anc ather gaod and valuable consideration,
the receipt and sulficieney of which is hereby acknow halged, the partien agree as Kotlows:

1, Broadcast Rights,

(a) | Channel- 16 PY bereby gents LALO TV ibe eschisive

broadeast tights te Channel 16 TY Media
* Programming for all media within the ‘Territory -

(by The CHANNEL- 1's program shall at all vine vemains the property of Chinuel- 16 FV subject
to Chanael- 16 T's obligations beceunder. :

s fopotype. which

 

tej) LALON TV's broadcasts af the Channel-16 TV shall display Channel-16 PY"
logotype shad remin the sufe and exclusive property af Channel lG TV. i
i .
(he addition to the Channet- £6 TV programming Lalon tv shall have the right ih broadest its own
produce focal commercial muucrial/pragrams wath the prior approval of Chanag}-16 TY.
. ,
te) Anything to the contrary contained herein notwithstanding, Lalas FY shall riot permit any Siird,
party to utilize the Channel-16 TV Programming or Channel-16 TV's dagakype, willbont Channel-
1G TV's prior writlen consent, ‘ :

esp aah teh ik ERAT RANT TINT Bh

&
i
i
'
z
}

 

 

 

oe yee

 

:

nee

Sperinraipreer ee taeteety

“enag rosa pps ner:

Se EIR POY SEH Eve SN

Sen Serre

iene tate ny ase nereneneni
er

payee OE ENTS
ea eS

 

ONE ia thane Mr eae RC

a Sa

  

Hans da atti as

mn

Se

aN are

RRS x atl See
agayensspierateh oe \ ig! a ae 48 me ee aaa i EASY
he ial <i ee Y tees super ek ON \

 

& 2. GRP O°G

i
(a) The term of this Agreement (the “Term") shall be for a period of 10 (Ten) years and shall
- commence on daly 9" 2082 on the date of the funch an the terrilory, whichever ip Inler and shail
continde until Ave ; 2022 WB anviversury af the faunch, whichever; ix tater. In the
eveal nelther party s notice af termination of this Agreement in accordance with Anicle 9
hereof.180 days before the expiry date, dhe agreement shall be deemed renewed, for anather en

(10) years apon the term and conditions sel fardi herein, . j

 

 

       
  

{b} Notwithstanding anything contained in clause (1) the Agreement mity be renewed by nvutual

discussion by the Parties an terns and conditions as may be determined by tien |
* t
t
'

3, Reyenue Share: i

Channel-16 ‘PV will seceive the folowing percentage of Gross Revenue (hough coment
disiribution lo other providers. far example: content delivered to Direct TY. Dish|Netwark or niy
other cable operators ete, cand Net Advertisiag (Net Agency Commissions, if any), Revenue &
vo neg baton Ty Loe.
. 60% i
_ 50% __t

” 8

Jo enneneveencersnennneny
1

 
 

¢
i
chiar tine ©

 

ry
2-40

 

 

 

 

 

 

 

nm. Por bundled setvicus, for any media, payacnt will be ia direct propertion whieh the bundled
revert per subseriber bears to the a-fe-earte revenue per saebseriber. :

B. For draadcast of Channel-16 ‘Ty's Programming through aay media ia Canada, and Eucope de
iubave payments will be in Canadian Dollars and Euro. !

C Laton TY tne will aot share any revenue with Channel 16 TV for Calon PV bre
(for example: individual custamers). 3

b. Both parlies acknowledge and agree that there may be a free preview period up to. sixty (60)
days, as determined by the plaifurm provider, iu which case no paynicnt will be due for drat

wir subscribers

  

 

 

periud p

4. Duties of Channel-16 TV: ' i
ta) Throughout the ‘Fern Channel] 6 TY shall provide first quality programmeg on fl continual basis :
iw Lalon Ty and wake the same avaifable by transmission feed ta Ealan Tv? in Bangkidesh. i
Singepore or Hong Kang, \

(b) Chanel (6 TV will provide. a secure space with minimum 2 Mbps of interfret (upload and
download) speed and un-interrupt power supply to feed providing server 10 Alon Tv in the

ee

Channel 16 TY office. | E
fe) Channel-l6 PY will provide an electronie progratnming guide (EPG). a feast {wo weeks in : :
advance of rhe fiest day of cach month, Any changes or updates fo ihe EPG will be immediately i :

epaiied to Eadan Vy. i : . :
§. Duties of Lalon Ty:

 

 

 

Latlon Ty shatl use best efforts to maxinive the disivituion of the Chaanel-l TV and its

 

 

ta}
subscriber base in the Territory throughoul the tern.
(b}— Lalen Ty will pick-up signal from Mangladesh or Singapare or Hang Kang or Lo acon ar iy oder
convenient phice aid delivers nie same “al each and every plavorne afier PAL to NTSC conversion.
(©) halon Ty will be responsible fur the cleanup of the feed including any lime delay. whee deeded
and ceanamically fensible.
td} Lafon FY lac. will rebvoadeast ta any media witheat making any madifi¢alion to came
provided by Channel-16 1V Pragermming.
te) Lalon TV Inc. will be granied permission ta add focal advertising commerciat, [Time wil follow
international standards, such as there will be ae mtoce tha 12 minutes of commercial adveriisnig
per hour of air ine.
Advertisement shall only bs fucal to territery anel not gengral for ali substriby rs, For example.
advertise fram New York shall ynly be shown in New York reason, advertise far California shall
only be available tor subscribers ia California,
i
!
6. Representations and Warranties: . i
GO = _ Representations by Chaunel-16 TY,

(b)

 

Chanseld dG TY hereby represents and warrants to Laton Ts as follows:

(i) Due bieorporation, etc. Channel-16 TV fas the corporate powee aad dutharity and al] wecessiey
governmental approvals to enter inte the transactions cavered by this Agreement.

Authorizaion, Nee Conflicts. cle. This Agreement favs been duly aad valid! executed aud
delivered by Channel-i6 TY and constiuites a vatid and binding agreement ots dame. enforceable
agaist Chanuel-f6 TV in accordance with ils terms, :

(8) Consents amt approvals. ‘To Channel-(é PV's knowledge, ne consynl, approval OF
nuthorization, declaration. fing. or registration wilh. any United) Stites: or Bangladeshi
governmental ar regintary authority is roquired lo be made or obtained by Ghanueli6 TY in
conneetion with the exceution, delivery and performance of this Agreement and ie cansuimunation
ofahe transactions contemplated ttereby,

{iii} Survived. The represuntittions and warranties made by Channel 14 TV beretngshall OXpHe wnt
the termigagad or expiralian of this Agreement. f
i

Representations by Lalon Ty, i
Laton ‘Tv here by represents and warrants fo Channel-16 TV as Fallows: i

atte NA RE EE RENE Pe ATE

 

i

a oveape damnit ste

pena ema

 

 

 
A

~. d¥laanging Directar Cinterwneds owed A é 2 wins)

i
|

 
  

i
i

ti) Due Incorporation ete. Latun Ty shall be duly organized validly existing and. \" pond standing
under the laws of dhe Siate of is MEoration. :

i

(i} Authorization. No Confliels, ely, This Agrecawnt has been duly and sattidly exuented and
delivered by Lalon Ty gad constitutes the vatid and binding agreenen of Lalan'Ts. enlorceable
against Lalon Tv fv aceardance with as ternia.

 

di} Consents apd Approvals, To Lafou Tvs knowledge, ao conseitl. approval or authorization, al.
ar declaration, Hing, or registration wiih, any United States federal or state goveramental or
reaulalory -autharity, ar any other patty, is required 10 be made ar obtained by Ualon Ty in
conneelion with the exccalion, delivery and performance af this Agreement and the
constipation of the teamsactions contemplated hereby. |

Civ) Survival, The representations and warranties sade by Laton Ty herein shatl expire an Fhe
ierinmign or ea pintiog of this Agreement, .

7. Coaperation. : |
‘The parties shall -deal with cach other fairly and in goud faith so ae to aflow hart parties to
perform their duties and cara the benefits of this Agreement. :

4, Exclusive Dealing, ‘
Tae parties agree that Laloa Ty has exclusive bromdcast rights and :
Chanael-f6 TY shall not engage or enter ints any parinerships. broker rekaionshps or ather
sitar agreements with third parties with respeet i the Chanel 16 TV in the tefriory.

1

9, Nafices i
Alf notices tid other communications hereunder shall be in weitiag and shall beidcemed fa have
been duly given H and when ietivered personally, ar sent by fuesimile iransmission (with
confirmation by recognized interaational courier such as Federal xpress, or DHE. which provides
service between the United Stas and Banuladesh), or by registered international courier such is
DHL or Federal [Express ar somy other reputuble avernight carrier which provides service between
the United States and Banglatesh Cor when detivers ds rejected of refused), to the partics at the
following addresses and dhesimile suinbers:

ito Channel- b4 TV... addressed te

Channel-£6 TV tnsisht Telecast Campinas Limited
B.7.M.C. Bhahan.

7-4 Karan Bazar 3 far,

Phaka-!215, Bangladesh

Aun: Md. Sayem Faraky

fie Lalon Tv lnc. addvessed to:
Lalen Tyne,

13 Westniovian In i i

Caran, RY 11727

Alin: Almodul Barobliniva : i
cya ;

pect yt AEE aan EMRE NTT

et pee EA em

 

b

seeping venrreenenteet yet eanwenrtvens ops amemae

Lae HER APRs DDR
HH. Severability.

12. Entire Agreement,

or to such oder plice aud with such oflier capies as tiany designate by wrillen otiee 10 af ather
parties provided in the nreiter set fort herein. :

16. Arbitration.

In case OF any disagreement, misunderstanding or dispute aries between the parties - the parties
shall try resulve the issue on niutual discussion herwees the represematives thy parties coucera.
But in case the disagreement. misunderstanding of dispiite cantar be resolved mM ually. the mauer
shall be referred i an Arbilratar whe will be selected by metual coasent of buth the parties
_eoneero, The opittion /verdicr of the Arbitraror shall be binding on hoi the partigs.

If any provision af this Agreement is held tee be iNopal, invatid.. or enforceable ander any
present or fatare kw, cule, ar reputation, such provision still be fully super able and this
Agreement shall be construed and enforced ax if such Ulewal. invalid, o¢ anenfirceable provision
had never comprised a part heres. ‘The cemuiniag provisions af this Agreemept sftall remain in
full farce and etivet, aint shall aot be affected by che iflegal, invalid, or unentorceable provision oF
by its severance here from Furthermare, in ficu of such iHegat. invalid, or uncnipreeable provisian
there shall he added automatically as a part of this Agreement a legal. valid, and enforceable
prorvision as Similar in teens to such egal invalid, oF aecnfarecable provision as maybe possible.

 

 

This Agreemant stpersedes all priar discussions and agreements bepveen the purtigs with respect
ia the subject matter hereof! and this Agreement, including the schedules nad exhiblis Gereto
contuias the sule and cotire Agreement between the pittlies hereto with respect 10 the subject
matter herea’, This Agreement? may be modified ar amended only ina wriling dily exceated by ar

on behall of set ofthe patties hereta, :
£3. Counterparts, i

i
This Agreement may: he exceued in one or arore counterparts, wick of which shall be deemed an
original. but abl of whieh together shall constinde ane and the sane instrument, This Agresmient
may be execurcd and defivered by Riesinsile and facsimile signatures hereof’ shall be decmaed
effective and bidding as original signauires. , ‘

id, Lleadings, Gender ete,

‘The headings used in this Agreement have jaserted for convenience, do nol modify the wrais of
ihis Agreemeal aad do net constiane mater be constraed or interpreted fa canacetion with this
Agreement. Unites the contest of this Agreement otherwise requires, (a) words vf any gendér shall
be deemed in inelade each other pender, (hp) words using the singular gr planted number,
respectively, (c) references to “hercot." “herein,” “hereby” aad similar ex shal refer to this
entire Agyeenient and (dt) the wards - “include” and “ineading" shill be canstrudd as ineorpocating
but not Hmited to" or "Withoat. limitation “The tanguage ased in this Agreement shall be deceed
fo be the language chosen by the parties herte to express that muiaal intent a no rule of strict
construgtion shall be applied against any person. Refercaces ta Schedules aid Exhibits of this
Agreement shall be. deemed to refer to such Schedules and Exhibits as supplemented or amended
as applicable, ;

 

;
i
:

Ce cette et:

 

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 71 of 330 PagelD #: 884

ET ABT AYU VS TTT

   

 

 

 

 

 

;
i
i
&
I ‘
F
j :
! i
i
15. bnipltoyees, i
Neither party shail be deumed an employer of tho ulher or its employees and neither party shail i
. . ae “ . 14 ‘
fave any obligation ia pay wages ar beaelas (ar to fad any peasion pla} or ta employ any t
emplovee of the other. : i
16. Binding Effect. i
This agreement shat) be binding upoa and inure to the benclit of the partiesthereto and their k
respective siccessoms and assigns, exeepe thal neither Laton Tv nor Chanacl-t¢ TY may assign i
this Agreement without ihe prigr writers conseat af the other, whiel constat shall not be :
nnscasanbiy withheld, :
IN WITNESS WHEREOF, the parties have execited this Agreement as of the and Mate first writes i
ahove. i
é
Changel-16 PV, LALON CABLE TV INC, i ¢
Kyi Mel. Sayer Pacoks My: Aluiodul Bacolstacisa , 2
Jes: Director (tute Wyte aviak Aldain 5) fe: CEO
Ban :
we
5
. z
i :
j
|
i
i i
| :
:
; '
i i

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 72 of 330 PagelD #: 885

EXHIBIT G

 
Janiuda Television Aanted

Jeune Tulevisian Gheven { famuna fufurd Park Canrplax

ka 744, Pragati Shoroni 1Baridhata | Dhaka: | 225 Bonigladasl
Phos 080 2 B41 6GG04 Fax B00 2 Hi GG7

anil ela @Djann v.06

A ae ee JTL e a bv YG

 

 

January 10, 2017

 

TO WHOM IT MAY CONCERN |

This is to certify that 1Stop Media & Entertainment Inc. (Radiant IPTV) is our client to
operate IPTV & CDN (Content Distribution Network) business. This provider grants right
to broadcast Jamuna TV-ii North America (USA & Canada). No other organization has
any valid exclusive rights with Jamuna Television Lid. (JTV) to broadcast Jamun
Television anywhere 'in the world at the present.

if you have any additional questions or require further clarification, picase, do not hesitate
to contact with us to the following address.

Thanking You,

 

ASM Arifur Rahman “
Head of Broadcast Operation Engineering & ICT
Cell: +880 1777778888 a

Email; arif@jamunatv.net

 

pret
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 74 of 330 PagelD #: 887

EXHIBIT H

 
  

y fs AGS CaM
A Sateltite T¥ Cionict

Shamol Bangla Media Ltd... co su essen tanrtnn

Date: 98 January 2017

To Whom Jt May Concern:

This is to certify that Star Cable NA have no valid agreement or the rights to
broadcast/represent BANGLAVISION, a satellite TV channel owned by ‘Shamol

Bangla Media Ltd’ in Bangladesh.

‘Banglavision North America Inc’, a subsidiary of Shamol Bangla Media Ltd,
owns all rights and representation of BANGLAVISION in the North America

region.
Should you have any queries regarding this matter please feel free to contact me.

.
.

Ishraque Hossain,

Deputy-Managinp Director
Shamol Bangla Media Ltd (BANGLAVISION )

Noor Tower, 110 Bir Uttam CR Dutta Road,
Dhaka - 1205, Bangladesh,

Phone: 880-2-9669408
Pabx: 880-2-9632030-45

email: Lhossain@banglavision.y

ISR RS oye

eee - Noor Tower, 440 Bir Uttam CR Dutla ‘Road, Dhaka- 4208, Bangladesh

Phone | 9632030- -45,Fax; 800-2-9673867{ News), 880-2-9627 191 (Marketing)
880-2-9512296 (Riag. Ha & Admint.e-malh infohandlavisinndv. Wah * una hanntavisinn ty

semen

 

 

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 76 of 330 PagelD #: 889

EXHIBIT I

 
 
 
 

     
 
 

ene a fLENee i ft PHNOVAT Gy
or e he

 

To Whom It May Concern

This is to certify that Star Cable NA, INC. has no valid legal agreement with V.M. International Limited
(mytv} and Star Cable NA, INC, has absolutely no rights to broadcast or represent mytv channel

anywhere In the world.

Should you have any question, you may contact with the following address.

Thank You f

   

 

 

Director (News & Broadcast)
mytv Bangladesh zeker Uddin Samrat
www. mytvbd.ty Director (news & Bro )
+8801766333333 rit Viv 98 :
sag, 8, ost Un, Hail. take 2 :
Sister Concern of Head office: myty Bhaban, 155, 1750/3 East Ulan, Hatirjheel, Dhaka-1219, :

Yod ::02-55128096-8, Fax : 02-55128009, Web : myivbdiy, E-mail ; info@mytdxd.ty

ct Dielitae OP Pata Onad Adniaffar Toor (Cth Ath:finorl. Ranelamalanidahaba, ian

+B nce edn nffian 6

V.M. INTERNATIONAL LTD.
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 78 of 330 PagelD #: 891

EXHIBIT J

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 79 of 330 PagelD #: 892

Gag gerd Bae |

Committed ice Change

 

Mr, Sajid Sohail 213" August, 2016 :
Director .
Star Cable NA INC ‘
3839 Bell Blvd, I
Sulte# 233 '
Bayside, N.Y. 11361. ‘

Sub: Termination of Channel Partnership Agreament | i
Dear Mr. Sohail, i
The Channel partnershig Agreement. dated 6th June, 2016 Signed and executed between Ekushey . :
Television Limited USA and Star Cable NA INC is hereby terminated with Immediate effect. £
Thanking you, :

Fakrool Alain
T. Coordinator (USA)

 

 

 

EKUSHEY TELEVISION LIMITED USA LLC, 37-15, 73rd Street, Bangtadesh Piaza. Suite #205, Jackson Helgnis, N¥ 11372
Phone: 929-522-0122, 609-377-7836, Email: ekushayiv.news@gmail.cam, Web weev ekushey-fy.com
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 80 of 330 PagelD #: 893

EXHIBIT Kk

 
   

g $45 %
es im es
YOUR CHANNE

 

 

Business Agreement for TV Channel & :
Content Distribution Right (NON-EXCLUSIVE) of :
Asian Telecast Limited (Asian TY) :

etween Asfan Telecast Limited :

This agreement made on thls 06 day of Junie, 2016 by and bb
House # 60, Block WA, Road # 1, Niketon,

(“Provider”) having its reaistered address al

Guishan-1, Dhaka, Bangladesh and (Stop Media & Entertainment Inc. (dba Radiant IPTV}
(alte s/w, cagantiply.com) having its registered address at 3833 Gladstone Grive, 2
Naperville, IL 60565, United States ("Client") has decided to operate IPTV ft CDN (Content 3
Distribution Network) business by agreeing mutually below terms: :

ar the brand name of “Radiant

an IPTV service und
hannels over internet Protocol

Hindi & English TV ¢
phic boundary.

aj) Cllent has decided to iauach
IPTV" by delivering Banela,
without being restricted by any geogra

b) Territory: Provider grants right to Client to show Asian TV Radiant (PTV :

c) This deed of agreement is valid for Non-Exctusive rights only.

d) Client will receive the Asian TV Live feed through Satellite (Free to the Air) only.
marketing and promotional experience that would compliment the
nt has created to serve Bengali community ta meet the :

t viewing.

e} Client has the
ideas and concepts that Clie
growing demand of quatity Bangla conten

sian TV channel via Set Top Boxes,

Tee ee anare

fy Client will offer viewing A Mobile apps & web
sites.

Financials, Reporting & Settlement:

a. Client will provide per month net fifty thousand (90,000) Taka with advance six (6)

months payment system.

b, Both the Client & Provider agree t
venture a success. Same time, Provide
ta any third parties/TY channels/competitors without p'

Client. é

 

ch other to make this

o co-operate with ea
how

r shall not disclose the technology / know
rior permission of the

 

rooafedewiiad

  
Btu

 

 

   

YOUR CHANNEL

Length of agreement:

This business agreement will be valid for a minimum three (03) year as initial term, unless
it is terminated by both client and provider with advance notice of six (6) montis by
showing reasonable grounds in writing. After initial term ends, the agreement will be
renewed automatically for next 3 years unless each party has full rights to get out of the
contract by advarice notice.

a. Neither parties may assign, nor otherwise transfer aay rights under this
agreement,

6. This agreement may be revised from time to time by both the parties to update any
chariges that may take place upen mutual discussion.

c. Provider agrees to offer distribution right of broadcasting / rebroadcasting / stream
live channel over IP network during the validity of this agreement duration mainly
through any streaming set top box and mobile devices.

d. Radiant {PTV also act as one of the advertising agents In overseas by agreeing upon
fees set forth by Provider for airing third party advertisement clips on TV channel.

@. Provider gives authority to Client to use exact logo without any modification for
sells & marketing purposes both in the print and electronic forms. Also, Provider
agrees to allow the use of fogo on websites, marketing flyers, posters, leaflets as
well as within [PTV system & sub-systems, STBs etc.

f. The client will not be allowed to modify, change or alter the contents of drama
etc. with our prior written consent of the provider.

g. Provider will help & co-operate Client to take down itlegal operator's stream/feed
of Asian TV by demand of the Client’s notice, it's imperative that Provider also
agrees to give take down notice upon mutual discussion with Client.

h. in case of any dispute or violation of the terms stated in this agreement, the
parties wilt have the rights to go for arbitration in the courts of State of Hlinois a
state of New York of the United States of America of {international Arbitration
Center in Ohaka, Bangladesh subject to mutual understanding.

 

é
S

Se nani
 

   

i]
YOUR CHANNEL

to abide by the Cerms & conditions above 45 4

tow, both the parties agree
as set forth.

By signing be
 ather for the business scop

binding to eaci

For, for,
{Stop Media & Entertainment Inc.

Asian Telecast Limited.

(Asian TV)
Hame® Atique Rahman

Title: Operations Manager

 

Date: June 06, 2016

Date: June 06, 2016

Tel: +880 1711 544997 Yet: +880 1755 078100
Email: info@asiantvbd.com Email: arahman@radiantipty com

 

SHARE REINA 6

Ree rea

wrt meets etre
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 84 of 330 PagelD #: 897

EXHIBIT L

 
 

Business Agreement for IPTV Channel &
Content Distribution Right (Exclusive) of
Asian Telecast Ltd.(Asian TV)

This agreement made on this 20 day of November, 2014 by and between Asian

Telecast Ltd.(Asian TV) (“Provider”) \uoving lis registered address at House-60,Road-
1,Block ~A,Niketon, Gulshan-1, Dhaka-1212 and [Stop Media & Entertainmest

/ DBA Radiant IPTV Chgtp:/Awwwadiantipw.com) having its registered address at
3833 Gladstone Drive, Naperville, 1. 60565, USA (“Client”) has decided to
operate IPTV & CDN (Content Distribution Network) business by agreeing
mutually below terms:

‘ 1, Client has decided to launch an IPTV service under the brand name of “Radiant
IPTV” by delivering Bangla, Hindi & English TV channels over Internet Protocol
- without being restricted by any geographic boundary.

2. Provider will give 24/7/365 feeds of Asian ‘Telecast Ltd, (Asian TV) channels.

3. Client has the marketing and promotional experience that would compliment the
ideas and concepts that Client has created to serve Bengali community (0 meet the
growing demand of quality Bangla content viewing.

4. Client has put together the necessary documentation and operational plans to
bring the ideas and concepts to market & sell services mainly to Bangladeshi
community worldwide.

5. Client and Provider agree to shate the revenue from selfing the VOD content via
IPTV/CDN platform. The live channel feed will be offered by the Provider.
Provider shall focus more on specialized content offerings and gain revenue in
periodic basis (for every purchase) from selling VOD content such as dramas,
movies, news footage, especial shows, events etc.

6. Client’s marketing team will determine the value of every media contents that is
to be offered by the Provider and place in VOD library with an appropriate dollar
value. Based on. the demand and popularity of individual media content, Client will
determine for how long it will be offered/shown for selling and those to be offered
to IPTV subscribers.

 

 

a[Page Private & Confidential

 
 

 

7. Client will also setup a B2B online CDN (Content Distributian Network) and
delivery plaiform to sell all content of Provider via e-commerce enabled

websites/hosting platforms or via designated (hird parties as whole or partially
deems appropriate for the business interest of the Client. Here also, the revenue
will be shared again by both Client & Provider.

7. Client will offer viewing Asian Tv IPTV channels via Set Top Boxes, Mobile
apps & web sites.

8. Financials, Reporting & Settlement:

a) Client agrees to pay Provider for ifs Subscription as per following table:

 

Papmient:
I. 1Stop Media & Eniertainment Inc / DBA Radiant IPTV will provide 30,000

(Thirty Thousand) Per Month in the First year.

2. Payment terms will be reviewed every 12 Months (7 Year).

 

 

9. CHent will designate an associale who will collect new content from Provider in
weekly basis by DVD, HDD, Pen Drive etc. and Client will upload and. index the
same in VOD server immediately.

10. Both the Client & Provider agree to co-operate with each other to make this
venture a success. Same time, Provider shall not disclose the technology/know how
to any third parties/TV channels/competitors without prior permission of the
Client.

11. Length of agreement - This business agreement will be valid for a minimum
three (83) year as initial term, unless it is terminated by the Client with advance
notice of twelve (12) month by showing reasonable grounds in writing. After initial
term ends, the agreement will be renewed automatically for next 3 years unless
each parties have full rights to get out of the contract by advance notice,

2) Page

Privote & Canfidential

 

 

 
   

 
 

12. Provider agrees to play client's sal
air promotional/sales video clips of Radi
on mutual plan set forth with Client.

ant IPTV FREE of cost time-to-time based

13, Neither parties may assign, nor otherwise transfer any rights under

this agreement.

14, This agreement may be revised from time to time by both the parties to update

any changes thal may take place upon mutual discussion.

15, Provider agrecs to offer EXCLUSIVE worldwide distribution right of
broadcasting / rebroadcasting / stream live channel over IP networks during the
validity of this agreement duration.

16. Stop Media also intends fo act as one of the advertising agents in overseas by
agreeing upon fees set forth by Provider for airing third party advertisement clips

on TV channel,

17. Provider gives authority to Client to use exact logo without any modification

for sells & marketing purposes both in the print and electronic forms, Also,
Provider agrees to allow the use of logo within IPTV system & sub-systems, STBs

etc,

18. The client will not be allowed to modify, change or alter the contents of drama
ete, with our prior written. consent of the provider,

19. In case of any dispute or violation of the terms stated m this agreement, the
parties will have the rights to go for arbitration in the courts of State of Ilinois of
United States of America or International Arbitration Center in Dhaka, Bangladesh
subject to mutual understanding.

g{ Page

es promotional TV Serall 24 hours and alsqy

caDSR Teg Ese

 

 

 

Privete & Confidential

 

 

 

 

 

 
 

By signing below, both (he parties agree to

abide by the terms & conditions above

as a binding to cach other for the business scopes Sct forth.

For,
Asian Telecast Ltd.(AsianT¥)

 

 

Name: A.M.Mahammud(Lipon)
Title: Deputy Manager
Date:20-11-1014
Tel:0198-2275-809

Email lipon.mahmud@gmail.com

For,
[Stop Media & Entertainment Tac,
(Radiant IPTV)

Name”Atique Rahman, MBA
Title: Operations Manager
Date:20-11-14

Tel:0175-5078-100

Email:arahman@radiantipty.com

 

 

 

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 89 of 330 PagelD #: 902

EXHIBIT M

 
 

SAAS ALLE Aa Sb ba
“ie

agape cement
Reine

   

    

i
TAA SAAMI A LAVA AAAI RAAT REALE OA
a TRAN RNY wot ese 8!

2 AS GegHy tee a Sar me
ve) Secon he A oe

   

i hte adl

‘ ap PAA AER Lal Feed abe Kab Ade WAR AWAA Selb Cab bled Se Ay

Carers Bret .

  

     

Business Agreement for Mobile Apps 4
(Non-Exclusive

[fis agreement inade on this 23th day of September, 2044 by aid between ACTN
angia did. ( Multi Mtodia Production Co. Ltd. ) having its registered address at
WASA Bhabon. i Kloor, 98 Kazi Nazrul Islan Avenue. Kavwran Bazar, Dhikis
[215, Banuhutesh and 28rep Media & Curerminment fic / DBA Radiant (PTI
(agp wea adiandpi com) having its registered address af 3843 Gladstone Drive.
Naperville. 1. GOSS, USA (“CHent”) has decided fo operate PTY & CDN (Content

Distribution Network) business by agreeing mudually below terms:

1 Ctoat (Stop Afedia & Entertainment Inc) has decided to launch Mobile Apps -
Android and iPhone under (he brand same of “Radiant IPTV" by delivering Bangla
TV channels over mobile device without being restricted by any geagraphie boundary.

> Client has the marketigg and promotional experience that would compliment the

ideas and cancepts that CHent has creaied ta serve Bengali community to mec the
urow ing demand af quality Bangla content viewing,

2. Client has put together the necessary documentation and operational pans to bring
the ideas and concepts to market & sell services mainly to Bangladeshi community,

7, Financials, Reporting & Settlenient:
Inthe mobile world, standard business models are to charge between SIRO for an
application, which is (hen shared between the application owner and (he distribution

platform, Radiant IP Tv is proposing to work with your TV channel ta share the ,

revenue in periodic basis by the best in ive streaming vin Apps.

Contd....Page : 2

id phate
pti sts1ER AT ne

arr NIM

apie ’
See

GPVAAIAG |
4

jg et

EDP EES

aos

 

 

 

 

 
    

 
  
 

    

etd saaunuunnstussesoceannal

 
   

 
  
 

   

  
  

F sacvuuemauasasanssausastiacune its , hid a
eau Cae
es ET UA ena )S

SYR aAab

 

ny
Piyse ¢ 2 :
a5

Phe hollow eg aianbher of subscription manthty fees through Mabile Apps:

 

  
  
 

| Parmene: 1 Stop Aledia will share aud ill | Cups 4 Mont coef ORG
_ generale peport ta ATN Bangla in imnenihly er Subseriber/Month + 90.10 | SS 4
~S :

 

Vdnixts indivaducdy and will setile the { a, :
_pavacnt within next 13 days. i. . sen mm J se

 

8, Both the Chent & Provider agree (o co-operate with each otber ta make this
VoHtlve a stecess, Same time, Provider shall nol disclose the technolopyéknow haw to é
aay (hird parties TV channels/compelitars without prior permission ofthe Client.

GU, Length ofayvreement - This bustiess agreement will be valid fora minim Ctrec
(0.4) sear as intial teem, unless it is tempinated by the Client with advance notice of
[bree (3) mouths by showing reasonable grounds in writing, Afier iniGal term ends,
fhe agreement will be renewed automatically for next 3 years unless each parties have
full rights to get outof the contract by advance notice.

10. Provider agrees fo air promotional/sales video clips of Radiant IPTV FREE of
cost ime fo tine based an mutual plan sef forth with Cheat,

 

Ut. Nevher pares may assign, aor otherwise (ransfer any rights

uncigh (hin were,

£2. Piis agreeinent may be revised from time to time by both the parties to update 7
1

any changes that may take place upon mutual discussion,

3. Provider gives aidhority to Client to use exact Jogo without any modification for
selis & marketing purposes both in the print and electronic forms.

 

RAN odat Op Sekt Taya

Contd. Page 23

fetes

 

 

 

 

 
   

PO Pd TT

SEPP Ey

=
*

e

 

  
  
  

mp } SSEMAMA AA ESRD SALLE IE '
; te we) Oty He Hf a N yA
JR HS a ae Ho ct rol)

Bes rate Lat.

IH aAs|

Pape 3
folation of the (erms stated in dis agreement (he parties
e courts of State of Hlinois of United
Bangladesh subject to

[4 Incase of aay dispule or v

vilf have the rights fo go for arbitration in (h

Scrfes af America ar Infernational Arbitration Center in Dhaka,

ana aalorstard ings.
Hy signiig below, both te parties aysree fo abide by the ferns & cond ions above as
a binding to cach ater for (he business scapes set forth,

For, For,
Atn Bangin Led. LStop Media & ientertainuent Ine.

  

Name: Atiqur Rahman

Napier GAP Mad. Shamisul Fluda

fife: Advisar Sales & Marketing ‘Tithe: Operations Manager

Bate: September 23, 2044 Date: September 23, 20)4

‘fel: QE? A064 411 Tel: 01755078100

Emailimshuda atobangla@gmail.com Email: arahman@iradiantipty.com

«
? mage” ~ .
SDE e tty Witness +
(Mosituze aah Montr)
Santor Vice Prasident
Finance 4& Accaunté

Wiiness :

 

po ae athtae,

MEE on ope

EE AG ete nye:

 

rebar nt aon

Bam arot Re

an aa ee yet eee

erin ummyent

stent

ie

PM eter reas mace Enea Teed Tt pe

 

fy dente ri

 

 

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 93 of 330 PagelD #: 906

EXHIBIT N

 
1, otha sR cnneiitied fo OEE EEN NG CRD EME Cente EQ OE CEES VERE ONA RED ltineeioh
LOPE LEILI TIPLE ERE EOL Alassascanstnestsutidase scatter husks fdehScihd MEAAARUA LAA ALR LB suse pee CNN "4 4

 

 

 

 

EE PAY

 

BYL- GOAOES |
Business Agreement for ATN NEWS TV .
ns Channel & Content
Distribution Rights (Non Exclusive)
Phos avreement minds on this Ist day af December 2064 hy and belween ATS :
News batted (¢Pravider’) having its registered address at tlassan Placa. Aa
Narwaa Bivac Cel, Dhaka #265 and A8tee Media & Hatertainment ne / DA
Radian (PTE Chaps www. radiantipty.com) having its registered address at 3833
Ciladstone Drive, Naperville, IL. 60565, USA ("Client") has decided to operate
PPV & CDN (Content Distribution Network) business by agrecing mutually

below terms:

|. Client has decided to launch an IPTV service under the brand name of “Radiant
[PY\ by delivering Bangla, Hindi & English TV channels over Internet Protocol
without bers restricted by any geographic boundary,

» Chent bas die marketing and promotional expericnes that would compliment the
ideas and concepts that CHeat hus created to serve Bengati community to meet the
arawing demand of guality Bangla content wiewing,

a. Client has put together the necessary documentation and operational plans to
bring Ue ideas and concepts to market & sell services mainly to Banglideshi

COMNATNAS
the revenue from selling the VOD content via

4. Chent and Provider agree to share
an specialized content offerings

IPPVICDN plattaen. Provider shall focus more
nha gain revenue in periodic basis (for every purchases) from selling VOD content
suchoits cdimaiits. movies, news footage, especial shows, events etc.

 

Corit....Page i 2

 

 
18 = A aad ey Deyn ease ag ee: SEN ET RT RE Ted Lat alts SE tt) % fede: sspaeeis. O) (haha ery
Pee eR ea ee ee eee nee aah roman = .
B

     

bd AALS RARE RITA ARAU RR ELIE LARVA NOE HARA NSLS AN A NUNIEARNA REN aa

 

 

An Maarten

SrerT pera Ey

 

Ey BEEOGRA

Page: 2

4. Binanciats, Reporting & Settlement
Payuerent:
i dSiap Media & Entertainment Inc ¢ DBA Ratiant IPTV wilt tack the
foflawing pavnieal system

Month {+3 BD Th. 25000/moeuttt

Month 46 BD Tk. 30,000/nauth

Afarth 7-42 BD Tk. 35, 000/nouth
G, Clicnt will designate an associate who will colfect new content from Provider in
weekly basis by DVD. HIDD, Pen Drive ete. and Client will upload and index the
sie in WOE) server ioimediately.

7.Both the Client & Provider agree fo co-operate with each offer to make his
venture a stiecess, Same time, Provider shall not disclose the technology/cniew
how to any third parties/f'V channels/competitors without prior permission ot the

 

(hen.

8. Length af agreement ~ This business agreement will be valid for a nunimum
Que (Jt) vear as initial term, unless it is terminated by the Client with advance
notice of twelve (12) months by showing reasonable grounds in writing. A fier
initial (erm ends, the agreement may be reviewed for a longer-terny contract, I both
the pares under this agreement is satisfied mutually about fist onc year
me efornnnee,

O, Provider agrees lo air promotional/sales video clips of Radiant [PPV FREE of
cost GmMe-io-time based on nrutual plan set forth with Cher.

iO. Neither parties may assign, rior otherwise transfer any rights under this

 

agUeCnIENt,
IE. This agreement may be revised from Gime ta time by both the parties to update any
changes dat may Gike place upon mutual discussion.

 

Cont....Paro : 3
Ay SS WANT RPS

. ne
hada eB Qeceoobe OADM ONSMAR USA Dahil ddlscaeh Jou ae CYR

 

ae oo, ‘
Ss fa ED LER

pseu tinct,
agate ae,
oe AK i

ee t s . . egies a < ye ‘ a iD spo

 

 

 

 

 

 

 

 

 

“vt SSR U a2

Pape: 3

Pravider anvves ta offer distribution right of broadcasting ~ rebroadeastng

strat hve channel over TP acework during the validity of this agreement duration

 

[Stop Meet alse intends to aet as one of the advertisiag agents in overseits by
wreeing upon fees set forth by Provider for airing third party advertisement clips

on TA chonpel

Havddvt ives catharidy fe Ciont Gy use esael loca Without aay modi ficatian
Asc,

ii
Soounihedag purposes both ur die prigg aad electronic forts,

fart ais
bees do alow: the use af domo adthan TEEN seston & subesvstoris, SE Ts

Paarsntor ay
is
Pa. Phe cham will not he allowed to modify. change or alter the contents of drama

eho soHaur prior written consent of the provider.
Bx sauag below, both the partics agree to abide by the terms & conditions above
t briding ta cach other for the business scapes set forth,

ais

Pose. Por,

ASeap Ahedia & Matertainuieut lac
(Radia fle EN

 

VEN L rN

~.,

a ade
fe Meyer 7

fre ees einem stem ene een

 

Name: Or. Mahbfuzur Rahman Name: Atiqur Rahman
fide Chairman Tide: Operations Manager
Phite: 01/42/2044 Date: PY December, 2014

beh STS9G30 Teh O1 7838078 (00

fousvaal Penal: rudananid nitaneipis cous

 

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 97 of 330 PagelD #: 910

EXHIBIT O

 
   

SOU LUCA LA AE

Sees

 

  
 

 

pee Ra Rrity tae Fat A RRR ES wee ro

2

Mier

BUSINESS AGREEMENT FOR TV & CONTENT
Between
Distribution Right (Non-Exchusive) of
BOISHAKHI TV

This agreement made on this 01 June, 2015 by and between
Boishathi Media Ltd. (Provider') having its registered address al
32, Mohakhali C/A, Level (4-8), Dhaka-1212 and Marvel Cable And
Broadcasting LLC / 18top Media & Entertainment Inc. (dba
Radiant IPTV} {http://www.radiantipty.com) having its registered
address at 150-47 Hillside Avenue, Jamaica, NY 11432, United States
("Client") has decided to operate IPTV & CDN (Content Distribution
Network) business by agreeing mutually below terms:

1. Client has decided to launch an [PTV service under the brand
name of "Radiant [PTV” by delivering Bangla, Hindi & English TV
channels over Internet Protocol without being restricted by any
geographic boundary.

2. Territory: Provider grants right to Client to. show Live Boishakhi
TV in USA,

3. This deed of agreement is valid for Non-Exclusive rights only.

4. Client will received the Boishakhi TV Live feed through
Satellite (Free to the Air) only.

5. Clent has the marketing and promotional experience that would

complinient the ideas axlconcepts that Client has created to serve
ality

Bengali community to meet the growing demand of qual

 

te
an

2
ypauooua q x

P-i

      

: chk Wk ANA CULCE LAA AREOLA EEC dali wv
ae ne eR
ee TT ARENT SC)

 

 

 

 
   

 

    

Stee tna

 

~ PAM AIA HALAS ARAMA

 

: wk By ia
ON cat fee Bret De

banvgogss

 

Bangla content viewing. But BOISHAKHE TV will not take any
responsible as far as content, quality and any financial matter
is concerned.

6. Client will offer viewing Boishakh! TV channel via Set Top Boxes,
Mobile apps & web sites,

7. Financtals, Reporting & Settlement:

a) Client agrees to pay Provider for Its content as per following
table for Content Sold:

 

Payment:
1. Client will track the following payment system:

S$8O0/mon

red

4h Year £1500/month

 

2. Ist Year first 6 months in advanced $4800 payment.
3. Payment will be made in advance 6 month basis.

 

 

 

8. Both the Client & Provider agree to co-operate with each other to
make this venture a success. Same time, Provider shall not
disclose the technology/know how to any third parties/TV
channels/ competitors without prior permission of the Client.

9, Length of agreement - This business agreement will be valid for a

minimum two (02) year as initial term, unless it is terminated
by both client and provider with advance notice of six (6) months
by showing reasonable grounds in writing. After initial term -.

 

AEA an ote rem te a sap gectgsh caren

 
   

i HEN

 
 

re “Os
Houginneanile

      

siaenlonilrarissctintaniasne siesta wee bh a dahl, ? ;
See treme (i

° asunnuuanaauay a i
sil NARS ataerat Bit ees eis iG ai!

E payyess je oy

ends, the agreement wil be renewed for next 2 years with :
mutual discussion and agreement.
10, Neither parties may assign, nor otherwise transfer any rights
under this agreement.
11. This agreement may be revised from time to time by both the
parties to update any changes that may take place upon mutual
discussion.
12. Provider agrees to offer distribution right of broadcasting /
rebroadcasting / stream live channel over IP network during the
validity of this agreement duration.
13. Radiant IPTV also intends to act as one of the advertising agents
in overseas by agreeing upon fees set forth by Provider for
alring third party advertisement clips on TV channel.
14. The client will not be allowed to modify, change or alter the
contents of drama etc. with our prior written consent of the
provider,
15. Provider will help & cooperate Client to take down iHegal
operator's stream/feed of Boishakhi TV by demand of the
Client's notice, It's imperative that Provider also agrees to - 4
give take down hotice upon mutual discussion with Client.
16. In case of any dispute or violation of the terms stated in this
agreement, the parties will have the rights to go for arbitration
in the court of State of Hlinois & state of New York of the United
States of America or International Arbitration Center in Dhaka, :
Bangladesh subject to mutual understanding. eo
17. This is a Non-Exclusive Agreement. If BOISHAKHI come to an f
agreement with any other party Marvel Cable And : :
Broadcasting LLC be a party on it, neither they will raise any i e

objection on that.
a PY

eas part dalle v aa

eh tee pia ny tam ne db rot thay indeed HT EAT ov 7A ET gC EO

 

PEN SI ATO Sr

SIAM TAREE it

Tee renee Be AE ya gad anata

 

 

 

 
ATES PRIS RAR RESETS MDA REO

         

 

 

  

bed oe Se a ULULLUL A Ca ha é ws
’ ‘ A AAA TALANRL CCU ted ULLAL tes i Yunnan te fis # 4 3
weeine gees se ggenpeiyn eer ip MA a ri A a palyed t ¥
cog tes. Nea oe J itioss eS ea gets te (i on f
epee Hes sate f fp ay PO Ti cso ddd yas ryt ‘
Mba “ed gee yt me
Ys lyin hae oa

 

 

 

 

 

 

 

 

pa |

19, The Payment would be made on the Account Name: Bolsltakhl
Media Limited, Current Account No. 13211060000567, Bank PR
Name: Prime Bank Limited, Banani Branch, Dhaka-1213, PoE
Bangladesh, 5 8

By signing below, both the parties agree to abide by the terms & Pog

conditions above as a binding to each other for the business scopes ff

set forth. a : :
For, For, i
Boishatkhi Media Ltd Marvel Cable And Broadcasting LLC i
1Stop Media & Entertainment
(Radiant iPTV)
™ '
col Soleita>
Name: Tipu Alam Name: Atiqur Ralunan
Title : Deputy Managing Director Title: Operations Manager
Date: Date: mE
Tel: 88 02 8837081 Tel: 01755078100 ao
Email: tipubolshakhi@gmail.com Email: arahman@radiantiptv.com P|
Aiunalute of Witness : Signatuce of Witness : :
a Seb acta :
ow ae:
2 Bw & 2. PoE
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 102 of 330 PagelD #: 915

EXHIBIT P

 
 

 

 

“shrs}

 

Talearsy

Business Agreement for TY Chanuel & Content
Pistribution Right (Non-Exclasive)

This agreement made on this 25" day of May, 2014 by and between International
Television Channel Lid (N'TV) (“Provider”) having its registered address at BSEC
Bhavan (level 7), 102, Kazi Nazrul Ishun Avenue, Karwan Bazar. Dhaka-t215 and
AStop Media & Eutertainment fac / DBA Radiat LOT ¥ (hil pifAvww nd Bind pa cag)
having its repis(ered address at 3833 Gladstone Drive, Naperville, HL. 60565, USA
(Client) has decided {a aperate IPTV & Mobile Apps business by agrecing mutually
below terms:

1. Client hag deelded to launch an [PTV service under the brand name of “Radiant
ipTy”.

2. Provider has given the broadcast right (Non-Exclusive) to the client over Internet
Protocol of its channel called “NPV and its content for aff over the world except USA

& Cattada,

3.Client has the marketing and promotional experi¢ace that would copypliment the ideas
aud concepts that Client! has created lo serve Bengali community to meet the growing

demand of quality Bangla content viewing.

4. Client has put togcther the necessary decumentation and operational plans to bring the
ideas and concepts to market & sell services mainly to Bangladeshi community.

5. Financials, Reporting & Setlenent:

a) Client agrees to pay Provider for its Subscription as per following table:

 

Paywnené:
1. 1Stop Media & Entertainment Inc / DBA Radiant IPTV will provide T5000

(Five Phousand US dollar) in the First year.
2. Profit shaving will be reviewed every 12 Months (1 Year) for deturntining

 

 

amount of increment to the pearly payment of $3000, .

 

6, Both the Client & Provider agree to co-operate with each other to make this venture a
suecess. Same. lime, Provider shall nat disclose the technology/know how to any third

 

Lt AS RODS AS

AOR et aye eat

(Fee Se Rt dp emg yay tent

in eeetens

Lest mnie.

SEEN IE eS Stale SND at yh RA Sethe ene et teh act tame

SAN oe Ath U

poe Sewn pane ee

en ee ree POY tt ean canteen et near

AP eC EAE gerne ne ame

&
i
E
fe
&
E
ca
y

 

 

 

 
  

ESET LE

Po kee Re AE Hakata nn ae ebay

 

  

 

 

7. This business agreement wil be valid for a minimuny three (O03) year as tnttial terra,
unicss itis terminated by the Client ar Provider with advance notice of three (3) mouths
by showing reasonable grounds in writing. A fier initial term ends, the agreement will be
renewed automatically, Both parties have full cighis fo pot out of the contract by giving
advance notice,

8. The commencement date of this agreement shall effectively be fram dune OF, 2014,

9. Provider agrees to air promotional TV ticker of Radiant IPTV FREE of cost Ginc-to-
time based on mutual plan set forth with Client,

10. Neither parties may assign, nor otherwise transfer any rights under this
agreement,

1]. This agreement may be revised from time to time by both the parties to update any
changes that may take plice apon mutual discussion.

12. Provider can offer distribution cight of broadcasting / rebruadcasting, / stream five
chanoel over IP network during the validity of this agreernent duration.

13. The chent will not be allowed to modify, change or alter the contents of drama ete.
with our prior written consent of the provider,

14. In case of any dispute or violation of the terms stated in this agreement, the parties

will have the rights to go for arbitration in the courts of State of Hlinais of United States

of Ametica or International Arbitration Center in Dhaka, Bangladesh subject fo mutual
. understanding.

te ae eeceiep et tt tage

ape yt eee ete

 

 

Teen Gre certo sage tts

PADRE eee Epa AEM SPE

PORT SALTY to

ae

Spi Lito rier

ett

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filéd’05/06/19 Page 105 of 330 PagelD #918 ~~;

  

  
  

 

 

     
          

 

 

 

 

we :
g. :
Ct . j z
& oe ap yy
: ‘shy Gs é 5 ‘
“APE :
q PRD FRR RUMI Ate, ja! ean OA MA, wa! ravi WERE TE may : : (
is Sagan va fearon eters . to: tatstG(uent ted fredcester wd feild :
i :
Lin hye i :
dd si 4
Mae
By signing below, both the parties agree (o abide by the terms & conditions above as a :
binding to cach other for the business scopes set forth,
For, Fos, ,
Internatiunal Pelevision Channel Lid. (NTV) — 1Stop Media & Entertainment tne.
(Radiant PTV) :
ee a Aiege)
ov ALL cet) i
Name: Alhaj Mohammad Mosadduk All Name: Afiqur Rahman i
Title: Chaieman & Managing Director Title: Operations Manager
ates eth t
Date: 25" May, 2014 Date: 25" May, 2014 f
Vel: 944338 4-8 Tel-88 01755078100
Email: infa@nivbd.com Imai: aralbman@radiantipty.com i
i
i
:

 

 

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 106 of 330 PagelD #: 919

EXHIBIT Q
WOT re RRR AO dee greta ee Deed tpn pe as

 

OOBVILS

Business Agreement for TV Channel & Content
Distribution Right (Non-Excl usive)

This agreement made on this 12" day of September, 2013 by and between
Independent Television Limited (77/7) having ils registered address at 149-
150, Fejgaon WA, Dhaka-1208 and LSvep Media & Entertainment inc (DBA
Radiant IPTV), web: Cnipe 6 Wen ti RLS vy having ils registered address at : ,
3833: “Gladstone | ‘Drive ene
operate IPTV & CDN (Coutent Distribution Network
mutually below terms:

 

 

        

i. Radiant has decided to‘launch an (PTV service under the brand name of “Radiant
“IPTV” by delivering Bangla, Hindi & English ‘T'V channels over Internet Protocel
without being restricted by any geographic boundary.

2. Radiant has the marketing and promotional experience that would complement
the ideas and concepts thal Radiant has created 10 serve Bengali communily to mee! * 7
the growing demand of quality Bangla content viewing. :

3. Radiant has put together the necessary documentation and apcrational plans to
bring the ideas and concepts ia market & sell services mainly. ta Bangladeshi

conumn unity.

4, Radiant ‘and I'T'V agree to share the revenue from selling the VOI content via
IPTV/CDN platform. ‘The live channel feed will be offered by the ITV as per table
mentioned below. ITV shall focus moré on specialized content offerings and gain
revenue in periodic basis (for every purchase) from selling VOD content such as

news footage, especial shows, events'eic, ’

5, Radiant’s marketing ican “will determine the value of every media coments that
is to be offered by the ITV and place in VOD library with an appropriate dollar
value. Based on the demand and popularity of individual media content, Radiant
will deférmine for how ene | it will be offered/shown for selling and those to be

. olfe ed io IPTV subscribers, }

     

: | Radiant WHI also. setup Fs pon antine CDN (Coiitent DYsbutlos New and
oem : Sioa pasion ee “al|—conidat of TTY...via_ oscommerce. conabled so

 

 

   

 

 

 

 
 

 

 

=" BUSH
websites/hosting pladiorms or via designated third partics as whole or partially
deerns appropriate for the business interest of the Radiant. Here also, the revenue

will be shared apain by both Radiant & ITY.

7. Financials, Reporting & Settlement:
a) Radiant agrees fo pay 1TV for its content as per following fable for Cantent

Sold: “
1. For Year 1, TEV will get 25% from every download (Le: if Radiant charge
$10 per download, ITV will get $2.3 United States Dollar per download)
2. For Year -02, both parties will commence a meeting to settle a new rate on TES
__ month of the first year. ff parties fail to setile new rate then the first year rate
“Will be continué till ike: Settlement done, co. an

b) Radiant agrees to pay ITV $ .50 (Fifty United States Cents) for its Subscription
fee and Apps download per subscriber per month,

¢) Independent Television will not charge radiant for any subscription fee on any
format till December 2013, The revenue sharing will start from January’2014

_ onwards,

On first day of cach month, Radiant will provide ilemized report to the TPV of the
contents sold by Radiant and will settle the payment within next seven (7) working
days. If thé tofal monthly amount is payable is less than $100, then Radiant may
withheld the payment till thresh hold may reach. Radiant will ‘also allow to excess
their servers to generate MIS and VOD hits and download details.

8. Radiant will designate an associate who will collect new content from TEV in
weekly basis by DVD, HDD, Pen Drive etc, and Radiant will upload and index the
same in VOD ser ver immediately. Radiant will allow ITY to send contents through

FPP server.

9. Radiant & ITV agree to co-operate with each other to make this venture a
success, Same time, ITV shall not disclose the technology/know how to any third
parlies/TV channels/competitors without prior permission of the Radiant.

10. Length of agreement - This business agreement wil! be valid for a minimum
three (03) year as initial term ( yearly renewal basis), unless it is terminaicd by the
Radiani with ddvance notice of Three (3) moath by showing reasonable g grounds i in
writing. After initial term ends, the agreement will be renewed automatically for

 

 

 

 

 

next | year r untess each ‘par ty has, fall rights | {Oo get out tof thes contract by: advance y

 

UNCC:

 
a& Entertainment Ine

 

 

 

 

 

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

STAR CABLE NA, INC., Docket No 16-cv-04067
Assigned Judge Hon. Pollak

Plaintiff, AFFIDAVIT IN SUPPORT
OF NOTICE OF MOTION
SEEKING SUMMARY
JUDGMENT TO DISMISS
THE COMPLAINT

VS.

TOTAL CABLE USA LLC. and ISTOPMEDIA AND
ENTERTAINMENT, INC. d/b/a RADIANT IPTV,
ABC, INC., XYZ CORP. and JOHN DOES 1-10

Defendants.

 

I Saiful Siddique as follows:

1. Iam the President of 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV.

2. lam making this affidavit in support of the Defendant 1Stopmedia & Entertainment Inc.
d/b/a Radiant IPTV’s motion seeking summary judgment to dismiss the complaint on the
ground that the Defendant 1 Stopmedia & Entertainment Inc. d/b/a Radiant IPTV has

been broadcasting channels with the consent and on the basis of the written agreements

Page i of7
with the content owners and the Plaintiff Star Cable NA, Inc. has no exclusive rights to

broadcast channels as alleged in paragraph 1 of the second amended complaint.

. On or about July 22, 2016, the Plaintiff Star Cable NA Inc. had commenced the present
action against the Defendants Total Cable USA LLC and 1Stopmedia & Entertainment
Inc. d/b/a Radiant IPTV alleging copyright violations of various channels in which the
Plaintiff has alleged exclusive rights to broadcast (Docket No. 1, July 26, 2016).
Subsequently, on or about July 6, 2017, the Plaintiff Star Cable NA Inc. filed a second
amended complaint (Docket No. 38, July 6, 201 7). In paragraph 1 of the complaint, the
Plaintiff alleged that the Plaintiff has exclusive rights in the United States and Canada to
distribute the programming services including 1) Independent TV; ii) Jamuna TV; iii)

Channel 16; iv) My TV; v) Asian TV; vi) Banglavision; vii) Ekushey TV viii) Somoy.

. On or about August 28, 2017, the Defendant LStopmedia & Entertainment Inc. d/b/a
Radiant IPTV filed an answer to the second amended complaint. In paragraph 1 of the
answer, the Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV subinitted
that 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV is not involved in the sale and
distribution of Somoy TV. Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant
IPTV denied the allegations in paragraph | of the complaint, that the Defendant is in
violation of the Plaintiff's exclusive rights. In paragraph 51 of the first counterclaim,
Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV submitted that

Defendant enjoys its rights and ptivileges directly from the overseas television channels

Page 2 of 7
who are the content owners. In paragraph 55 of the answer, Defendant 1Stopmedia &
Entertainment Inc. d/b/a Radiant IPTV submitted that in addition to the channels
mentioned in paragraph | of the second amended complaint, except Somoy TV, the
Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV also has legal rights to
broadcast Channel 16, Asian TV, Channel 1 TV, Boishakhi TV, ATN & Bangla and
ATN & News. In paragraph 6 of the answer, 1Stopmedia & Entertainment Inc. d/b/a
Radiant IPTV submitted that on information and belief, the overseas content owners have
terminated the agreements with the Plaintiff to broadcast various channels and/or is in the

process of terminating the agreements with the Plaintiff's right to broadcast channels.

. During discovery 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV requested the
Plaintiff's attorney to provide responses to the request for documents by the Defendant
IStopmedia & Entertainment Inc. d/b/a Radiant IPTV. In response to request #1, the
Plaintiff provided the agreements with Independent TV, Jamuna TV, Channel 16, MyTV,
Asian TV, Banglavision, Ekushey, Boishakhi TV and Somey TV. The agreement
between Star Cable NA, Inc. and Boishakhi TV was executed on June 16, 2015, signed
by Tipu Alam on behalf of Boishakhi TV. Clause 1 of the agreement provides that
affiliate shall have non-exclusive rights to distribute the services. In addition, Tipu Alam,
who signed the agreement on behalf of Boishakhi TV sent a letter to Star Cable NA, Inc.
on March 8, 2017 dismissing the letter of engagement. Tipu Alam also filed a
declaration on December 14, 2017 in which he alleged in paragraph 3 of the declaration

that terms of the agreement were not renewed as Star Cable NA, Inc. did not honor their

Page 3 of 7
part of the agreement. In paragraph 4 of the declaration, Tipu Alam alleged that Star

Cable NA, Inc. has no right to distribute the services of Boishakhi TV.

. In response to the request to production of documents, the Plaintiff also provided an

agreement between Star Cable NA, Inc. and Independent TV Ltd. dated November 26,
2014 for a period of three years. This agreement expired in 2017. Star Cable NA, Inc.
has not provided any other agreement showing that the agreement dated November 26,

2104 was ever renewed or a new agreement was executed between the parties.

. The Plaintiff also provided an agreement between Star Cable NA, Inc. and Jamuna TV
dated December 1, 2014. The agreement was for three years and Star Cable NA, Inc. did
not provide any agreement showing that this agreement was ever renewed or that a new
agreement was executed between the parties. Channel 16 is no longer in circulation and
it is not broadcasting. In addition, Channel 16 also entered into agreement with Lalon

TV on July 9, 2012 for a term of ten years.

. The various content owners have entered into agreement with the Defendant |Stopmedia
& Entertainment Inc. d/b/a Radiant IPTV. Jamuna TV provided a certification dated
January 10, 2017 in which Jamuna TV certified that 1Stopmedia & Entertainment Inc.
d/b/a Radiant IPTV is their client and Jamuna TV provided rights to broadcast Jamuna

TV in North America and Canada. In the certification, Jamuna TV specified that no

Page 4 of 7
9.

other organization has any valid exclusive rights with Jamuna TV. Said certification was

signed by ASM Arifur Rahman, head of broadcasting operations of Jamuna TV.

On January 9, 2017, Shamol Bangla Media Ltd. provided a certification that Star Cable

NA, Inc. had no valid agreement to broadcast Banglavision.

10. On September 1, 2017, MyTv provided a certificate that Star Cable NA, Inc. has no valid

fi.

12,

13,

legal agreement with V.M. International Ltd. (mytv) and Star Cable NA, Inc. has
absolutely no rights to broadcast or represent MyTV channel anywhere in the world.
On August 23, 2016, Fakrool Alam of Ekushey TV wrote a letter to Sajid Sohail, the
director of Star Cable NA, Inc. terminating the channel partnership agreement with Star

Cable NA, Inc.

On or about June 6, 2016, an agreement was made between Asian Telecast Ltd. (Asian
TV) and 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV granting distribution.
rights to 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV for a minimum of three

years with automatic renewal for the next three years.

On or about November 20, 2014, a business agreement (exclusive) was executed between
Asian Telecast Ltd. (Asian TV) and 1Stopmedia & Entertainment Inc. d/b/a Radiant

IPTV for a term of three years with automatic renewal for the next three years.

Page 5 of 7
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 115 of 330 PagelD #: 928

14. On or about September 23, 2014, an agreement was made between ATN Bangla Ltd. and
|Stopmedia & Entertainment Inc. d/b/a Radiant IPTV for a minimum period of three

years with an automatic renewal for another three years.

15. On or about December 1, 2014, an agreement was executed between ATN News TV and
1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV for a period of one year with

automatic renewal.

16. On June 1, 2015, an agreement was made between Boishakhi Media Ltd. (Boishakhi) and

iStopmedia & Entertainment Inc. d/b/a Radiant IPTV for a period of four years.

17, On or about May 25, 2014 an agreement was executed between International TV and

1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV.

18. On or about September 12, 2013 an agreement was executed between Independent TV

and 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV.

19. All of the agreements executed between the various content owners and 1Stopmedia &

Entertainment Inc. d/b/a Radiant IPTV have already been provided to the attorney of the

Page 6 of 7
Plaintiff in response to the Plaintiff's request for discovery. The agreement provided by
the Plaintiff in response to the Defendant’s request for discovery do not establish that the
agreements with Star Cable NA, Inc. were exclusive. Moreover, those agreements have

already been terminated.

20. The various agreements have been executed between the content owners and | Stopmedia

& Entertainment Inc. d/b/a Radiant IPTV and those agreements are still in force.

21. Sajid Sohail appeared in the deposition on behalf of the Plaintiff. During the deposition,
the Defendant’s attorney Joseph F. Kasper specifically confronted all of the agreements
executed between the content owners and 1Stopmedia & Entertainment Inc. d/b/a Radiant
IPTV, Mr. Sohail did not deny the execution of the agreements between 1Stopmedia &
Entertainment Inc. d/b/a Radiant IPTV and the content owners and his response was

simply that he was not aware of the agreements.

22. Defendant 1Stopmedia & Entertainment Inc. d/b/a Radiant IPTV has been broadcasting
channels based on the agreements they have with the content owners with the permission
of the content owners. On the contrary, the agreements, if any, with the content owners
and the Plaintiff Star Cable NA, Inc. have been terminated and Star Cable NA, Inc. has

not rights to broadcast the various channels.

Page 7 of 7
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 117 of 330 PagelD #: 930

WHEREFORE, Istopmedia & Entertainment Inc. d/b/a Radiant IPTV requests that the relief
requested in the notice of motion by Istopmedia &Entertainment Inc. d/b/a Radiant IPTV be

granted along with any other just and proper relief.

| BAL A Kidblcgue—

Saiful Siddique
President of Istopmedia & Entertainment Inc,
d/b/a Radiant IPTV
Verified On: MarchQS, 2019
In the County of New York
In the State of New York

 

SATISH KUMAR BHATIA
Notary Public, State Of New York
No, 02BH6343050 ‘
Certified in New York County
Fommission Expires 05/31/2020,
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 118 of 330 PagelD #: 931

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

STAR CABLE NA, INC., 16-CV-04067 (SJ)
Plaintiff,
-against-

TOTAL CABLE USA LLC, and ISTOPMEDIA AND
ENTERTAINMENT, INC. d/b/a RADIANT IPTV,
ABC, INC., XYZ CORP. and JOHN DOES 1-10,

Defendants.

a ae a (ee 0 ce A fm MO

MEMORANDUM OF LAW IN OPPOSITION
TO MOTION FOR SUMMARY
JUDGMENT FILED BY ISTOPMEDIA AND
ENTERTAINMENT, INC. D/B/A RADIANT IPTV

HOGAN & CASSELL, LLP

Attorneys for Plaintiff, Star Cable NA, Inc.
Michael Cassell

500 North Broadway, Suite 153

Jericho, New York 11753

Tel. (516) 942-4700

Fax (516) 942-4705

Email meassell@hogancassell.com
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 119 of 330 PagelD #: 932

 

TABLE OF CONTENTS
L INTRODUCTION, 20000... ccc cc cseceesesseeseecsesessesessessensecesassnsannerrasserenanesenscenenensncaerraaananenness tt 1
IL, RELEVANT FACTS .0..ccccccscesseressescssessceseceersssecessanaresesseansareesserarnnacesesansenegeeeersesensaaenanays 2
A. Nature of Plaintiffs Claims in this Action... eccseseeceeesssetseerreeecensasaereenetaeneeeses 2
B. Defendants’ Improper Conduct... ecssseenssrteneneeenecerenssensseaeere rearerersesnmnecectanees 7
Cc. 1StopMedia’s Motion Should Not be Granted... csc sccsssensetenensenseererransernens 8

 

 

 

A. 1StopMedia’s Motion is Procedurally Defective... cceceesernerssteteetnenseeesnrenseees 11
B. 1StopMedia’s Motion is Substantively Defective........ccccsccsesseecereereraneeeeeeeneees 13
1. Legal Standard... ces secreaesecssrensaescestererenescaesseresesanensennanessnittenrnes tse 13

2, Summary Judgment is Not Warranted
because there are Issues of Fact as to Whether
Defendant is Violating Star Cable’s Rights............:ccccsssccsstesesssseneseeesnaserne 14
TABLE OF AUTHORITIES

Decisions:

Brezler v. Mills, 220 F. Supp. 3d (E.D.N-Y. 2016).sssssssseussesnrneseenesrensssnsnntnenntnenneinarans 13

Byrd v. NYS Fingerlakes Developmental Disabilities Servs., 2018 U.S. Dist. LEXIS 111950,
2018 WL 3305423 (W.D.NLY. July 5, 2018)... cece essestessseeesenereescersessentensanenateceasanenernnenteston 14

Cea v. Access 23 TV, 2015 U.S. Dist. LEXIS 123585,
2015 WL 5474070 (S.D.N.Y. Sep. 15, 2015)... esescssseeserenerenssssrernnerentereeneaanennneteesenerssgesee se 12

Corbley v, County of Suffolk, 45 F. Supp. 3d 276 (E.D.N.Y. 2014).....-ccccsssenessseressssresseensennaes 11

Entm’t by ]&J v. Al-Waha Enters., 219 F. Supp. 2d 769 (S.D. Texas 2002)....--eecsreseesneereess 15

Garden City Boxing Club, Ine. v. Vinson, 2003 U.S. Dist. LEXIS 26180
(NLD. Texas Sept. 3, 2003).....ccscccsccesssnescnersssrensstensnessunrennnaarssnsesnnscssanegnaannnaresnnsesssseseneneeess es 28 15

Intercom Ventures, LLC v. City Media Plus Ex-Yu Streaming,
4013 U.S. Dist. LEXIS 110236, 2013 WL 4011052 (N.D. IIL. Aug. 6, JOB). csscessccteressecseees 14-15

Kloner v, United States, 196 F. Supp. 3d 375 (E.D.N.Y. 2016)... .esseecsrseeessatsecceeeesnssastennneransanecsens 13

Miller v. Nassau Caty., 2015 U.S. Dist. LEXIS 164580
(E.D.N.Y. Oct. 22, 2015) (Report & Recommendation)....c.cceccccssssesessseesrnenensseesieesentsnseneases 14

Nat’l Satellite Sports, Inc. v. Eliadis, Inc., 253 F.3d 900 (6 Cir, 2001)..esssccsesssessseceeoteeeseeseeeens 15

Oladokun v. Ryan, 2010 U.S. Dist. LEXIS 1033814,
4010 WL 3910578 (S.D.NLY. Sept. 30, 2010)..cscssessessserstssesseenensenanussinsasctssenntesanenatnate 13

Pinto v, Allstate Ins. Co., 221 F.3d 394 (2d Cir. 2000)... cssecceeeseserssnaretsrnnsscsersnssnsenecsnnancnncgnecareees 13

Price v. Oropallo, 2014 U.S. Dist, LEXIS 116019 (N DN.Y. June 18, 2014)
(Report & Recommendation).....sccccrssersseesssssnneenceenersatenanensn eens engg ees rennet et Pee a4

United States v. Katz, 2011 U.S. Dist. LEXIS 59159,
2011 WL 2175787 (S.D.N.Y. June 2, 2011)... ee eceeeseenerserententersensnenneenssnnenenengerenaannans tiers settee 12

Wenzhou Wanli Food Co. v. Hop Chong Trading Co., 2000 U.S. Dist. LEXIS 9554,
2000 WL 964944 (S.D.N.Y. July 11, 2000)... eessssscsscrsesenecteenteterreasssenrensnennearanerenaanncessestzes j2

i
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 121 of 330 PagelD #: 934

Statutes: Page
Local Rule Civ. P. 7.Liccccsscccccsscssscsecrcssenrssecceserneersteeresesssensssesneseannnregenscasssssneesegacaneanenensereeegs 11-12
Local Rule Civ. P. S6.LescccccsscsesssscessvecrsacssssscsssssesseccessscseensesetestereresssensnessecsesseeeacsesnsenstsssnsssarDQSSUM
AT U.S.C. § 605. ccsscsscsssssssssscecesensesssssessnssaneesnssesaseseavedesuevecnsseseneearenssnennguacecsecercanenesysscessansenennngs 14-15

iit
I. INTRODUCTION

The plaintiff, Star Cable NA, Inc, “Plaintiff” or “Star Cable”), by its attorneys, Hogan &
Cassell, LLP, respectfully submits this Memorandum of Law in Opposition to the motion for
summary judgment filed by the defendant, 1StopMedia and Entertainment, Inc. d/b/a Radiant
IPTV (“Defendant” or “1 StopMedia”).

By way of background, Plaintiff alleges in this action that Defendant is involved in the
sale and distribution of cable television services and devices to assist its customers to gain access
to various programming to which it is not entitled. The programming at issue originates in
Bangladesh via an internet protocol television system (“IPTV”). Star Cable is an IPTV
television company that has exclusive rights, in the United States and Canada, to distribute the
eight individual programming services at issue in this action via the signal delivery services
IPTV (sometimes hereinafter referred to as the “Exclusive Services”). Defendant, in direct
violation of Plaintiff's exclusive rights, is receiving, using, divulging and retransmitting the
Exclusive Services to its own customers.

1StopMedia’s motion for summary judgment should be denied since it is procedurally
and substantively defective.

It is well settled that a motion for summary judgment has to be supported by a
memorandum of law and a statement pursuant to Local Rule Civ. P. 56.1(a) (“Rule 56.1”).
1StopMedia’s motion, however, does not include a memorandum of law and does not include a
Rule 56.1 statement. Thus, the motion should be denied on its face.

Even if the Court was to overlook these significant procedural deficiencies, there is still

no basis to grant the motion.

In its motion, 1StopMedia does not dispute that it is also broadcasting the Exclusive
Services. According to 1StopMedia, however, its conduct is not improper because Plaintiff
supposedly does not have the exclusive rights to the eight programming services that comprise
the Exclusive Services and/or 1StopMedia supposedly has rights to broadcast the Exclusive

Services.

For two main reasons, 1StopMedia’s position does not lead to the conclusion that its
motion should be granted.

First, almost all of the documents relied upon by 1StopMedia are unauthenticated and
uncertified. Such documents are not sufficient to support a motion for summary judgment.

Second, even if the Court considers the documents, they do not support the relief sought
by 1StopMedia. In fact, Plaintiff has submitted documentation herein that directly refutes
Defendant’s allegations. Therefore, there are undeniably issues of fact.

Ul. RELEVANT FACTS’

A. Nature of Plaintiff’s Claims in this Action

Plaintiff is a cable television company that has exclusive rights, in the United States and
Canada, to distribute eight individual programming services, via the signal delivery services
internet protocol television system (i.e. IPTV), WiMax Wireless and Mobile TV. The exclusive
services originate in Bangladesh and include: i) Independent TV; it) Jamuna TV; iii) Channel 16;
iv) My TV; v) Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV (ie. the
Exclusive Services). See Plaintiff's Rule 56.1 4 23; Rasul Aff { 3.

The defendants in this action, Total Cable USA LLC and 1StopMedia (collectively
“Defendants”), in direct violation of Plaintiff's exclusive rights, are receiving and using,

divulging or retransmitting such communications services, to which they are not entitled, for the

 

} Ail of the relevant facts seit forth herein are taken from Plaintiff's Local Rule 56.1(b) Statement (“Plaintiff's Rule
56.1”) and the accompanying affidavit of Shahid Bob Rasul (“Rasul Aff.”).

2
purposes of illegally selling said programming to customers of their businesses who subscribe to
the Exclusive Services. See Plaintiff's Rule 56.1 4 24; Rasul Aff. ¢ 4.

Defendants’ conduct is a violation of the Communications Act of 1934, 47 U.S.C. §
605(a), and New York Law. See Plaintiff's Rule 56.1 25; Rasul Aff { 5.

Star Cable is a multi-channel provider of subscription video services included in a channel
lineup, which includes hundreds of channels including several from Bangladesh, which are
defined above as the Exclusive Services and which are the subject of this action. Additionally,
Star Cable offers its subscribers telephone services and high speed data service otherwise known
as internet access. See Plaintiff's Rule 56.1 § 26; Rasul Aff { 8.

Unlike its competitors, cable television and satellite television, Star Cable transmits its
signals from its head end located in Queens, New York, to its subscribers via the internet in the
process known as Internet Protocol Television (i.e. IPTV). See Plaintiff's Rule 56.1 | 27; Rasul
Aff. ¥ 9.

In order to provide the Exclusive Services, Star Cable negotiated and contracted with
each Exclusive Service in multi-year Network Affiliation Agreements (the “Agreements”}. The
Agreements grant exclusive rights to various companies in various nations determined by the
method in which their signal is delivered. So, for example, there might be exclusive distribution
rights for the United States for a satellite delivery service such as Direct TV. See Plaintiffs Rule

56.1 ¥ 28; Rasul Aff. ¥ 10.
In this case, Star Cable was granted exclusive distribution rights for WiMax wireless,
IPTV and Mobile TV (“the Exclusive Rights”). See Plaintiff's Rule 56.1 29; Rasul Aff { 11.
Because Star Cable generates revenues through the sale of subscription packages and other

programming, and because the ability to attract and retain distribution rights for programming is
dependent upon preventing unauthorized reception of Star Cable’s video channels, Star Cable’s
channels are digitally secured and encrypted. The encrypted video services are then transmitted
via the internet to its customers. See Plaintiff's Rule 56.1 30; Rasul Aff. { 12.

Each Star Cable customer receives a set top channel converter that contains the technology
to receive encrypted programming from Star Cable, determine which services the subscriber has
purchased and decrypt those services so that they are intelligible on a television screen. The set
top box can also communicate with Star Cable for the purposes of purchasing pay per view
material and billing for same. See Plaintiff's Rule 56.1 931; Rasul Aff. ¥ 13.

The set top box is part of the monthly service charge of a customer’s purchase of IPTV
service. If a customer wants a second set top box a service charge is added to the customer’s bill
each month. See Plaintiff's Rule 56.1 732; Rasul Aff. { 14.

The set top box provided to a Star Cable customer is designed to make a direct-to-server
internet connection with the Star Cable server. Once connected to the Star Cable server, the Star
Cable box streams the video channels from the server directly onto the customer’s television.
The customer can then use the remote control tied to the set top box and watch programming in
real time, in essence, live as transmitted. See Plaintiff's Rule 56.1 {[33; Rasul Aff. ¥ 15.

Star Cable, through IPTV, has essentially, identical functionality of a satellite delivery
service or acable television service. See Plaintiff's Rule 56.1 34; Rasul Aff. 4 16.

Star Cable has been the beneficiary of exclusive agreements for WiMax, IPTV and
Mobile TV for the Exclusive Services: i) Independent TV; ii) Jamuna TV; iti) Channel 16; iv)
My TV; v) Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV, for all regions

within the United States and Canada. See Plaintiff's Rule 56.1 935; Rasul Aff 417.

 
A representative of Star Cable traveled to Bangladesh to sign, and did sign, exclusive
Network Affiliation Agreements with representative officers of Asian TV, My TV, V.M.
International Ltd., Independent Television, Ltd., Channel 16 Insight Telecast, and Jamuna
Television. See Plaintiff’s Rule 56.1 36; Rasul Aff. 18.

A representative of Star Cable met in New York with a representative officer of
Ekhushey Television, Ltd. and Shamol Bangla Media Lid. Similar exclusive Network
Affiliation Agreements were executed by mail between Star Cable and Somoy Media Limited.
See Plaintiff's Rule 56.1 37; Rasul Aff. 719.

More specifically, with regard to Independent TV, Plaintiff and Independent TV entered
into an agreement on November 26, 2014. The agreement is for three years and it automatically
renews for another three-year term unless one party provides at least 90 days written notice to the
other side of its desire to terminate the agreerment. This agreement has not been terminated and
is still in effect. The agreement with Independent TV provides Plaintiff with the exclusive right
to broadcast Independent TV in United States and Canada via IPTV. See Plaintiff's Rule 56.1 |
38; Rasul Aff. J 20.

With regard to Jamuna TV, Plaintiff and Jamuna TV entered into an agreement on
December 1, 2014. The agreement is for three years and it automatically renews for another
three-year term unless one party provides at least 90 days written notice to the other side of its
desire to terminate the agreement. This agreement has not been terminated and is still in effect.
The agreement with Jamuna TV provides Plaintiff with the exclusive right to broadcast Jamuna
TV in United States and Canada via IPTV. See Plaintiff's Rule 36.1 39; Rasul Aff. ¥ 21.

With regard to Channel 16, Plaintiff and Channel 16 entered into an agreement on

November 24, 2014. The agreement is for eight years. This agreement is still in effect. The
agreement with Channel 16 provides Plaintiff with the exclusive right to broadcast Channel 16 in
United States and Canada via IPTV. See Plaintiff's Rule 56.1 40; Rasul Aff. ¢ 22.

With regard to My TV, Plaintiff and My TV entered into an agreement on November 30,
2014, The agreement is for nine years. This agreement is still in effect. The agreement with My
TV provides Plaintiff with the exclusive right to broadcast My TV in United States and Canada
via IPTV. See Plaintiff's Rule 56,1 941; Rasul Aff. | 23.

With regard to Asian TV, Plaintiff and Asian TV entered into an agreement on November
25, 2014. The agreement is for eight years. This agreement is still in effect. The agreement
with Asian TV provides Plaintiff with the exclusive right to broadcast Asian TV in United States
and Canada via IPTV. See Plaintiff’s Rule 56.1 42; Rasul Aff. ¥ 24.

With regard to Bangla Vision, Plaintiff and Bangla Vision entered into an agreement on
June i, 2016. The agreement is for two years and it automatically renews for a three-year tex
unless one party provides at least 90 days written notice to the other side of its desire to terminate
the agreement. This agreement has not been terminated and is still in effect. The agreement
with Bangla Vision provides Plaintiff with the exclusive right to broadcast Bangla Vision in
United States and Canada via IPTV. See Plaintiff's Rule 56.1 9 43; Rasul Aff. § 25.

With regard to Ekhusey TV, Plaintiff and Ekhusey TV entered into an agreement on June
9, 2016. The agreement is for five years. This agreement is still in effect. The agreement with
Ekhusey TV provides Plaintiff with the exclusive right to broadcast Ekhusey TV in United States
and Canada via (PTV. See Plaintiff's Rule 56.1 444; Rasul Aff. € 26.

With regard to Somoy TV, Plaintiff and Somoy TV entered into an agreement on July 1,

2014. The agreement is for five years. This agreement is still in effect. The agreement with
Somoy ‘'V provides Plaintiff with the exclusive right to broadcast Somoy TV in United States
and Canada via IPTV. See Plaintiff's Rule 56.1 945; Rasul Aff. { 27.

B. Defendants’ Improper Conduct

Defendants are telecommunications distribution companies that sell telephony services,
high speed data services and which operate a television signal distribution business. They are
currently distributing their television signals through an IPTV distribution system through which
channels are delivered using the architecture and networking methods of the Internet Protocol
Suite over the internet through broadband internet access networks. Defendants’ signal delivery
system is almost identical to that of Star Cable. See Plaintiff's Rule 56,1 46; Rasul Aff. | 28.

Defendants’ customers must pay a monthly subscription fee, dependent upon the level of
programming services purchased and ordered from. Defendants. See Plaintiffs Rule 56.1 { 47;
Rasul Aff. ¥ 29.

Defendants each actively advertise the Exclusive Services to their customers and market
themselves as having rights to distribute these services to customers who desire to watch
Bangladeshi programming. See Plaintiff's Rule 56.1 4 48; Rasul Aff. {] 30.

In direct derogation of the exclusive rights of Star Cable, Defendants receive the Exclusive
Services in the United States and use or divulge or redistribute said communications to their
customers. Said actions of Defendants are an unauthorized divulgence of satellite signals. See
Plaintiff's Rule 56.1 | 49; Rasul Aff, ¥ 31.

Defendants’ violations of Plaintiff's exclusive rights has injured and will continue to
injure Star Cable by, among other things, damaging the preeminent reputation of Star Cable as
the holder of exclusive rights to the Exclusive Services, depriving Star Cable of revenues derived

from the distribution of its programming and by interfering with the contractual and prospective

q
business relationships of Star Cable. Seg Plaintiff's Rule 56.1 4 50; Rasul Aff. ¢ 32.
c. 1StopMedia’s Motion Should Not be Granted

In its motion, 1StopMedia does not dispute that it is also broadcastmg the Exclusive
Services. According to 1StopMedia, however, its conduct is not improper because Plaintiff
supposedly does not have the exclusive rights to the eight programming services that comprise
the Exclusive Services and 1StopMedia supposedly has rights to broadcast the Exclusive
Services. See Plaintiff's Rule 56.1 751; Rasul Aff. 745.

Almost all of the documents relied upon by 1StopMedia are unauthenticated and
uncertified. See Plaintiff's Rule 56.1 52; Rasul Aff. 4 46.

The documents do not support the relief sought by iStopMedia. See Plaintiff's Rule 56.1
53; Rasul Aff. § 47.

In the March 25, 2019 Affirmation of Satish K. Bhatia in support of 1Stopivicdia’s
motion (“Bhatia Aff.”), Bhatia claims that 1StopMedia is not broadcasting Somoy TV, just
because it so alleged in its answer to the Complaint. See Bhatia Aff. 4. This is insufficient to
find as a matter of Jaw that 1StopMedia is not broadcasting Somoy TV. See Plaintiff's Rule 56.1
| 54; Rasul Aff. 48,

Bhatia next states in his affirmation that Plaintiff has no rights to broadcast Boishaki TV.
See Bhatia Aff. 9 5. Boishaki TV, however, is not part of the claims in this action. See
Plaintiff's Rule 56.1 55; Rasul Aff. ff] 49-50.

The only issue raised in the Bhatia Aff. that concerns Independent TV is the claim that
Plaintiff's agreement with Independent TV expired because it was for a period of three years and
Plaintiff never demonstrated that the agreement was renewed. Sce Bhatia Aff. 9 6. The

Independent T'V agreement, however, specifically states that the agreement automatically renews
after the three years. The agreement has never been terminated and Star Cable stifl retains the
exclusive rights to broadcast Independent TV in the United States and Canada over IPTV, See
Plaintiff's Rule 56,1 7 56; Rasul Aff. ff] 51-52.

1StopMedia does not deny broadcasting Independent TV -- which is in clear
contravention of Star Cable’s exclusive rights. See Plaintiff's Rule 56.1 57; Rasul Aff. 4 53.

With regard to Jamuna TV, Bhatia argues that 1StopMedia is entitled to summary
judgment because: 1) there is no showing that Star Cable’s agreement with Jamuna T'V was ever
renewed; and 2) Jamuna TV has certified that 1StopMedia has rights to broadcast Jamuna TV in
North America and that no other entity has exclusive rights to broadcast Jamuna TV anywhere in
the world. See Bhatia Aff. 9] 7, 8; Exhibit G to Bhatia Aff. The agreement between Star Cable
and Jamuna TV automatically renews. Thus, the mere fact that there is no additional _
documentation showing that the agreement was extended after the first time (which expired on
December 1, 2017), does not lead to the conclusion that the agreement is no longer in effect. See
Plaintiff's Rule 56.1 958; Rasul Aff. {f] 54-55.

The document attached as Exhibit G to the Bhatia Aff. is not authenticated or certified in
any manner. It is not notarized and consists of a letter “To Whom it May Concern.” Further, the
statement in the document that no other organization has the exclusive rights with Jamuna TV to
broadcast Jamuna TV anywhere in the world is belied by the exclusive agreement between Star
Cable and Jamuna TV. See Plaintiff's Rule 56.1 7 59; Rasul Aff. ¥ 56.

Bhatia next asserts that Star Cable’s claim against 1StopMedia pertaining to Channel 16
is deficient because Channel 16 is supposedly no longer broadcasting and because Channel 16
has an agreement with Lalon TV. See Bhatia Aff. 7. Even assuming that Channel 16 has an

agreement with Lalon TV, 1StopMedia does not put forth anything to demonstrate that this
would insulate it from liability in this matter. Moreover, the only support for the statement that
Channel 16 is no longer broadcasting is the unsupported assertion made by the president of
1StopMedia, Saiful Siddique (“Siddique”). See Plaintiff's Rule 56.1 {fj 60-61; Rasul Aff. J 57-
58.

Similar to its position with Jamuna TV, with regard to My TV, 1StopMedia argues that
based upon a “certification” Star Cable does not have the right to broadcast My TV. See Bhatia
Aff. § 10; Exhibit J. As with Jamuna TV, the alleged certification is nothing more than a letter
“Ty Whom it May Concern” that is not authenticated, not certified and not notarized. And, the
letter is directly contradicted by the exclusive agreement between Star Cable and My TV. See
Plaintiff's Rule 56.1 62; Rasul Aff. {[ 59.

With regard to Ekhusey TV, Bhatia claims that Ekhusey TV terminated its agreement
with Star Cable by sending a letter to Star Cable ou August 23, 2016. See Bhatia Aff. 11,
Exhibit J. 1StopMedia’s reliance upon this letter fails. The agreement between Star Cable and
Ekhusey TV only permits the termination of the agreement prior to the expiration of the five-
year term, which does not expire until June 2021, if there is a material breach of the agreement
and the breach is not cured within sixty days. Even assuming that the letter attached as Exhibit J
to the Bhatia Aff. is authentic, the letter does not come close to complying with the language in
the agreement for a proper termination of the agreement. In fact, the letter does not even
mention paragraph 10 of the agreement, which, if the letter was authentic, one would expect to
sec in the letter. See Plaintiff's Rule 56.1 9] 63-65; Rasul Aff. ff] 60-61.

With regard to Bangla Vision, 1StopMedia claims that it cannot be liable for its
broadcasting of this service because it entered into an agreement with Bangla Vision on

September 23, 2014. See Bhatia Aff. 414; Exhibit M. Most notably, however, the referenced

10
agreement is for mobile apps, not for broadcasting over IPTV. Thus, this agreement is
irrelevant. See Plaintiff's Rule 56.1 { 66; Rasul Aff. ff 62-63.

Finally, 1StopMedia claims that it entered into an agreement with Asia TV on November
20, 2014, for exclusive rights and then entered into another agreement with Asia TV on June 6,
2016, for non-exclusive rights to broadcast Asia TV. See Bhatia Aff. "| 12-13; Exhibits K and
L. Highlighting that there are issues of fact as to the authenticity of these documents,
iStopMedia puts forth no explanation as to why if it supposedly obtained exclusive rights from
Asia TV in November 20, 2014 it would then enter into an agreement less than two years later
for non-exclusive rights, See Plaintiff's Rule 56.1 467; Rasul Aff. FJ 64-65.

HL ARGUMENT

A. IStopMedia’s Motion is Procedurally Defective

Pursuant to this Court's Local Rules 7.1 and 56.1, a motion for summary judgment has to:
be supported by a memorandum of law and a Rule 56.1 statement. As courts have held, a party’s
failure to comply with these Rules is a sufficient basis to deny a motion for summary judgment
on its face.

For example, in Corbley v. County of Suffolk, 45 F. Supp. 3d 276 (E.D.N.Y. 2014), the
court denied the plaintiff's cross-motion on its face because the plaintiff did not submit a Rule

56.1 statement with the cross-motion:

Yet, as argued by the Defendant, Plaintitf failed to submit a Local Rule 56.1
Statement outlining the undisputed facts. The Court has discretion to deny a
motion for summary judgment when it does not include a Rule 56.1 Statement.
“Failure to submit such a statement may constitute grounds for denial of the
motion.” Local Civil Rule 56.1(a). The Court finds that Plaintiff's failure to
provide a statement of undisputed facts is fatal to its motion for summary
judgment, and therefore the motion is denied on this basis.

45 F. Supp. 3d at 284 (citation omitted).

if
In United States v. Katz, 2011 U.S. Dist. LEXIS 59159, 2011 WL 2175787 (S.DNY.
June 2, 2011), the defendant, Stanley Katz, filed a motion for summary judgment seeking to
dismiss the complaint of the United States. Instead of submitting a statement consistent with
Local Rule 56.1, Katz submitted affidavits. The affidavits contained arguments in support of
Katz’s position. In denying the motion on its face, the court explained that courts in the
Southern District and Eastern District of New York are empowered to deny a motion for
summary judgment just because the motion fails to comply with Rule 56.1, The court found that
the affidavits were an insufficient substitute for a Rule 56.1 statement, finding that the affidavits
were unhelpful since they contained arguments and subjective characterizations of the facts.
2011 U.S, Dist. LEXIS 59159, at *12-*14,

And, in Wenzhou v, Wanli Food Co. v. Hop Chong Trading Co., 2000 U.S. Dist. LEXIS
9554, 2000 WL 964944 (S.D.N.Y. Iuly 11, 2000), the defendant, Hop Chong, moved for
summary judgment. Instead of submitting a memorandum of Jaw ia support of the motion, Hop
Chong relied upon an affidavit. The affidavit did not cite to any statutes or case law. The court
denied the motion on its face, explaining that the motion failed to comply with Local Rule 7.1.
In addition, the court explained that a party’s failure to provide the court with authorities,
improperly places the burden on the court to conduct the initial legal analysis. The court denied
Hop Chong’s motion because if failed to submit a memorandum of law in support of its motion.
2000 U.S. Dist. LEXIS 9554, at *11-*13. See also Cea v. Access 23 TV, 2015 US. Dist. LEXIS
123585, at *2-*3, 2015 WL 5474070 (S.D.N.Y. Sep, 15, 2015) (“The ‘failure to submit a
memorandum of law, standing alone, is sufficient cause for granting or denying a motion. It is

not necessary to reach the merits.””).

12
As in the above cases, it is evident that Defendant’s motion should be denied.
Significantly, the motion is not supported by a memorandum of law and does not cite to any
cases or statutes in support of its position, While the motion is “supported” by the affirmation of
its counsel, as the above cases make clear, this is patently insufficient. In addition, the motion is
not supported by a Rule 56.1 statement.

Therefore, 1StopMedia’s motion should be denied on its face.

B. 1StopMedia’s Motion is Substantively Defective

1. Legal Standard

It is axiomatic that on a motion for summary judgment that the court must interpret all of the
material facts in the light most favorable to the non-moving party. Summary judgment is

inappropriate if a reasonable jury could find for the nommoving party. See, e.g., Pinto v. Alistate

 

Ins, Co., 221 F.3d 394, 398 (2d Cir. 2000) (explaining that in deciding a motion for summary
judgment that a court should resolve all ambiguities and draw all inferences in favor of the non-
moving party); Brezler v. Mills, 220 F. Supp. 3d 303, 320-21 (E.D.N.Y. 2016) (explaining that at
the summary judgment stage, the court is required ““‘to view the evidence in the light most favorable
to the party opposing summary judgment, to draw all reasonable inferences in favor of that party,
and to eschew credibility assessments.’”); Oladokun v. Ryan, 2010 U.S, Dist. LEXIS 1033814, at
*11-*12, 2010 WL 3910578 (S.D.N.Y. Sept. 30, 2010) (“To avoid summary judgment, all that is
required of the non-moving party is a showing of sufficient evidence supporting the claimed factual
dispute as to require a judge or jury’s resolution of the parties’ differing versions of truth”); Kloner
v. United States, 196 F. Supp. 3d 375, 381 (E.D.N.Y. 2016) (“A genuine issue of fact exists when

there is sufficient ‘evidence on which the jury could reasonably find for the plaintiff.””).

13
Moreover, it is black letter law that a court can only consider admissible evidence on a
motion for summary judgment. Thus, a court should not consider unauthenticated documents and
documents such as unsworn letters, See, ¢.2., Price vy. Oropallo, 2014 U.S. Dist. LEXIS 116019,
at *22 (N.D.N.Y. June 18, 2014) (Report & Recommendation) (stating that “‘{O]nly admissible
evidence need be considered by the trial court in ruling on a motion for summary judgment’” and
noting that cases have held that unsworn letters could aot be considered in connection with a
motion for summary judgment); Miller y, Nassau Cnty., 2015 U.S. Dist. LEXIS 164580, at *19
(E.D.N.Y. Oct. 22, 2015) (Report & Recommendation) (holding that factual assertions made in
certain letters were not admissible for purposes of a motion for summary judgment); Byrd v.
NYS Fingerlakes Developmental Disabilities Servs., 2018 U.S. Dist. LEXIS 111950, at *3, 2018
WL 3305423 (W.D.NLY. July 5, 2018) (“Defendant relies heavily on various documents,
including reports, emails, and fetters. However, these documents are not in admissible
evidentiary form because none of them has been properly authenticated through deposition
testimony or an affidavit from its author.”).

In this matter, when viewing the evidence in the light most favorable to Plaintiff, it is
evident that Defendant is not entitled to summary judgment,

2. Summary Judgment is Not Warranted

because there are Issues of Fact as to Whether
Defendant is Violating Star Cable’s Rights

Significantly, it is well settled that a party holding the exclusive rights to programming
services such as those at issue in this action has standing to sue pursuant to the Communications
Act, 47 U.S.C. § 605 (“Section 605”) for violation of those rights.

Intercom Ventures, LLC v. City Media Plus Ex-Yu Streaming, 2013 U.S. Dist. LEXIS

110236, 2013 WL 4011052 (N_D. Ill. Ang. 6, 2013), is instructive. In Intercom Ventures, LLC,

 

14
the court held that the defendant’s distribution, to its customers in the United States via the
internet, of programming that the defendant obtained in Europe was violative of Section 605
because the plaintiff held the exclusive rights to the programming. The court found that the
plaintiff was a “person aggrieved” as set forth in Section 605 because it entered into agreements
to obtain the exclusive license to distribute the programming in the United States.

Notably, numerous other courts have held that a licensee has standing to assert a claim
pursuant to Section 605 against a defendant who engages in the unauthorized distribution of
programming that the plaintiff is licensed to distribute. See, e.g, Nat’! Satellite Sports, Inc. y.
Eliadis, Ing., 253 F.3d 900, 911-14 6" Cir. 2001) (holding that the plaintiff, who was the
exclusive licensee of a boxing match, had standing to sue under Section 605); Entrn’t by J&IJ v.
Al-Waha Enters., 219 F, Supp. 2d 769, 771-75 (S.D. Texas 2002) (same); Garden City Boxing
Club, Inc, vy. Vinson, 2003 U.S. Dist. LEXIS 26180, at *5 (N.D. Texas Sept. 3, 2003) (“As the
exclusive licensee of the closed-circuit distribution rights to the Lewis-Tyson fight, plaintiff is an
‘aggrieved person’ under the statute and can bring a private right of action”).

Defendant’s main argument in its motion is that it cannot be Hable for broadcasting the
Exclusive Services because Star Cable supposedly does not have the exclusive rights to
broadcast the Exclusive Services and/or 1StopMedia supposedly has rights to broadcast the
Exclusive Services.

Defendant’s motion is legally and factually without merit.

As explained above, a motion for summary judgment must be supported by admissible
evidence. Here, however, many of the key documents that iStopMedia relies upon to attempt to
demonstrate that Star Cable no longer has the rights to certain of the Exclusive Services are

inadmissible, See Plaintiff's Rule 56.1 49 8, 9, 10, 59, 62. Simply put, Defendant does not come

15
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 137 of 330 PagelD #: 950

close to establishing as a matter of law that Star Cable does not have the exclusive rights for any
of the eight programming services at issue in this action.

Moreover, summary judgment is not appropriate given the numerous disputed questions
of fact. Indeed, almost all of the allegations set forth in the Bhatia Aff. are directly disputed by

the Rasul Aff. and the documents attached thereto. See Plaintiff's Rule 56.1 (J 2, 5-22, 51-67;

Rasul Aff. {¥] 45-66.
Accordingly, {StopMedia’s motion for summary judgment should be denied.
IV. CONCLUSION

For the reasons set forth above, Plaintiff respectfully requests that the Court deny

Defendant’s motion for summary judgment.

Dated: April 23, 2019
Respectfully submitted,

HOGAN & CASSELL, LLP

Pee Coe Cc NA, Inc.

Michael Cassell

500 North Broadway, Suite 153
Jericho, New York 11753
(516) 942-4700

(516} 942-4705
meassell@hogancassell.com

16
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

oneness - xX
STAR CABLE NA, INC. 16-CV-04067 (SJ)
Plaintiff,
AFFIDAVIT OF
~against- BOB RASUL IN
OPPOSITION TO
TOTAL CABLE USA LLC. and ISTOPMEDIA AND DEFENDANTS’
ENTERTAINMENT, INC. d/b/a RADIANT IPTV, MOTIONS FOR
ABC, INC., XYZ CORP. and JOHN DORS 1-10, SUMMARY JUDGMENT
Defendants.
annie ae sninnnenenenennnnnentnmsa

 

STATE OF NEW YORK)
SS:

COUNTY OF NASSAU )
SHAHID BOB RASUL, being duly sworn, deposes and states the following under
penalty of perjury:

lutroduction

 

1. i am the Chief Technology Officer of the plaintiff in this action, Star Cable NA,
Ine. (“Plaintiff or “Star Cable”). I submit this affidavit in opposition to the motion for summary
judgment filed by Total Cable USA LLC (“Total Cable”) and the motion for summary judgment
filed by 1StopMedia and Entertainment, Inc. d/b/a Radiant IPTV (“1StopMedia”) (Total Cable

and 1StopMedia will collectively be referred to as “Defendants”.

2. As set forth below, neither motion has merit,
Nature of Plaintiff's Claims in this Action
SSeS OF ANUS S Chains in this Action
3. Plaintiff is a cable television company that has exclusive tights, in the United

States and Canada, to distribute eight individual programming Services, via the signal delivery

services internet protocol television system (“IPTV”), WiMax Wireless and Mobile TV. The
exclusive services originate in Bangladesh and include: i) Independent TV; nt) Jamuna TV; iii)
Channel 16; iv) My TV; v) Asian TV; vi) Bangla Vision; vit) Ekhusey TV; and viii) Somoy TV
(sometimes hereinafter referred to as the “Exclusive Services”).

4. Defendants, in direct violation of PlaintifP 8 exclusive rights, are receiving and
using, divulging or retransmitting such communications services, to which they are not entitled,
for the purposes of illegally selling said programming to customers of their businesses who
subscribe to the Exclusive Services.

5. Defendants’ conduct is a violation of the Communications Act of 1934, 47 U.S.C.
§ 605(a), and New York Law.

6. Prior to October 22, 2013, Total Cable, upon information and belief, operated as a
subsidiary of Lalon TV, inc., an active New York business corporation with principal place of
business at 15 Westmoylan Lane in Coram NY. Both Total Cable and Lalon TV, Inc. list their
Department of State process to be served upon Ahmodul Barobhuiya (“Barobhuiya”), who
testified that he was the CEO of Total Cable.

7, Confirming the extremely close relationship between Total Cable and Lalon TY,
Inc., in a bankruptcy proceeding in the Southern District of New York (In Re: World Cable, Inc
Case No: 14-10379 (MG)) Lalon TV, Inc. entered an appearance by counsel as Lalon TV, Inc.
a/k/a Total TV, a/k/a Total Cable.

8. Star Cable is a multi-channel provider of subscription video services included in a
chamel lineup, which includes hundreds of channels including several from Bangladesh, which
aré defined above as the Exclusive Services and which are the subject of this action.

Additionally, Star Cable offers its subscribers telephone services and high speed data service
otherwise known as internet access.

9, Unlike its competitors, cable television and satellite television, Star Cable
transmits its signals from its head end located in Queens, New York, to its subscribers via the
internet in the process known as Internet Protocol Television (ie. IPTV),

10. In order to provide the Exclusive Services, Star Cable negotiated and contracted
with each Exclusive Service in multi-year Network Affiliation Agreements (the “Agreements”.
The Agreements grant exclusive tights to various companies in various nations determined by
the method in which their signal is delivered, So, for example, there might be exclusive
distribution rights for the United States for a satellite delivery services such as Direct TV.

11. In this case, Star Cable was granted exclusive distribution rights for WiMax
wireless, IPTV and Mobile TV (“the Exclusive Rights”).

12. Because Star Cable generates revenues through the sale of subscription packages
and other programming, and because the ability (0 attract and retain distribution rights for
programming is dependent upon preventing unauthorized reception of Star Cable’s video
channels, Star Cable’s channels are digitally secured and encrypted. ‘The encrypted video
services are then transmitted via the internet to its customers.

13. Hach Star Cable customer receives a set top channel converter that contains the
technology to receive encrypted programming from Star Cable, determine which services the
subscriber has purchased and decrypt those services so that they are intelligible on a television
screen. The set top box can also communicate with Star Cable for the purposes of purchasing
pay per view material and billing for the same.

id. The set top box is part of the monthly service charge of a customer’s purchase of

IPTV service. If a customer wants a second set top box a service charge is added to the
customer's bill each month.

IS. The set top box provided to a Star Cable customer is designed to make a direct-to-

progrannming in real time, in essence, live as transmitted.

16. Star Cable, through IPTV, has essentially, identical functionality of a satellite
delivery service or a cable television service,

17. Star Cable has been the beneficiary of exclusive agreements for WiMax, IPTV
and Mobile TV for the Exclusive Services: i) Independent TV, ii} Jamuna TV: iii) Channel 16;
iv) My TV; v) Asian TY: vi) Bangla Vision; vii} Ekhusey TV; and viii) Somoy TV, for all
regions within the United States and Canada.

18. A representative of Star Cable traveled to Bangladesh to sign, and did sign,
exclusive Network Affiliation Agreements with representative officers of Asian TV, My Tv,
V.M. International Ltd., Independent Television, Lid., Channel 16 Insight Telecast, and Jamuna
Television.

19. A representative of Star Cable met in New York with a representative officer of
Ekhushey Television, Ltd. and Shamol Bangla Media Lid. Similar exclusive Network
Affiliation Agreements were executed by mail between Star Cable and Somoy Media Limited.

20. More specifically, with regard to Independent TV, Plaintiff and Independent TV
entered into an agreement on November 26, 2014. The agreement is for three years and it
automatically renews for another three-year term unless one patty provides at least 90 days

written notice to the other side of its desire to terminate the agreement. This agreement has not
been terminated and is still in effect, The agreement with Independent TV provides Plaintiff
with the exclusive right to broadcast Independent TV in United States and Canada via IPTV,
See agreement between Plaintiff and Independent TV (attached hereto as Exhibit A).

21. With regard to Jamuna TV, Plaintiff and Jamuna TV entered into an agreement on
December I, 2014. The agreement is for three years and it automatically renews for another
thtee-year term unless one party provides at least 90 days written notice to the other side of its

desire to terminate the agreement. This agreement has not been terminated and is still in effect.

 

The agreement with Jamuna TV provides Plaintiff with the exclusive right to broadcast Jamuna
TV in United States and Canada via IPTV. See agreement between Plaintiff and Jamuna TY
(attached hereto as Exhibit B).

22. With regard to Channel 16, Plaintiff and Channel 16 entered into an agreement on
November 24, 2014. The agreement is for eight years. This agreement is still in effect, The
agreement with Channel 16 provides Plaintiff with the exclusive right to broadcast Channel 16 in
United States and Canada via IPTV, See agreement between Plaintiff and Channel 16 (attached
hereto as Exhibit C).

23, With regard to My TV, Plaintiff and My TV entered into an agreement on
November 30, 2014. The agreement is for nine years. This agreement is still in effect. The
agreement with My TV provides Plaintiff with the exclusive right to broadcast My TV in United
States and Canada via IPTV. See agreement between Plaintiff and My TV (attached hereto as
Exhibit D).

24. With regard to Asian TV. Plaintiff and Asian TV entered into an agreement on

November 25, 2014. The agreement is for eight years. This agreement is still in effect. The

 

agreement with Asian TV provides Plaintiff with the exclusive right to broadcast Asian TV in
United States and Canada via IPTV. See agreement between Plaintiff and Asian FY (attached
hereto as Exhibit EB).

25. With regard to Bangla Vision, Plaintiff and Bangla Vision entered into an
agreement on June 1, 2016. The agreement is for two years and it automatically renews for a
three-year term unless one party provides at least 90 days written notice to the other side of its
desire to terminate the agreement, This agreement has not been terminated and is still in effect.
The agreement with Bangla Vision provides Plaintiff with the exclusive right to broadcast
Bangla Vision in United States and Canada via IPTV. See agreement between Plaintiff and
Bangla Vision (attached hereto as Exhibit FP).

46. With regard to Ekhusey TV, Plaintiff and Ekhusey TV entered into an agreement
on June 9, 2016. The agreement is for five years. This agreement is still in effect, The
agreement with Ekhusey TV provides Plaintiff with the exclusive right to broadcast Ekhusey TV
in United States and Canada via IPTV. See agreement between Plaintiff and Ekhusey TV
{attached hereto as Exhibit G),

27, With regard to Somoy TV, Plaintiff and Somoy TV entered into an agreement on
July 1, 2014. The agreement is for five years. This agreement is still in effect. The agreement
with Somoy TV provides Plaintiff with the exclusive right to broadcast Somoy TV in United
States and Canada via IPTV. See agreement between Plaintiff and Somoy TV (attached hereto
as Exhibit H).

Defendants’ Improper Conduct

28. Defendants are telecommunications distribution companies that sell telephony

services, high speed data services and which operate a television signal distribution business.

They are currently distributing their television signals through an IPTV distribution system
through which channels are delivered using the architecture and networking methods of the
Internet Protocol Suite over the internet through broadband internet access networks.
Defendants’ signal delivery system is almost identical to that of Star Cable.

29. Defendants’ customers must pay a monthly subscription fee, dependent upon the
level of programming services purchased and ordered from Defendants,

30, Defendants each actively advertise the Exclusive services to their customers and
market themselves as having rights to distribute these services to customers who desire to watch
Bangladeshi programming.

31. In direct derogation of the exclusive rights of Star Cable, Defendants receive the
Exclusive Services in the United States and use or divulge or redistribute said communications to
their customers. Said actions of Defendants are an unauthorized divulgerice of satellite Signals.

32, Defendants’ violations of Plaintiff's exclusive rights has injured and will continue
to injure Star Cable by, among other things, damaging the preeminent teputation of Star Cable as
the holder of exclusive rights to the Exclusive Services, depriving Star Cable of revenues derived
from the distribution of its programming and by interfering with the contractual and prospective
business relationships of Star Cable.

Total Cable's Motion Should Not be Granted
33. The main argument raised by Total Cable in its motion for summary judgment is

that the claims against it should be dismissed because it was dissolved in May 2016, and it is no

longer operating.

34. Total Cable’s motion should be denied given that there is a clear issuc of fact as to

whether Total Cable is still operating, albeit now under the name Total Cable BD.

35. Specifically, attached hereto as Exhibit I are historical website documents
pertaining to Total Cable from 2012 to 2016. These documents reflect Total Cable’s phone
number of (212) 444-8138.

36. Attached hereto as Exhibit J is a printout from Total Cable’s website as it existed
on May 7, 2016.

37. Attached hereto as Exhibit K is a printout from the same exact website on August
17, 2016, Notably, the website now has the logo changed to Total Cable BD and the email
address changed to info @totalcablebd.com. Most significantly, the phone mumber of (212) 444.
8138 and rest of information is identical on both websites.

38. Before this action wag filed, Total Cable and Total Cable BD had its website
“who-is” information that shows the Owners as publicly available until sometime in 2016. Both
websites “who-is” information shows the same individual Habib Rahman as the registrant with
address of 15 Westmoylan Lane, Coram New York.

39. Exhibit L hereto, shows the “who-is” information for Total Cable as of August
17, 2016. The information shows the address of 15 Westmoylan Lane, Coram New York. After
this suit was commenced, Total Cable changed its “who-is” information to anonymous, as
depicted in Exhibit L.

40. Just like Total Cable, the “who-is” information for Total Cable BD as of August
17, 2016, shows the address of 15 Westmoylan Lane, Coram New York. Just like Total Cable,

after the commencement of this suit, Total Cable BD made its “who-is” information anonymous,

wee Exhibit M.

4]. Notably, as reflected in information printed from Secretary of State of New York
website on April 11, 2019, Total Cable had the same exact address as the address for Total Cable

BD, which is 15 Westmoylan Lane, Coram New York. See Exhibit N,
42, While Total Cable claims that after it filed for bankruptcy in 2016, that it had no
assets or revenues and dissolved, Exhibit O, shows a transaction from my debit card dated
October 2, 2017, for $90.00 This is for a subscription for services that have been active since
approximately 2014. This charge was nearly eleven months after Total Cable filed for
bankruptcy and even though Total Cable is claiming that the company was not conducting any
business while doing so. Notably, the charge depicts the same Total Cable phone number of
(212) 444-8138,

43. Interestingly, in a suit commenced by Asia TV USA Ltd, against Total Cable and
other defendants, the defendants recently settled the action for $450,000, Barobhuiya executed
the agreement on behalf of Total Cable in August 2018. See Exhibit P.

44. In sum, this Court should reject Total Cable’s claims that if is not operating and
that it has no affiliation with Total Cable BD and deny its motion for summary judgment.

1StopMedia’s Motion Should Not be Granted

45. Tn its motion, 1StopMedia does not dispute that it is also broadcasting the
Exclusive Services. According to 1StopMedia, however, its conduct is not improper because
Plaintiff supposedly does not have the exclusive rights to the eight programming services that

comprise the Exclusive Services and that IStopMedia supposedly has rights to broadcast the

Exclusive Services.

46. As set forth below, for two main reasons, 1StopMedia’s position does not lead to

the conclusion that its motion should be granted.

47. First, almost all of the documents relied upon by 1StopMedia are unauthenticated

and uncertified,

48. Second, even if the Court considers the documents, they do not support the relief
sought by 1StopMedia.

49. Specifically, in the March 25, 2019 Affirmation of Satish K. Bhatia in support of
IStopMedia’s motion (“Bhatia Aff”), Bhatia claims that iStopMedia is not broadcasting Somoy
PY, just because it so alleged in its answer to the Complaint. See Bhatia Aff. 4. Isubmit that
this is insufficient to find as a matter of law that 1StopMedia is not broadcasting Somoy TV,

50. Bhatia next states in his affirmation that Plaintiff has no tights to broadcast
Boishaki TV. See Bhatia Aff {.5. Given that Boishaki TV is not part of the claims in this
action, I fail to see the relevance of iStopMedia’s reference to Boishaki TY,

Sl. The only issue raised in the Bhatia Aff. that concerns Independent TV is the claim
that Plaintiff's agreement with Independent TV expired because it was for a period of three years
and Plaintiff never demonstrated that the agreement was renewed. See Bhatia Aff. §[ 6.

52, As noted above, however, the Independent TV agreement specifically states that
the agreement automatically renews after the three years. Given, as explained above, that the
agreement has never been terminated, Star Cable stil] retains the exclusive rights to broadcast
Independent TV in the United States and Canada over IPTV.

53. Moreover, since 1StopMedia does not deny broadcasting Independent TV --
which would be in clear contravention of Star Cable’s exclusive rights -- it is evident that
1StopMedia is not entitled to summary judgment as to Star Cable’s claims against it.

54. With regard to Jamuna TV, Bhatia argues that 1 StopMedia is entitled to summary
judgment because: 1) there is no showing that Star Cable’s agreement with Jamuna TV was ever
renewed; and 2} Jamuna TY has certified that 1StopMedia has rights to broadcast Jamuna TV im
North America and that no other entity has exclusive rights to broadcast Jamuna TV anywhere in

the world. See Bhatia Aff. 497, 8; Exhibit G to Bhatia Adf,
55. With regard to the first claim, as explained above, the agreement between Star
Cable and Jamuna TV automatically renews. Thus, the mere fact that there is no additional
documentation showing that the agreement was extended after the first time (which expired on
December 1, 2017), does not lead to the conclusion that the agreement is no longer in effect.

56. With regard to the “certification,” notably this document is not authenticated or
certified in any manner, It is not notarized and consists of a letter “To Whom it May Concern.”
Further, the statement in the docurnent that no other organization has the exclusive rights with
Jamuna TV to broadcast Jamana TV anywhere in the world js undeniably false given that it is
belied by the exclusive agreement between Star Cable and Jamuna TV. See Exhibit B.

57. Bhatia next asserts that Star Cable’s claim against 1StopMedia pertaining to
Channel 16 is deficient because Channel 16 is supposedly no longer broadcasting and because
Channel 16 has an agreement with Laion TV. See Bhatia Aff. 7.

58. Even assuming that Channel 16 has an agreement with Lalon TV, 1StopMedia
does not put forth anything to demonstrate that this would insulate it from liability in this matter.
Moreover, the only support for the statement that Channel 16 is no longer broadcasting is the
unsupported assertion made by the president of 1StopMedia, Saiful Siddique (“Siddique”), Star
Cable submits that Siddique’s unsupported claim is not sufficient for this Court to find as a
matter of law that Channel 16 is no longer broadcasting.

59. Similar to its position with Jamuna TV, with regard to My TV, 1StopMedia
argues that based upon a “certification” Star Cable does not have the right to broadcast My TV.
See Bhatia Aff. | 10; Exhibit 1. As with Jamuna TV, the alleged certification is nothing more
than a letter “To Whom it May Concer” that is not authenticated, not certified and not

notarized. And, the letter is directly contradicted by the exclusive agreement between Star Cable
and My TV. See Exhibit D.

60. With regard to Ekhusey TV, Bhatia claims that Ekhusey TV terminated its
agreement with Star Cable by sending a letter to Star Cable on August 23, 2016, See Bhatia Aff.
q11; Exhibit J,

61. IStopMedia's reliance upon this letter fails, The agreement between Star Cable
and Ekhusey TV only permits the termination of the agreement prior to the expiration of the five-
year term, which does not expire until June 2021, if there is 4 material breach of the agreement
and the breach is not cured within sixty days. See agreement Jf 10 (Exhibit G). Even assuming
that the letter attached as Exhibit J to the Bhatia Aff. is authentic, the letter does not come close
to complying with the language in the agreement for a proper termination of the agreement. In
fact, the letter does not even mention paragraph 10 of the agreement, which, if the letter was
authentic, one would expect to see in the letter,

62. With regard to Bangla Vision, 1StopMedia claims that it cannot be liable for its
broadcasting of this service because it entered into an agreement with Bangla Vision on
September 23, 2014. See Bhatia Aff. G 14: Exhibit M.

63. Most notably, however, the referenced agreement is for mobile apps, not for
broadcasting over IPTV. Thus, this agreement is irrelevant.

64. —- Finally, 1StopMedia claims that it entered into an agreement with Asia TV on

November 20, 2014, for exclusive rights and then entered into another agreement with Asia TV

on June 6, 2016, for non-exclusive rights to broadcast Agia TY. see Bhatia Aff. 9% 12-13:

Exhibits K and L.

65. Highlighting that there are issues of fact as to the authenticity of these documents,

1StopMedia puts forth no explanation as to why if it supposedly obtained exclusive rights from
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 150 of 330 PagelD #: 963

Asia TV in November 20, 2014 it would then enter into an agreement less than two years later

for non-exclusive rights.
66. iStopMedia’s motion should be denied

Conclusion

 

67. Accordingly, this Court should deny Defendants’ melons for summary judgment,

(y

SHAMID BOB RASUL

Sworn io before me this
t% day of April 2019

NOTARY PUBLIC

GRANCARLO ASSANTE
Notary Puldic State of Now York
NO. (IASB IAESO8

Qualttied fn Suflalk County
iy Conamissean Lagsiris Jun 1, 2020

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 151 of 330 PagelD #: 964

 
at

NETWORK APPILIGTION AGREEMENT
Between

independant Television Hid,
149-150 Telgnon 1A
Dhaka

Bangladesh

Andi
Affitiann: SearCable NA fre,
3839 Bull Bivd Suite 232
Bayside NY 11964

in consideration of the mutual covenants set forth in thie Network AMUation Agreement (Agresment’), the above-named
Parties (each sometimes referred to herety #84 “Party” and foHlectively as the "Parties"} hereby agree ag follows with fespett
to teunch end carriage ofthe Prognwontug service identified below:

Progranening Service: fadepandent Television Lig, {the "Service" }.

Scrvice Description: 24 hour Bangla Chunnal consisting of Dramas, News, nvasie ane children's Shows.

Licanse Fees: USD $0.90 par Subscetbes per Month.

Misimum payment Aret year: 48,000 to be puld quarterly in sovance, Pirgt payment due dorpediately afte singing this -
tontractin amount of $4,460

fasbanteed Payment ve. Projection peyravite®
2° years $18,000 per your: 50.000 subscribers $140,000
2" yar: $26,000 100,000 sebe — sxe9,0068
8" years $54,000 180,000 mbes $540,000

System Territory: Unived Staes of America, and Canada,
ACCEPTED ANB AGREED TO ERPRCTIVE AS OF November 26,2014, (the "BRactive Buiz’)

Conditions ax follows:
per subscriber, Afillace rhall not knowingly allaw unanthorized Siping or receipt ofthe Servica, Independent TV agrees that
aly requests thet comed to repanding carriage on exclusivg platlorme, (WiMax, Wireless, IPTY or Mobile TV} willdirect chose

Connection WIE any System. Adfiiete wale shall have Standing and the independane legal right te prosecute on ity owh behalf
aS & "pervect aggrieved” or one with similar standing, that has euffored en “injury in face” the clatine of which seeing out of
Rnauthorized reception or ure would fall within the “eone of tatorests™ to be pratected by any opplicable statutes. Affilate may
alsa suthorizg another entity or individual py combat any illegal corriage ur pirgey of the Service,

Zz License Foes arnt Payment Term, Alfiliate shalt pay Network 4 Hoense few tor the night to diserthute the gervica (the
“hicense Fee") pursuant to chix Agreement,

For purpose of determing the montily amount of License Pees dud and aving to Network, the Service Subsoriber Number far
sack month shall be equat to the total nuntber of service Subseribory on the frst and lost day of the mrenth Lor-which Peyment

1s belig made, divided by two (2). Payment shall be rendered no lxter 30 days after the end of exch calendar month duriag the :
tort (De Date’). - ‘

commercial establishments, Induding without linutation, apartinent complevex candomintunts, private homes, oboparetives,
hospitals, nursing homes, rextauranta, barg, hotals end motels (oollnetively referred te hersin as "MDUs}, Licwise Fous to sack
distribution shall be par subscribar '

Payment of the License Pew shall be fndéred t Network at the addiwse leted on the first page ergot,

4 Carriage. Except ae otherwize specifically gecraiteed hereto, AGtene shall carry the Service Aldine as part of Batic
Serviog, Aftilate shall dutiver the Service without delay and shell nat eele, stter ar shodify ft, oF ang of its programming
tlements, In aqy way, W Affilate chooses to Tine Sely programming, then such Rtogremming shall be curried on such fixed
Une delay and thore shell be an alternate shanna) that would Show the Service without time delay. Adiliote's carriage of the

$5
WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING O8 FOR ANY OTHER EQUIPMENT REQUIRED TO PROVIDE
FRRVICRS,

6. Gwnerahip, Alllicences, rights, and interasts tn the online content of the Servies and Network's service marks,
trademarks and copyrights (collectively, the “Marks") shall remain fully vented in Network throughout the workd. Affiliate only
shall use Marks in the versions and modes expressly authorized by Network Network resmrves the right te review and aperave
all materials generated by Affulate for marketing parpares which incorporate avy Marks, sex of Network's names and/or
Marky, tr routine promational materials, euch as progrum guides, program listings and bill stutters, shall be deemed approved
nnlace Network epacifically notiies Affiliate te tho contrary. Promotional material farnidhed by Network to Affiliate shatl be
febbhed ta be automatically approved tor use ke the format provided by Network, but Neework's prior written congent it
required w the nxtent Affliate modifies or othwewire changes such matectaly, Nothing herela shell be construed os an
assignment or grant by Network to Affiliate of any ttle (n oF to the Marts.

7. Audits, Quring the Term, resewel Teri if aay, and for 26 months thereafter Network {an 8 non: contingent fhe base)
shall have the right te audit all records directly eolatad te confirming the accuracy of License Fee peyments made pursuant te
Saction 3 above, ‘

5. Confidant(ality, Other than as required by applicable law, governmental order or reg™uintion, or deesee of a court of
competent jurisdiction, neither Pasty shalf divulge or reveal, to any third porty Concept to # Patty's attorney, congultant,
acchuntant didjority shirebolden potential inveater or program provider, wha have x neod te know and auras ta be bound by
the seme obligations of confirdentiality), the specltic trrens and conditions of this Agresmant, or any information provided in
conmextion therewith, without the prier written consent of the ether Pasty, exnapt chat either Perry cay divulge or reveal such
information ta the entity that owns or controls tha Servier, Neither Party shall tsvuc gay press release or other similar
publicity purtalring ta the existence af this Agreement without fleet obtaining written approval of such release or potlletty
trom: the other Party

9 Assignment, This Agramment, including bath itz obligations and bensfits, shall pase to and be binding on the
respective transfarads, suocemsors snd permitted aastens of the Parise. Thle Agreuttent may not be sasiened, in whole ori
port, by alther Party without the prior written consent of the other Party which such consent shell acthe ‘utieasonably
delayed or dentod: provided, however that no oongent shu! Be necessary int the dvent of (1) aealonment toa successor entity
repuiting from x merger, xemuieition or consolidation by either Party; it) axsigament oe on entity under comonan contre! with
Controlled by of in control of, either Pany? or (it) assignment to an entity which owns ar contcols the Service, provided that
any aesignee hareinden in writhig, devess to eects elf astigior's obligations hereunder

10,  Ternstnation. Bxoeptas otherwise expressly provided keretn, the adversely alfected Party may terrafnate this
Agreernent if (1) the other Party ts if materiel breach of dila Agrtoment and doss nat fally cure duck material breach within 60
days after receiving notice thereat provided, howeves; #f suck breach fs oot reasonshly cipelis of boing cured wichita that time,
thon the Party shall not be in default if {t commences to cure the defautt Within the tine and diligently pursaes such cure to
completion; or (11) on 60 days" writen notice in Ore event of any force invjewre (ayy, fire, oud, government dered} causing
hor-operation af ficilities or aon-feralching of the Service hereunder which continues for @ continuous period of 0 days,
NON-PAYMENT lodepandane Television led, Has Fight to terminate dis contract by giving 60 days writttes notice to cure for
hot-paymient of minis guarentee payment dus or for extra payrnents dust bared on actual # of subs.

if
vat

document to which Network le a Party or ite auvete ace bound, (ii) any order writ infunctan, deeren or pudginent of any court
AF governmental agehes or (iO any law, rule or tégulation of any fare(on, federal, stxte or local government or any political
subdivision thereat that no additional aetion on the part of Network is Techssary To authorize the execution and delivery of
this Agreement: and, Assuming the due authorization, execution, ond delivery havea? by AfBtlats, het thle Agreement hes haen
thy executad on bobalf of Nework and Constitutes « valid and binding aareament oF Network, eatoroesble aguinet Networicin
necomdance with iry terms, ,

AMilate copravants and warrants fo Network that ANiHate ty an éntity duly organieed and validly axlsting andar the laws of
New Yort: State, USA, that Aftots han all PRCGISATY pOwnr and authority t enter inte and perform the terms of this

delivery heroof by Network, thet this Agreement hes heen duly executid on behelf of ASilinte and constitute = valid and
binding agreemant.of Affittets, saforceable epaivist Affiliate in eccordanee with its tecme,

12, lndetnnification. Bath Party shall inderuulfy, defend and forever hold harness the other Party the other Party's
affilated conpantes and their respective officars, directors, employees and partners (collectively "Representatives", .
against and team all Uabttities, clams, costs, danmges and eepetives (including, without Hialtetion, reasonable fees Kor counsel
of the othor Party's choice} (collectively, “Liabilities } aniging cot of any hreact ofany ofits warranties, representations or
ebligations pursuant co thig Agmeement. Witheur linidog the foregoing: Nebunrk shall indemaily and hold Affthate and its
Repiaantatives barmives fom and agningt any and all Liabibies arising outof the content ofthe Service (burectading any
disputes betwwen AMEN ore System and ite Service Subwcribets); oy out of AiBaee's distriiudion of the Serving in a manner
Consistent with this Agreement, including but not tiniied ts, any clefns chat the Service programming contains any material (4

property rights, including music performance sights; (tv) which intringos the Userary right of any parson or wary: oc (v} which
Violates any other applicable ruts, Tegulation or law; provided, howaven that thi ladontiication will not cover Liabilities
Tesohing from (a) AGlat's use of the Servien or any promavgnal material ina teatinor thetis hot in aveordance with this
Agresinent, or {h) the alteration of the Serving or promcdiondl material by Affilisns without Network's Brier written congent,
AfMiats chal, ve like extent, indemulty and hold Network and ity Representatives hurmless for (ij Laabilitdes hecweon Affiifete

Notwithstanding anything in this Agroement ty the contnury: in ae event will either Party he Hable wo tha other Party, by
indemnification or sthorwise, for any apacial, ludivart, consequential ar incduntal dsmages of any kind, ucluding, without
lotitation, any loss of profi foss of nos, or business ntercaption it belog understood that any indemmnificettan obligations
shall be considered direct damages, The provisions afthig Suction 12 shalt survive the explication of this Apreement.

13. Covenants, AMitiate hereby covenants and agraes that it will (8 continus te carry on ins businays in substantally
the same manner ex it hne prior ta the Effective Date; (i keep the Systems th geiod order, tepaic and condRion throughnut the
Torm and promptly ond adequately repair aij damage [t causax to uny Syctem, other than ordinary weer aed tear ond Gd
comply with ail epplicebts laws. Hetwork hereby covenants and agrees that it will: (1) continues to carry on its business in
aubytantially the some manner aa ithas Prior te the Sitecthn: De: 1G) continue ta Invest in creating quelity programming for
the Servinus and (HY comply with ali applicable taws,

O

 $)
14 Vertich] Blanking interval. Except as otherwise set forch herein, Network reteins and reserves all rights te the
vertical blenking interval (VBI), audio subcarriers (nnd any other pprtions of the bandwidth that may be ermated aa result
of digital transiwiasion technology provided that all primary video freds syachronioed with audio az censod by Newvork from
program providers rerimn intect), and ofl ether signet digertineton capaerly contained within the handwidth ofthe Service

18. Ashitretion, All dlaputax which cannot be resolved amicubly bxtween the Partioy shell be aubintened ta binding
arbitration. Arbitration Proceedings will be heid in New York, USA, or such other Jocation ngreed to by the Parties, The Partiog
ty the arhleretion mayragree on att srbltrster; otherwise, thane will bee panel ofthree (2) arbitrators, one (1) arblerctor nanied

27. Whtiver, Any walver must be ik writing and signed by the Party whore rights ary being waived, Walver by oither such
Perty oftany rights for any defiutt of the other Party shall not consticuts & walver of any righiw for alter ¢ prieropa
subsequent breach ofthe sane obligation or far any prior ar subsequent breach of any other obligation ofa defaulting Party

hereunder,

18. Notices. Any notice shall bu tn writing and shail be hand dalivered, sent hy telecopy or facsirule or sent by express
courler adequate pottage prepaid to the addresses for the Parties sat forth on the fist pave of this Agreament. Notices tg
Al@Mlate shall be te;

StarCable Lic.

3B44 Bell Htvd Sule 298
Bayside NY 11961

gs
Noting shall he deemod glen upon prooffeonfirmation of receipt,

18, ‘Satine Agretiment, This Agiwment eontalus the entite understanding of the Parties, and supersedes all prior
understandings of the Parties, relating to tha sabject matter heneaf No provision shalt be constrund against a Party because
such Party drafted such provision. This Agreemant may not be mended ar ineditied SmeSHt in writing and signed by buth

2G, Relutionst(, Nelther Paty shall be or hold iteeif cut ap the agent of the other Party under this Agrecenent. Nothing
Contained hersia shall be deemed to create, aud the Parties do motintand ta Route, SHY relationshtp of partners or joint

dolivered) abel conatieues an orignal inctrumany, but att of which together shall constitute one and the gane instrument, Thr
Agrauutent shall became atiective and be deemed to have been executed ond delivered by gach Party ar euch time as
ceuaberinres shall have bere executed and delivered by sack Party, regarcluns of whether each Party has emcuted the sonia
counterpart Itshell not be necessary when making proof of this Agreement w account for any counterparts other then ¢
suflident qumbor Of counterparts while, when tke togathet contely signatures of gack Party.

23, Severability, The determination thet any provision of tis Agrentwent is invaitd ar uneafarcnable Will not alfact tie valldity
OF nenforceability ofthe ramalolog provinions wader other eitvarstihees, Any invalid ar unenforceable provision will be
enforced ta tho madmur axeene bermitted under the lew, Both Parties, however shall negotiate, in Rood Fuith, with respect to
ac aquituble modification af dig Provision, cr the application therepl i be iavalid or unenfornsabls,

z3. Construction, The words “hertin,” *hateos* *hereundar" dnd other similar terms refer to tig Agretimentas a whole
and not sny particular Section ar provision (unless the context clexrly requires otherwise), Bach Schedule referred by in this
Agresment ig fnicorporated herein by nafbrence. The headings eontined it this Agresinent gre inciudad fer cOhvenisnce of

24, "Standard Terms" shall mean the Standard Terms and Conditions auached herate ax Exbtine «aud doumed a part heneot)
all of which termaera binding on tho ferties hereto and theorporated hereia. fn the tase of any confliet benween the terme of
this agreement and the Standard Toros, the term of thix Agreament shall govern,
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 158 of 330 PagelD #: 971

s 7
aa

IN WITNESS WHEREOK sach af the Parties he
vaptenen arties heveta bag caused this Agreament to be executed by ity duly authorieud

independent Television Led,

 

me Editor ta chu$ 8 CBO

   

Date: . :
26 / nf i 4
sueeaMaur Rahman
Abate: Startishle NA Ine. 2 iD indie fed,
Sf, a
Signarcre
Printed Name: SA 7. iif oe QL &
Tithe: Mrector

fee fyy
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 159 of 330 PagelD #: 972

 
 

Jamune Television | The Bangladesh Broadanct Neder.

Jamuna Television Limited

domsuna Television Bhaven | Janne Future Pork Co lex
244, Progotl Sharan HRoridhora {Dhaka-[229 | bun

Phone +8802 8434046) Fox +8bp 28H 60)

omoit:into@omunatynet

Vw Jamunaty net

NETWORK APP Aavinn AGRERMENT

Between

Faouny Television
fannroe Futore Fer Comphec Razg4
: Saridhare

Progot! Sharoe,
Dheks

Bangladesh

And:
Attia: SearCable NA Ine! yes eee

3899 Holl Bivd Suite 245 Sn fy Ee we
Bayside NY 14364 coe sk Me

oe
fo constderation ofthe Taubes covenants get farth Nebbor AMittstion Agroomont C Agreement’), the above-named we,
Patties ferch sumetiines referred ta hereta az a ° “and collgctenty aq the "Partiee") hereby agree wx flown wh reepace
fo launch nag carriage af the nro identified below,

”
Protreeniag Series einune Tenia (the “‘tervicn’,
Service Hesexiption: 26 bur Riheta Channel Nove sn Propammes

i . So,

Mn pgm Sept fi hae utr naane FAP Peytant due isamsedtaly wher singing this
Sonnet ih eihount of $90 | _ 2. SF eet

i609" ~~ F
Galrenteet Payraent 5° My “>. \oPeajestion payqpens
Bt FAB. 000 pat yeu: 50,000 ethercribers $300
2”, Years $36,000 / 100,000+ ‘igus SookuagA\. . wit
a years $4000! 180000 \shpe $9000 ‘\. .

4 a omy aa
3 i a “ é nl

Fee
ar

Jamuns Television Limited

domund Tetselsion Bhavan t kamune Futere Pork Complex
Ko-244, Pragotl Shorant (Rarldhare | Phnkw-3229 { Pengiadest
Phone 4-850 2 84160601 Fox +BR0 27 8416070

emalt info jomsnatvnat

wwwfiemungtynat

ARillate may sub -distribuee the Serving to another servies providor ne king ad tet hoch diet conditions set frth bs this dis
Contant. Rar ay feo that bs cullonted tram enb-disiributer, above $0.5 arouns ey will be paid $674 ofthe monthly feo per
sabscnber. Afiiate shall not knowingly allow seamthorived taping or receipt of the Service, Fannuuata T¥ eeeees thet any
requests that comes to regu eatyiage om exctaxive plaiformns, (WiMax, Wirelead, IETY or Mobits TV) will direct thane
Fequaets to Shatabis WA fic, Star Cable stati provide x dinect toed to these ayemens requiring scons ia progracaming, farnums
TV will sot incur any onate for ech feeds, Affitiata’s technical support in hooldny up Service Subscribers! VCRs or DVRs, ond
Service Subscrther nicansting of the Service lf VCRs or DVRs shall not be doomed & violation of this Agresment. ABltlate wilt
age conmencially reaagneble efforts to minimise any uneuthocired receipt of recoriny of the Service in connection with any

 

“ WS on tray
a a ‘e RG areas
i Sint,

2, ‘Terma of Agrmomsunt. The terns shall be fora period of Haron (9) Salrd commencing &  wtectve Date (eho “ena, me
Tile Agreement satornmties ly akall rena for aeidlttonal thee pad Teams, Unless ehiher Party provides ac leaut 90 days *
wt tte ron ome cl

Fee appteabie to any resewal Term Ls aubject £0 goud fsith aegotintions

Alflliste af the propased License Pee fir the neat renews

4G
a Licanae Feeu and Paymeng Ferns, Affitizte shall pay Network a Heanse fee thr the right to distrtaune the carvice (the
"License fee"} pruntiant wo this Aspterment,

For purpuse of dctmrmtnings the monthly ameunt.oF Licht Fes dita and owing te Networks the Recvice Sobsertber Humber fe
enc mots stall he equal fo the tékal mumber of service Subscribers on the tat and last day of the month for which Payment
it baing mente, divided fihall be rendered no tater 80 days after the ead of each oatondar manth during the
teers [Due Date). fF 3 of ¥ iat hey Lo,
{oar f

Any Lécense Pons sgl yi nate dat ret te ote fan etne not pe
(11/25) irate mah (estower deceinarean owabbedy on soch unpedd balance, calculated from the
Dito Dts watt payshent is recatved by Neem, Thehe ahall be no tay * hii SR TUL Fey nope nite to Network
horewndes During dhe Term, Alta and yah Systete shalt heve the right to Stith and Bish bets tha Service to mnultinte
dwalling units-and commterciel establishments, 2g, without tina ct
Tomes coopebuves hogy uttng how rosenren bar, hotel df rte feallectivut
Licotion Fees tosluch dteteliutton aball he porsubseriber’ ‘
Payment oF he Loans Ree chal bo rendered to Network th did Led on the fret page herd j barn

\ 4 . .

      
   
   

‘ } wey %, é a

Me a ? \, an ‘
4 Cartage. Rueapt af otherwise specifically peruttied hefein, Afilaty shall carry the Service fl-seve ns parca Raslé ~ xy ;
Service, Affiiate shall deliver the Sorvice without delay and efall not edit, aleyr ar madly & or any offs progrensmiing => .

ae

slements, tn any wag, If Affilate chooges to Tine Delay fing, thsn auch programming shall be carried on such thord ws .

time delay. ad there shall be a alternune channel that would Show the Service without tne delay Affilate’ carriage af the ae

Servicn shell be consistent with industry mandacde fie chatent distribution, MAMitiate chooses to alter ur adit any of
Protea fr adeetocann nortan tha 5086 of ell revues received om wdverticig skal ha ting we neta

\ i re
5. Detvery af Sgt. Durty tho Tews, Netwofr shall owt ta Alte, the Servic in fis entirety The Service shal be
Galivered by Network to each Syatenh, in « digitally copmprenedd mae, by tranemittiag a signal of the Servioe vie & international
aateliita used for trancuoluston af progtymnting Over the Air odpis Fiber, Hotwithttanding anything te tha contrary herels,

Saale 6)

damuns Television | The Bengledesh rosdeest Network (BBN)

yb refersed poten es "MBUS"), aa
N “%

oy,

ad

cahietds TEO
Jamuna Television Limited

domuna Television Shovan | Jamun Future Park Complex
Ka-244, Progotl Sharon! | Boridiera { Shako-1229 (Bangladesh
Phone +880 2 9416640) fox +880 2 6414078

email infeGjemunatunet

We [arniiriet viet

Affiliate, ot fer owt cast and expense, etal be conplately responetble lor encoding os foraatiing the Service oo it can be
Glstributed ever the System,

 

WILL NOY PAY ANYTHING TOWARD CARRIAGE ENCODING OR POR ANY OTHER SQUIPAEENT REQUIRED TO PROVIDE
SERVICES.

4, Gunership. Al licetoes, rights, and interapte bn the antine content ofths Serving sud Network's carvice warts,
trademarise and copyrights {collectively the "Mackx”) shall renuin fully vented in Networt throughout the world, ARilizts only
shall nue Mavis fh the versions ond mudes eqprenity sathartued by Noswurk, Network reserves the right to review and approve
ail oxterials genecuted by Afitaw for marketing parposex which Mweorponste any Marks. Uaes of Network‘s memes ane! ferr
Rarks, in routisn promotional renterials, suck eo program guides, programa Hetings ani bill etuttens, shell be decmad approved
unleds Hetwork specifically potities Alilints te the oontrarg Promothmal materiot furnished by Network to Aftate shalt be
déented io be antomattoaty appreved far uta in the foemmut provieed ey Networts, but Newwark’s prian waiter compan is
require tothe ertont Ailct indsies or otherwise changes rach material. Noir boven stele catrued aa vote
“eigenen Geant by Nevworsto Alias of any ten reo he Ma me

ES Ts
“
7, « Asudite. Dany the Term, renewed ifaary, and for 36 months theroefieg Netwowk (an a pon- contingnst feo basis}

Pha Ravn tha right ts audit all records gi related to confirming the acouusy af License Fes payments made pursaant to

Section 3 shove. &

é a
a :
a Coafidantintity Oeier than wx required by eppllcable law, governmental ander ox repelarton, or deenes of a coartot
comapetnnt jurisdletion, matiber Pay shal divulge arrevcal, mm may third party (except ta 2 Party's attorney, consoled,
seceuntant, majority charade pa fal Fhvestor or program provider, who have & need to know and agree to be hound by
the seine obtipatbone of cosfidy 4 and conditions of thie Agreement, or way information provided In
connector ed? woe maine at tas othor Party, except that ether Party may divulge or reveal each

inforecation to the euphg that oben as, Contras te vine a canteen foro ofechtee ea
Srey

public partatningo the exten of thi greene tc ing written approval of nuck mledes ar publicity
frave the other Meee .
Far ‘ ae Law uy oN :
; or // ™ for oa
| % we 4 ! Xe &-
9, vont. This Agreemnt acai bath sAimosonsinm maraneltirdents | wu \
respective successors ent permitied assigns Dehra wtthnkanene satiate ; a

ptt, by elther Party without the prior written consent of the other Party, which ench consent shai by pata oY ( wo Sef
eae etree canna edhe paceneny in he wens of)

reunion merg aceon onsen yee svotgunant wan ent mn nner connote with . ,

controBad ky, or in coneral df, either Party; ar (1) ee SY etek curs sonarla haere, provided thar > ce Y an
any aastgnce bereusder, tn wafting, agross to xseuine af apdignor 6 Ohigetians hereunder: ‘ae
i *, pean
; ‘ | =

4a. Tacatnation, Exrept ty otherwise expressly provided the adversely afftoted Party may terminate this
Agreamentif (1) the athor Paty fi fa material breach of this and dies not fully cure sock material breach within 60
tispe alter receiving notice thereat; howevel| ech boats ot rearnay capa of ng core ws tin
then the Party shafl not bee in degend fit commotion fa cure defuuls within the time and diligently pucsoes suck onre te ;
cocopletton; or {tt} om 60 cay wrens aon the feos ofaay fsleo nears (eg Ben food, goverment decree} crusting ‘.

No au t

Gg? Coe

damung Television | The Bangladesh Broadcast Natwork (BBN)
Jamuna Television Limited
Jomune Television Bhavad | domunn Fulore Park Complex
K-24, Progoti Shoronl i Boridhara (Bhoke-1229! Bangladesh
Phone +880 2 B414060 1 Fax +860 2 B416072

ened info GD jamunaty.nat

WW ern tvriet

mon-apieation of factties or needuralshing af the Service hanmundor which continues for a continucus period of 00 days.

 

22 Representations and Warranties, Network repausents and warrants to Affiliate that Nonvark is an entity duly
or genondl an wally enisting wad tho hews af Hengladesl and fs qualified ta du busitons tn Banghadestt; that Network har all
hecs-sery power und sutterity eo eater inte and perform the terms of this Agreement; that the execution and delivery ofthds
Agreement and the conmummation of the transactions contemplated herchy by Network wilt not viokate or canttict with any
provision of will not eanetiute m defiult under ov breach of, and do not lstpalr the rights under {1} any contract, egrooment os
Socusaent to whick Network ix x vty or ite sesete are bouad, (1) any ander, writ, injunction, decreo or fadgmant ofany court
or gevamntmental aroney, ar (20) any lav rule or regulation of eny limwlgy, fodural, state or local pavernment or ang politica)
subdivision thermal that no additional action on the part of Network In necessary to nethorize the execution mad delivery of
thls Agreemant and, orsuming this dite authortzadan, eapeution, and datlvary herwof by Aliilints, that thin dgmesment bes bean
doly necuted on behalf of Network and conuriqutes 9 valid and binding agreomeut of wa meainer Network in
accordance with Ite terms, aie Fe ea
AGiiiate repeeaenty and warrants to Network that Aliitate fe an entity quill Cunined end vaNRRY Gusting unter thelweof +.
New York Sheba, USA, thet Affliate bia ofl necentary power ard antiictty to enter into and perfores the terms of dls on
Agreement; thatthe execution nad delivery of tis Apriementy hs tie consumeretion of ther assections comemplated hereby oy
aie i tte na ra ™
the righte under {1} eqy contract, agrosracnes document to which Aifilinte ea parry or kes suunty ene bevaind, fF) any arden,
: writ Injunction, decres or fadgnent of arly court or governmental agency; or (Hf) any faw, ruts or regulation af any forelyn,
feckeral, asate or local government ar afiy political eubsdtviston thewwol thst no addithonsl uction un the part ot AfBtiote ta
necessary tu authorine ths eaunuclootkhd delivery of this Agroemninty and, ancurming the due authorization, exeation, and
deiivery hereof by Netware dat ite Agreement has bean daly enecuted on behalf of AMilinta und constieates a valid and
hints ayrcement of Attitlers Sotforveeble against Affilate In accordance with ie serve,

a

42, Inclernnt fication Back Mety shall mdesinity, defend atid forever hold haratines the other Party the other Patty's
afdlienst companion and thir i divectors, sraployees and partners (collectively Representatives’),
aginst wid frou: elf lishtlifos! , costs/ dammnge end expencis (inchuditns without imitation, rensnnalshe Gecu for cocmecel
of the othor Party's clyolgg) dechectively, "Habilie:”) arising ot of any breach of any of tts warranties, representations ar

“uy
sn.

 

obligations pursuant é nyo Withoutinniting the forraplag, Netwurk shall indnaintfy end hold Aftisate and tts
Rapresentattors baaiiless from and againet anyetnd all Labfitties out oF tha oument ofthe Service (but axchuding any
disputes between sities or 2 Spstein and tte Service Subsecttbera; re ‘s. distritg the Service it a mianhor

  

cnnelatont with this Agreement, tuchnting bur aot lotted ti, any clair that te Service
thatts obsoone of defummnacys (li} which violates tha:ri}he of peleacy ox pablietty; (15 which Mitinges 4
property rights, factuding music performace rights ty ch iafringes thé literary right of exp person or party: or (¥} wilich a
Wiokatwa arty ater applinghia rile, regutation or law; provided, lowed thor this imfuintfeation? will not pdver Liabilities <7“) ‘s

resuiting from (4) Adiiiety's ane of the Sareice or any promelictil material inn manner tha f wot ie scenhkanice with this iis,
Agreewont, or (b} the elteration of the Serview or prosnationsl by Affiliate without B pein written content, if
Afilixte shall, ta fruferantfy and bold Nenwnels enuf lex s basrolees fer (1) Afiints VN

or'a Systers and tos Servieg Subsortbor arising ant of matmry than content of the Sarvice, (f} Liabilities ariing cut ofan"
of the Service in breauh of this Agreement and/or for any etion or nddtition to the Service hy AMHate, which delstion or Alot

addition gives rhvy to Liabilities, and/or Ci} Ldabilities out of promotions] materials provided hy Afptiats, “SS, tA
Notwithatanding auything in this Agroeniont to the conthary. (a uo erent will etther Party be Hable to the other Party ly \ oO”
indamnificetion or atheewles, itr any special, Indirect, chnyequential or facidental damages of any kind, Incading, without ee wen

Limitation, any love of profit, lord of ace, or basiness iaterluption: Itbeing understood that any medeemnificetton obligations
abn conedre re mes. Th proven of Serta kal sis the expiration of this Agreement,
A a f #

\ 4 } i “

. j ( 3
1% Coren Ao Racy bona ca ee hag (0) comtione te conry on its business in substantially

Jamune Television { The Bangladesh Broadcast Network (BBN)

nae

tat
daniona Television Limited
Jomuna Felovisien Bhavan | lunune Foture Pork Complex

Ka-244, Progotl Shorual ( Saridhara 1 Dhake-1229 f Bangindesh
Phene +380 2 6414060 1 Fax 4-080 2 8416070
onrott: info @Bfomunetvinet

wwwjemeunatyneat

the same meter ay {t has prior to dhe Ettective Dates (i) keep the Spscente fn goed! orden repair and condition throughout the
Team and promptly and sdequerely repair all damage tt causes te any Spetem, other than ordinary wear and tear, and {iil}
compiy with all appticable laws, Network ereehy onvenents and agreoe tint ie with (@}continus to cnry on ite bealness in
substeotially the same musnnes' av it hes prinr ta the Eftbetive Deters (2) contions te inves in crenting quality programming for

the Seevien: and {1} consply with all spplicatte ews,

 

14, Vertical Hlsaking interval, Racept a: odkerwhet set forth herein, Network retains nnd rexervas all rights to the

vertical blanking interval ("VEE"), sudie subesrriers (end any other partions ef the bandwidth chat amy be crested ax a newalt

of digital waexmicrion technology, provided thet oll primary video feedy aynetroniaed with audio as licensed by Netwurk fram
program providers neuais bitact), and all other <igaal dlerrtiution capachy contained within the bandwidth ofthe Servios

aigual prior to recuipe hy Afitiate, Network shell notify Afitiats in writing of any enc all information and datw it places in the

Vel aud othr signal distribuddon capacity of the Serviow smal f Network uses one (1) Une of handyidih af tbe signal foe any
purpose notated tu the programming, inchuding, withent lnftntion (9 cloced-cagtiiaims fovthe hearing lnpalred, (ij W Second

Auxtic Progrum (SAP), (if) Kiettifiastion and rating of video progearemine Fi} web tolevieton Tieha or cher tagers, endfor
(v} werties] integral nme nighale (fae syntemn end equipment adfespmilit ou headend, ax needed), then AfBtiaty shall treannit mo
all such progmamming dats from o Syoten te Service Subscribers, fn the event Necwork dierines we tea any portion of te “
bandwidth for any other purpors, Network and Aifilians agree to negotiate in good leith fhe such other uns, including tha terrax *.
sve cout ther eras nn evar flint rsp te arty ty such edition prgetoetng or atari

 
 
  
  

a

is. tomo Law Th pn na inerrant siege tae of ne
New Yor’: USA, withoor regard nites governing conflicts of aw, Any sult, attion or prucunding with reepact to tis
Agrenmont vhall be keoaght hi the courts of New York in the ooenty of Bronx New Yori, Tie Parties tureby anceps the
rorclasive fortediction at thie centile for the purpos: of tach aslt, action or proceeding

ZaNnpet

a Ni OF - haaag
? fee ere

; fee “ f
16 Ariotration) Al divplteg which eaunotbd resolved aasigabty between dae Parting all be eabeatied to binding
arhiiration. Arbitration prcendhuge will be treld in New York, USA) pitwuch other location sartad to by dhs Parties, The Parties
tothe weblirsion may gonna ou an arhit'star; hore will be a penebot acbitentors, von 12) acbievator named
in writing by ench Party within 20 days after either 2 serves a natige af ott eather Party, and the duird awe?
arbtonttor named tn wetting by the two [2] arbitrators so appointed by the Parton, withtn 10 diye after the bo zyertiiers SA
solacted hy the Parties aro named. No pesman finarechally tt bn tig Aifoeasneet or aflixtell with ether Ponty may rests, a
an. arbitrates, the costs ofthe arbitration hupnsed by théarbltrator’Gr erbltratorsand the thes'efthe artetratar or =U] ‘
erbtetane shallfve asneed against the losing Partp In dh ahiliiation. The decision af the erbitratcy ae tretore will be final? pe
and coaclusive add binding on hovh Parties, aud padyment thereon may be entered and enformedin bh efommpetirt
furtedletion. Notwicherdbding tha firngning, the arbitrator er arbtugtions stall have ne furiadiodan evel relating to the nN ,
onmarehf, vl uso or Paton af any Wark, ther seca! popert or propane or conden formation of | SS
Network without Network's prior written consent, ’ 2 us that
* LY MOSS
ae

‘
‘ ee
Tee de

17, Welves: Any waiver méarbo fn witdng and sige bythe Party whine rights are theing waived Waiver by either such

Party of aay rights for ap dateule ofthe other Party shal pot a varivor of saty rights far otthera prior oa

rubseqnuent bree ofthe same obtigatian ar for acy pejat or ‘ t breach of aay other oblietion ofa detualting Parey
‘

+

herearnder. \

‘ t

‘ PD ® é
‘ {
?

i
: i
t

—

damuna Television | The Bangledesh Broadcast Network (BBN)
sae netics Jamuna Television Limited
Ya eee Jung Tolevision Bhavan { Jumune Future Park Complex
Ko-244, Progotl Shoroaj | Barldhare i Dhaka] 229 Bangladesh
Phone +880 2 04180601 Fox “EERO 2 Bb E070
amothinto@icrmunaty.ast

wwwijsmunoty net

 

StarCabte ELC,
3826 Bell Bled Suite 233

Bayside NY 11361

Notice whall be deemed gfven upen proat/condirmation ad receipe,

  

19, Tintire Agrmamens. Yihis Agtusment contains tho entiso enlac standing ithe Parties aliieupersédea al plat Mega
Watereaadingy af the Parties Fa ate the sabject mnter herent Np psbBisiin shall be couSedayatnst x Paty becaree
tech Panty deaitad such Provision Tie Aaroement by oobi pail or moda exast in wertag and igned by bate

net nee

 

\ nn |
: ) ff
24. snes wet te ined other stinltar tore: refar to thin Agreement as a whole

()

damune Televiston | The Bangledash Broadcast Network (BBN)

my.
Jamune Television Latter

demuea Television Bhavon | Jumuna Fature Park Complex
Ka-244, Pregott Shoren! {Baridknre iDhako-1229) Bangladesh
Phone +880 2 S41A060} Fox 4860 7 fear)
omull:infoGiamunatenat

Wwwjemnunetynet

 

al of which eran urs Birding on the patties heretn seul incorporated barain ta the case of any conflict between the ers of
Ms egroeanont el to Stancil Temas, tr earns of thie Agreemut shall govern

a Aa gait SIS as Sy,
eR TE
ri x if mea

 

 
 

se oRe wee “
a ger
a
Tepes NTHEREOR etch of the Partie hry ue ctse thn grasa toe executed by fs daly muthoried
representative,
hengna Televigion
tenet RE
Seneture
Printed Name:
"Tisdes lransiods tie tei
t ool te /
Rute: othepanis, fo» tee! “
f - re ie
f as Nw
; '\ . Lae uh eee x
f ‘ j + mri o
Ly u ' y
Aifiiteta: I StorCable RA Inc, +S wo ‘ / { v4
1 ’ fy
i he at \ fc \ .
' ey , ‘
\ “ Laeh L¢
eal ’ en
Signature Roe ~ Tea Ww Tay ‘
Printed Name: : 5 OD li Se Ah, ds “C
/ ”
‘Stes Bleector t
i
2 fi / (fi
\ Ao}
‘ . fi
sy ' \ °
‘ r Le

Jemung Television } The Bangladesh Broadcast Network (BBN}
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 167 of 330 PagelD #: 980

EXHIBIT C
Me
Bioese doen wabiseren

NEL-

MEG crt e866 as
Insight Teteca sy
wee eT iy BRE eres

Ref, Date: y / 25 [dy py

    

‘Lissa Beer: USD S025 pee Sadcr be per hbonth,

Paar ae HOO hops ety ade $480 don tay ser sng of sme
Year #33303

Po yo eect

€ ec sagt

3 een: $4000

* vier geanng

Piven con nng

een: seqong

Syatora Theatre: Uolltad distoy dd Americs ad Cannsts,

 
      

 

fF ame AGE eonealneseaihe,
” A Boragin Satuition TY Chetraect PB IT erscthtit0d orators,
Insight Telecs «¢
a Twit | FR 6 eyseny
Roy. Dese:

4 Vises Fariaad Repent tems Affe ui pay tematic Roce fi hrs Coe hy to eiteirin the eerie (the “Ehasease Roa") prea be taba

tr dota meron of earch bese on the fea aon lasteday of thu month for which Pepemant it batng taucke, divided ly twee (2), Pocpront aa he vendened
noleear 36 Gaye ater thoend of eidk onleentarnonth dosing the warne Mowe Date",

Seeviog to msuliipte civaking wet and ccomamancal ugtabitihaonety, tcc. weithowe tamination, apenas compacts, acmclanessr, pytnobe ommcs,
Toopemives, Bowtie, suing hemsey, eestearemte, ame fetely mad musts feitlactiuely nclincted to binein. ae MADHIS), Linens Secs to eel dintrtiaatiean dhol
te por subeertbar,

Payriebett cdl they LAcateat Boer atoll be renadatnend ter Matiwosh ss tae ackdorn Riles ct tive Bares pan kenued,

é& eens Sooeg as othorrioeopaaticlly pen thc Hoe, AAG dhl erty tes fervba Gallienus pout of as Gervion AdReate chat deliver
She Beret without lei we al tot altar cx macy fc oy ole pgranslag anand, my ve Ri Adiiinte cleanest Time Daley
en isk pecs cal ve emma cnt te ety ed ther athe a alae house Be wach St eerie with

é. Delivery of figead. Dherkyg the Fos, Netoark shat prawidy to Abitaty the Gurfint te Hecreiovty ‘ty Barve full he delivered hay Netwnuch to euch
Syrutwok, in 8 oigmdly comperssed enadti bry Rraneratiog &eigral ofthe Stevie vit iferenavel tilt ners kw tonsemne-<on of pingoemuntag Over the Ake
Coa ining weg ote ent bey A, ce cut md ee heli ogy sept or ence mee
Hie Reercag so ikea he dtoteltvatesd ewes dhe Sips tats,

WALL NOT PAY ANYTEING TORARD CARRIAGE, ENOOGENG O8 FOR ANY OTHER NOUR renee 1 PRIAGDE SERGICHS
i .

Pipes Mone w-sbacens

      

 

 

frre witha LE astal ancadiy
A Panzip Satellite TV Cleanse? LG 28808008 sreserses ce
Iasighkt Peleceasnté
em eet Fife tee
Ref. Date:

7, dads. Cruntng the Ter, renenead enw. ft way seal Fox cts siento, Netw (ess ey cote hoe beat lett ave ue lyse ant at
meceurls direntiy seabed tp conntiniing Sur aecmmnscy of Liew Rive porpesnns meade pecreeient to Soetian 3 heme

1B. ete, eta is epost te hah ty te Baty say test hs Ages th) the ster Pasty a
Ce 6 Bee grectck and csv fally cues wach anor wick wit ft dys nhs tag tinea provide heeocen tence oh

i, Parca athe Wren, Neth nopensnts ht w:etets to AEE Ts Ure Meheula gti we ly eg unde
the kites af Branglscech ome it quatfied to cc bamiowras tn Botoglachen'ts thant Hetwoat: ieaadt ogumaney power aod teathonelty ty ender india wad partons the-reros
ee Reena Bes ie ecto hy of is Agree nd the tama otha eestor temgaied hey by Nee oihco

OAS esesonnins ceed verrrante ty Renwvok thet Alte ina entity cety eeguekzet wx wally exciethag thtuber thas laws of Niay’ take fees, UGA, toe
vas noes Petree sty tation pertne te ero Apne he mca an lary 0s see en the
eee tate ceotecnglated Dancy ty Aaa wil nt loi on condi th sy proof wi atom Aleiee datentemrae

2 Fe nation Hoh Party st try, ie mov Boetce hk sds te cher Veto By’ alate canis ad tty
Teayactiee offices, dimen, exhort: and Heintin faadlaetiegty Reprenentathven”, aycuinat aad hom all Webthey, dens, eis, dhanmsene cack cuppa

 
v Biboran ease che nibeoasre
PPC ett MOS awa cowvetl:

Pe o

 
   

Insight Petecast
orm Gt set | lie oie

 

8. Gavealeg Lee. Tha Agent ene martes tr [:xirs osBterslthoreta iil be gavin by tha lye of ele of New Vins USA. wlthont
“neni 6a Fas ovarnkag condita. Aum wat, artim nx pensteiay eth seapeet to dis Agntcenens aha be ecuight ta the enuetn of Weve Yorkin the
conmdy of Bronx Aine York, ‘Thon Pasties kanby unator de wxchagtas findadecthaes 8 Geonme connie Six dhe peerptens dif coacls pually edie OF prrcending.
    

NEL-7

Tasight felecast
eae ett ied | Rl | ey

 

Ref,’ Date:

Sodtpetent fucladionin, Mbrwitiaieadsig the Saceyokeg, th. adhitrate or wabitconary all baw ee fractile eve lanes ecating ty ne ormerni, weliy,
Wb OT rRGhiention Df aay Mk. cehor ietaiactuad pects te propelckany ox ccutld entiel kalerarstinty el Nott: Wathen Natwouk pci writin Setar,

Yr. Weakseae. Any waves xonnss baits wilting aad wlycal ep dine Pacty whoow slefats ave buds, wacked, ‘Welivsar bey diver exaebs Barty of ary tights foe ony
Cited as tbr Fry chal nest seat so ve of ny ehh Keller w pen x cuba 2 eesth of it snus oben tc Bae eey pride o¢
miroregirstk boowahh of ey atte ob Yates df m devtpaliag: Rely heveunttee

18, Notiss. Ang noti dal be in wth wad lbs honcl deBvesed, tat by tesco oF fda dor by expats ctaler edeguate postage
Prep wo thendifvesene Re Bes Ration vk etn th fier page of Us Agneesont. Nato ta Atte ul be or

Sturtidsle S20,
HR Belt vel Suits 268
Teyddene iia

Notice shall ie: aanesd given pre pitattonsleenation of mstiey,

be nities Agreemncet. The Agana atnk ‘og the exiting undarshomtéage of eg Peat, sod sana ahey wk palo endian tends of the Feta, neki
toes Aan oe abbrcins
frie ae ee seal acest,

HANNEL-

FastghiTeleca 51

   
    

   

A

     

 

AsRaahe SenxCabte NA ine,

som fo J
nite 2” SATA SAHRA AL

‘Tithe Bioctar

HWfas f le Jef
 

*

Inst het Peéeleaecanut
Boe ‘pot ett. eee

 

 

Ref. Oote:

Channell6’s others agreement with others pariy such Jago bd and
Radiant IP Tv will be continue after completion the agreement
with Star Cable NA Inc.

 

Ste cable NA Ine sill dot be allowed to broadcast the prograan of chau! 16 by changing its original
program snd using axtra logo.

Star cable NA Inc. should provide. required legal papers for
immigration purpose and bear other expenditure if anyone needs to
g0 in USA for business purpose, _.

Channell6 will reserve the right to cancel the agreement if
payment is due by declaration of one month prior notice.

 

Star cable NA Inc. will have w pay payment through banking channel

Star Cable NA Inc, will pay yearly subscription payment by two
installments,

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 175 of 330 PagelD #: 988

 
    
 
 

  
  
 
 

 

 

Zz E LE Rian Giana ene a MENON en
€ : (eee ee ey e . a)

77 ft ce aaa rey et Nea { eee l? Eyer SaaS] te a
3 Hes SEE RES shea Sette iy anemia cath lid fo td nig ps rs zs Det ct ee ARP ORGS

 

 
    

eee
t
Se 5

Sy
Nee

&
Py

 

Leet
Bay,

 

 

PIGIBBS

NETWORK AFFILIATION AGREEMENT

This NETWORK AFFILIATION AGREEMENT is singed and executed on this day cesses
November, 2014 of the Christian Era.

BETWEEN

My TV

VM International Ltd.

Represented by it's Chairman & MD
Mr. Nasir Uddin Sathi

Of- Mujaffar Tower(4th-Sth-6th Floor)
55, Bir Uttam C.R.Datta Road

Banglamotor, Dhaka,Bangladesh. «ss... ener: Party to the First Part(Network).

StarCable NA Inc.
Represented by it's Diretor

c SID SOHAIL, 917-348-100

\ Of-3839 Bell Blvd Suite 233

Bayside NY 11361, essseseeneeneecttesrcenrecesnenesens Party to the Second Part(A ffiliate).

In consideration of the mutual covenants as well as consent set forth in this "NETWORK
AFFILIATION AGREEMENT" (“Agreement”), the above-named parties (each sometimes referred to
herein as a "PARTY" and collectively as the "Parties") hereby apreed as follows with respect to
launch and carriage of the programming service identified below:

* Programming Service: My tv (the “Service").
% Service Description: 24 hour Bangla Channel consisting of Dramas, News, music and
children’s Shows.
%#* License Fees: USD $0.25 per Subscriber, per Month.
* Minimum payment first year: $12,000 ta be paid quartely in advance by wire transfer. First
payment due immediately after signing of this contract in arnount of $3000.
GURANTEED PAYMENT vs. PROJECTED PAYMENTS
Ist year: $12,000 per year. 30,000 subs $150,000
2nd year: $24,000 75,000 subs $225,000
3rd year: $36,000 100,000 subs. $300,000
4th year: $48,000 _ $25,000 subs. $375,000
5th year: $60,000 150,000 subs. $450,000
6th year: $72,000 175,000 subs. $525,000
7th year: $84,000 200,000 subs. $600,000
Sth year: $96.000 225,000 subs. $675,000 A
9th year: $108,006 250,000 subs. $750,000
 

Quan sdb

*As the subscribers will increase day by day the payments will definitely increase accordingly
which was shown in the above table .

Number of subscribers report/information have to be submitted by the Party to the Second Part to
the Party to the First Part quarterly through which the agreed payment will be calculated / decided
as well as the same is guaranteed and adjusted in every quarter of each Calender Month accordingly.

% System Territory: United States of America, and Canada.

Ol. Seepe : Affiliate shall have the non-exclusive right to distribute the Service via coaxil cable
television systems, Sateilite DTH (direct to home) or Over the Ais. Affiliate shall have
exclusive rights for WiMax Wircless, Internet (PTV Internet Protocol TV) and Mobile TV.

Affiliate may sub-distribute the Service to another service provider with the prior written
approval/consent of the Party to the First Fart/Network(My TV Authority) or as long as it is
under the conditions set forth in this contract. For any fee that is collected from sub-distributer,
above U.S $ 0.23 My tv (Party to the First Part) will be paid 50% of the monthly fee per
subscriber. Affiliate shall not knowingly allow unauthorized taping or receipt of the Service.
Network(Party to the First Part) agrees that any requests that comes to regarding carriage on
exclusive platforms (WiMax, Wireless, IPTV or Mobile TV) will direct those requests to the
Affiliate,Party to the Second Part(StarCable N.A

Inc.) who will provide a direct feed to these systems requiring access t0 programming. My tv
will not incur any costs for such feeds. Affiliate’s technical support in hooking up Service
Subscribers’ VCRs or DVRs, and Service Subscriber recording of the Service off VCRs or
DVRs, shall not be deemed a violation of this Agreement. Affiliate will use commercially
reasonable efforts io minimize any anauthorized receipt or recording of the Service m
connection with any System. Affiliate also shail have standing and the independent legal right
to prosecute on its own behalf, as a “person aggrieved” or one with similar standing, that has
suffered an “injury in fact” the claims of which arising out of unauthorized reception or use
would fal] within the “zone of interests” to be protected by any applicable statutes. Affiliate
may also authorize another entity or individual to combat any illegal carriage or pitacy of the
Service. ,

02. Terms of Agreement : The term shall be for a period of Nine (9) years coramencing on the _ Q
date of signing this Network Affiliation Agreement including Paying the First Advance A j
Payment . This Agreement automatically shall renew for additional three-year Terms, unless \
either Party provides at least 90 days written notice to the other Party, prior to the end of the
initial Term or any subsequent renewal Term, of its desire to terminate this Agreement;
provided that the proposed License Fee applicable to any renewal Term is subject to good faith
negotiations between the Parties, and at least 120 days before the end of the then applicable
Term, Network shall provide written notice to Affiliate of the proposed License Fee for the next

renewal. NY
03.

04.

05.

ay

oe et

 

 

qeerare

License Fees and Payment Terms :
i, Party to the Second Part (Affiliate) have to pay the license fee to the Party to the Second Part

in it's Bank Account holding in the Name of V.M International Lid., bearing $/B Account No.
00020210012796 of Jamuna Bank Ltd, Karwan Bazar Branch,Dhaka or any other Account or
any other form duly confirmed by the Network(Party to the First Part) for the right to distribute
the service (the “License Fee”) pursuant to this Agreement.

(ii) For purpose of determining the monthly amount of License Fees due and owing to
Network, the Service Subscriber Number for each month shall be equal to the total number of
service Subscribers on the tirst and last day of the month for which Payment is being made,
divided by two (2). Payment shall be rendered no later 30 days after the end of each calendar
month during the term (“Due Date”).

(iii) Any License Fees that are unpaid by the Due Date shall result in the assessment of a late
fee of one and one-half percent (1.1/2%) interest per month (or, if lower, the maximum rate
allowable by law) on such unpaid balance, calculated from the Due Date until payment is
received by Network. There shall be no tax withholdings from any sums owning to Network
hereunder, During the Term, Affiliate and each Systern shall have the right to exhibit and
distribute the Service to multiple dwelling units-and commercial establishments, including,
without limitation, apartment complexes, condominiums, private homes, cooperatives,
hospitals, nursing homes, restaurants, bars, hotels and motels (collectively referred to herein as
*MDUs"), License Fees to such distribution shall be per subscriber.

(iv) Payment of the License Fee shall be rendered to Network at the address listed on the first

page hereof,

Carriage : Except as otherwise specifically permitted herein, Affiliate shall carry the Service
full-time as part of Basic Service. Affiliate shall deliver the Service without delay arid shall not
edit, alter or modify it, or any of its programming elements, in any way. If Affiltate chooses to

“Time Delay programming, then such programming shall be carried on such fixed time delay,
and there shall be an alternate channel that would Show the Service without time delay.
Affiliate's carriage of the Service shall be consistent with industry standards for content
distribution. If Affiliate chooses to alter or edit any of programming for advertisement insertion
then 50% of all revenues received from advertising shall be due to network.

Delivery of Signal: During the Term, Network shall provide, to Affiliate, the Service in its
entirety. The Service shall be delivered by Network to each System, in a digitally compressed
mode, by transmitting a signal of the Service via a international satellite used for transmission
of programming, Over the Air or on Fiber. Notwithstanding anything to the contrary herein,
Affiliate, at its own cost and expense, shal] be completely responsible for encoding or
formatting the Service so it can be distributed over the System.

WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER
EQUIPMENT REQUIRED TO PROVIDE SERVICES.

0)
04.

07.

08.

09.

10,

Ownership :All licenses, rights, and interests in the entire content of the Service and Network's

. Service marks, trademarks and copyrights (collectively, the “Marks") shall remain fully vested

in Network throughout the world. Affiliate only shall use Marks in the versions and modes
expressly authorized by Network. Network reserves the right to review and approve all
materials generated by Affiliate for marketing purposes which incorporate any Marks. Uses of
Network's names and/or Marks, in routine promotional materials, such as program guides,
program listings and bill stutters, shall be deemed approved unless Network specifically
notifies Affiliate fo the contrary. Promotional material furnished by Network to Affiliate shall
be deemed to be automatically approved for use in the format provided by Network, but
Network's prior written consent is required to the extent Affiliate modifies or otherwise changes
such materials. Nothing herein shall be construed as an assignment or grant by Network to
Affiliate of any title in or to the Marks.

Audits: During the Term, renewal Term, if any, and for 36 months thereafter, Network (on a
non- contingent fee basis) shall have the right to audit as well ag inquary all the records directly
related to confirming the accuracy or numbers of the subscribers of License Fee payments
made pursuant to Section 3 above.

Confidentiality : Other than as required by applicable law, governmental order or regulation,
or decree of a court of competent jurisdiction, neither Party shall divulge or reveal, to any third
party (except fo a Party's attorney, consultant, accountant, majority shareholder, potential
investor or program provider, who have a need to know and agree to be bound by the same
obligations of confidentiality), the specific terms and conditions of this Agreement, or any
information provided in connection therewith, without the prior written consent of the other
Party, except that either Party may divulge or reveal such information to the entity that owns or
controls the Service. Neither Party shall issue any press release or other similar publicity
‘pertaining to the existence of this Agreement without first obtaining written approval of such
release or publicity from the other Party,

Assignment : This Agreement, including both its obligations and benefits, shall pass to and be
binding on the respective transferees, successors and permitted assigns of the Parties. This
Agreement may not be assigned, in whole or in part, by either Party without the prior written
consent of the other Party, which such consent shall not be unreasonably delayed or denied;
provided, however, that no consent shall be necessary in the event of (i) assignment ta a
Successor entity resulting fom a merger, acquisition or consolidation by either Party; Gi}
assignment to an entity under common control with, controlled by, or in control of, either Party;
or (ili) assignment to an entity which owns or controls the Service, provided that any assignee
hereunder, in writing, agrees to assume all assignor's obligations hereunder.

Termination: Except as otherwise expressly provided herein, the adversely affected Party may
terminate this Agreement if; (1) the other Party is in material breach of this Agreement and does
not fully cure such material breach within 60 days after receiving notice thereof, provided,
however, if such breach is not reasonably capable of being cured within that time, then the
Party shall not be in default if it commences to cure the default within the time and diligently
pursues such cure to completion: or (ii) on 60 days' written notice in the event of any force
majeure (e.g., fire, flood, government decree) causing non-operation of facilities or non-
furnishing of the Service hereunder which continues for a continuous period of 90 days.

Representations and Warranties: Network represents and warrants to Affiliate that Network
is an entity duly organized and validly existing under the laws of Bangladesh and is qualified
go do business in Bangladesh; that Network has all necessary power and authority to enter into
and perform the terms of this Agreement; that the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by Network will not violate or
conflict with any provision of, will not constitute a default under or breach of, and do not
impair the rights under (i) any contract, agreement or document to which Network is a party or
its assets are bound, (ii} any order, writ, injunction, decree or judgment of any court or
governmental agency, or (iii) any law, cule or regulation of any foreign, federal, state or local
government or any political subdivision thereof, that no additional action on the part of
Network is necessary to authorize the execution and delivery of this Agreement; and, assuming
the due authorization, execution, and delivery hereof by Affiliate, that this Agreement has been
duly executed on behalf of Network and constitutes a valid and binding agreement of Network,
enforceable against Network in accordance with its terms.

Affiliate represents and warrants to Network that Affilate is an entity duly organized and
validly existing under the laws of New York State, USA., that Affiliate has all necessary power
and authority to enter into and perform the terms of this Agreement; that the execution and
delivery of this Agreement and the consummation of the transactions contemplated hereby by
Affiliate will not violate or conflict with any provision of, will not constitute a default under or
breach of and do not impair the rights under (i) any contract, agreement or document to which
Affiliate is a party or its assets are bound, (ii) any order, writ, injunction, decree or judgment of

‘any court or governmental agency, or (iii) any law, rule or regulation of any foreign, federal,
state or local government or any political subdivision thereof; that no additional action on the
part of Affiliate is necessary to authorize the execution and delivery of this Agreement; and,
assuming the due authorization, execution, and delivery hereof by Network, that this
Agreement has been duly executed on behalf of AMiliate and constitutes a valid and binding
agreement of Affiliate, enforceable against Affiliate in accordance with its terms.

il. Indemnification: Each Party shall indemnify, defend and forever hold harmless the other
Party, the other Party's affiliated companies and their respective officers, directors,
employees and partners (collectively "Representatives"), against and from all Habilities,
claims, costs, damages and expenses (including, without limitation, reasonable fees for counsel
of the other Party's choice) (collectively, "Liabilities") arising out of any breach uf any of its
warranties, representations or obligations pursuant to this Agreement. Without limiting the
foregoing, Network shall indemnify and hold Affiliate and its Representatives harmiess from
and against any and all Liabilities arising out of the content of the Service (but excluding any
disputes between Affiliate or a System and its Service Subscribers); or out of Affiliate’s
distribution of the Service in a manner consistent with this Agreement, including, but not
limited to, any claims that the Service programming contains any material: (i) that is obscene or
defamatory; (ii) which violates the right of privacy or publicity; (iti) which infringes copyright
or intellectual property rights, including music performance rights; (iv) which infringes the
literary right of any person or party; or (v) which violates any other applicable mule, regulation
or law; provided, however, that this indemnification will not cover Liabilities resulting from (a)
Affiliate's use of the Service or any promotional material in a manner that is not in accordance
with this Agreement, or (b) the alteration of the Service or promotional material by Affiliate

* without Network's prior written consent. Affiliate shall, to like extent, indemnify and hold
Network and its Representatives harmless for (i) Liabilities between Affiliate or a System and
its Service Subscriber arising out of matters other than content of the Service, (i) Liabilities
arising out of use of the Service in breach of this Agreement and/or for any deletion or addition
to the Service by Affiliate, which deletion or addition gives rise to Liabilities, and/or (il)
Liabilities arising out of promotional materials provided by Affiliate. Notwithstanding anything
in this Agreement to the contrary, in no event will either Party be liable to the other Party, by
indemnification or otherwise, for any special, indirect, consequential or incidental damages of
any kind, including, without limitation, any loss of profit, loss of use, or business interruption;
it being understood that any indemnification obligations shall be considered direct damages.
The provisions of this Section 12 shall survive the expiration of this Agreement.

 

12. Covenants: Ailiate hereby covenants and agrees that it will:

(i) continue to carry on its business in substantially the same manner as it has prior to the
Effective Date;

(ii) keep the Systems in good order, repair and condition throughout the Term and promptly
and adequately repair all damage it causes to any System, other than ordinary wear and
tear; and

(iii) comply with all applicable laws. Network hereby covenants and agrees that it will: (i)
continue to carry on its business in substantially the same manner as it has prior to the
Effective Date; (ii) continue to invest in creating quality programming for the Service; and
Gii) comply with all applicable laws.

tee

“hy
13.

14.

15.

16.

17.

18.

Vertical Blanking Interval: Except as otherwise set forth herein, Network retains and reserves
all rights to the vertical blanking interval ("VBI"), audio subcarriers (and any other portions of
the bandwidth that may be created as a result of digital transmission technology, provided that
all primary video feeds synchronized with audio as licensed by Network from program
providers remain intact), and all other signal distribution capacity contained within the
bandwidth of the Service signal prior to receipt by Affiliate. Network shall notify Affiliate in
writing of any and all information and data it places in the VBI and other signal distribution
capacity of the Service signal. If Network uses one (1) fine of bandwidth of the signal for any
purpose related te the programming, including, without limitation (i) closed-captioning for the
hearing impaired, (11) a Second Audio Program (SAP), (iii) identification and rating of video
programming, (iv) web television icons or other triggers, and/or (v) vertical integral test signals
(for system and equipment adjustment on headends, as needed), then Affiliate shall transmit all
such programming data from a System to Service Subscribers. In the event Network desires to
use any portion of the bandwidth for any other purpose, Network and Affiliate agree fo
negotiate in good faith for such other use, including the terms and conditions thereof; however,
in no event is Affiliate required to carry any such additional programming or material.
Governing Law: This Agreement and ail matters or issues collateral thereto shall be governed
by the laws of State of New York, USA, without regard to rules governing conflicts of law. Any
suit, action or proceeding with respect to this Agreement shall be brought in the courts of New
York in the county of Bronx New York. The Parties hereby accept the exclusive jurisdiction of
those courts for the purpose of such suit, action or proceeding.

Arbitration: All disputes which cannot be resolved amicably between the Parties shall be
submitted to binding arbitration. Arbitration proceedings will be held in New York, USA, or
such other location agreed to by the Parties. The Parties to the arbitration may agre¢ on an
arbitrator; otherwise, there will be a pane! of three (3) arbitrators, one (1) arbitrator named in
writing by each Party within 20 days after either Party serves a notice of arbitration on the other
Party, and the third arbitrator named in writing by the two (2) arbitrators s0 appointed by the
Parties, within 10 days after the two (2) atbitrators selected by the Parties are named. No person
financially interested in this Agreement or affiliated with cither Party may serve as an arbitrator.
‘The costs of the arbitration imposed by the arbitrator or arbitrators and the fees of the arbitrator
or arbitrators shall be assessed against the losing Party in the arbitration. The decision of the
arbitrator or arbitrators will be final and conclusive and binding on both Parties, and judgment
thereon may be entered and enforced in any court of competent jurisdiction. Notwithstanding
the foregoing, the arbitrator or arbitrators shall have no jurisdiction over disputes relating to the
ownership, validity, use or registration of any Mark, other intellectual property, or proprietary
or confidential information of Network without Network's prior written cousent.

Waiver: Any waiver must be in writing and signed by the Party whose rights are being waived.
Waiver by either such Party of any rights for any default of the other Party shall not constitute a
waiver of any rights for either a prior or a subsequent breach of the same obligation or for any
prior or subsequent breach of any other obligation of a defaulting Party hereunder.

Notices : Any notice shall be in writing and shall be hand delivered, sent by telecopy or
facsimile or sent by express courier adequate postage prepaid to the addresses for the Parties set

_forth on the first page of this Agreement. Notices to Affiliate shall be to:

StarCable LLC,

3839 Bell Blvd Suite 233

Bayside NY 11361

Notice shall be deemed given upon proof/confirmation of receipt.

Entire Agreement: This Agreement contains the entire understanding of the Parties, and
supersedes all prior understandings of the Parties, relating to the subject matter hereof. No
provision shail be construed against a Party because such Party drafted such provision. This
Agreement may not be amended or modified except in writing and signed by both Parties.

G)
19.

20,

21,

22.

23.

24.

Relationship: Neither Party shall be or hold itself out as the agent of the other Party under this
Agreement. Nothing contained herein shall be deemed to create, and the Parties do not intend
to create, any relationship of partners or joint venturers or agents as between Affiliate and
Network, and neither Party is authorized to or shall act toward third parties or the public in any
manner which would indicate any such relationship. Likewise, no supplier of advertising or

‘programming or anything else included in the Service by Network shall be deemed to have any

privity of contract or direct contractual or other relationship with Affiliate by virtue of this
Agreement or Affiliate’s carriage of the Service hereunder. Network disclaims any present or
future right, interest or estate in or to the transmission facilities of Affiliate, any affiliate of
Affiliate, and the parents, subsidiaries, partnerships or joint venturers controlling the Systems
on which the Service is transmitted, such disclaimer being to acknowledge that neither Affiliate
nor the transmission facilities of the Systems (nor the owners thereof} are common carriers.

Counterparts: This Agreement may be signed in any number of counterparts, each of which
(when executed and delivered) ghali constitute an original instrament, but all of which together
shall constitute one and the same instrument. This Agreement shall become effective and be
deemed to have been executed and delivered by each Party at such time as counterparts shall
have been executed and delivered by each Party, regardless of whether each Party has executed
the same counterpart, It shall not be necessary when making proof of this Agreement to account
for any counterparts other than a sufficient number of counterparts which, when taken together,

contain signatures of each Party.

Severability: The determination that any provision of this Agreement is invalid or
unenforceable will not affect the validity or unenforceability of the remaining provisions under

other circumstances. Any invalid or unenforceable provision will be enforced to the maximum

extent permitted under the law. Both Parties, however, shall negotiate, in good faith, with
respect to an equitable modification of the provision, or the application thereof, to be invalid or
unenforceable.

Construction: The words “herein,” "hereof," "hereunder," and other similar terms refer to this
Agreement as a whole and not any particular Section or provision (unless the context clearly
requires otherwise). Each Schedule referred to in this Agreement is incorporated herein by
reference. The headings contained in this Agreement are inchided for convenience of reference
only and shall in no way affect the construction or interpretation of any of the terms or

 

provisions of this Agreement.

“Standard Terms” shall mean the Standard Terms and Conditions attached hereto as Exhibit A
and deemed a part hereof, all of which terms are binding on the parties hereto and incorporated
herein. In the case of any conflict between the terms of this agreement and the Standard Terms,
the terms of this Agreement shall govern.

Marketing Efforts: The Parties shall work in good faith to develop joint plans for the
promotion and marketing of the Service and each System launch hereunder. Prior to each such
System launch, Affiliate shall use its best efforts to provide Network the opportunity to uain its
personnel with respect to the overall provision of the Service.

¢)
« Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 183 of 330 PagelD #: 996

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be executed by
its duly authorized representative.

My tv(V.M International Ltd.)
Represented by it's Chairman and Managing Director

Sionature: Naat won

Printed Name: (Mr. Nasiruddin Sathi

 

Title: Chairman and Managing Director
Date: 30.11.2014

 

Party to the Second Part (Affiliate):
StarCable NA Inc., Represented | bys Director SID SOHAIL

rete ms t. )

Printed Nays (SID SOHAIL)
Title Director, StarCable NA Inc.
Date: 30.11.2014,

Witnesses : .
at gy (oO
Ol. Signature:..., bi varereerisenrtensccebeers

Name: Masud Nazim
Chief Marketing Executive
Atlas Umbrella Factory (BD) Ltd.

  
 
 

02, Sipmatures....cenchercn Noheeneeseceees
Name: Zeker Uddin Samrat
Director (News & Broadcast)

my tv. 1
O3. Signature:.j estes la nl
Name: Major\(Retd.) Syed Mokhies 1 cicBalok

 

General Manager
my tv. .

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 184 of 330 PagelD #: 997

 
  

 

 

RE Gaose |
EVORES o NET WOR K APBILIATION AGREEMENT
en ree om . mae ee

cn my
on - Betwera {
we “ | \ : ae awn
* Asian TV 0 ——
‘nom or Hatiged 60, Block# A Road# 1 Niketon =e ba 7
- Gulshan-1, Dhaka Nee '
Bang) adeah es * “
And: _ 0 : ; a " ant ww
“ow Aifiliave: StarCable NA Inc. “ “
3839 Bell Blvd Suite 233. —~ oO. .
° Bayside NY 12361 outs wise me
“ , “- wee te wet , ven —
‘ bieonsideration of the mutual covensnteset forth In this Network Affiilacton Agcuement (“Agreement”), the
Sbove-named parties (each sometimes referred ts herein as a “Party” and ca ely us the “Parties"} hereby
mgres as follows with respect to launch and carclaye of the programmung servite identified below: ~

aM . ye ede wart wa .
Programming Service: Asian TY (thé ‘Service"},_ F ~ - ne, a

hawt * . aoe
Sarviee Description: 24 hour Bangla Channel consisting of Dramas, News, music and children’s Shows.
“Tlcepge Fees: USD $0.25 per Subsertbor, per Month, ws
Minimum Per/Year: $28,000 to be paid in quartaly basts In amiount of $6,250.00 by wire tranefer. a
a .., Pirstpayment of $6,250 due immnediandy after signing of contract: ‘
ie Oe a ves $36,000 e :
. Sven: $4,000 , , a “
ee ih $60,000/ wee .
i 5" Yene: $79,000 o. a
a 6" Year: $84,000 - ~ . : en
7 Years $96,000 net

a

Aft years $318,000 .

bet

-,
Meee to ee . ¢ “ae _
“Sesto Territory: Unioad States af America, and Canada. = * "- ( “ ie

wae Saye

" . Ned
ACCEPTED AND AGREED TO EFFECTIVE 45 OF November 25 weed 4 , tie "Effective Date") on .
\ ae £, .
"Conditions ag follows: . r a,
, a ay * me .
_ - a a
, 1. Scope, Affiliate shall havathe han-exchisive right to distribute the Service via dotwilcable on
wt televigion systems, Satellite DTH {direct to home) or Over the Air Affiliate shall. have exclusive
ante, 4

rights for WiMax Wireless, Internet (IPTV Internet Protoce! TV) and Mobile Ti /
te “y 4 Sd

aw r

’
rt

 

we

 

ia a thls “has contract, "Por any fee chat is collente ect roma sub-disthbuter, above $0. 25 Asian v will be paid’ 5096 of

cane per subscriber: Affilate shall not knowingly Hlow unauthorized taping or receapt of the Service.
Asian TV agrees that any requests that comes to regarding carrlage on altsiysive platforms, (WiMax, Wireless,
IfTY or Mobile TV) with tirect those requests to StarCable NA Ts, Star Cable shall provide a divect feed tw these
systems requiring access t programming. Asien TV will not incur any costs for such feeds. Alfiliate's tecantcal
support in hooking up Service Suosdhivers’ VCRs or DVRs, atid Service Sulwcriker recording of the Service off
VCRs or DVRs, shall not be deemed a Violation of this Agreement, Affilate will use commercially reasonable
" sHorte to niinimine any unauthorized recetpt or recording of theService In reonection with eny System. Aix

' giso shall have standing and the independent legal right to proxecute op {ts Gam behalf, as 4 "person aggrieved"

or one with sitular standing, that haw suifered dan“injury in feet“the claiins of which arising out of unauthorized
reception or use would Sil within the “zone of interests” to be protected by-any applicable stutiites. Adfiliatt may ~

_r klso authorize another entity or individual to combat t ang lLlegal carriage or plracy of the Servica.

ne

a . :
“e f ™ * if

. 2. Tatin of Agreement. The-torm shal! ba fore period of eight (2) years commencing on the Elective Date |

— . . Je

(the “Term’). This Agreement aatomatiddlly shall review for additonal three-year Terma, uniess ether Party |
provides atleast 90 days writen noticg to the other Party, prior te the end of the inital Tern ofany subsequent
renewal Term, of its degire'tg terminate this Agreement: providdd Hat the proposed Licefise Fes applicabletn
any renewal Term ts subject to good faith negotiations hetween the Parties, and at least 120 days bafort! the Ind
ofthe then applicable Term, Network ball provide written notice to Affliate of the proposed Licunse Pee for the
next renewal,

#

3, License and Payment Terms Affilate shall pay Network a license fee for the right to distethuse the
service ithe “sleensd “] purguant to. this Agreement.

For purpose of determining the monthly amount of License Pees due and awing to Network, the Service ‘.
Subserther Number for each month shall be equal to the rotal sumber of service Subseribers ox'the firstand last

day of the manth for which Fayment is being made, divided by two (2). Payment stall be rendered vo later 36 a

days after the end of each calendar month during the ter (“Due Da}

Any License Pees that are wnpald bythe Due Date shall result In the asenesment of alate fee of one and ane-half ~
percent (1.1/2%) interest per month (ar, if lower, the maximum gate allowable by law) on such unpaid ‘palance, f
cricutated trom the tide Date unit poyrment is received by Network. There spall be no tax withholfings Fron aye
sums owning to Network hereunder During the Term, Afftiatgand each ‘Systirn shall Have the Fight to exbibit

cand distribute the Service #9 multiple dwelling units-and cottomercial establishments, including, without =... ¢

* -limirarion, apartment complexes, condeminiums, private homes, cooperatives, hospitals, iursing homies:

restaursncy, bars, hotels and mouls {callacdvely referred to herein RY “MDUS"), License Fees'to such distribution
shall-be per subscriber. .
Payment of the Licenss Fee shall be rendered to Network at the address listed on the first page ereof.

ff an Se _
4. Carriage. Bxcept ig otherwise specifically permitted herein, Affiliate shall carry the Service full-time as
purt ff Basic Service, Affiliate shell deliver the Service without delay and shall notedtt, alter or modity it, or any
af otis 68 ‘Qgramming elements, in any way. if Affiliate chooses tn Time Delay progrataming, then such
programming shall bercarried on such Axed time detay-and there shall bein alternate channel thet would Show
the Service without thne delay, Affiliates curringe of the Services shall ba consigrent with industry stindands for

nanan Atarwhbian 1 APR Mane alccuren be nia an actin ner Ab easannnuiidnan Feat dbictettannnoanh fombehtone than AMAL.

  

ao

   

fe
 

 

4ea0are | .
m vt Se

- atrareee

omea.?

m~

5. _ Delivery of Signal. Quring the Term, Network shall provide, to Affiliate, the Service in its entirety, The
Service shall be delivered try Network to each Systeth, ina diphtally compressed moda, by transmitting a signsl of
the Service vin a international satellite used’for transmission of progeamuning, Over the Alor on Fiber.
Notwithstanding anything th the contrary herein, Affiliate, at its own cost and expense, shall be comptetely
responsible for encoding or formatiingthe Service 8a it can be distributed over the System.

thon, .
WILL NOT FAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER EQUIPMENT REQUIRED 10

PROVIDE SERVICES. af ( | .

6. Ownership. AU Hcanses, rights and interests in the entire content of the Service and Network's service
marks, Pademarke’dnd copyrights (collectively, the "Marike"} shall remala fully vested in Network throughout the
world, Aliiate only shall use Marks in tha veraians and modes expreasly authorized by Network Network
reserves the right to review acd approve slivnatarials generated by Affiliste for motketing purposes vehich
incorporate any Marks, Uses of Network's names and/6F Marks, in routine promotional materials, such ag
program guides, prograly listings and bil] stutters, shell be deemed approved unless Network specifically notifies
Affiliate. to the contrary. Promotional matgital turnithed by Ngtwork to Affiliate shall be deemed to be
automatically anproved for use In the format provided by Network bul Network's prior written copsent{s
raquirad te the extent Affliate modifies or otherwise changes such materials. Nothing herein shall be coristrusd
as an assignment of grant by Network to Affiliats of any title in or to tie Marks,

o | aaienenil

“
Me

nt *

oe y ,
7, - sdudite, During the Teri, renewal Termyif any, and tor 36 months therestien Network (on @ now
contingent fee basis) shall have the right to audit alLrerords directly related to cBbfinnfing the acispey of
License Fee payments made pursuant to Section 3 above. 7

ofa court of competane jurisdiction, neither Party shall d or reveal, to any sind party {except tp a Party's
attdrney, consultant, accountant, mialority shareholder poterttial investor or program provides, who have a need
to kngw and agree to he bound by the same obligations of confidentiality), the specitic terms and conditions of
«. this: Agreement, or ny informacion provided in cdanection therawith, without the prior written consent of the
‘other Party, except that elthér Party may divulge or reyehl such information to the entigathat owns or controls
the Service. Neither Party ghall issue any press release or other slinilar publicity pertaining to the existence of
~*. this Agreement yithout first pbtgining written approval of such roleaseor publicity from the other Party,

8 Confidentiality. Other than as required by ren governmental order or regulation, ar decree

3 Assigament, Thig Auiveemens Inclutling bath its obligations and henefits, shall pase-fo and be binding’
an the respective transferees, succestors.and Rerniltted asdigns of the Parties. This Agreement may not be
asgigned, Int whole or In part, by elthgr Party without the priar written consent ofthe other Party, whitirsuch
consent shall not be unreasan played or dented: proyified, however that no consent shall be necessary ta
the event of (1) gasignment % a successor entity resulting from @ bierger acquisition or consolidation by etther

-*  Dactys (12) dasigiinent te an entity under common control with, controlled by, or in control of, either Party: or Git) 3

aasigument to an entity which owas oy controle the Service, provided thar any upsigned’ hereunder, in writing,
‘apres to assume all assignot’s obligations hereunder — . os
th Representations and Warranties. Newark represeots and warrants to Affilate that Network is an
etitity duly organized and validly existing under the laws of Bangladesh and Is quallfied to da business in
Bangladesh; that Network hes all necessary power and authority to enter Into and perform the terms of this
Agreement; that the execution and dulivery of ails Agreement and the consummation of the transactions
contemplated hereby by Network will not violate or conflict with any provision of, will not constitute « default
under or breach of, and do not tmpair the rights under (1) any contract, agreement or decument to witich

Network is a party or its assets are bound, (i any order, writ, injunction, decrees ar judgment ofany court or
governmental agency, or Gil} any law, rule or regulacion of any foreign, federel, state or lucal government or any
political subdivision thereof chat no additional action on the part af Network is necessary ta authorize the
axecution and delivery of this Agreement; and, assuming the due authorization, execution, and delivery hereaf by
Affiliate, that this Agreement bas heen duly executed on behalf of Network and constitutes 9 valid and binding
agreement of Network, enforteable against Necwork in acvordance with its terms.

AtMldte represents and warrants to Network that Affiliate ig an entity duly organlaed and valldly existing under
the laws of Naw York State, USA, chat Affilate has all necessary power and authority to enter Into and perform
the terms of this Agreament; that the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Afftiiat: will not viclate or conflict wich any provision of will not constitute
4 default under or breech of and do not (pair the rights under (1) any contract, agessment or document to
which Affiliate is a party or ity assety are bound, (11) any orden writ, Injunction, decree or judgment of atiy court
or governmental agency, or (Ii) any Jaw, rule or regulation of auy foreign, federal, stats or local government or
any political subdivision thereof; chat no additional action on the part of Alfiiate ls necessary in authorive the
execution and delivery of this Agreement: and, sesuining the due sutborization, execution, and dalivery hereof by
Network, that cis Agreemant has been duly executed on behalf of Affiliate aad constitutes a valid and Dinding
agreement of Affiliate, enforcoable against &fffiiate in accordance with its terms.

i2. Indewaification. Bach Party shalt indemoity, defend and forever hold hacmlese the other Party. the
other Party's afflisted companies arid thelr respective officers, directors, employees and partners
{collectively "Reprecontatives”), against aod fram all liabilities, claiins, costs, damages and expenses (including,
Without limitation, ceasonable fees for counsel of the other Party's chatce) (collectively, Liabilities") arising axt
of any breach of any of (ts warranties, representations or obligations pursuant to this Agreement, Without
Hmiting the foregoing, Network shall indentnify and hold Allliate and tts Representatives harmless from and
againgt any and al] Liabilities arising out of the content of the Service {but excluding ary dieputes between
Affiliate or a Systuen end its Service Subscribers); or out of Affillate's distribution of the Service in a manner
consistent with this Agreament, mcluding, but not limited to, any claima that the Service programming containg
any material: (() that ls obacene or defamatory: (i) which vlolatex the right of privacy or publicity; (ii) which
infringes copyright or fouellectual property rights, including riuste parformance rights; (tv) which infringes the
literary vight of any person or party; or (v) which violates any other applicable rule, regulation or law; provided,
however, that this indemnlficution will not cover Linbilities resulting from (a) Affillate’s uso of the Service or any
promotional raaterixl In a manner that is not ii accordance with this Agreement, oc (8) dis alteration of the
Service or promotional material by ANivate without Network's prior written consent. Affiliate shell, to Ike
extent, indemnlty and hold Network and ite Representatives harmless for (/} Liabilities betwen AMitiate ara
System and its Servico Subscriber arleing out of matters other than content of the Service, (if) Liabilities arising
outof use of the Service in breach of this Agreement and/or for any deletion or addition to the Service by
Affilate, which deletion or addition gives rise 1 Liahllites, and/or (i) Ligbilities arising our of promotional
materials provided by Affiliate, Notwithstanding anything in this Agreement to the contrary, (ni no evant wil
either Party be able to the other Party, by indemnlficauon or otherwiae, for any spectal, indirect, congequential
or incidental damages of any kind, Including, without Unitation, any loss of profit, lous of use, or business
interruption: { being uaderstood that any indemnification obligations shall be considered direct damages. The
provisions of this Section 12 shall survive the expiration of this Agreement.

13, Covenants, Affliate hereby covenants and agrezs that it will: —_{} continue to carry on ity business in
substantially the same manner as It has prior to the Effective Dato; (it) keep the Systems in good orday, repair
and condition thraughout the Term and promptly and adequately repair all damage it causes tm any Sysrem,
atbar than ordinary wear and tear: and (fii) comply with all applicable laws. Network bereby covenants and
agrees that ft will: (i) continue 00 carry on its business in substantlally the same manner as it hag prior te the
Effective Date; (ii) continue te invest in creating quality programming for the Service; and (iii) comply with all
applicable laws,

14, Vertical Blanking Inverval, Bxcept as otherwise sat forth herein, Network retains and reserves ail rights
te the vertical blanking interval ("VBI"), audio subcarciers (and eny other portions of rhe bandwidth that may be
erdated an a result af digital trademission technology, provided that all primary video feeds syuchronized with
audio as icensed by Network from pragrem providers remain intact), and all other signal distribution capacity
contained within the bandwidth of the Service signal prier to recelpt by Affilints, Network shall notify Affiliate int
writing of any and all information and data it places tn the VBI and other signal distribution capacity of de

awe
18, Governing Law. This Agreement and all matters or igsues collateral thorew shall be governad by the
laws of State of New York, USA, without regard to rules governing conflicts pf law. Any suit, action or proceeding
with respect to chix Agreement shall be brought in the courts of New York int the county of Bronx New York. The
Partiss hereby accept the exclusive jurlediction of those courts for the purpose of auch gult, actlon or proceeding,

146, Arbitration, All disputes which cannot be resolved amicably between the Partias shall be submitted to
blading arbitration. Arbitration proceedings will be held in New York, USA, or such other location agreed ta by
the Parties. The Parties to the arhitration may sgree on an arbitrator; otherwise, there will be a panel of three (3}
arbitrators, one (1) arbitrator named in writing by each Party within 20 days alter either Party serves a notice of
artitration on the other Party, and the third arbitrator named in writing by the two (2) arbitrators so appointed
by the Parties, within 10 days after the two (2} arbitrators selected by the Parties are named, No person
financially interested in this Agreement ar afftlated with either Party may serve as an arbitrator The costs af the
arbitration imposed by the arbitrator or arbitrators and the (aes of the arbitrator or arbitrators shat! be aggesved
against the losing Party In the arbitration. The decision of the arbitrator or arbiiratora will be final and
conclusive and binding on both Parties, and judgment thereon may be entered and enforced {t any court of
Competant jurlediction. Notwithatanding the foregoing, the arbitrator or arbitrators shall have no jurisdiction
over disputes relating to the ownership, validity, use or registration of any Mark, other tatellectual property, or
proprietary or confidential information of Network without Network's prior written consent.

17, , Watver Any walver mast be in writing and signed by the Party whose rights are being waived. Waiver

by either such Party of any rights for any defauit of the other Party shall net constitute a waiver of any rights for
either a prior or a subsequent breach of the same obligation or for any prior or subsequent breach of any other
obligation of a defaulting Party hereunder.

18, Notices, Any notice shall be in wetting and shall be hand delivered, sent by telecopy or ixeshatie or rant
by express courler adequate postage prepald to the addresses far the Parties set forth on the fret page of this
Agreement, Notices to Affiliate shall be to:

StarCable LLC,
393% Bell Bled Site 233
Bayside NY 11363

Notice shal] be deemed givan upon proof/confirmation af receipt

19. °° Entire Agreement, This Agreement contains the entire understanding of the Parties, and supersedes all
prior understandings of the Parties, relating to the subject matter hereof No provision shall be construed against
& Party because euch Party drafted such provision, This Agreement may notbe amended or madifled except in
writhig and signed by hoth Parties,

20, Relatlonship. Nelther Party shall be or hold fwelf auras the agent of the other Barty under this
Agreement. Nothing contained herein shall be deemed to create, and the Parties de not intend  oreahe, any
relationship of partaers or folic venturers or agent as between Affilate and Network, and nelther Patty is
authorized to ar shall act toward third parties or the public ( arty manner which would indicate any such
relationship. Likewise, no supplier of advertising or programming or anything else included in the Service by
Network shall be deemed to have any privity of contract or direct cantraceuel oy other relationship with Atiliate
by virtue of us Agreement or Affiiate’s carriage of the Service hereunder Network disclains any presentor
future right, Interest or estate in or to the @ansmission facilities of Attillate, any alfiliste of Aifittate, and the
parents, subsidiaries, parmerships or joint venturers controlling tie Systems on which the Service ts crangmiltted,
such dlackalmer being te acknowledge ther seither Affiliate nor the transmission freliittes of tie Systems (ner the
owners therdef) are conmon carriers,

21. Counterparts, This Agreement may be signed in any aumnber of counterparts, each of which (when —
executed and delivered} shalt constitute an original Instrument, but all of which, together ehiadl comatinun one and
the same ingtument, This Agrecitent shall hecome effective and be deomed to huve been executed and deliversd
by each Party atsuch time as counterparts shall have been executed and delivered by each Party, regardless of
whather each Party has executed the same counterpart. It shall norbe févessary whan making proof ofthis
Agreement to account for any counterparts other than a sufficient number of coonterparts which, when taken
together, contala signatures of each Party.

22, Severability. The determination that any provision of this Agreement ts invalid or unenforceable will not
affect the validity or unenforceability of the remaining provisions under other circumstances. Any invalid or
unenforceable provision will be enforced to the maximum extent permitted under the lew, Both Parties, however,
shall negotiate, In good faith, with respect tu an equitable modification of the provision, or the application
Casé 1:16-cv-04067-SJ-CLP Document 82. Filed 05/06/19 Page 190 of 330 PagelD #: 1003

24, “Standard Terme" shall rean the Standard Terme and Conditions attached hereco a8 Exhibit A and deemed
a purt hereof, all of which terms are binding on dhe parties hereto and incorporaend herein. In the case ofany
conflict besyeen the terme of this agreement and the Standard Terms, the terms of this Agreement shall govern,

25. Marketing Efforts. The Parties shall work in goud fatth to develop joint plang for the promarion and
tharketing of the Service and ench System launch hereunder, Prior to each such Syatem launch, Affiliate shall use
its best efforts to provide Network the opportunity bo train tts personnel with respect to the overall provision of

 

 

 

the Servive.
IN WITNESS WHEREOK, ench of thu Parties hereto hay exused this Agreement to be executed by its duly
authorized representative,
Asian TV ;
Fh, bs ve

Signature: ph eaten —_
Printed Name: ad pAuanet howe
Tide: mo cect tp ene
Date:
Affiliate: StarCable NA Ine,

AES
Signature ” - 7
Printed Name: S47 ip Se Mots.
Tide: Director

Date: 1 [24 Jd
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 191 of 330 PagelD #: 1004

EXHIBIT F
NETWORK AFFILIATION AGREEMENT

Between

Shamol Bangla Media Limited, a Ba adeshi company located at Noor Tower, 1/F
Free School Stree 110 Bir Uttam, CR Dut Road, Dhaka-1205 (Bangla Vision
Television}

Dhaka Bangladesh

And: .
Affiliate: StarCable NA Inc.
3839 Bell Blvd Suite 233
Bayside NY 11361

In consideration of the mutual covenants set forth in this Natwork Affiliation
Agreement Agreement”), the above-named parties (each sometimes referred to
herein as a “Party” and collectively as the "Parties") hereby agree as follows with
respect to launch and carriage of the programming service identified helow:

Programming Service: Bangla VistonTV (the “Service").

Service Description: 24 hour Bangla Channel consisting of Dramas, News, music and
children's Shows.

License Fees: USD $0.50 per Subscriber, per Month. All Payments will be paid
quarterly in Advance. First payment will be $15,000 due immediately after signing
is contract.

Guaranteed Payment :

1 to 6 months $5,000/month
7t¥12 months $7,500 /month
13 w 18 months $10,000/month
19 to 24 months $12,5000/month

Vs,

Projection Payments:
Year 1: $0,006 Subs. $300,000
Year 2: 75,000 Subs. $450,000

Number of subscribers report will be submitted on quarterly basis, and payments
above guaranteed will be adjusted each quarter accodingly, Confidential access to
accounting system will be provided on quarterly basis or anytime on writran
demand from Bangla VisionTelevision itd.

ss
System Territory: United Statas of America, and Canada and Regs. 8

2S
ACCEPTED AND AGREED TO EFFECTIVE AS OF Ju, yg , 2016 {the “Bffective Date")
Conditions as follows:

i, Scope. Affiliate shall have the exclusive right to distribute the Service via
coaxil cable television systems, Satellite DTH (direct ts home) or Over the Air.
Affilate shall have exclusive rights for WiMax Wireless, Internet (IPTV Internet
Protocol TY) and Mobile TV.

Affiliate shall not knowingly allow unauthorized taping or receipt of the Service,
Affiliate’s technical support in hooking wy Serviee Subscribers! VCRs ur DVRs, and
Service Subscriber recording of the Service off VCRs or DVRs, shall not be deemed a
violation of this Agreement. Affiliate will use commercially reasonable efforts to
minimize any unauthorized receipt or recording of the Service in connection with
any System. Affiliate also shall have standing and the Bangla Vision legal right to
prosecute on its own behalf, as a “person aggrieved” or one with similar standing,
that bas suffered an “injury in fact” the claims of which arising out of unauthorized
reception ot usé would fall within the “zone of interests” to be protected by any
applicable statutes, Affiliate may also authorize another entity or individual to
cambat any legal carriage or piracy of the Service.

Affiliate may sub-distribure the Service to another service provider as long as it fs
under the conditions set forth fn this this contract. For any fee that is collected from
sub- distributer, above $0.50 Bangla VisionTV will be paid 50% of the monthly fee
per subscriber

2. Term of ment. The term shall be for a periad of two (2) years |
commencing on the Effective Date (the "Term*). This Agreement automatically shal)
renew for additional three-year Terms, unless either Party Provides at least 90 days
written notice to the other Party, prior to the end of the initial Term or any
subsequent renewal Term, of its desire to terminate this. ent: provided that
the proposed License Fee applicable to any renewal Term is subject to good faith
negotiations between the Parties, and at least 120 days before the end of the then
applicable Term, Network shall provide written notice to Affliate of the proposed
License Fee for the next renewal,

3, License Fees and Payment Terms. Affiliate shall pay Network a license fee for
the right tw distribute the service (the “License Ree") pursuant to this Agreement.

For purpose of determining the monthly amount of License Fees due and owing to
Network, the Service Subscriber Number for éach month shall be equal to the total
number of service Subscribers on the first and last day of the month for Which
Payment is helng made, divided by two (2). Payment shall be rendered no later 30
days after the end of each calendar month during the term (“Due Date”).

Any License Fees that are unpaid by the Due Date shall resuit in the assessment of a
late fee of one and one-half percent (1.1/2) interest per month (or, if lower, the
Inaximum rate allowable by Jaw) on such unpaid balance, calculated from the Due
Date watil payment is reca by Network. There shall be no tax withholdings fom
any suims owning to Network hereunder. During the Term, Affiliate and each
System shall have the right to exhibit and distribute the Service to multiple dwelling
units-and commercial establishments, including, without limitation, apartment
complexes, condominiums, private homes, cooperatives, hospitals, nursing homes,

f
9
restaurants, bars, hotels and motels (collectively referred to herein as "MDUs"},
License Fees'to such distribution shall be per subscriber
Payment of the License Fee shall be rendered to Network at the address listed on the

first page hereof,

4, Carriage. Except as otherwise specifically permitted herein, Affiliate shall
carry the Service full-time as part of Basic Servica. Affliate shall deliver the Service
without delay and shall not exit, alter or modify it, or any of its programming
elements, in any way. if Affiliate chooses to Time Delay programming, then such
programming shall be carried on such fixed time delay. and there shall be an
alternate channel that would Show the Service without time delay. Afflliate's
carriage of the Service shall be consistent with industry standards for content
distribution. If Affiliate chooses to alter or edit any of programming for
advertisement insertion then 50% of all revenues received from advertising shall be
due to network. All advertisement in above territory will be run by Star Cable,
Bangla Vision will give 2 minutes ad per hour between 1 am to 9 am Dhaka
Bangladesh time to promote Star Cable services.

5. Delivery of Signal. During the Term, Network shal) provide, to Affiliate, the
Service in its entirety. The Service shall be delivered by Network to each System, in a
digitally compressed mode, by transmitting a signal of the Service via a international
satellite used for transmission of programming, Over the Air or on Fiber
Notwithstanding anything to the contrary herein, Affiliate, at its own cost and
expense, shall be completely responsible for encoding or formatting the Service so it
can be distributed over the System.

WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER
EQUIPMENT REQUIRED TO PROVIDE SERVICES.

6. OQuwnership. All licenses, rights, and interests in the entire content of the
Service and Network's service marks, trademarks and copyrights (collectively the
"Marks") shall remain fully vested in Network throughout the world. Affiliate only
shail use Marks in the versions and modes expressly authorized by Network.
Network reserves the right to review and approve ail materials generated by
Affiliate for marketing purposes which incorporate any Marke. Uses of Network's
names and/or Marks, in routine promotional materials, such as program guides,
program If and hill stutters, shail he deemed approved unless Network
specifically notifies Affiliate to the contrary. Promotional material furnished b
Network to Affiliate shall he deemed to be automatically approved for use in the
format provided by Network, but Network's prior written consent is required to the
extent Affilate modifies or otherwise changes such materials. Nothing herein shall
be construed‘as an assignment or grant by Network tp Affiliate of any title in or to
the Marks. Star cable will have the full authority to enforce or bring lawsuite for
any piracy or unauthorized carriage, of this channel.

7. Audits. During the Term, renewal Term, if any, and for 36 months thereafter,
Network (on a non- contingent fee basis) shall have the right to audit all records

Ss "
oe

directly related to confirming the accuracy of License Fee payments made pursuant
to Section 3 above,

8. Confidentiality. Other than as required by applicable jaw, governmental order
or regulation, or decree of a court of competent jurisdiction, neither Party shall -
divulge or reveal, to any third party (except to a Party's attorney, consultant,
accountant, majority shareholder, potential investor or program provider whe have
a need to mow and to be bound by the same obligations of confidentiality),
the specific terms and conditions of this Agreement, or any information provided in
connection therewith, without the prior written consent of the other Party, except
that either Party may divulge or reveal such information to the entity that owns or
controls the Service. Neither Party shall issue any press release or other similar
publicity pertaining to the existence of this Agreement without first obtaining
written approval of stich release or publicity from the other Party.

9. Assignment. This Agreement, including both its obligations and benefits, shall
pass to and be binding on the respective transferees, successors and permitted
assigns of the Parties. This Agreement may not be assigned, in whole or in part, by
either Party without the prior written consent of the other Party, which such
consent shall not be unreasonably delayed or denied; provided, however, that no
consent shall be necessary in the event of (if) ass ent io a successor entity
resulting from a merger, acquisition or consolidation by either Party: (i) assignment -
io an entity under common control with, controlled by, or in control of, either Party;
or (iil) ass. ént to an entity which owns or contrals the Service, provided that
pay assignee hereunder, in writing, agrees to assume all assignor's obligations
ereunder.

iQ, Termination, Except as otherwise expressly provided herein, the adversely
affected Party may terminate this Agreement if (1) the other Party is in material
breach of this Agreement and does not fully cure such mararial breach within 60
days after receiving notice thereof provided, however if such breach is not
reasonably capable of being cured within that time, then the Party shall not bein
default tf it commences to cure the default within the time and d igently pursues
such cure to completion: or [11] on 66 days' written notice in the event of any force
majeure (@g,, fire, flood, government decree) causing non-operation of facilities or
Wayne of the Service hereunder which continues for a continuous period of

LL, Representations and Warrap ies. Network represents and warrants tr
Affliate that Network is an entity aly organized and validiy existing under the laws
af Bangladesh and is qualified to do bueincse in Bangladesh; that Network lies all
necessary power and authority to enter into and perform the terms of this
Agreement; that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Network will not violate
or conflict with any provision of. will nat constitnte a datantt nnder ar breach of, and

(it
Ss
Be

Pia:

do not impair the rights under (i) any contract, agreement or document to which
Network is a party or its assets are bound, (ii) any order, writ, injunction, decree or
judgment of any court or governmental agency, or (if) any law, rule or regulation of
any foreign, faderal, state or local government or any political subdivision thereof:
that no additional action on the part of Network {s necessary to authorize the
execution and delivery of this Agreement; and, assuming the due authorization,
execution, and delivery hereof by Affiliate, that this ment has been duly
executed on behalf of Network and constitutes a valid and binding agreement of
Network, enforceable against Network in accordance with its terms,

Affiliate represents and warrants to Network that Affilate is an entity duly
organized and validly existing under the laws of New York State, USA,, that Affilate
has all necessary power and authority to enter into and perform the terms of this
Agreement; that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Affiliate wilt not violate

Affiliate is a party or its assets are bound, (if) any orden writ, injunction, decree or
judgment of any court or governmental agency, or (il) any law, rule or regulation of
any foreign, federal, state or local government or any political subdivision thereof:
that no additional action on the part of Affliate is necessary to authorize the
execution and delivery of this Agreement; and, assuming the due authorization,
execution, and delivery hereof by Network, that this Agreement has been duly
executed on behalf of Affiliate and constinites a valid and binding agreement of
Afiiiate, enforceable against Affiliate in accordance with its tarms.

12. Indemnification, Rach Party shall indemnify, defend and forever hold
harmless the other Party, the other Party's affiliated companies and their respective
officers, directors, emplayees and partners (collectively “Representatives”),
against and from ali liabilities, daims, costs, s and expenses (including,
without limitation, reasonable fees for counsel of the ather Party's chaice}
{collectively, “Liabilities"} arising out of any breach of any of its warranties,
representations or obligations pursuant to this Agreement. Without limiting the
foregoing, Network shall indemnify and hald jate and its Representatives
harmless from and against any and all Liabilities arising out of the content of the
Service (but excluding any disputes between Affilate ar a System and its Service
Subscribers); or out of Affiliate's distribution of the Service in a manner consistent
with this Agreement, including, but not limited to, any claims that the Servica
programming contains any material: {1} that is obscene or defamatory: (ii} which.
violates the right of privacy or publicity; {iii} which infringes copyright or
intellectual property rights, including music performance rights; (iv) which infringes
the literary right of any person or party; or {v) which violates any other applicable
rule, regulation or law: provided, however that this Indernnification will not cover

any deletion or addition to the Service by Affiliate, which deletion or addition gives
rise to Liabilities, and /or (ii) Liabilities arising out of promotional materials
provided by Affiliate. Notwithstanding anything in ment to the contrary, in
ho event will either Party be Hable to the other Party, by indemnification or
otherwise, for any special, indirect, consequential or incidental damages of any kind,

(H
SS
we

including, without limitation, any loss of profit, loss of use, or business interruption;
it being understood that any indemnification obligations shall be considered direct
damages. The provisions of this Section 12 shail survive the expiration of this
Agreement.

13. Covenants. Afiate hereby covenants and agrees that it will: (i) continue to
carry on its business in substantially the same manner as it has s prior to the Effective
Date; (li) keep the Systems in good order, repair and condition throughout the Term
and promptly and adequately repair all damage it causes to any System, other than
ordinary wear and tear: and {ili) comply with all applicable laws. Network hereby
covenants and agrees that it will: (1) continue to Carty on its business in
substantially the same manner as it has prior to the Effective Date: ii} continue to
invest in creating quality programming for the Service; and (1H comply with all
applicable laws.

14. Vertical Blanking Interval, Except as otherwise set forth herein, Network
retains and reserves all rights to the vertical blanking interval {VBI"), audio
subcarriers (and any other portions of the bandwidth that may be created as a result
of digital transmission technology, provided that all primary video feeds
synchronized with audio as Hcensed by Network from program providers remain
intact), and all other signal distribution Capacity contained within the bandwidth of
the Service signal prior to receipt hy Affiliate. Network shall notify Affiliate in
writing of any and ali information and data it places in the VBI and other signal
distribution capacity of the Service Signal. If Network uses one {1} line of bandwidth
of the signal for any purpase related to the programming, including, without
Umitation (1) closed-captioning for the hearing im red’ {if} a Second Audio
Program (SAP), (iii) identification and tating of video programming, fiv) web
television icons or other triggers, and/or (v} vertical integral test ¢ (for system
and equipment adjustment on headends, as needed), then Affiliate shall transmit all
such programming data from a System to Service Subscribers. in the event Network
desires to use any portion of the bandwidth for any other purpose, Network and
Affiliate apree to negotiate in good faith for such other use, including the terms and
conditions thereof; however, in no event is Affiliate required to carry any such
additional programming or material.

15. Governing Law. This Agreement and all matters or iggues collateral thereto
shall be governed by the laws of State of New York, USA, without regard to rules
governing conflicts of law, Any Suit, action or proceeding with respect to this
Agreement shall he brought in the courts of New York in the county of Bronx New
York, The Parties hereby accept the exclusive jurisdiction of thase courts for the
purpose of such suit, action or proceeding.

Parties shall be submitted to binding arbitration. Arbitration proceedings will be
held in New York; USA, or such other location agreed to by the Parties. The Parties to
arbitration may agree on an arbitrator; otherwise, there will be a panel of three

lt
SS
mee

{3} arbitrators, one (1) arbitrator named in writing by each Party within 20 days
alter either Party serves a notice of arbitration on the other Party, and the third
arbitrator named in writing by the two (2} arbitrators so appointed by the Parties,
within 10 days after the two (2) arbitrators selected by the Parties are named. No
person financially interested in this Agreement or affiliated with elther Party may
serve as an arbitrator The costs of the arbitration imposed by the arbitrator or

losing Party in the arbitration. The decision of the arbitrator or arbitrators will be
final and conclusive and binding on both Parties, and judgment thereon may be
entered and enforced in any court of competent j urisdiction Notwithstanding the
foregoing, the arbitrator or arbitrators shall have no jurisdiction over disputes
relating to the ownership, validity, use or registration of any Mark, other intellectual
property, or proprietary or confidential information of N etwork without Network's
prior written consent.

i7, Waiver. Any waiver must he in writing and signed by the Party whose rights
are being waived. Waiver by either such Party of any rights for any default of the
other Party shall not constitute a waiver of any rights for either a prior ora
Subsequent breach of the same obligation or for any prior or subsequent breach of
any other obligation of a defaulting Party hereunder.

1%. . Notices. Any notice shall be in writing and shal} be hand delivered, sent by
telecopy or facsimile or sent by express courier adequate postage prepaid to the
addresses for the Partles set forth on the first paga of this Agreament. Notices to
Affiliate shall be to:

StarCable LLC,
3839 Bell Bivd Suite 233
Bayside NY 11361

Notice shall be deemed given upon proof/confirmation of receipt.

19. Entire Agreement. This Agreement contains the entire understanding of the
Parties, and supersedes all prior understandings of the Parties, relating to the
subject matter hereof. No provision shall he construed against a Party because such
Party drafted such provision. This Agreement may not be amended or modified
except in writing and signed by both Parties,

20. Relationship. Neither Party shalt be or hold itself out ag the agent of the other
Party under this Agreement. Nothing contained herein shall be deemed to create,
and the Parties do not intend to créate, any relationship af partners or foint
venturers or agents as between Affiliate and Network, and neither Party is
authorized to or shail act toward third bartles or the public in any manner which
would indicate any such relationship, ise, no supplier of advertising or
programming or anything else included in the Service Y Network shall be deemed

5 |
"we

to have any privity of contract or direct contractual or other relationship with
Affiliate by virtue of this Agreement or Affiliate's carriage of the Service hereunder.
Network disclaims any present or future right, interest or estate in or to the
transmission facilities of Affiliate, any affiliate of Affiliate, and the parents,
subsidiaries, partnerships or joint venturers controlling the Systems on which the
Service ts transmitted, such disclaimer being to acknowledge that neither Affiliate
nor the transmission facilities of the Systems (nor the owners thereof} are common
carriers,

delivered by each Party at such time ag counterparts shall have been executed and
delivered by each Party, regardless of whether each Party has executed the same
counterpart. It shall not be necessary when taking proof of this Agreement to
account for any counterparts other than a sufticient number of counterparts which,
when taken together, contain signatures of each Party.

22. Severability. The determination that any Provision of this Agreement is invalid or
unenforceable will not affect the validity or unenforceability of the remaining
provisions under other circumstances. invalid or unenforceable provision will
be enforced to the maximum extent permitted under the law. Hoth Parties, however,
shall negotiate, in good faith, with respect to an equitable modification of the
provision, or the application thereof, to be invalid or unenforceable.

23. Construction. The words “herein,” “hereof; "hereunder, and other similar
terms refer to this ment as a whole and not any Particular Section or provision
(unless the context clearly requires otherwise), Each Schedule referred to in this
Agreement is incorporated herein by reference, The headings contained in this

the construction or interpretation of any of the terms or provisions of this
Agreement.

24, “Standard Terms” shall mean the Standard Terme and Conditions attached
hereto as Exhibit A and deemed 4 part hereof, all of which terms are binding on the
parties hereto and incorporated herein, In the Case of any conflict between the
terms of this agreement and the Standard Terms, the terms of this Agreement shall
govern,

23. __ Marketing Efforts. The Parties shall work in good faith toe develop joint plans
for the promotion and marketing of the Service and each System launch hereunder,
Prior to each such Syste launch, Affiliate shall use its best efforts to provide
Network the opportunity to train fts personnel with respect to the overall provision

SS i"
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 200 of 330 PagelD #: 1013

IN WITNESS WHEREOF, each of
executed by its duly a athoniaeg reyeeraaties hereto has caused this Agreement to be

 

 

 

Shame] Bangla Medta Li
Bangla Vise =
¥ Signature: \4/
" i of —
Printed Name: ve
Tide: be Hedge any feat y- ft aweging Diveltor
py v
Bate:
Affiliate: StarCable NA Inc. _/
Signature er
Printed Name: a“ -) 4, L a ff Aalto
Tithe: Director

p Date:
» Letter of Authorization

" This Letter is between Star Cable NA Inc. 3839 Bell Blyd Suite 233 Bayside NY 11361 and Shamol Bangla
Media Limited, (Bangla Vision Television) 4 Bangladeshi company at Noo Tower, UF Free School Street,
110, Bir Uttam CR dutta Raod, Dbake-1205(Bangla Vision),

whereas Shamol Bangla Media Limited is provider of certain Bangla Programming of which includes
Bangla Vision Television.

whereas Shamol Bangin Media Limited wants 10 protect its Television Programming ftom piracy and illegal
use,

whereas Shamo! Bangla Media has certain contact with Bangla America Entertainment LLO” which Bangla
Arserica Entertainment has continued to violate,

“ Shiamol Bangla Media hereby authorizes Star Cable NA Inc. file « lawsuit against Bangle America
Entertainment, LLC Bangle Vision to recover all its monies due and any other legal actions against Bangla

: Shamol Bangla Media hereby additionally authorizes Star Cable NA Inc. to prosecute against any individuals

. OF Conipanies engaged in piracy or iMegal use of Shamol Bangla Media content jacluding Bangla Vision

_ channel, and is axthorized to Ble any lawsuit or injunctive.

: Bangla Vision will be responsible to send 30 days notice of cascellation to Bangla America Entertaiment,
Star Cable will assist Bangla Vision in this regard, or can send it on Shamo! Bangla Media’s behalf.

The main Contract will become effective Soon after 30 days cure period ends and Bangla America
Entertainment contact is terminated.

 

 

Shamol Bangla Media Limited. (Bangla Vision TY} Star Cable NA Inc. WA
By Ur
awe Achregtat He Co 514 S- iB Salas i

 

 

eS Veguty , Man sping Dike ta, ia .
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 202 of 330 PagelD #: 1015

EXHIBIT G
NETWORK AFFILIATION AGREEMENT

Between

Ekushey Television Limited USA LLC

400 § Willow Ave

Galloway, NJ. 08205

The Company wholly owried subsidiary of Ekushey Television Limited 149-156
Tejgaon 1/A Dhaka Bangladesh and is authorized y Ekushey Television Limited
Bangladesh to sign this contract,

And:

Affiliate: StarCable NA Inc.
3839 Beil Bivd Sufte 233
Bayside NY 11361

in consideration of the mutual covenants set forth in this N etwork Affiliation
Agreement (CAgreement"), the above-named parties (each sometimes referred to
herein as a "Party" and collectively as the Parties”) hereby agree as follows with
respect to launch and carriage of the programming service identified below:

Programming Service: Ekushey TV (the "Service").

Service Description: 24 hour Bangla Channel consisting of Dramas, News, music and
children’s Shows.

License Fees: USD $0.25 per Subscriber, per Month.
Minimum payment first year: $15,000 to be paid in 3 payments of $5,000 each.

Guaranteed Payment vs. Projection payments*
1* year: $15,000 per year: 50,000 subscribers $150,000
2" year: $30,000 78,000 subs $225,000
3” year: $45,000 100,000 subs $300,000
3" year: $60,000 125,060 subs $375,000
4" year: $72,000 150,060 subs $450,000
5° vear: $84,000 175,000 subs $525,000

Number of subscribers Teport will be submitted on quarterly basis, and payments
above guaranteed will be adjusted each quarter accodingly. Confidential access to
accounting system will be provided on quarterly basis or anytime on written
demand from Ekushey Television lid.

System Territory: United States of America, Canada, and Eurépe,

ACCEPTED AND AGREED TO EFFECTIVE AS OF June 1, 2016 (the "Effective Date")

58 Ge
Conditions as follows:

1. __ Scope. Affiliate shall have the Exclusive rights to distribute the Service via
coaxil cable television systems, Satellite DTH (direct to home) or Over the Air
Affiliate shall have exclustve rights for WiMax Wireless, Internet (IPTV Internet
Protocal TV} and Mabile TV

Affiliate shall not knowingly allow unauthorized taping or recelpt of the Service.
Affiliate’s technical support in hooking up Service ubscribers' VCRs ot DVRs, and
Service Subscriber recording of the Service off VCRs or DVRs, shall not be deemed a
violation of this Agreement. Affliate will use commercially reasonable efforts to
minimize any unauthorized receipt or recording of the Service in connection with
any System. Affiliate also shall have standing and the Bkushey legal right to
prosecute on its own behalf, as a “person aggrieved” or one with similar stariding,
that has suffered an “injury in fact” the claims of which arising out of unauthorized
reception or use would fall within the “zone of Interests’ ta be protected by any
applicable statutes. Affiliate may also authorize another entity or individual to
combat any illegal carriage or piracy of the Service,

Affiliate may sub-distribute the Service to another service provider as long as it ts
under the conditions set forth in this this contract. For any fee that is collected from

sub-distributer, above $0.50 Ekushey TV will be paid 50% of the monthly fee per |

subscriber At Y Rar S g

2. Term of Agreement, The term shall be fora périod of ive (Sy years
commencing on the Effective Date (the “Term"}, This Agreement automatically shall
renew for additional three-year Terms, unless either Party provides at least 96 days
written notice to the other Party, prior to the end of the initial Term or any
subsequent renewal Term, of its desire to terminate this Agreement; provided that
the proposed License Fee applicable to any renewal Term is subject to good faith
nagotiations between the Parties, and at least 120 days before the end of the then
applicable Term, Network shail provide written notice to Affiliate of the proposed
License Fee for the next renewal,

3, _- License Fees and Payment Terms. Affiliate shall pay Network a license fee for
the right to distribute the service (the “License Fee”} pursuant to this Agreement.
Hkushey Television Limited USA ILC will send termination letter to total cable usa
and Radiant IPTV.

For purpose of determining the monthly amount of License Fees due and owing to
Network, the Service Subscriber Number for each month shall be equal to the total
number of service Subscribers on the first and lust day of the month for which
Payment is being made, divided by two (2). Payment shall be rendered no later 30
days after the end of each calendar month during the term (“Due Date”).

Any License Fees that are unpaid by the Due Date shail result in the assessment of a
Jate fee of one and one-half percent (1.1/2%) interest per month (or if lower, the
maximum rate allowable by law) on such unpaid balance, calculated from the Due
Date until payment is received by Network There shall be no tax withholdings from
any stuns owning to Network hereunder During the Term, Affiliate and each
System shall have the right te exhibit and distribute the Service to multiple dwelling
units-and commercial establishments, including, without limitation, apartment
complexes, condominiums, private homes, cooperatives, hospitals, nursing homes,
restaurants, bars, hotels and matels (collectively referred to herein as "MDUs"),

$5 Ge
License Fees to such distribution shall he per subscriber. .
Payment of the License Fee shal] be rendered to Network at the address listed on the

first page hereof

4, Carriage Except as otherwise Specifically permitted herein, Affiliate shall
carry the Service full-time as part of Basic Service. Affiliate shall deliver the Service
without delay and shall not edit, alter or modify it, or any of its programming
elements, in any way. If Affiliate chooses to Time Delay programming, then such

distribution. If Affiliate chooses to alter or edit any of programming for
advertisement insertion then 50% of all revenues received from advertising shal} be
due to networi.

5, Delivery of Signal, During the Term, Network shall provide, to Affiliate, the
Service in its entirety. The Service shall be delivered Network to each System, in a
digitally compress mode, by transuritting & signal of the Service via a international
satellite used for transmission of programming, Over the Air or on Fiber
Natwithstanding anything to the contrary herein, Affiliate, at its own cost and

expense, shall be completely responsible for encodirig or formatting the Service so it
can be distributed over the System.

WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER
EQUIPMENT REQUIRED TO PROVIDE SERVICES.

7. Audits. During the Term, renewal Term, if any, and for 36 months thereafter,

Network (on a non- contingent fee basis) shall have the right to audit all records

arectly ig to confirming the accuracy of License Fee baythents made pursuant
OH o above,
8, Confidentiality. Other than as required by applicable law, governmental order
or regulation, or decree of a court of competent jurisdiction, neither Party shall
divulge or reveal, to any third party (except to a Party's attorney, consultant,
accountant, majority shareholder, potential investor or program provider, who have
a need to know and agree to be bound by the same obligations o confidentiality),
the specific terms and conditions of this Agreement, or any information provided in
connection therewith, without the prior written consent of the other Party, except
that either Party may divulge or reveal such information to the entity that awns or
controls the Service. Neither Party shall issue any press release or other similar
publicity pertaining to the existence of this Agreement without first obtaining
written approval of such release or publicity from the other Party.

9, Assignment. This Agreement, inchuding both its obligations and benefits, shall
pass to and be binding on the reapective transferees, successurs aint pre suitlest
assigns of the Parties. This Agreement may not be assigned, in whole or in part, by
either Party without the prior written consent of the other Party, which such
consent shall not be unreasonably delayed or dewied; provided, however, that no
consent shall be necessary in the event of (i) assignment to a successor entity
reciiting fram a merger, acquisition or concolidation by oither rere: if} asaignmacnt
to an entity under comman control with, controlled by, or in contro! of, either Party:
‘or (iii) assignment to an entity which owns or contrals the Service, provided that
any assignee hereunder, in writing, agrees to assume all assignor's obligations
ereunder.

10, Termination, Except as otherwise expressly provided herein, the adversely
affected Party may terminate thie Agreement if (i) the other Party ig in material
breach of this Agreement and does not fully cure such material breach within 60
days after receiving notice thereof provided, however, if such breach is not
reasonably capable of being cured within that time, then the Party shall not be in
default if it commences to cure the default within the time and di igently pursues
such cure to completion; or (Ii) on 60 days' written notice in the event of any force
majeure (¢.z, fire, flood, government decree} causing non-operation of facilities or
gon furnishing of the Service hereunder which continues for a continuous period of
ays,
NON-PAYMENT. Ekushey Television ltd. Has right to terminate this contract by giving
60 days writtten natice to cure for nowe ent of minimum gurantee payment due
or for extra paymnets due based on actual # of subs.

il. Representations and Warranties, Network rapresents and warrants to
Affiliate that Network is an entity culy organized and validly existing under the laws
of Bangladesh and {s qualified to do business in Ban deshy; that Network has all
necessary power and authority to enter into and perform the terms of this
Agreement; that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Network will not viclate
or conflict with any provision of, will not constitute a default under or breach of, and
do not impair the rights under {1} any contract, agreement or document to which
Network is a party or fts assets are bound, {if) any order, writ, injunction, decree or
judgment of any court or governmental agency, or (iii) any law, rule or regulation of
any foreign, federal, state or local government or any political subdivision thereof
that no additional action on the part of Network is necessary to authorize the
execution and delivery of this Agreement; and, assuming the due authorization,
execution, and delivery hereof by Affiliate, that this spreement has been duly
executed on behalf of Network and constitutes a valid and binding agreement of
Network, enforceable against Network in accordance with its terms,

Aifiliate represents and warrants to Network that Affiliate is an entity duly
organized and validly existing under the laws of New York State, USA., that Affiliate
has all necessary power and authority to enter into and perform the terms of this
Agreement; that the execution and delivery of this Apreement and the
consummation of the transactions contemplated hereby by Affiliate will not viclate
or conflict with any provision of, will not constitute a default under or breach of and
do not impair the rights under (i} any contract, agreement or document to which
Affilate is a party or its assets are bound, (if) any order, writ, injunction, decree or
judgment of any court or governmental agency, or (iif) any law, rule or regulation of
any foreign, federal, state or local government or any political subdivision thereof:
that no additional action on the part of Affiliate is necessary to authorize the
execution and delivery of this Agreament; and, assuming the due authorization,
execution, and delivery hereof by Network, that this Agreement has beon duly
executed on behalf of Affiliate and constitutes a valid and binding agreement of
Affiliate, enforceable against Affiliate in accordance with its terms.

12, Indemnification, Bach Party shall indemnify, defend and forever hold
harmless the other Party, the other Party’s affiliated companies and their respective
officers, directors, employees and partners (collectively "Representatives”),
against and from all liabilities, claims, costs, damages and expenses (including,
without limitation, reasonable fees for counsel of the other Party's choice}
(collactively, "Liabilities") arising out of any breach of any of its warraittias,
representations or obligations pursuant to this Agreement. Without Hmiting the
foregoing, Network shail indemmify and hold Affiliate and its Representatives
harmless from and against any and all Liabilities arising out of the content of the
Service (but excluding any disputes between Affiliate or a System: and its Service
Subscribers); or out of Affiliate's distribution of the Service in a manner consistent
with this Agreement, including, but not limited to, any claims that the Service
violates the eee any material: (i) that is abscene or defamatory; (ii) which
violates the right of privacy or ublicity; (tii) which infringes co tor
intellectual property rights, inc uding music performance rights; (iv) which infringes
the literary right of any person or party; or 1 which violates any other applicable
rule, regulation or law; prongcd however, at this indemnification will not cover
Liabilities resulting from {a} Affiliate's use of the Service or any promotional

material in a manner that is not in accordance with this Agreement, or (b) the

any deletion or addition to the Service by Affiliate, which deletion or addition gives
rise to Liabilities, and/or Gi) Liabilities arising out of promotional materials
provided by Affiliate. Notwi Standing anything in this Agreement to the contrary; in
no event will either Party be liable to the other arty, by indemnification or
otherwise, for any s ecial, indirect, consequential or Incidental damages of any kind,

including, without limitation, any loss of profit, loss of use, or business interruption;
it being understood that any indemnification obligations shall he considered direct

$s
damages. The provisions of this Section 12 shall survive the expiration of this
Agreement.

13. Covenants. Affilfate hereby covenants and agrees that it will: (i) continue to
carry on its business in substantially the same manner as it has prior to the Effective
Date; (if} keep the Systems in good order repair and condition roughout the Term
and promptly and adequately repair all damage It causes to any System, other than
ordinary wear and tear; and (tii) comply with all applicable laws. Network hereby
covenants anid agrees that it will: (1) continue to carry on its business in
substantially the same manner as it has prior to the Effective Date; ct continue to
invest in creating quality programming for the Service; and (iii) comply with all
applicable laws.

14, Vertical Blanking Interval. Except as otherwise set forth herein, Network
retains and reserves all rights to the vertical blanking interval ("VBI"), audio
subcarriers (and any other portions of the bandwidth that may be created as a result
of digital transmission technology, provided that al! primary video feeds
synchronized with audio as licensed by Network from pr providers remain
intact), and all other signal distribution capacity contained within the bandwidth of
the Service signal prior to receipt by Affiliate. Network shall notify Affiliate in
Writing of any and all information and data it places in the VBI and other signal
distribution capacity of the Service signal. If Network uses one @ line of bandwidth
of the'signal for any purpose related to the programming, including, without
limitation H closed-captioning for the hearing impaired, (ii) a Second Audio
Program { , Gi} identification and rating of video programming, Gu) web
television icons or other triggers, and/or (v) vertical integral test (for system
and equipment adjustment. on headends, as needed), then Affiliate shall transmit all
such programming data from a System to Service Subscribers. In the event Network
desires to use any portion of the bandwidth for any ather purpose, Network and
Affiliate agree to negotiate In good faith for such other use, including the terms and
conditions thereaf, however, in ne event is AtGlialy cequited ty cas ry any suck:
additional programming or material. .

15. _ Governing Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of State of New York, USA, without regard to rules
governing conflicts of law. Any suit, action or proceeding with respect to this
Agreement shall be brought in the courts of New York in the county of Bronx New
York. The Parties hereby accept the exclusive jurisdiction of those courts for the
purpose of such suit, action or proceeding.

16. Arbitration. All igputes which cannat be resolved amicably between the
Parties shall be submitted to binding arbitration. Arbitration proceedings will be
held in New York, USA, or such other location agreed to by the Parties, The Parties to
the arbitration may agree on an arbitrator; otherwise, there will be a panel of three
{3) arbitrators, one (1) arbitrator named in writing by each Party within 20 da

after either Party serves a notice of arbitration on the other Party, and the thi

“sé
arbitrator named in writing by the two (2) arbitrators so appointed by the Parties,
within 10 days after the two (2) arbitrators selected by the arties are named. No
person financially interested in this Agreement or affiliated with elthar Party may
serve as an arbitrator The costs of the arbitration Imposed by the arbitrator or
arbitrators and the fees of the arbitrator or arbitrators shall be assessed against the
Josing Party in the arbitration. The decision of the arbitrator or arbitrators will be
final and conclusive and binding on both Parties, and udgment thereon may be
entered and enforced {n any court of competent jurisdiction. Notwithstanding the
foregoing, the arbitrator or arbitrators shall have no jurisdiction over disputes
relating to the ownership, validity, use or registration of any Mark, other intellectual
property, or proprietary or confidential information of Network without Network's
prior written consent.

17. Waiver. Any waiver must be in writing and signed by the Party whose rights
are being waived. Waiver by either such Party of any rights for any defanit of the
ather Party shall not constitute a waiver of any rights for either a prior or a
subsequent breach of the same obligation or for any prior or subsequent breach of
any other obligation of a defaulting Party hereunder.

18. Notices. Any notice shall be in writing and shall be hand delivered, sent by
telecopy or facsimile or sent by express courier adequate postage prepaid to the
addresses for the Parties set forth an the first page of this Agreement. Notices to
Affiliate shall be to:

StarCable LLC.
3839 Bell Blvd Suite 233
Bayside NY 11361

Notice shall be deemed given upon proof/confirmation of receipt.

19. Entire Agreement, This Agreement contains the entire understanding of the
Parties, and supersedes all prior understandings of the Parties, relating to the
subject matter hereof. No provision shall be construed against a Party because such
Party drafted such provision. This Agreement may not be amended or modified
except in writing and signed by both Parties.

20. ‘Relationship, Neither Party shall be or hold itself out as the agent of the other
Party under this Agreement. Nothing contained herein shall be deemed to create,
and the Parties do not intend to create, ally relationship of partners or joint
venturers or agents as between Affiliate and N etwork, and neither Party is
authorized to or shall act toward third parties or the public in any manner which
‘would indicate any such relationship, Likewise, no supplier of advertising or
programming or anything else included in the Service by Network shall be deemed
to have any privity of contract or direct contractual or other rélationship with
Affiliate by virtue of this Agreement or Affiliate's carriage of the Service hereunder

bs &
Network disclaims any present or future right, interest or estate in or to the
transmission facilities of Affiliate, any affiliate of Affliate, and the parents,
subsidiaries, partnerships or joint venturers controlling the Systems on which the
Service is transmitted, such disclaimer being to acknowledge that neither Affiliate
nor the transmission facilities of the Systems {nor the owners thereof} are common
carriers.

21. Counterparts, This Agreement may he signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original instrument,

Agreement shall become effective and be deamed to have been executed and
delivered by each Party at such time as counterparts shall have been executed and
delivered by each Party, regardless of whether each Party has executed the same
counterpart. It shall not be necessary when making proof of this Agreement to
account for any counterparts other than a sufficient number of counterparts which,
when taken together, contain signatures of each Party.

22. Severability. The determination that any provision of this Agreement is invalid or
unenforceable will not affect the validity or unenforceability of the remaining
rovisions under other circumstances. Any invalid or unenforceable provision will
enforced to the maximum extent permitted under the law. Roth Parties, however,
Shall negotiate, in goad faith, with respect to an equitable modification of the
provision, or the application thereof, to be invalid or unenforceable,

23. Construction. The words "herein," “hereof,” "hereunder" and other similar

terms refer to this Agreement as a whole and not any farticular Section or provision

(unless the context clearly requires otherwise). Each Schedule referred ta in this

Agreement {s incorporated herein by reference. The headings contained in this

Agreement are included for convenience of reference ordy and shall in no way affect

the construction or interpretation of any of the terms or provisions of this
freement.

24. “Standard Terms” shall mean the Standard Terms and Conditions attached
hereto as Exhibit A and deemed a part hereof, all of which terms are binding on the
parties hereto and incorporated herein. In the case of any conflict between the .
terms of this agreement and the Standard Terms, the terms of this Agreement shall
govern.

25. Marketing Efforts. The Parties shall work in good faith te develop joint plans
for the promotion and oe eating of the Service and each System launch hereunder.
Prior to each such System launch, Affiliate shall use its best efforts to provide
Network the opportunity to train its personnel with respect te the averall provision
of the Service.

IN WITNESS WHEREDE each of the Parties hereto has caused this Agreement ta be

executed by its duly authorized representative,
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 211 of 330 PagelD #: 1024

Ekushey TY p. | f
Signature: “

Printed Name: | 7
tank Aut

Title:

Date: é @ OD 16

 

Affliate: StarCable NA Inc. ~f

 

Signature o

Printed Name: “ SAY (7. Seo He
Title: Director

Date:

6/3 /if
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 212 of 330 PagelD #: 1025

 
atts

ey

}
~~

 

 

 

odgsbo4

&
eet ong

wa,

fo .
4
ro

NETWORK APF SILAATION AGREEMENT

Betweerh. : - + UN th.

r
Network’ Somoy Media Limited (Somey Television)

Nasir Trade Center ‘ vm
‘89, Bir Uttam C. R. Dutta Road, Dhaka- £265 \

Bangladesh

go

“And: “ .

Affifiate: StarCable NA Inc. ,
3839 Balt Btvd Suite 233 5 l
Bayside NY 11364 o

4
In considerttion of the mutrul mavenaats get facth in this Network. Sffilistion Agreement (“Agreement”),
itis, ahave-named parties (each somefinies re rrad in herein as a “Party® and collectively as tha Parties)
hereby agree as follows with réspect to lnurch and carriage of the programming service identified below:

Programming Service: Somoy T alevisior ‘,

e

f i ;
Service Description: 24 hour Bangla Ladguage Chiral consisting of News and Current Affairs, /
as

‘Lidenoe Fees: 14 pear LIS? £5000 Eifteon Hhovenas, at seane TITS INO, (thirty tHoveand),, 7 yee LICE aqnan,
(forty thousand}, 4° year USS $0000, (fifty rhonsan, 5” year USS 60000, (sixty thousand), Irrespective of number
of qustomers : cr

“2 of ae
System Territory: Exclusively in the United Staws anc Canada and nen-exclusively inother countries.

ACCEPTED AND AGREED TO)EPEEGTIVE AS OF 1 July, 2014 (the SBffective Date”)

Conditions as follows: ery

fagt

1, Scope. Affiliate shall have the exclusive Tighionly 's che U.S, and Canada to distribute the Service via

the conx cable television systems, Satellite DTHiviross to homme) or Over the Air, Affiliate shatl huve exctugiv

WiMax Wireless, Internet (PTY intemet Prowocs! TV) nd Mobile. Affiliate may sub-dlstebute the Service wo onrnce

Fervice pr vider ac long ae it fg under the vondhione act forth in this contract. AfAUaté shall nat knowingly allow

unaothorlzed taping or receipt of dhe Service Gay rapwsix that comes in Sammy TV re arin. oacriage an éxclasiva

dlatforms, (WiMax, Wireless, IPTV or Modile} Sony TV vil! direct those requests te cable Na Inc Star cable
, Shall provide « direct feed to these aystches rooptiring access 19 programming, Somoy TV will vottacur any oats for
/ Such feeds, Affillete’s technical support.in hooking up. Service Subscribers’ VCRs or DVRs, and Service Subscriber
 

™,

_shall provide wotten notice ta ATfiliare of the proposed License Fee forthe nextrenewel. ’

 

 

V40SvOG ' \ fy
| |

on the Efteotive date (the
ays written notice to the other
of its desire to terminate this
Agreement; provided that the proposed License-Kee applicable to any renewal Term ls aubject to good faith ~*

\

2 ‘Term of Agresmeut, The term shall.be for a period of Pive (5) years commencing
“Term"). This agrestnent shall prevail unless elther Parry provides at least 30 4
Party, prior to the end of the inttial Term or any subsequent yenewal Term,

negotiations between the Parties, ard at least 30 days before the end of the then applicable Term, Network

2
a?

. :
o

3. License Fees and Payment Terms,

Affiliate shall pay Somoy TV « fieense fee for the right to distribute the service (the “License Fee} pursuant to this
Agreement. i?

in five years of agreement, Affiliate will pay Somoy TV full advance payment of Ist year which is US$ 13,000
and half advance payment of Ind year which is USS J 5,000 totalling the amount to US$ 30,000, On the
10th month of ist year, affiliate will pay the rest of the aniount US$ 15,000. From that onwards, there will be

‘

advance payment of Qne year onty.
"The payment seheduté for the 5 years wOuld be ist vear USS 15000, 2nd year USS 30000, 3rd year USS 40000,

'
i

" 4th year USS 50000, Sth year USS 60000. .

 

 

 

 

 

 

 

 

 

 

 

 

 

- . a Set
Payment | Amount in Payment Details “Teitative Payment Date Amaunt
| Yes Usp . . Jo Be Paid
igt Year J 15,000] Full amount of Ist year & tune 2014 $36,000/
: 450% of advance of 2od Yoars ,
2nd Year 30,0001 Rest 50% of 2nd year June 2015 ’ $13,000/
3rd Your 40,000] Full advance payment of 3rd Year | December20 1 S/January 2016 ¢abo00/
4th Years {56,000} Fufl advance payment of 4th Year Decemberz0 6/Januery 2017 {| $30,000%:
5th Year 60,000] Full advance payment of Sth Year | December2017/January 2018 $65,000/
o ‘ i

. E

After receiving the advance payment, If Network (Somoy TV} declares the agreement invalid, for a material cause,

it wilt be bound to Refund the payment upon calculation of the last effective date of this agreement, After making
the advance payment, if Affiliate (SterCable) declares fhe agroement invalid, it will not receive any refund, \

co , e

I€there ig no advance psymént in due dare thre ighout this five years agreement, Network will provide a written 2
notive to Affiliate within 15 days: If Nerwork does not pay the advanee payment within the next 15 days, this
agreement will become milland void automatically. i

1

~N

Any License Fees.that are unpsld by the Due Date shall result in the assessment of a late fes of one and one-half
percent! 1/2%) interest per month (or, if loser, the maximum rate allowable by law) on such unpaid balance,

4 2 he Phan Prote wad] navment is received by Network. There shall be no tex withholdings fom

oe of te
\ .

. advertisement insertlon under this agreement.

s
é

 

 

odesros

~ U5

A. Carriage, Except as otherw: specifically permitted herein, Affiliate shall carry the Service full-time as part of Basic
Service, Affiliate shall deliver the Service withoct delay and shall not edit, alter or modify it, or any of its programming
elements;in any way. If Affiliate chooses to Tine Delay programming, then such programming shell be carried on such
fixed time delay, ond there shall be an alternate channel that would be without time delay. Affiliate's carriage of the Service
shall be conalstent with industry standards fer content distribution. Affiliate will never altér or edit any of programming for

:
—_

‘5, Delivery of Signal, During the Tefm: Sorioy TV shail provide, 16 Affiliate, the Service in ies entirety, The Service
shail be delivered by Somoy TV to each System, im a dighully compressed mode, by transmitting 2 signal of the Servite via
aul internatiodal satellite used for mansraission of frograntming, Over the Air or on Fiber. Notwithstanding anything to the
contrary herein, Affiliate, atdts own cost end expense, shall be completely responsible for encoding or formatting the
Service ao it can be distributed over the System. :

‘, "f ;

-SOMOY TELEVISION WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY
OTHER EQUIPMENT REQUIRED TO PROVIDE SERVICES. ae
6. Ownership. All licenses, rights, an@l intercsts in the entire content of the Servige and Network's service
niarks, trademarks and copyrights (callectively, the "Marxs"} shall remain fully vested in Network throaghout the world,
Affiliate only shall use Marks in the versions and oxodes expressly authorized by Network. Nénwork reserves the right to
review and approve all materials generated by Affiliate for marketlag putposds which incorpormte arly Marks, Uses of
Network's names and/or Marks, in routine psumotional materials, such as program guides, program listings and bili stutters,
shall be deemed approved-umless Network specifically notfiés Affiliate to the contrary. Promotional material fumished by
Menwork to Affliate shall be deemed to be automatically approved for use in the format provided by Network, but
Network's prior written consent is required to the extent Affiliate modifies or otherwise changes such materials. Nothing
herein shall be construed as dn assigtunent or grant by Network to Affiliate of any title in orto the Marks.

+. Confidentiality. Other than as required by applicable lew, governmental order or regulation, or decree of 9 court of ,

competent Jurisdiction, neither Party shall divulge or reveal, t any third party {except to a Party's akorney, consultant,
accountant, majority shareholder, potential investor or program provider, ‘who have # need tw know and agree to ba bound
by the same obligations of confidentiality), the specific terms and conditions of this Agreement, or any information
provided in connection therewith, without the priorcwritien consent of the other Party, except that olgter Party may divulge
or reveal such information to the entity that owns or controls the Service. Neither Party shall issue any press release or other
sitaitar publicity pertulning to the existence of this Agreentent without first obtaining written approval of such,releagse or

publicity from the other Party. os

8, Assignment. This Agreement, including both its obligations and benefits, shall pais to and be binding on the respective
tmneferees, Succesgore and permitted assigns of the Parties“ This Agreement may not be assigned, in whole or In part, by
elther Parly without the prior written consent of the other Party, which such consent shall not be unreasonably delayedvor
déhied;. provided, however, that no consent shall be necessary in the event of (i) assignment to a successor entity resulting
from..a merger, acquisition or consolidation by exher Party; (if) assignment to an entity under common control with,
controlled by, or in control of, sither Party: or (ii) assignment to an etnity which owns or controls the Service, provided chat

ofa line amen hi coonime aff ocelomors ohilgations hertundét. 5
is

id. Representations and Warranties. Network represents and warrants to Affiliate that Network is en entity duly
organized and validly existing under the laws of Banglaciesh and is qualified to do business m Bangladesh; that Network has
all necessary power and authurily be cates iulu wed pea ltsin the boas of this Ageoement, that the execution and delivery of
this Ags dxateat and the consummation of the fansactions contemplated hereby by Network will not violate or confliot with
any provision of, will not constitute a defaule under or breach of, and do not impair the rights under 4} any contract,
agreement or document to which Network is a party or ite assets are bound, (ii} any order, writ, injunction, deorse or
jedamant of any conrt ar gnvernmenial agency, or Gil) any law, rule ar ragnlation of any forige, federal, stare or Incal
goverment or any polities! subdivizion thereof: that tio additional ection an the part of Network ir necessary fo authorize
the execution and delivery of this Agreement; and, assuming the due authorization, execution, and delivery hereof by
Affiliate, that this Agreement has been duly executed on behalf of Network and constitutes a valid and binding agreement of
Network, enforceable against Network In accordance with its terms.

Affiliate represents and warrants to Network that Affiliate is an entity duly organized and validly existing under the laws
of State of New York, USA., thet Affillate has all necessary power and authority to enter into and perform the terms of
this Agreement; that the execution and delivery of this Agreement and the consummation of the transactions
contemplated hereby by AdBHate will not violate or conflict with any provision of, will nat constitute a default wader nr
breach of std do not impair the rights sneer (1) my ronrmect, agreement or dacimeant ta whinh Affiliam is a party ar fe
assets are bound, (ii) arty order, writ, injunction, decree or judgment of any court or governmental agency, or (iii) any
law, rule or regulation of any foreign, federal, state or local movernment or any politi¢al subdivislon thereof that no
additional action on the part of Affiliate iz necessary to autharize the execution and delivery of this Agreement; and,
amstuning tie duc aulluicalivn, ovevaiivn, aud delivery Lereul by Metwurk, that thls Agcooment has boon duly excouted
on beball of Atthats and conshtutes a valid and binding agreement of Attinate, entormeapie against Affilate in
aocondandés with its terms,

li. Indemnification. Each Party shall indemnify, defeud and forever hald harmless the other Party, the other Party's
affiliated companies and their respective officers, directors, employees and partners (collectively “Representatives”),
against and from all liabilities, claims, coat, damages and expenses (including, without limitation, reasonable fees for
counsel of the other Party's choice) (collectively, “Liabilities”) arising out of any breach of any of its warranties,
Fepeesentstions or obligations pursuant to this ent. Without limiting the foregoing, Network shall indemaify and
hold Affiliate and its Representatives harmless from and agamist any and all Lisbilities arising out of the content of the
Lorvios (out excluding any disputes benweon Affiliate or a System and ite Service Subscribers): or out of Adfiliate’s
distribution of the Service mm a manner consistent with this Agreement, inchidiag, but not limited to, any claims that the
Sarvice programming contains uny material: (i} that is obscene or defamatory; (i) which vielates the ght of privacy or
publicity; (ii) which infringes copyright or intellectual property rights, including music rmance rights; Ny which
inftinges the Hterary right of any person or party; or (v) which violates any © applicable rule, regulation or law:
provided, however, that this indemnification will not cover Liabilities resulting from Oa puteee use Of the Service or
any promotional material in a tanner that Is not in accordance with this Agreement, or ) the alteration of the Service or
promotional material by AfGlinte without Network's prior written coosent. Affiliate shall, to like extent, indemnify and
old Network and its ives harmless for (i) Liabilities between Afiifiate or a System and its Service Subsoriber
arising aut of matters than content of the Service, © Liabilities arising out of use of the Service in breach of this
ent pid/or for deletion or addition to the Service by Affiliste, which deletion or addition gives rise to
Liabilities, und/or (iD Liabilities arising out of promotional materials provided by Affiliate. Notwithstanding anything in
this Agreement to the contrary, in no event will elther Party be liable to the other Parry, by inderunificution or otherwise,
tor any special, indirect, consequential or incidental damages of any kind, including, without limitation, any loss of profit,
{oss of use, or business interruption; i¢ being understood that any indemnification obligations shall be considered direct
damages. The provisions of this Section 12 shall survive the expiration of this Agreement.

12, Covenants. Affiliate hereby covenants and agrees that it will: (D continue t cary on its
business in substantiaffy the same manner as it has prior to the Effective Date; (i) keep the Systems in
good order, repair and condition throughout the Tenn and promptly and adequately repair al] damage it
causes to any System, other than ordinary wear and tear; and (iil) comply with all applicable laws. Network
hereby covenants and agrees that it will: () continue to carry on its business in substatitially the same manner
as It hes prior to the Effective Date; (1i} contiaue to invest in creating quality programming for the Service;
and (ii} comply with all appileable laws. —

13. Vertical Blanking Interval. Except as otherwise set forth herein, Network retains and reserves all
rights to the vertical blanking interval ("VBI"), audio subcarriers (and any other portions of the bandwidth
that may be created as a result of digital transmission technology, provided that all primary video feods
syachranized with audio as licensed by Network from program providers remain intact), and all other signal

Fede ate a ah i hn Cel alate emda te recat fur APA Hata
i4. Governing Law, This Agreement and all matters or issues collateral thereto shall be governed by the
laws of State of New York, USA, without regard to rules governing conflicts of law. Any suil, action or
proceeding with respect to this Agreement shal! be brought in the courts of New York in the county of
Bronx New York. The Parties hereby accept the exclusive Jurisdiction of those courts for the purpose of

such suit, action or proceeding.

15. Arbitration. All disputes which cannot be resolved amicably between the Parties shall be
subraitted to binding arbitration. Arbitration proceedings will be held in New York, USA, or such other
location agreed to by the Parties. The Parties to the arbitration may agree on an arbitrator; otherwise, there
will be a panel of three (3) arbitrators, one

(1) arbitrator named in writing by exch Party within 20 days after either Party serves a notice of
arbitration on the other Party, and the third arbiwator named in writing by the two (2) arbitrators so
appointed by the Parties, within 10 days after the two (2) arbitrators selected by the Parties are named, No
person financially interested in this Agreemert or affiliated with either Party may serve as an arbitrator.
The costs of the arbitration imposed by the arblirater or arbitrators and the fees of the arbitrator or
exbitmntors shall be assessed againgt the losing Farty in the arbitration. The decision of the arblirater or
arbitrators will be final and conclusive and binding on both Parties, and judgrnent thereon may be entered and
enforced ih any court of competent jurisdiction. Notwithstanding the foregoing, the arbitrator ot arbitrators
shall have no jurisdiction over disputes releting to the ownership, validity, use or registration of any Mark,
other intellectual property, or proprietary ot confidential information of Network without Network's prior

written consent.

16. Waiver. Any waiver must be in writing and signed by the Party whose rights are being waived,
Walver by elther such Party of any rights for any default of the other Party shall not canstinye a waiver of
any rights for either 4 prior or @ subsequent breach of the same obligation or for any prior or subsequent

breach of any other obligation of # defaulting Party hereunder,

17. Notices. Any notice shall be in writing and shall be hand delivered, sent by telecopy or facsimile or sent
by express courier adequate postage prepaid to the addresses for the Parties set forth on the first page of this

Agreement. Notloes to Affiliate shall be to:

Sid Sohail

Site Cable NA Inc,

3839 Beli Bivd Suite 233
Bayside N¥ 11361

Mohammed Akther Hossain

Somoy Media Limited

Nasir Trade Center .

89, Bir Uttam C. R. Dutts Road, Dhaka-1205
Bangladesh

Notice shail be deemed given upon proofconfirmation of receipt.

18, Entire Agreement. This Agreement contains the entire understanding of the Parties, and supersedes all
prior understandings of the Parties, relating to the subject matter hereof. No provision shell be construed
against a Party because such Party drafted such provision. This Agreement may not be amended or

modified except in writing and signed by both Parties.
19. Relationship. Neither Party shall be or hold itself out as the agent of the other Party under this

SO int A Retin ake hin daamad te nennée and tha Dartiaa da ant inrerid ta Create
my

20, Counterparts. This Agreement May be signed In any number of counterparts, each of which when
executed and delivered) shall constitute an original instrument, but all of which together shall constitute
one and the same instrument, This Agreement shall become effective and be deemed tu bave been executed
and delivered by each Party at such time as counterparts shall have been executed and delivered by each
Party, regardless of whether each Party has executed the same counterpart. It shall not be necessary when
making proof of this Agreement to account for any counterparts other than a sufficient number of
counterparts which, when taken together, contain Signanures of each Party.

21. Severability. The determination that any provision of this Agreement is invalid or unenforceable will
not affect the validity or unenforceability of the remaining provisions under other clroumstances, Any invalid
or unenforceable provision will be enforced to the maximum extent permitted under the law. Both Parties,
however, shall negotiate, in good falth, with respect to an equitable modification of the provision, or the
application thereof, to be Invalid or unenforceable.

22. Construction. The words “herein,” “hereof,* “hereunder,” and other similer terms refer to this Agreement
as 8 Whole and aot any particular Section or provision (unless the context clearly requires otherwise).
Each Schedule referred to in this Agreement is incorporated herein by reference, The headinga contained
in this Agreement are included for convenience of reference only and shall in no way affect the
construstion or interpretation of any of the terms or provisions of this Agreement,

23. Marketing Efforts. The Parties shal! work in good faith to develop joint plans for the promotion
and smarketing of the Service and each System launch hereunder. Prior 10 each such Syster launch, Affiliate
shall use its best efforts to provide Network the opportunity to train its personnel with respect to the
overall provision of the Service.

IN WITNESS WHEREGF, each of the Parties hareto has caused this Agreement in ba executed by its duly authorized
representative.

 

Signature pe BRA

 

Name ; Ahmed Jobuer Name : SidSohail ( sao ip}
Tithe  : Managing Director & CEO Title : Director

Date > With done. 2oly Date > Voth June . 2014
Witness

Signature

Name 1 Mohammed Alther Hossain

  

Title +: Head of Operations

Somoy Media Limited
Nasir Trade Center
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 219 of 330 PagelD #: 1032

EXHIBIT

 
AOS

p htip./stetulcableusa.coms

 
  

BS captures
t Sep 2042 ~ 3th

    

“Reliable, Affordable!"

» Home

+ Packages

+ Howto

» About us

+ Why Total Cable
« Referral

+ Contact Us

Hindi Plus

 

  

‘Total Cable [Building and delivenag broadcast networks worldwide

 

 

1 ~2 1 2-444.84 38 info@totalcableuss.com

 

13

https://web archive.org/web/201 20901 204045/http:/itotalcableusa.coni
4/ NZ 09 otal Cathe Ciuilding andvlelivering broadcast networks wotdwide

 

   

  

http://www totalcableusa core f

  
 

af é

ele SL

   

83 captures
i 2012

       

 

“Reliable, Affordable!"

1 -2 4 2-444-8 4 38 infe@totalcableuss.com

+ Home

+» Packages

« How to

« About us

« Why Total Cable
+ Referral

» News

+ Contact Us

 

 

Welcome to Tofal Cable USA.

Total Cable has begun its operation in 2009 and has bees in production since January, 2011. The inspiration of the company is the realization that there is 8 need for &
company that can provide a wide variely of intemational chasnais to the Bangladeshi community in the USA. The company is headquartered in the New York City in

ihe state of New York.

Tota Cable. has developed a highly innovative product/solution for the IPTV/Cable product sector, Our research indicates that our technofagy is unique and will offer
significant advantage over aff available simiiar and competing praducts/services.

Read mara...

Sutasiher Logit

 

User Name

attpa://webarchive.org/wveb/2013040708 1754 ht p://w ww .totalcableusa.conv M2
4f11/2019 Total Cable | Building and delivering broadcast newwarks worldwide

f inttp: j /fotaleableusa.corm index. hemi ies] AUG ©

 

  
  

S captures
5 Sep 20},

    

 

212 +

   

 

 

 

 

“Reliable, Affordable!"

1 21 2444.81 38 info@tofalcableusa.com

» Home

» Packages

* How to

+ About us

+ Why Total Cable
* Referral

« News

+ Contact Us

   

Gm IIS Ee

Welcome to Total Gable USA,

Total Cable has begun its operation in 2009 and has been in production since January, 2011. The inapiration of the company is the realization thal there is a need fora
company thal can provide a wide variety of international channels to the Bangladeshi community in the USA. The company is headquartered in the New York City in

the state of New York.

Total Cable. has developed a highly innovative product/solution for the IPTv/Cable product sector. Our research indicates that our technology is unique and will offer
significant advantage over all available similar and competing procucts/services.

Raad more...

Subscriber Login

 

User Name

https:d/web.archive.org/web/2014i 21611 252B/hup:itotalcableusa com/index biml V2
41/2019 ‘Total Cable (Burding and delrvering drvadcust netwerks worldwide
; ihttp./ pweaw, totalcableusa cont finden. bic!

39 captures
hop FOL2 «38 dap B46

   
   

“Rallable, Affordable!"

4 ~21 2-444.8 1 38 infe@totalcableusa.com

« Home

« Packages

* Howto

+ About us

» Why Total Cable
« Referrat

« News

« Contact Us

 

Welcome to Total Cable USA,

Totel Cable has begun its operation in 2009 and has been in production since January, 2011. The inspiration of the company is tha realization that there is a need for a
company that can provide a wide variely of international channels to the Bangladeshi comraunity in the USA. The company is headquartered in the New York Cify in

the staie of New York.

Fotal Cable. has developed a highly innovative product/satution for the IPTV/Cable product sector. Our research indicates ihat our technology is unique and will offer
significard advantage over all available similar and competing products/services,

Read more...

User Name

https //web archive. orp/web/201506] 5055] 48shup:iwww totalcableusa com 80/index html 1/2
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 224 of 330 PagelD #: 1037

 
TorabCable | Baiiding and delivering troadcas| Networks Worldwide

hitps://tetal cableusa com/channels

& 1-212-444-8138 & info@totalcableusa.com Log In (flogin} Service Order {foustomerSignup)

 

TOTAL CABLE CHANNELS PACKAGE

REQUIRES 4MB MINIMUM BANDWIDTH FOR ALL CHANNELS,

»PORTS

   

including all European and American Sports.

 

Baresi © AYM Sports & TNT Serie @t Boishakhi & SATV @¥ Al Ramadan
& Baer ® Animal HD TV eX BTV @ Peace TV
Peat Planet ¥ FX & Ekattor TV @ BTV World WH Peace TV
® Zee TV HD © Discovery ® Food @4 independent 1 S Bangla Bangla

© Zee Channel Network SH Jamuna TV 4 ATN islamic &X Guide US
Bollywood © National ¥ ASE @ Channel 24 TW TV

© Zee Living Geographic ¥ Stoomberg 4 My TV &N ATN News @X igra TV

© xe wht ¥ One Television & ATN Bangla G1 TBN 24 Bangla

Disney America News ® HGTV @% ATN Music @ TBN Music @H Huda TV
Channel CNN ® Channel i @ Gaanbangla €* TBN GH Ai Quran
Nickelodeon © History & Rtv Vv Cinema 6 Quran

® Cartoon & Asian TV & TBN Bangla
Natwork & ATN Bangla Weather Gt Al Madina
© Eurosports uk & ITV 24 GA Ai Mahabba
HD

lof3

   

JEWS CHANNELS

Always be up-to-date with live news channels from around the world.

SfH16, 1:11AM
TotalGable | Buildirig\andadelf ering broadcast Retwarks! worldnade hitpsl /ondiablevea chmfiannels

4) 28 Fl 4) One 48 Fox News 43 CNN 43 ATN News
4) Ekattor TV America News Channel
4) Independent

  
 

ISLAMIC CHANNELS

# Lead your life accarding to the teaching of the Quran and Sunnah.

vy ITV24 v Quran Wy Peace TV vt Al Ramadan W Al Mahabba Wy Iqra TV
v Al Quran Bangla W Peace TV W Al Madina Bangla
Guide US Bangla

SERIES SFNUSIC ©» KID'S
siyconreceawin CHANNELS = 88 CHANNI

   

TV series

Both Bengali and English Keep your kids
and other other music. entertained with ¢
channels.
oH fer aan ei Br FRAT ® TBN Music ® Zee TV HD & Cartoon & Disney
®& S Bangla BER ® ATN Music ® S Bangla Network Channel
GX TNT Serie @® Gaanbangla ® Zee ¥ Nickelodeon
HD TV Bollywood
About us

Total Cable USA is leading IPTV providers
to the Bangladeshi community in the USA
and Canada. The company is
headquartered in the New York City in the
state of New York, Total Cable ’s Technology
Provides a Total End to End Solution.
Bangladeshis tiving in the U.S. try to
connect back fo home land by watching
Bangladeshi TV program. Unfortunately, it
gats tricky with monopoly of media

2of3 S7TH16, Fs] AM
Tal Cc Sele Bui ifeig a

3 of 3

 

companies and real estate managernent
companies exclusive contract with certain
providers. More...

Our Contacts

Total Cable USA Inc.

3719 57TH ST

Woodside, New York 11377
Phone: 1-212-444-8738
Fax: 6312400210

Email:
info@totalcableusa.com
(mailto-info@totalcableusa.com)
Website:

www. totalcableusa.com (/)
File upload: click here ta
upload your file (AileUpload)

Selves veri me eh Feast PAS Gh Ride eC OS/06/19 Page 227 of BAAD Cl btotien LA Channels

 

5/716, WL AM
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 228 of 330 PagelD #: 1041

EXHIBIT “K”
Total Cable | Building and delivéring broadcast nétworks worldwide http /Aotalcableusa.com/channels

® 1-212-444-8138 Mi info@totalcablebd.com Log In (Aogin) Service Order (/customerSignup)

 

  

TOTAL CABLE CHANNELS PACKAGE

REQUIRES 4MB MINIMUM BANDWIDTH FOR ALL CHANNELS.

PORTS

  
 

 

 

H_HDVIES

including alf European and American Fens the Latest Movie, Drar
Sports, Comedy.
© aed  AYM Sports & TNT Serie @# Roishakhi Wat SATV 84 Al Ramadan
© Baer © Animal HD Tv et BTV GM Peace TV
Bert Planet & FX @ Ekattor TV & BTV World GH Peace TV
Zee TVHD ® Discovery ¥ Food a @4S Bangla Bangla
¥ Zee Channel Network Independent G8 ATN Islamic GH Guide US
Boliywood ® Nationat ® ARE @ Jamuna TV Tv TV
Zee Living Geographic Bloomberg GX Channel 24 @i ATN News ® igra Ty
ag yl © One Television a My TV a TBN 24 Bangla
® Disney America News & HGTV Bt ATN Bangla @ TBN Music 4 Huda TV
Channel & CNN © Channet i @ ATN Music @k TEN & Al Quran
2 © History © Riv G4 Gaanbangia Cinema & Quran
Nickelodeon TV eh TEN Bangla
© Cartoon && Asian TV Weather GX Al Madina
Network & ATN Bangla ee ITV 24 &¥ Al Mahabba
© Eurosports UK
HD

lof3

 
 

JEWS CHANNELS

Always be up-to-date with live news channels from around the world.

8/17/16, 10:13 AM
Total Cable | Building and delivering broadgast petworks worldwide hup;/ftotalcableusa.com/channels

45 28 5G} @ a8 A
Oi a28138 ° Oe fomtotalcables rons > CNN og in (login) AES der (/customerSignup)
4) Ekattor TV America News Channel

 

 
 
  

  

ISLAMIC CHANNELS

Lead your Hfe according to the teaching of the Quran and Sunnah.

vr TV24 v Quran WY Peace TV WY Al Ramadan ty Al Mahabba W Igra TV
Yt Al Quran Bangla Ty Peace TV vy Al Madina Bangla
v Guide US Bangla

KID'S
CHAN

"CHANNELS

Stay connected with
latest Bengali and
English TV series

       

Both Bengali and English Keep your kid:
and other other music. entertained w
cartoons chan
BX ake ah Braet @ TBN Music ® Zee VHD 8 cartoon ® Disney
GK S$ Bangia Preaat ® ATN Music ® S$ Bangla Network Channel
Wt TNT Serie ® Gaanbangia ® Zee bg
HD TV Bollywood Nickelodeon

About us

Totai Cable USA is leading IPTV providers
to the Bangladeshi community in the USA
and Canada. We are a consumer
technology and Services Company based
in Bangladesh, committed to delivering
Live and On-Demand content to viewers

2 of 3 8/17/16, 10:13 AM
fabe. Ra 231 of 330 PagelD #: 1044
= ment 82 Filed 05/06/19 Page
TobGabiel) ity an deterinie broadon vom worldwide http://totalcableusa.com/channel

_ Vid our pro rietary Internet based Set-top ; / ;
\ 1-212-444-9138 Ra infg@iesatRblebd eckp,, is the leading og In Hogin) Service Order (/customerSignup)
oitivutur of federal iectsed Sully Asien;
= tert, bringing
Music and mare te
lia, SAtpiadesh, Europe

    
  
 

Telephonic Support

Our professional support
staffs are available 8:00am ~
10:00PM {EST Time) to help
You. Please contact us at the
following phone numbers:
Phone: 212-444.8138

Fax: 6312400210

Email Support

Our customers can always
email their questions to
following email addresses for
answers in a timely fashion:
info@totalcableusa.com

File upload: click here to
upload your fife {/fleUpload)

 

sof 3 8/17/16, 10:13 AM
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 232 of 330 PagelD #: 1045

EXHIBIT “L”

 
tolalcabltusa. com-WHOIS ddmain tegisiration infermbtion c6.. hop: /Avww.networksolulions-com/witois/results jsp fdomain=tot...

  
 

 

Ks
luctons:

Sorry, someone else already owns this domain, but we can help you get it,

Backorder for:
totalcableusa.com wenenae TESETETTLETTCSTETeTeTTe Per rer Treererys wees eeweneanr Backorder

 

For only $10.00, we can help you get this domain. Here's how it works:
‘We'll negotiate for you anonymously with whoever currently owns the domain.
if the owner of the domain isn't ready to sell yet, we will watch it every day to see when it becomes available.

If the owner doesn't renew, we'll get it for you before it becomes available to the general public.

 

totalcableusa.com

Is this your domain name? Renew it now.

Domain Name: TOTALCABLEUSA.COM
Registry Domain iD: 1738757417_DOMAIN COM-VRSN
Registrar WHOIS Server: whois.qodaddy.com
Registrar URL: http://www. godaddy.com

Update Date: 20232-08-139239:24:212%

Creation Date: 2012-08-13723:24:212

Registrar Registration Expiration Date: 2017-08-13923:24:21%
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse€godaddy.com
Registrar Abuse Contact Phone: +1.4906242505
Domain Status: ok http: //wew.icann.org/eppfok
Registry Registrant ID: Not Available From Registry
Registrant Name: Habib Rahman

Registrant Organization: Total Tvs

Registrant Street: 15 wegtmoylan ln

Registrant City: coram

Registrant State/Province: New York

Registrant Postal Code: 11727

Registrant Country: US

Registrant Phone: (646) 474-0418

Registrant Phone Bxt:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: info@totaltvs.com

Registry Admin ID: Not Available From Registry
Admin Name: Habib Rahman

Admin Organization: Total Tvs

Admin Street: 15 westmoylan In

Admin City: coram

Admin State/Province: New York

Admin Postal Code: 11727

Admin Country: US

Admin Phone: (646) 474-0416

Admin Phone Ext:

Admin Fax:

iof4 8/17/16, 9:43 AM
totalbablethalconp WHOIS domainvegisiration inforndticn roa. i PAweey nétegleschtiéns Conbwhbi seals jsp 7d Geaih=tot...

Admin Fax Ext:

Admin Email: infof€totaltva.com

Registry Tech If: Not Available From Registry

fech Name: Habib Rahman

fech Organization: Total Tvs

Tech Street: 15 westmeylan In

Tech City: coram

Tech State/Province: New York

fech Postal Code: 11727

Tech Country: Us

Tech Phone: (646} 474-0418

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: info®totaltvs.com

Name Server: NS73.DQMAINCONTROL.COM

Name Server: NS74.DOMAINCONTROL.COM

DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.inte
>>> Last update of WHOIS database: 2016-08-17T13:00:002 <<<

For more information on Whois status codes, please visit
https: //www. icann.org/resources/pages/epp-status-codes~2014-06-16-en

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided “as is”

with no guarantee or warranties regarding its accuracy. This
information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden withc
permission of GoDaddy.com, LLC. By submitting an inguiry,

you agree to these terms of usage and limitations of warranty. In part
you agree not to use this data to allow, enable, or otherwise make poss
dissemination or collection of thia data, in part or in its entirety, i
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic elect:
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes

Please note: the registrant of the domain name is specified
in the “registrant” section. In most cases, Gohaddy.com, LLC
is not the registrant of domain names listed in this database.

The previous information has been obtained either directly from the registrant or a registrar of the domain name
other than Network Solutions. Network Solutions, therefore, does not guarantee its accuracy or completeness.

Show underlying registry data for this record

2of 4 8/17/16, 9:43 AM
totaleabbe

 

 

peas Eos

sede

Search Again

: Search again here.

 

Search by either

@ RBomam Name e.g. networksolutions.com
IP Address e.g. 205 178,187.13

 

   

 

3 of 4

 

romc Wis domain registration dnfonnaian |

 

 

Ue wrecverkeontions-com/Winisidsubis jspedsmain=tot...

  

S/L7/16, 9:43 AM
totalcablcasa.com WHOS domain tegistration information froS

4of4

 

12mm Old City Collection Savannah
Myth $1.19 Sa ft

-

The price includes a one-time, non-refundable set-up fee and
annual subscription fee for the Service per each domain name
requested for backorder. Network Solutions reserves the right
to waive or discount the set-up fee at any time. The price does
not include the cost of the actual domain name. If the domain
name is acquired, the cost of the one-year domain name
registration will be charged to your credit card or other
payment method on file. Network Solutions does not
guarantee that you will obtain the domain name through this
Service.

nieps vw nef worksolutions com/whol si esults jsp 7donran=tol...

8/17/16, 9:43 AM
ANTES WHOIS search results

GoDaddy @ i *¥

pe
Promos ie

Search the WHOIS Database

 

ener a domain name to search

Frivate Registration —_ Local listings

, search results

 

Domain Name: TOTALCABLEUSA.COM

Registry Domain [D: 1738757417. DOMAIN COM-VRSN
Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http:/Awww.godaddy.com

Updated Date: 2017-08-14T14:33:18Z

Creation Date: 2012~-08-137T23:24:21Z

Registrar Registration Expiration Date: 2022-08-13T23:24:21Z
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com
Registrar Abuse Contact Phone: +1.4806242505
Domain Status: ok http://www.icann.org/epp#ok
Registry Registrant ID: Not Available From Registry
Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC
Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

Registrant State/Province: Arizona

Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +1.4806242599

httpsulfwww. godaddy con/whois/resulls aspx }domain=totaleableusa. comArecaptchaResponse=03ACLTBLOCHjFOSm8S WLhCzNusPigPxtidadghiH3ZpA-ABBLZ... 1/6
t

as TT/ZO19
Registrant Phone Ext:
Registrant Fax: +14806242598
Registrant Fax Ext:
Registrant Email: TOTALCABLEUSA,COM@domainsbyproxy.com
Registry Admin ID: Not Available From Registry
Admin Name: Registration Private
Admin Organization: Domains By Proxy, LLC
Admin Street: DomainsByProxy.corm
Admin Street: 14455 N. Hayden Road
Admin City: Scottsdale
Admin State/Province: Arizona
Admin Postal Code: 85260
Admin Country: US
Admin Phone: +1.4806242599
Admin Phone Ext:
Admin Fax: +1.4806242598
Admin Fax Ext:
Admin Email: TOTALCABLEUSA.COM@domainsbyproxy.com
Registry Tech ID: Not Availabie From Registry
Tech Name: Registration Private
Tech Organization: Domains By Proxy, LLC
Tech Street: DomainsByProxy.com
Tech Street: 14455 N. Hayden Road
Tech City: Scottsdale
Tech State/Province: Arizona
Tech Postal Code: 85260
Tech Country: US
Tech Phone: +1.4806242599
Tech Phone Ext:
Tech Fax: +1.4806242598
Tech Fax Ext:
Tech Email: TOTALCABLEUSA.COM@domainsbyproxy.com
Name Server: NS73.DOMAINCONTROL.COM
Name Server: NS74.DOMAINCONTROL.COM
DNSSEC: unsigned
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2019-04-11T19:00:00Z <<<

WHOIS search results

For more information on Whois status codes, please visit

hitps/www.podaddy.com/whois/resulis.aspx Idomain=tolaicableusa com&recaplehaResponse=03A OLT BLOC nj FOSm8S WUrCzNusPi grxuidaQqgHIH3ZpA-4fE8LZz, ..
4
4ie2o19 WHOIS search results

https: //www.icann.org/resources/pages/epp-status~codes~2014-06~16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https: //whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data {| Contact Domain Holder | Report invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

— a6

hilps:/fwww.godaddy.com/whois/results.aspx ?domain=totaicabi cusa.com&recaptchaResponse=C3 A OLT BLOC] FOSm8S WUrCzNushi pPxtidaGqliE3ZpA-TESLZ...
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 240 of 330 PagelD #: 1053
41619 WHOIS search results

[_ se |

is this your domain?

Add hosting, email and more.

[ 2 |

 

hitas:/www.godaddy.com/whois/results aspx Momainstotalcableusa.com &recaptchaResponse-O3AOLTBLOQC njFOSm8SWUrCzNusPigrx tdaGqhHiH3ZpA-4fESLZ... 4/6
Gase 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 241 of 330 PagelD #: 1054

4/11/2019

 

 

 

hups://uwiw.godaddy.com/whois/resulis.aspx?domain=totalcableusa.com derecanichaResponse=03 AOLTBLOChjFOSm8S WUrC2NusPi pPxildadgHIH3ZpA-tE8LZ... 5/6
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 242 of 330 PagelD #: 1055
4/11/2019 WHOIS search results

m4

hups:/Avww_podaddy.com/whois/results aspx tomain=iotatcableusa.comd&recaptehaResponse-03 AOLT BLOCnjFO5m85 WUrCzNusPi gFatidalghiHiZpA-EsLZ...  G/6
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 243 of 330 PagelD #: 1056

EXHIBIT “M”
totalcdblebd.com WHOIS domain registration information fro...

1 of 4

 

gregge
eee

Jeane,
rig

  

http://www networksolulions.com/whois/results jsp?domain=tot..,

Sorry, somcene else already owng this domain, but we can help you get it.

Backorder for:

totalcablebd.com ..............00000000- baveuececaeceaneess

For only $10.00, we can help you get this domain. Here's how i€ works:

Backorder

aeetenaneeeeenae

We'll negotiate for you anonymously with whoever currently owns the domain.

If the owner of the domain isn’t ready to sell yet. we will watch it every day to see when it becomes available.

If the owner doesn't renew, we'll get it for you before i{ becomes available to the general public.

totalcablebd.com

Is this your domain name? Renew it now.

 

Domain Name: TOTALCABLEBD. COM

Registry Domain ID: 1938827466 DGMAIN_COM-VRSN
Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http://www. godaddy.com

Update Bate: 2015-06-~15717:08:212

Creation Date: 2015-06+15Ti7:08:22%

Registrar Registration Expiration Date: 2020-06-15T17:08:212

Registrar:

GoNaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abusefgodaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status:
Domain Status:

clientTransferProhibited http://www. icann.org/epp¥client
¢lientUpdateProhibited http://www.icann.org/epp#clientUy

Domain Status: olientRenewProhibited http://www.icann.org/epp#elientRer

Domain Status:

clientDeleteProhibited http://www. icann.org/eppHclientDe

Registry Registrant ID: Not Available From Registry

Registrant Name: Habib Rahman
Regiatrant Organization: Total Tvs
Registrant Street: 18 westmoylan ln
Registrant City: coram

Registrant State/Province: New York
Registrant Postal Code: 11727
Registrant Country: US

Registrant Phone: +1.6464740418
Registrant Phone Ext;

Registrant Fax:

Registrant Fax Ext:

Registrant Email: info@totaltvs.com

Registry Admin ID: Not Available From Registry

Admin Name: Habib Rahman

Admin Organization: Total Tvs
Admin Street: 15 westmoylan In
Admin City: coram

Admin State/Province: New York
Admin Postal Cede: 11727

Admin Country: US

8/17/16, 9:42 AM
totaleablebd.com WHOis doiah? registration anformation tre 4 bttp:/Avw w networksolutions com/whoisiresults jsp?domain=tot...

Admin Phone: +1.6464740418
Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: info@totaltvs.com

Registry Tech ID: Not Available From Registry

Tech Name; Habib Rahman

tech Organization: Total Tvs

Tech Street: 15 westmoylan In

Tech City: coram

Tech State/Province: New York

Tech Postal Code: 11727

Tech Country: us

Tech Phone: +1.6464740418

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: info€totaltvs.com

Nate Server: NS31.DOMAINCONTROL.COM

Name Server: NS32.DOMAINCONTROL.COM

DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http: //wdprs.inte
vo> Last update of WHOIS database: 2016-08-177T13:00:00Z <<<

For more information on Whois status codes, please visit
https: //www. icann org/resources /pages/epp-atatus—codes—2014~06-16-en

The data contained in GeDaddy.com, LLC's WhoIs database,

while believed by the company to be reliable, is provided “as is"

with no guarantee or warranties regarding its accuracy. This
information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden withc
permission of GoDaddy.com, LLC. By submitting an inguiry,

you agree to these terms of usage and limitations of Warranty. In part
you agree not to use this data to allow, enable, or otherwise make pose
dissemination or collection of this data, in part or in its entirety, f
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, dacluding spam. You further agree

net to use this data ta enable high volume, automated or robotic elect:
processes designed io collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes

Please note: the registrant of the domain name is specified
in the “registrant” section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

‘The previous information hag been obtained either direct! y from the registrant or a registrar of the domain name
other than Network Solutions, Network Solutions, therefore, does not guarantee its accuracy or completeness.

Show underlying registry data for this record

2of 4 8/17/16, 9:42 AM
OP ID #: 1059
totaloebleba Zoi WHOIS domain egistration information He riled Otte Ohiew netasepbsoluvions conhvkoreea tis pidomeinetot.

Stone Siding - Quartzite Finished
Slate Collection Quartzite
Finished Siate - Bermuda Green /
Ledge Stone 6"x24

$4.59 Sq ft
View Now |

Search Again

Search again here...
Search by either

= Domain Name c.g. networksolutions.com
“Ip Address e.g. 205.178.187.153

 

3o0f 4 8/17/16, 9:42 AM
totalcablebd.com WHOIS domain registration information fro...

4of 4

 

 

& $0.79 Sq ft
a [ viewNow |

 

The price includes a one-time, non-refundable set-up fee and
annual subscription fee for the Service per each domain name
requested for backorder. Network Solutions reserves the right
to waive or discount the set-up fee at any time. The price does
not include the cost of the actual domain name. If the domain
name is acquired, the cost of the one-year domain name
registration will be charged to your credit card or other
payment method on file. Network Solutions does not
guarantee that you will obtain the domain name through this
Service.

http://www. networksolutions .com/whois/results jsp ?domain=tot...

8/17/16, 9:42 AM
4/2049 WHOIS search results

GoDaddy’

 

a,

Search the WHOIS Database

.
Enter a domain name to search

Private Registration Local listings

 

Domain Name: TOTALCABLEBD.COM

Registry Domain ID: 1938827466_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2015-06-15T17:08: 212

Creation Date: 2015-06-15T17;08:21Z

Registrar Registration Expiration Date: 2020-06~-15717:08:212

Registrar; GoDaddy.com, LLC

Registrar [ANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clentTransferProhibited

http://www. icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http: //www.icann.org/epp#clientRenewProhibited
Domain Status: cllentDeleteProhibited http://www. icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC

Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

hitps://wwiv.podaddy.com/whois/results aspx ?domain=totaleablebd .comdézrecaptchaResponse=03AOLTBLQO WIQkS 7spd7y KRp-Em Xl2pTvGAxKNDxHoFW_GOD... 1/6
ashy0r6 WHOIS Benich results
Registrant State/Province: Arizona

Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +14806242599

Registrant Phone Ext:

Registrant Fax: +1.4806242598

Registrant Fax Ext:

Registrant Email: TOTALCABLEBD.COM@domainsbyproxy.com
Registry Admin ID: Not Available From Registry

Admin Name: Registration Private

Admin Organization: Domains By Proxy, LLC

Admin Street: DomainsByProxy.com

Admin Street: 14455 N. Hayden Road

Admin City: Scottsdale

Admin State/Province: Arizona

Admin Postal Code: 85260

Admin Country: US

Admin Phone: +1.4806242599

Admin Phone Ext:

Admin Fax: +1,4806242598

Admin Fax Ext:

Admin Email: TOTALCABLEBD.COM@domainsbyproxy.com
Registry Tech ID: Not Available From Registry

Tech Name: Registration Private

Tech Organization: Domains By Proxy, LLC

Tech Street: DomainsByProxy.com

Tech Street: 14455 N. Hayden Road

Tech City: Scottsdale

Tech State/Province: Arizona

Tech Postal Cade: 85260

Tech Country: US

Tech Phone: +1.4806242599

Tech Phone Ext:

Tech Fax: +1.4806242598

Tech Fax Ext:

Tech Email: TOTALCABLEBD.COM@domainsbyproxy.com
Name Server: NS31.DOMAINCONTROL.COM

Name Server: NS32.DOMAINCONTROL.COM

DNSSEC: unsigned

Hilps./www.godaddy.cony whois/results.aspx Idoniain=tolaicablebd comarecaptchaResponse=03AOLTBLOOWIQKS 7spd 7yK Rp-ErnXl2plv6AXXNDxHoPW BOD... 46
4/11/2019 WHOS search results

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2019-04-11T19:00:002 <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—codes-2014-06-16~en

Notes:

IMPORTANT: Port43 will provide the (CANN~-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https: //whois.godaddy.cam to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided “as is”

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining inforrnation about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect ar compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the “registrant” section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names fisted in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

https:v/www.godaddy.com/vhois/results aspx Idomain=totalcablebd com&recaptehaResponse=03 AOLTBLOQOW Qk 7spd7yKRp-EmX] 2pTv6AxXNDxHoF WOOD... 3/6
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 251 of 330 PagelD #: 1064
4/2019 WHOIS search results

Want to buy this domain?

Get it with our Domain Buy Service.

Go |

nse nmmanaeceneanrenet

is this your domain?

Add hosting, email and more.

[ ce J

https :f/www.godaddy.com/whois/resul ts aspx'Idomain=totaleabiebd.comérecaptchaResponse=03A OLTRLQIWIQkS /spd7yKRp-EmaA] 2pTvGAXXNDxHoFW_OOD... 4/6
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 252 of 330 PagelD #: 1065

AN Yi2019 WHOIS search results

 

 

 

 

https-d/www.godaddy.com/whois/results.aspx ?domain=totalcablebd com&recaptchaResponse=03ACLTBLOSWIQKS7spd7yKRp-EmXl2pTv6AxXNDxHoFW_OOD... 5/6
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 253 of 330 PagelD #: 1066
4fi 1/2619 WHOIS search results

hups:fwww.godaddy.com/whois/results aspx 2domat a=totaleablebd .comécrecaptchaResponse=(GACLI BLOOWIQKS7epd7yK Rp-Em Xi2pTVGAXXNDxHoFW_OOD... 6/6
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 254 of 330 PagelD #: 1067

IT “N”

 
af He Entity Information

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through April 10, 2019.

Selected Entity Name: TOTAL CABLE USA LLC
Selected Entity Status Information

Current Entity Name: TOTAL CABLE USA LLC

DOS ID #: 4476270
initial DOS Filing Date: OCTOBER 22, 2013
County: SUFFOLK

Jurisdiction: NEW YORK
Entity Type: DOMESTIC LIMITED LIABILITY COMPANY

Current Entity Status: INACTIVE - Dissolution (May 02, 2016)

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
AHMODUL BAROBHUIYA
15 WESTMOYLAN LANE
CORAM, NEW YORK, 11727
Registered Agent

NONE

This office does not require or maintain information
regarding the names and addresses of members or
managers of nonprofessionai limited liability
companies. Professional limited liability companies
must include the name(s) and address(es) of the original
members, however this information is not recorded and
only available by viewing the certificate.

*Stock Information

# of Shares Type of Stock $ Value per Share
htips://appext20.dus.ny_govicorp_public CORPSEARCH ENTITY, INFORMATION Ip, token=B46H54285855A22 | 5C5E76441BS88CE71103 IM4BEOEESDFIEAS... 12
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 256 of 330 PagelD #: 1069

alls Entity Information

No Information Available
*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
OCT 22,2013 Actual TOTAL CABLE USA LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.

Search Results New Search

Services/Programs | Privacy Policy | Accessibility Policy 1 Disclaimer | Return to DOS
Homepage | Contact Us

 

hips :/appext20.dosny.govicorp_public/CORPSEARCH ENTITY INFORMATION Ip, tokencE46E54285855A 22 | 5C5E7644] BSSBCE?1 U3 I74FEOEEGDPIBAS... 2/2
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 257 of 330 PagelD #: 1070

EXHIBIT “O”
  

. i September a, 207 ¥ te Getober ¥O, 2697

Withdrawals and other subtractions - continued

Date Bescription Amount

O5/26/17  CHECKCARD 0924 FIVE BELOW aa WESTBURY NY 24445007 26aSp0z0¢5IGIG Sp

0826/17 CHECKCARD 0825 DUNKIN #330;48 O35 ALBERTSON NY 2443106726983a000008000 > an 3098

oaR6n? ~~ cHecKcaRD 0825 DUNKIN #831783 035 LONG ISLAND cy 2443 1067269838000009200 re

09/27/17 USPS po. 354939 09/27 #000261 181 PURCHASE USPS PO 35485907 ASToma ONY -4750

09/28/17 CHECKCARD 0926 THE HOME DEPOT #7255 LONG ISLAND chy 24610437270010186821905 oo “22.83

O9728/17  CHECKCARD. 0827 RS*OOMAINNAME REGISTER 425 a9aaseo WA 249064172 700440558000) i es

RECURRING

osren7 __CHECRARD 0527 0H i on La eas raFanoSomeg ae

wn ERY 2423168; eee

—7 102/17 CHECKCARD 0929 TOTAL cas

LE 272-444-8138 NY 24009587272300873714197

10/02/17 " CHECKCARD 0929 OURPACT PREMILA) 65m aoe-Svaz cA 24492157273637000881969 “1499
RECURRING
10/02/17 “_ CHECKCARD 0930 SARAVANAN BHAVAN HICKSVILLE "NY 244310672748380001 60000 mee -10035
1003/17 cHeeKCARD 1002 COSTELLO'S ACE 140 NEW HYDE PARKNY 24224437276101017007500 ps “16.28
WOE? CHECKCARD Joos THE t UPS STORE 4626 570-4201 101 PA 246999672)616007T eo 681 SD
10/06/17 MICRO ELE 658 10106 #000332118 PURCHASE MICRO ELE 655 Mer Wesdiagy ay ee
TOMO? CHECKCARD 006 SILVER STAR MOTORS LONG ISLAND CNY 2469216728010010938846) rr
WONON?  CHEcKCaRD 1009 SMASHBURGER #1565 NEW HYDE PARKNY 24224437283 1050063e5005 er
Total withdrawals and other subtracciong —_ CT ret "$1,192.83

Service fees

Retumed Item fees for

eed

this statement Period and year to date are shown below.

Your Overdraft and NSF;
i
Total for this period Total year-to-date j
| Total Overdraft fees - $600 $0.00
- $9.00 $70.00

j Total NSF: Returned tem foes
To help avoid overdraft and returned item fees,
Customized alerts -

Overtiraft Protection ~ enroll to help protect you

ges on you

(footnote 1) Alerts received as text messa
provider, This feature is not avatlab

get email or text message ale
rself from overdrafts and declined transactions

com/oniine, call us at the number listed on this Statement, ar come see

le an the Mobile website. Wireless carrier fees may apply,

nt eee

you can set up:
rts (foomote 1) to fet you know if your balance is fow

|
i
[
US at your nearest financial !
{
t

ad

Continued on the next pape

r tooblle access device May incur a charge from your mobile access service

Oase 4 af 4
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 259 of 330 PagelD #: 1072

EXHIBIT “P”
    
 

i ER ersarmaatan oa te EN St mm ht ep Re ee a ein
i

Case 1:16-cv-06873-AJN-OTW Document 207 Fig¢ 08/14/18: Page 1 of 2
pe :
|

mo ne
se alt ¥

g
5
i

SETTLEMENT TERM SHEET! | ee ee
This term sheet represents the material settlement terms upbin. which Plaintiff Asia, Wek 4.2018.

Ltd. (“ATUL”) and Total Cable USA LLC, Lalon TV Inc., Abmodul Barobhitiya aid Habibi “~~

Rahmau (collectively “Defendants”) agree pertaining to, and addressing, each and all of the claims

and causes of action set forth in the lawsuit captioned Asia TV USA Lid. v. Total Cable USA LLC,

et al.; No, 1:16-cv-6873-AJN-OTW, currently pending in the United States District Court for the

Southem District of New York (the “Action”). The terms set forth herein shali be memorialized

on the record before the Court at a hearing on August 14, 2018, A long form Settlement Agreement

and Release Document also will be entered into by and between ATUL and Defendants

(collectively, the “Parties),

i

The Parties agree as follows:
1. Settlement Payment to be Made by Defendants te ATUL

Defendants shall make a one-time payment to ATUL in the amount of $450,000 (“Settlement
Payment”), by wiring that sum to the Rosoff, Schiffres and Barta (“RSB”) Client Trust
Account (wiring instructions will be provided), within seven (7) business days of the
appearance before Judge Wang acknowledging the settlement on the record. The parties will
thereafter within ten (10) business days execute a long form settlement and mutual general
release agreement formally documenting the terms and conditions of the settlement reflected
herein. The Settlement Payment shall represent full and complete satisfaction of any and all
monies alleged in the within action as being owed by any party thereto.

2. Permanent Injunction

Defendants stipulate in open Cowt that they will execute a stipulation for the entry of a
permanent injunction prohibiting Defendants from distributing ATUL’s content (also referred
to as “ZEE Content”) unless and until a valid distribution agreement authorizing Defendants
and/or any of their affiliates, subsidiaries, related entities or companies is executed by and
between the parties. The injunction shall exjoin Defendants from any involvement with any
persons or entities who engage in the distribution of ATUL,’s content without a valid
distribution agreement with ATUL. ‘The form of the permanent injunction shall be as attached

hereto as Exhibit 1, subject to the Court’s approval.

3. Mutual General Releases. The long form settlement agreement will contain nuitual general
releases.

4. Dismissal of Litigation. On or before the tenth business day following the delivery of the
Settlement Payment, the Parties will file a Joint Stipulation of Dismissal of All Claims with
Prejudice and a Proposed Order of Dismissal with Prejudice, and wilt file such other papers as
are necessary to terminate the Action with prejudice and with costs and attorneys’ fees taxed

against the party incurring same. ‘2 £0

[SIGNATURES ON FOLLOWING PAGE]

Page | of 2
Case 1:16-cv-06873-AJN-OTW Document 207 Filed 08/14/18 Page 2 of 2

ASIA TV USA LTD.
By: #\KHILESh GueTA
Iss Wee PRESIDENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed: Praail el Lo - ar —

Date: 7% Lr | Zo} 3

TOTAL CABLE USA LLC LALON TV, INC,

By. AHModUL pRRORIYA By: SUPA WVL KP
Its: | CEO | Its: YREEIDE SST
Signed: plea Signed: SS KG in
Date: BiH [do t8 Date: ZY Hy af, LY
AHMODUL BARORRUIVA HABIBUR RAH

Signed: pula Signed:

Date: Q i 4 | aol Date: o8/ i 4} 20S
SHAHINUL KARIM

ee +
Signed: _ i 4EGU2, ot
Date: oi 1?
4o7e

Page 2 of 2
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK.
wee none ner nmenennnnnene su - “

STAR CABLE NA, INC., 16-CV-04067 (SJ)

 

Plaintiff,
-against-

TOTAL CABLE USA LLC. and ISTOPMEDIA AND
ENTERTAINMENT, INC. d/b/a RADIANT IPTV,
ABC, INC., XYZ CORP. and JOHN DOES 1-10,

Defendants.

PLAINTIFF’S LOCAL RULE 56.1(b) STATEMENT
IN RESPONSE TO MOTION FOR SUMMARY
JUDGMENT FILED BY ISTOPMEDIA AND
ENTERTAINMENT, INC, D/B/A RADIANT IPTV

HOGAN & CASSELL, LLP

Attorneys for Plaintiff, Star Cable NA, Inc.
Michael Cassell

506 North Broadway, Suite 153

Jericho, New York 11753

Tel. (516) 942-4700

Fax (516) 942-4705

Email mcassell@hogancassell.com
Pursuant to Rule 56.1 of the Rules of this Court, the plaintiff, Star Cable NA, Inc.
(“Plaintiff or “Star Cable”), by its attorneys, Hogan & Cassell, LLP, respectfully submits this
Rule 56.1(b) Statement in opposition to the motion for summary judgment filed by 1StopMedia
and Entertainment, Inc. d/b/a Radiant IPTV (“1 StopMedia”).

Significantly, in violation of the Local Rules of this Court, 1StopMedia failed to submit a
Rule 56.1{a) statement. Instead, its motion is supported by the March 25, 2019 affirmation of its
attorney, Satish Bhatia, Esq. (“Bhatia Aff.”). In addition, for the most part, the paragraphs in the
Bhatia Aff. are not short and concise as specifically required by Local Rule Civ. P. 56.1(a).

To the extent that the Court considers the Bhatia Aff. as 1StopMedia’s Rule 56.1(a)

statement, Star Cable responds as follows.

FACTS IN SUPPORT OF PLAINTIFF’S OPPOSITION

 

   
 

 

 

TOTAL ~~ [PLAINTIFF'S RESPONSE 4 ~SUPPORT-FOR
STATEMENT joes ee ee

 

1 Plaintiff neither admits nor denies this statement
given that it does noi set forth a material fact, but
rather, provides background as to Bhatia.

 

 

2. Disputed. As set forth in detail in the April 19, See Rasul Aff. ¢ 11-
2019 affidavit of Shahid Bob Rasul (“Rasul Aff.”), | 32, 45-66; Exhibits A-
there are issues of fact as to whether 1StopMedia is | H to Rasul Aff.

entitled to summary judgment.

 

3. Not disputed.

 

4. Disputed in part. While the paragraph does set See Rasul Aff. ¥ 49.
forth what 1StopMedia alleged in its answer, this

does not support the conclusion that the allegations
are undisputed facts. In addition, Plaintiff disputes
the claim by 1StopMedia that it is not broadcasting

Somoy TV.

 

 

 

 

5. Disputed. The referenced agreement provides See Rasul Aff. 450;

 

 

Given the length of each statement, they are not retyped herein.

 
 

 

 

 

- TOTAL]. PLAINTIFF'S RESPONSE =| SUPPORT FOR

CABLES fe | RESPONSE |

STATEMENT | pe ae
Exhibit A to Bhatia

Plaintiff with the “exclusive rights for WiMax
Wireless, Internet (IPTV Internet Protocol TV) and
Mobiie TV. In addition, this paragraph is not a
material fact given that Boishaki TV is not part of
the Complaint in this action.

Aff. at STAR CABLE
0002.

 

Disputed, The Independent TV agreement
specifically states that the agreement automatically
renews after the three years. Since the agreement
has never been terminated, Star Cable still retains
the exclusive rights to broadcast Independent TV in
the United States and Canada over IPTV.

 

See Rasul Aff. ¥ 20,
$1-53; Exhibit A to
Rasul Aff.

 

Disputed. With regard to Jamuna TV, the
agreement between Star Cable and Jamuna TV
automatically renews. Thus, the mere fact that
there is no additional documentation showing that
the agreement was extended after the first time
(which expired on December 1, 2017), does not
lead to the conclusion that the agreement is no
longer in effect. With regard to Channel 16, Star
Cable submits that Siddique’s unsupported claim is
not sufficient for this Court to find as a matter of
law that Channel 16 is no longer broadcasting.

See Rasul Aff. (7 21,
22, 54-55, 57-58;
Exhibits B and C to
Rasul Aff.

 

Disputed. The “certification” is not authenticated
or certified in any manner. It is not notarized and
consists of a letter “To Whom it May Concern.”
Further, the statement in the document that no other
organization has the exclusive rights with Jamuna
TV to broadcast Jamuna TV anywhere in the world
is undeniably false given that it is belied by the
exclusive agreement between Star Cable and
Jamuna TV.

See Rasul Aff, ¢§ 21,
54, 56; Exhibit B to
Rasul Aff.

 

 

Disputed. The “certification” is not authenticated
or certified in any manner. It is not notarized and
consists of a letter “To Whom it May Concern.”
Further, the statement in the document that Star
Cable does not have a valid agreement with Bangla
Vision is undeniably false given that it is belied by
the exclusive agreement between Star Cable and
Bangla Vision.

See Rasul Aff. ¥ 25;
Exhibit F to Rasul Aff.

 

 

 
 

 

 

CABLES fe
STATEMENT] 0

 

  

~ SUPPORT FOR ~
RESPONSE

 

10.

Disputed. The “certification” is not authenticated
or certified in any manner. It is not notarized and
consists of a letter “To Whom it May Concern.”
Further, the letter is directly contradicted by the
exclusive agreement between Star Cable and My
TV.

See Rasul Aff. 9923.

59; Exhibit D to Rasul
Aff.

 

11.

Disputed. The agreement between Star Cable and
Ekhusey TV only permits the termination of the
agreement prior to the expiration of the five-year
term, which does not expire until June 2021, if
there is a material breach of the agreement and the
breach is not cured within sixty days. Even
assuming that the letter attached as Exhibit J to the
Bhatia Aff. is authentic, the letter does not come
close to complying with the language in the
agreement for a proper termination of the
agreement. In fact, the letter does not even mention
paragraph 10 of the agreement, which, if the letter
was authentic, one would expect to see in the letter,

See Rasul Aff. 4§ 26,
60-61; Exhibit G to
Rasul Aff.

 

12.

Disputed. Plaintiff disputes the authenticity of
these documents. 1StopMedia puts forth no
explanation as to why if it supposedly obtained
exclusive rights from Asian TV in November 20,
2014, it would then enter into an agreement less
than two years later for non-exclusive rights. In
addition, Plaintiff and Asian TV entered into an
agreement on November 25, 2014. The agreement
is for eight years. This agreement is still in effect.
The agreement with Asian TV provides Plaintiff
with the exclusive right to broadcast Asian TV in
United States and Canada via IPTV.

See Rasul Aff. 99 24,
64-65; Exhibit E to
Rasul Aff.

 

13.

 

Disputed. Plaintiff disputes the authenticity of the
referenced documents. 1StopMedia puts forth no
explanation as to why if it supposedly obtained
exclusive rights from Asian TV in November 20,
2014, it would then enter into an agreement iess
than two years later for non-exclusive rights. In
addition, Plaintiff and Asian TV entered into an
agreement on November 25, 2014. The agreement
is for eight years. This agreement is still in effect.

See Rasul Aff. #24,
64-65; Exhibit E to
Rasul Aff.

 

 

 
 

[foray]
“STATEMENT: |:

PLAINTIFF'S RESPONSE |

 

 

The agreement with Asian TV provides Plaintiff
with the exclusive right to broadcast Asian TV in
United States and Canada via IPTV.

 

14,

Disputed in part. The referenced agreement is for
mobile apps, not for broadcasting over IPTV.
Thus, this agreement is irrelevant. In addition,
Plaintiff and Bangla Vision entered into an
agreement on June 1, 2016. The agreement is for
two years and it automatically renews for a three-
year term unless one party provides at least 90 days
written notice to the other side of its desire to
terminate the agreement. This agreement has not
been terminated and is still in effect. The
agreement with Bangla Vision provides Plaintiff
with the exclusive right to broadcast Bangla Vision
in United States and Canada via IPTV.

See Rasul Aff. 99 25,
62-63; Exhibit F to
Rasul Aff.

 

15.

Disputed in part. This paragraph is not a material

fact given that ATN News TV is not part of the
Complaint in this action.

 

See Rasul Aff. $3.

 

16.

Disputed in part. This paragraph is not a material
fact given that Boishakhi is not part of the
Complaint in this action.

See Rasul Aff 93.

 

7,

Disputed in part. This paragraph is not a material
fact given that International TV is not part of the
Complaint in this action.

See Rasul Aff. 73.

 

18.

 

 

 

Disputed. Plaintiff disputes the authenticity of the
referenced document. Plaintiff and Independent
TV entered into an agreement on Navember 26,
2014. The agreement is for three years and it
automatically renews for another three-year term
unless one party provides at least 90 days written
notice to the other side of its desire to terminate the
agreement. This agreement has not been
terminated and is still in effect. The agreement
with Independent TV provides Plaintiff with the
exclusive right to broadcast Independent TV in
United States and Canada via IPTV.

 

See Rasul Aff. $f 20,
51-53; Exhibit A to
Rasul Aff.

 

 
 

 

 

 

agreements as it pertains to IPTV and none of the
agreements have been terminated,

TOTAL =|... PLAINTIFFS RESPONSE |. SUPPORT. FOR"
“CABLES _ epes Mag es Ses a a eee : :
19.  Dispaied: The agreements at issue are all exclusive See Rasul ATE x iq

27; Exhibits A-H,

 

 

 

rather, Bhatia’s interpretation of certain documents.
There are undeniably issues of fact as to whether
1 StopMedia is violating Plaintiff's exclusive rights.

 

 

 

20, Disputed. Even assuming that such statement was { See Rasul Aff. 7 17-
made it is unsupported and contradicted by the 27, 45-66; Exhibits A-
statements made by Rasul and the documents H.
attached thereto.

21, Disputed. Even assuming that such statement was | See Rasul Aff. 99 17-
made it is unsupported and contradicted by the 27, 45-66; Exhibits A-
statements made by Rasul and the documents H.
attached thereto.

22, Disputed. This statement is not a material fact, but | See Rasul Aff. 4 17-

27, 45-66; Exhibits A-
H.

 

ADDITIONAL FACTS IN SUPPORT OF PLAINTIFF’S OPPOSITION

 

 RLAINTIFE’S STATEMENT:

   

_ SUPPORT. FOR
STATEMENT.

 

23. PlantiiFi isa cable television company y that has exclusive viphis, in
the United States and Canada, to distribute eight individual
programming services, via the signal delivery services internet protocol
television system (“IPTV”), WiMax Wireless and Mobile TV. The
exclusive services originate in Bangladesh and include: i) Independent
TV; 0) Jamuna TV; iii) Channel 16; iv) My TV; v) Asian TV; vi)
Bangla Vision; vii) Ekhusey TV; and viii} Somoy TV (sometimes
hereinafter referred to as the “Exclusive Services”).

See Rasul Aff. { 3.

 

24. Defendants, in direct violation of Plaintiff's exclusive rights, are
receiving and using, divulging or retransmitting such communications
services, to which they are not entitled, for the purposes of illegally
selling said programming to customers of their businesses who
subscribe to the Exclusive Services.

See Rasul Aff. { 4.

 

 

25. Defendants’ conduct is a violation of the Communications Actof | See Rasul Aff. 75.
1934, 47 U.S.C. § 605(a), and New York Law.
26. Star Cable is a multi-channel provider of subscription video See Rasul Aff. ¢ 8.

services included in a channel lineup, which includes hundreds of

 

 

 

 
 

 

 

- PLAINTIFF’S STATEMENT

 

| SUPPORT FOR —
| STATEMENT _

 

channels including several from Bangladesh, which are defined above
as the Exclusive Services and which are the subject of this action.
Additionally, Star Cable offers its subscribers telephone services and
high speed data service otherwise known as internet access.

 

27. Unlike its competitors, cable television and satellite television, Star
Cable transmits its signals from its head end located in Queens, New
York, to its subscribers via the intemet in the process known as Internet
Protocol Television (i.e. IPTV).

See Rasul Aff. ¢ 9.

 

28. In order to provide the Exclusive Services, Star Cable negotiated See Rasul Aff. ¥ 10.

and contracted with each Exclusive Service in multi-year Network
Affiliation Agreements (the “Agreements”). The Agreements grant
exclusive rights to various companies in various nations determined by
the method in which their signal is delivered. So, for example, there
might be exclusive distribution rights for the United States for a satellite
delivery services such as Direct TV.

 

29, In this case, Star Cable was granted exclusive distribution rights for
WiMax wireless, IPTV and Mobile TV (“the Exclusive Rights”).

See Rasul Aff. 711.

 

30. Because Star Cable generates revenues through the sale of
subscription packages and other programming, and because the ability
to attract and retain distribution rights for programming is dependent
upon preventing unauthorized reception of Star Cable’s video channels,
Star Cable’s channels are digitally secured and encrypted. The
encrypted video services are then transmitted via the internet to its

customers.

See Rasul Aff. #12.

 

31. Each Star Cable customer receives a set top channel converter that
contains the technology to receive encrypted programming from Star
Cable, determine which services the subscriber has purchased and
decrypt those services so that they are intelligible on a television
screen. The set top box can also communicate with Star Cable for the
purposes of purchasing pay per view material and billing for the same.

Sec Rasul Aff. ¢ 13.

 

32. The set top box is part of the monthly service charge of a
customer's purchase of IPTV service. If a customer wants a second set
top box a service charge is added to the customer’s bill each month.

See Rasul Aff. 14.

 

33. The set top box provided to a Star Cable customer is designed to
make a direct-to-server internet connection with the Star Cable server,
Once connected to the Star Cable server, the Star Cable box streams the
video channels from the server directly onto the customer's television.

 

See Rasul Aff. 715.

 

 
 

 

 

 

 PLAINTIFE’S STATEMENT - SUPPORT FOR:
; es : “STATEMENT
The customer can then use the remote control ‘tied to the set fop box
and watch programming in real time, in essence, live as transmitted.
34. Star Cable, through IPTV, has essentially, identical functionality of | See Rasul Aff. § 16.

a satellite delivery service or a cable television service.

 

35. Star Cable has been the beneficiary of exclusive agreements for
WiMax, IPTV and Mobile TV for the Exclusive Services: i)
Independent TV; ii) Jamuna TV; iii) Channel 16; iv) My TV; v) Asian
TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV, for all
regions within the United States and Canada.

See Rasul Aff. ¥ 17.

 

36. A representative of Star Cable traveled to Bangladesh to sign, and
did sign, exclusive Network Affiliation Agreements with representative
officers of Asian TV, My TV, V.M. International Ltd., Independent
Television, Lid., Channel 16 Insight Telecast, and Jamuna Television.

See Rasul Aff. ¥ 18.

 

37. A representative of Star Cable met in New York with a
representative officer of Ekhushey Television, Ltd. and Shamol! Bangla
Media Lid. Similar exclusive Network Affiliation Agreements were
executed by mail between Star Cable and Somoy Media Limited.

See Rasul Aff. ¥ 19.

 

38. More specifically, with regard to Independent TV, Plaintiff and
Independent TV entered into an agreement on November 26, 2014.
The agreement is for three years and it automatically renews for
another three-year term unless one party provides at least 90 days
written notice to the other side of its desire to terminate the agreement.
This agreement has not been terminated and is still in effect. The
agreement with Independent TV provides Plaintiff with the exclusive
right to broadcast Independent TV in United States and Canada via

IPTV,

See Rasul Aff. € 20;
Exhibit A to Rasul
Aff,

 

39. With regard to Jamuna TV, Plaintiff and Jamuna TV entered into
an agreement on December 1, 2014. The agreement is for three years
and it automatically renews for another three-year term unless one
party provides at least 90 days written notice to the other side of its
desire to terminate the agreement. This agreement has not been
terminated and is still in effect. The agreement with Jamuna TV
provides Plaintiff with the exclusive right to broadcast Jamuna TV in
United States and Canada via IPTV.

See Rasul Aff. { 21;
Exhibit B to Rasul
Aff.

 

40, With regard to Channel 16, Plaintiff and Channel 16 entered into

an agreement on November 24, 2014. The agreement is for eight years.

This agreement is still in effect. The agreement with Channel 16

 

See Rasul Aff. 4] 22;
Exhibit C to Rasul
Aff.

 

 
 

 

 

agreement on November 30, 2014. The agreement is for nine years.
This agrcement is still in effect. The agreement with My TV provides
Plaintiff with the exclusive right to broadcast My TV in United States

and Canada via IPTV. .

WE a US oe ean gpa a a ie UE -- STATEMENT |

provides Plaintiff with the exclusive right to broadcast Channel 16 in

United States and Canada via IPTV.

41, With regard to My TV, Plaintiff and My TV entered into an See Rasul Aff. ¢ 23;
Exhibit D to Rasul

Aff.

 

42. With regard to Asian TV, Plaintiff and Asian TV entered into an
agreement on November 25, 2014. The agreement is for eight years.
This agreement is still in effect. The agreement with Asian TV
provides Plaintiff with the exclusive right to broadcast Asian TV in
United States and Canada via IPTV.

See Rasul Aff. 24;
Exhibit E to Rasul Aff.

 

43. With regard to Bangla Vision, Plaintiff and Bangla Vision entered
into an agreement on June 1, 2016. The agreement is for two years and
it automatically renews for a three-year term unless one party provides
at least 90 days written notice to the other side of its desire to terminate
the agreement. This agreement has not been terminated and is still in

| effect. The agreement with Bangla Vision provides Plaintiff with the
exclusive right to broadcast Bangla Vision in United States and Canada

via IPTV,

 

See Rasul Aff. { 25;
Exhibit F to Rasul Aff.

 

44. With regard to Ekhusey TV, Plaintiff and Ekhusey TV entered into
an agreement on June 9, 2016. The agreement is for five years. This
agreement is still in effect. The agreement with Ekhusey TV provides
Plaintiff with the exclusive right to broadcast Ekhusey TV in United
States and Canada via IPTV.

See Rasul Aff. 26;
Exhibit G to Rasul
Aff.

 

45. With regard to Somoy TV, Plaintiff and Somoy TV entered into an
agreement on July 1, 2014. The agreement is for five years. This
agreement is still in effect. The agreement with Somoy TV provides
Plaintiff with the exclusive right to broadcast Somoy TV in United
States and Canada via IPTV.

See Rasul Aff. § 27;
Exhibit H to Rasul
Aff.

 

46. Defendanis are telecommunications distribution companies that
sell felephony services, high speed data services and which operate a
television signal distribution business. They are currently distributing
their television signals through an IPTV distribution system through
which channels are delivered using the architecture and networking
methods of the Internet Protocol Suite over the internet through
broadband internet access networks. Defendants’ signal delivery
system is almost identical to that of Star Cable,

 

 

See Rasul Aff. { 28.

 
 

 

PLAINTIFF'S STATEMENT =

“| SUPPORT FOR —
ool p STATEMENT:

 

47, Defendants’ customers must pay amonthly subscription fee,
dependent upon the level of programming services purchased and
ordered from Defendants.

See Rasul Aff. ¥ 29.

 

48. Defendants each actively advertise the Exclusive Services to their
customers and market themselves as having rights to distribute these
services fo customers who desire to watch Bangladeshi programming.

See Rasul Aff. ¢ 30.

 

49, In direct derogation of the exclusive rights of Star Cable,
Defendants receive the Exclusive Services in the United States and use
or divulge or redistribute said communications to their customers. Said
actions of Defendants are an unauthorized divulgence of satellite

signals.

See Rasul Aff. 31.

 

50. Defendants’ violations of Plaintiff's exclusive rights has injured
and will continue to injure Star Cable by, among other things,
damaging the preeminent reputation of Star Cable as the holder of
exclusive rights to the Exclusive Services, depriving Star Cable of
revenues derived from the distribution of its programming and by
interfering with the contractual and prospective business relationships of
Star Cable.

See Rasul Aff. ¥ 32.

 

51. In its motion, 1StopMedia does not dispute that it is also
broadcasting the Exclusive Services. According to 1 StopMedia,
however, its conduct is not improper because Plaintiff supposedly does
not have the exclusive rights to the eight programming services that
comprise the Exclusive Services and that 1 StopMedia supposedly has
rights to broadcast the Exclusive Services.

See Rasul Aff. 7 45.

 

52. Almost all of the documents relied upon by 1StopMedia are
unauthenticated and uncertified.

Sce Rasul Aff. ¥ 46.

 

53. The documents do not support the relief sought by 1StopMedia.

See Rasul Aff. 47.

 

54. In the March 25, 2019 Affirmation of Satish K. Bhatia in support
of 1 StopMedia’s motion (“Bhatia Aff”), Bhatia claims that
1StopMedia is not broadcasting Somoy TV, just because it so alleged
in its answer to the Complaint. This is insufficient to find as a matter
of law that 1StopMedia is not broadcasting Somoy TV.

See Rasul Aff. { 48.

 

55. Boishaki TV is not part of the claims in this action.

See Rasul Aff. J 49.

 

56. The Independent TV agreement specifically states that the
agreement automatically renews after the three years. The agreement

See Rasul Aff, ¥ 52.

 

 

 
 

 

»s . PLAINTIFF'S STATEMENT

| SUPPORT. FOR ~

 

has never been terminated and Star Cable still retains the exclusive
rights to broadcast Independent TV in the United States and Canada
over IPTV.

 

57. 1StopMedia does not deny broadcasting Independent TV -~ which
is in clear contravention of Star Cable’s exclusive rights.

See Rasul Aff. 7 53.

 

58. The agreement between Star Cabie and Jamuna TV automatically
renews. Thus, the mere fact that there is no additional documentation
showing that the agreement was extended after the first time (which
expired on December 1, 2017}, does not lead to the conclusion that the
agreement is no longer in effect.

See Rasul Aff. 7 55.

 

59. The document attached as Exhibit G to the Bhatia Aff. is not
authenticated or certified in any manner. It is not notarized and
consists of a letter “To Whom it May Concern.” Further, the statement
in the document that no other organization has the exclusive nghts with
Jamuna TV to broadcast Jamuna TV anywhere in the world is belied by
the exclusive agreement between Star Cable and Jamuna TV.

See Rasul Aff, 4] 56;
Exhibit B to Rasul
Aff.

 

60. Even assuming that Channel 16 has an agreement with Lalon TV,
1StopMedia does not put forth anything to demonstrate that this would
insulate it from liability in this matter.

See Rasul Aff. 4 57.

 

61. The only support for the statement that Channel 16 is no longer
broadcasting is the unsupported assertion made by the president of
1StopMedia, Saiful Siddique (“Siddique”).

See Rasul Aff. ¢ 57.

 

62. The document attached as Exhibit I to the Bhatia Aff. is nothing
more than a letter “To Whom it May Concern” that is not authenticated,
not certified and not notarized. And, the letter is directly contradicted
by the exclusive agreement between Star Cable and My TV.

See Rasul Aff. € 59;
Exhibit D to Rasul
Aff.

 

63. The letter attached as Exhibit ] to the Bhatia Aff. does not
demonstrate that Ekhusey TV terminated its agreement with Star Cable
by sending a letter to Star Cable on August 23, 2016.

See Rasul Aff. § 60.

 

64. The agreement between Star Cable and Ekhusey TV only permits
the termination of the agreement prior to the expiration of the five-year
term, which docs not expire until June 2021, if there is a material
breach of the agreement and the breach is not cured within sixty days.

See Rasul Aff. ¢ 61;
Exhibit G te Rasul
Aff. 7 10.

 

65, Even assuming that the letter attached as Exhibit J to the Bhatia

 

Aff. is authentic, the letter docs not come close to complying with the

See Rasul Aff. § 61;
Exhibit G to Rasul

 

 
 

 

 

 

: PLATNEIFE'S STATEMENT . - SUPPORT FOR
ae mes “STATEMENT ~
language i in i the agreement for a proper termination of the agreement. Aff, § 10.

In fact, the letter does not even mention paragraph 10 of the agreement,
which, if the letter was authentic, one would expect to see in the letter.
66. With regard to Bangla Vision, 1StopMedia claims that it cannot be | See Rasul Aff. {fj 62-

liable for its broadcasting of this service because it entered into an
agreement with Bangla Vision on September 23, 2014. The referenced

agreement, however, is for mobile apps.

63.

 

67. 1StopMedia puts forth no explanation as to why if it supposedly
obtained exclusive rights from Asian TV in November 20, 2014 it
would then enter into an agreement less than two years later for non-

exclusive rights.

 

see Rasul Aff. ff] 64-
65.

 

Dated: April 22, 2019

Respectfully submitted,

HOGAN & CASSELL, LLP

Th Fg Star Cable NA, Inc.

Michael LG

500 North Broadway, Suite 153
Jericho, New York 11753
(516) 942-4700

(516) 942-4705
mcassell@hogancassell.com

10

 
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 274 of 330 PagelD #: 1087

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-- x
STAR CABLE NA, INC., Docket No. 16-cv-04067
Plaintiff,

 

¥Ss.

TOTAL CABLE USA LLC. and RADIANT IPTV

Defendants.

 

REPLY AFFIRMATION AND MEMORANDUM IN
OPPOSITION TO THE OPPSITION FILED
BY THE PLAINTIFF

SATISH K. BHATIA, ESQ.,
Bhatia & Associates PLLC
Attorneys for the Defendants

38 West, 32" Street, Suite #1511
New York, NY 10001

Tel: 212-239-6898

Fax: 212-594-7980
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 275 of 330 PagelD #: 1088

TABLE OF AUTHORITIES

Alvarez v. Prospect Hosp.,

68 N.Y .2d 320, 324 (1986)... cece enter ene enn r errr ts Page 6

Barthelemy v. Air Lines Pilots Ass’n, 897

F2d 999, 1018 (9th Cir, 1990)... cece ee cece tenner erence ren neneee Page 3
Block v City of L.A., 253 F.3d 410, 419 th Cir. 2001)... 0... cece ee Page 4
Carroll v Radoniqi,

105 A.D.3d 493, 494 (1st Dept. 2013)... cee eee eect eee een enna Page 6

Crossell v Wing Farm, Inc.

79 A.TD.3d 1334, 1336 (3d Dept. 2010)... cece reece cece nee enna nn enes Page 7
Hecker v Liebgold,
130 A.D.3d 572, 574(2d Dept. 2015). 00... ccc cence ener erect ee ene tene Page 6

Hlinka v Bethlehem Steel Corp.,
863 F.2d 279, 282 (3d Cir. 1988)... eee cc eter tenet ee eee ee ne ees Page 4

Josendis v Wall to Wall Residence Repairs Inc.,

662 F.3d 1292, 1317 (11th Cir, 2011)... cee ce ete eter ee nete eens Page 4

Reale v Tsoukas,

146 A.D.3d 833, 835 (2d Dept. 2017)... cece cee ne eee eee nena ne enern eres Page 7
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 276 of 330 PagelD #: 1089

Stonehill Capital Management, LLC v
Bank of the W., 28 N.Y.3d 439, 448 (2016)... cece cece eens Page 6

Statutes and Rules:

FRCP S6(C)(A). 0. cece c ccc ec cence ents et eeet esses sneer ete tetera ee baeeeaeenaeens Pages 3-4

individual Rules of Honorable

Sterling Johnson Jr. UW] Eo... ccc ccc cece cece ee eeeeeeeesneeneeneenenaeeneeees Page 2
l.

INTRODUCTION

The Plaintiff has commenced the present action against the Defendant lstop Media &
Entertainment Inc. alleging that the Plaintiff has exclusive rights to broadcast the eight
channels mentioned in paragraph | of the second amended complaint (Docket No. 38).
The Defendant lstop Media & Entertainment Inc. in its answer alleged that the Defendant
stop Media & Entertainment Inc. has been broadcasting channels with the consent and
based on the agreements with the content owners (Docket No. 49). The issue to be
determined by the Court in this action is whether the Defendant has been broadcasting the
channels mentioned in the complaint with the consent and based on the agreements with
the content owners.

THE OPPOSITION FILED BY THE PLAINITFF IS UNTIMELY AS IT HAS

BEEN IN VIOLATION OF THE INDIVICAL RULES OF THIS COURT

The Court set up deadlines for filing the motion, opposition and reply. The Court ordered
that the Defendants’ motion seeking summary judgment was due by March 14, 2019, the
Plaintiff's response was due March 21, 2019 and the status conference was scheduled on
March 26, 2019 (Docket sheet dated March 7, 2019). On March 30, 2019, the Court
granted extension of time with consent of Defendant’s Counsel and changed the schedule
as ordered on March 7, 2019 (Docket No. 78). The Court ordered that the Defendants’
motion shall be served by March 25, 2019; Plaintiff's opposition shall be served by April
9, 2019, the Defendants’ reply shall be served by April 17, 2019 and all papers would be
filed by the end of April 19, 2019. On March 25, 2019, the Defendants provided the
notice of motion and supporting documents as ordered by the Court to the attorney for the

Plaintiff. Due to oversight the memorandum prepared by our office was not provided to

1|Page
the Plaintiff's attorney along with the notice of motion seeking summary judgment. On
March 20, 2019, I wrote a letter to this Honorable Court requesting to extend the time to
file a reply by the Defendants by April 25, 2019 since I was on vacation. The letter was
written with the consent of Michael Cassell, the Plaintiffs attorney (Docket No. 79). On
April 2, 2019, the Court granted the extension. Subsequently on April 18, 2019, I
received an email from the Plaintiff's Counsel indicating therein that he was trying to
provide the opposition by the end of April 19, 2019 but he needs a few days extension
due to his hectic schedule. I responded to the email that if I received the opposition by
April 23, 2019, | would need time to file the reply until May 2, 2019. The Plaintiff's
Counsel sent another email indicating that he consents to as much time as I need to
provide the reply. The copy of the exchange of emails during the period of April 18-
April 22 are annexed with this memorandum as Exhibit A.

. The Plaintiffs Counsel served the opposition and the memorandum of law on April 23,
2019. Though the deadline to file the opposition was April 9, 2019, the Plaintiff's
attorney Michael Cassell filed the opposition on April 23, 2019 with my consent.
However, the Plaintiff's attorney did not write a letter to the Court for approval of change
of schedules to file an opposition as ordered by the Court on April 2, 2019.

. The individual rules of this Court pertaining to motions II] E, provides “Subject to Court
approval, parties may agree on briefing schedule. No changes in the approved schedule
may be made without Court approval”. The opposition filed on April 23, 2019

without Court approval is liable to be rejected.

2|Page
THE AFFIDAVIT FILED BY SHAHID BOB RASUL IN OPPOSITION TO THE
MOTION FILED BY THE DEFENDANTS FOR SUMMARY JUDGMENT IS
NOT BASED ON THE PERSONAL KNOWLEDGE OF SHAHID BOB RASUL
AND AS SUCH MR, RASUL’S AFFIDAVIT CANNOT BE CONSIDERED

5. Shahid Bob Rasul in his affidavit indicates that he is the Chief Technology Officer of the
Plaintiff Star Cable NA Inc. and he submitted the affidavit in opposition to the motion for
summary judgment filed by 1stop Media & Entertainment Inc. The Chief Technology
Officer is simply an employee of the Plaintiff and has no personal knowledge about the
issues involved in the motion for summary judgment. Mr. Rasul does not state in his
affidavit that he has personal knowledge of the facts of the case and/or source of his
knowledge. The declaration/affidavit must be based on personal knowledge as mandated
in the Federal Rule of Civil Procedure 56(c)(4). FRCP 56(c)(4) provides:

“Affidavits of Declarations. An affidavit or declaration

used to support or oppose a motion must be made on

personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated”.
An affiant’s personal knowledge can be reasonably inferred from his/her position and
from the nature of his/her personal participation in the matters sworn to In the affidavit.
(See Barthelemy v. Air Lines Pilots Ass’n, 897 F2d 999, 1018 (9" Cir, 1990). In the
present case, Mr. Rasul’s position is only as a Chief Technology Officer and does not
claim that he is the Principal Officer or the President of Star Cable NA Inc. If the

affidavits content makes clear that the affiant relies information from others rather than

3|Page
first hand participation and experience, the Court may properly refuse to consider the
affidavit as not based on personal knowledge. (See Block v City of L.A., 253 F.3d 410,
419 (9" Cir, 2001), A statement by the affiant that he/she believes a fact to be true or
attest to a fact upon information and belief does not satisfy the requirement that a witness
has personal knowledge of the facts. (See, e.g., Josendis v Wall to Wall Residence
Repairs Inc., 662 F.3d 1292, 1317 11" Cir. 2011); Hlinka v Bethlehem Steel Corp., 863
F.2d 279, 282 (3d Cir. 1988). The declaration/affidavit must show that the declarant is
competent to testify on the matters stated in the declaration, FRCP 56(c)(4).

THE PLAINTIFF FAILED TO CONTRADICT THE DOCUMENTS RELIED
UPON BY THE DEFENDANTS SHOWING THAT THE DEFENDANT HAS
BEEN BROADCASTING VARIOUS CHANNELS WITH THE CONSENT OF
THE CONTENT OWNERS
. The Defendant stop Media & Entertainment Inc. has annexed various agreements with
the content owners, Exhibits K, L M, N, O, P and Q with the affirmation in support of the

motion for summary judgment. Mr. Rasul in his affidavit does not deny that these
agreements were not executed between the Defendant istop Media & Entertainment Inc.
and the content owners. Sajid Sohail, the Vice President of Star Cable NA Inc. appeared
in the deposition conducted by Joseph F. Kasper, Of Counsel of our law firm. In
response to a question of whether Mr. Sohail was aware that Asian Telecast Ltd. entered
into agreement with Istop Media & Entertainment Inc. on November 20, 2014, his
response was “I do not know.” (Page 28, lines 3-8 of the examination of Sajid Sohail).
The agreement was exhibited during the deposition as Exhibit D. Mr. Kasper, asked

another question of whether Mr. Sohail was aware that there was a second agreement

4|Page
between Asian TV and lstop Media & Entertainment Inc. on June 6, 2016, his response
was “I do not know.” (Page 30, lines 14-18 of the examination of Sajid Sohail). This
agreement was exhibited as Exhibit E. In response to another question of whether Mr.
Sohail was aware that Ekushey TV also entered into agreement with Istop Media &
Entertainment Inc. and the agreement was signed by Fakroo] Alam on behalf of Ekushey
TV, his response was “I do not Know.” (Page 32, lines 9-16 of the examination of Sajid
Sohail). Mr. Kasper asked Mr. Schail whether he was aware that the entity known as
Channel 16 also entered into agreement with Istop Media & Entertainment Inc., his
response was “I do not know.” (Page 32, lines 22-25 and page 33, lines 2-3 of the
examination of Sajid Sohail). The agreement was exhibited as Exhibit F. In response to
the question, whether Mr. Sohail recognized the agreement between ATN News TV and
lstop Media & Entertainment Inc., he responded “I do not know.” (Page 35, lines 5-9 of
the examination of Sajid Sohail). In response to the question of whether he was aware of
the agreement between ATN Bangla Ltd. and Istop Media & Entertainment Inc., he
responded “No.”, (Page 36, lines 18-22 of the examination of Sajid Sohail). In response
to the question of whether Mr. Sohail was aware of the agreement between International
TV Channel Ltd. and Istop Media & Entertainment Inc., again he responded “No.”,
(Page 37, lines 20-24). In response to the question of whether Mr. Sohail was aware of
the agreement Independent TV Ltd. and 1step Media & Entertainment Inc., his response
was “I do not know.” (Page 39, lines 11-16 of the examination of Sajid Sohail). The
agreement was exhibited as Exhibit J during the deposition. Mr. Kasper also confronted
in the deposition that a notice of default was issued to Star Cable NA Inc. by

Banglavision. Mr. Sohail admitted that in the notice of default, Banglavision requested

5|Page
Star Cable NA Inc. to pay the arrears within two months. Mr. Kasper questioned Mr.
Sohail of whether Star Cable NA Inc. ever complied with the notice of default and Mr.
Sohail responded, “J am not sure.” (Page 46, lines 8-11 of the examination of Sajid
Sohail. In fact, Mr. Kasper confronted all of the agreements between Istop Media &
Entertainment Inc. and the content owners and the response of Mr. Sohail was that he
wasn’t aware of any agreements. The relevant portion of the transcripts are annexed with
this reply affirmation/memorandum as Exhibit B.

BACKGROUND LAW
. In order to succeed on a motion for summary judgment, the proponent must demonstrate
prima facie entitlement to judgment as a matter of law and the absence of any material
issues of fact. Stonehill Capital Management, LLC v Bank of the W., 28 N.Y.3d 439,
448 (2016). Once such a showing has been made, “the burden shifts to the party
opposing the motion for summary judgment to procedure evidentiary proof in admissible
from sufficient to establish the existence of material issues of fact which require a trial of
the action.” Alvarez v. Prospect Hosp., 68 N.Y.2d 320, 324 (1986).
. Though the facts are viewed in the light most favorable to the non-moving party, “bald,
conclusory assertions or speculation” are “insufficient to defeat summary judgment.”
Stonehill, 28 N.Y.3d at 448. The same is true for “merely conclusory claims.” /d.; see
also Hecker v Liebgold, 130 A.D.3d 572, 574(2d Dept. 2015) (“Bare conclusory
assertions, such as those contained in [an] affidavit... are insufficient to demonstrate the
absence of any triable issues of fact’) (internal quotations omitted); Carroll v Radoniqi,

105 A.D.3d 493, 494 (1* Dept. 2013) (upholding grant of summary judgment for

6|Page
10.

defendant where, “{p]laintiff had no personal knowledge [of certain allegations]... and
his remaining allegations were simply too speculative and conclusory to have merit.”).
“A party who seeks a finding that a summary judgment motion is premature is required to
put forth some evidentiary basis to suggest that discovery might lead to relevant evidence
or that the facts essential to justify opposition to the motion were exclusively within the
knowledge and control of the movany.” Reale v Tsoukas, 146 A.D.3d 833, 835 (2d Dept.
2017). Ifthe party opposing the motion cannot meet that burden, summary judgment is
properly granted. Crossell v Wing Farm, Inc. 79 A.D.3d 1334, 1336 (3d Dept. 2010)
(granting summary judgment for defendant where plaintiff's claims were “were
completely unsupported with evidence or specific factual references.”).

THE COMPLAINT FILED BY STAR CABLE NA INC. SHOULD BE DISMISSED
The real controversy in the present case is whether the Defendant Istop Media &
Entertainment Inc. has been broadcasting various channels mentioned in the complaint
with the consent and based on the agreement between the content owners and Istop
Media & Entertainment Inc. The Defendant Istop Media & Entertainment Inc. has filed
the agreements between the content owners and |stop Media & Entertainment Inc. The
Plaintiff does not deny in the affidavit of Mr. Rasul or in the deposition of Mr. Sohail the
execution of the agreements between the content owners and Istop Media &
Entertainment Inc. but allege that the content owners granted exclusive rights to the
Plaintiff to broadcast the channels. Assuming arguendo that the content owners in
violation of the agreements with the Plaintiff also executed agreements with other entities
including 1stop Media & Entertainment Inc., the Plaintiff has no cause of action to sue

the entities who have also been granted rights to broadcast the channels by the content

7|Page
11.

12.

owners. If the content owners in violation of their agreement with the Plaintiff also
granted rights to other entities, the Plaintiff should have sued the content owners seeking
damages and not other entities who have been broadcasting the channels with the consent
of the content owners. The Court will also note that we have annexed with complaint,
answer and stipulation of dismissal of another action commenced by Star Cable NA Inc.
against Lalon TV Inc., Total Cable BD, Habibur Rahman, Shahinul Karim, Shahidul
Bari, Syed Ahmed and Ahmodul Barobhuiya.
The Plaintiff Star Cable NA Inc. was represented by the attorney Michael Casseil in its
action commenced against Lalon TV and others, and when Lalon TV showed the
agreements between Lalon TV with the content owners, the Plaintiff's attorney Michael
Cassell agreed to discontinue that action and a stipulation of dismissal was signed by the
respective attorneys of the parties and so ordered by the Court. The Court will note that
the allegations in the complaint against Lalon TV and against Total Cable USA LLC &
istop Media & Entertainment Inc. are identical. The complaint was filed against Lalon
TV and other alleging violation of the copyright in respect of the same eight channels, the
violations of which is alleged in the present complaint filed against Total Cable USA
LLC & Istop Media & Entertainment Inc.

THE AFFIANT SHAHID BOB RASUL IS NOT COMPETENT TO PROVE THE

AGREEMENTS BETWEEN STAR CABLE NA INC. AND THE CONTENT
OWNERS ANNEXED AS EXHIBITS A-H WITH HIS AFFIDAVIT

As stated above, Mr. Rasul is the Chief Technology Officer as admitted himself in his
affidavit and he does not claim that he has personal knowledge that the agreements with

the content owners are continuing. Exhibit A is the affiliation agreement with

8|Page
13.

Independent TV Ltd. and Star Cable NA Inc. signed by Sajid Sohail on behalf of Star
Cable NA., Inc. and Shamsur Rahman on behalf of Independent TV Ltd. on November
26, 2014. The affiant, Mr. Rasul is not a signatories to the agreement which was for three
years. In paragraph 12 of the affidavit, Mr. Rasul states that this agreement is not
terminated. Relevant clause 2 of the agreement pertaining to termination states that after
the expiration of 3 years, the fee shall be negotiated, and the network shall provide a
written notice to the affiliate of the proposed license fee for the next renewal. Mr. Rasul
does not allege in his affidavit that any fee was negotiated after the term of three years.
There is therefore no evidence that the affiliation agreement between the Plaintiff and
Independent TV is still in force. Clause 1 of the agreement further provides that the
affiliate shall have non-exclusive rights to distribute the services. Similarly, the
agreement annexed as Exhibit B with the affidavit of Mr. Rasul was not signed by Mr.
Rasul and was signed by Sajid Sohail as the Director of Star Cable NA Inc. Sajid Sohail
who testified in the deposition on behalf of the Plaintiff did not file any affidavit in
opposition. The other agreements between Star Cable NA Inc. and the content owners
annexed as Exhibits C, D, E, F, G and H were all signed by Sajid Sohail. Mr. Rasul was
not the signatories of any agreement.

Mr. Rasul alleged in his affidavit that the documents filed by Istop Media &
Entertainment Inc. are not authenticated. However, Mr. Rasul does not claim that the
documents relied upon by Istop Media & Entertainment Inc. were not signed by the

content owners or those decuments were fabricated or false.

9|Page
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 286 of 330 PagelD #: 1099

CONCLUSION
14. In view of the above reasons, the Defendant Istop Media & Entertainment Inc. requests
that this Court reject the opposition filed by the Plaintiff in violation of the local rules of
this Court and in view of the fact that the opposition was supported by the affidavit of
Bob Rasul who is not competent and does not claim any personal knowledge and in view
of the proposition of law explained above, the Court should grant the motion filed by
Istop Media & Entertainment Inc. seeking summary judgment dismissing the complaint

filed by the Plaintiff.

Dated: May 2, 2019
Ls Respectfully submitted,
oe

    

 

Ae
SATISH K DATETA #50.
Bhatia ssociates PLLC
38 West, 32™ Street, Suite #1511
New York, NY 1000]
Tel: 212-239-6898

Fax: 212-594-7980

10|Page
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 287 of 330 PagelD #: 1100

EXHIBIT A

 
oe 0¥ase 1:16-cv-04067-SJ-CLP DocEiPReritssd - Seite taRearter ama yebordisliof 330 PagelD #: 1101

 

 

Apr 22 at 11:00 AM
Michael Cassell <mcassell@hogancassell.com
To: 'satish bhatia‘

| will have the opposition to you tomorrow. | consent to as much time as you need for the reply. |
appreciate the additional time.

Mike

Hide original message

_ From: satish bhatia [mailto:satishbhatiaus@yahoo.com]
: Sent: Friday, April 19, 2019 3:59 PM

To: Michael Cassell

Subject: Re: Star Cable v Total Cable USA LLC

- Michael,

- [am on vacation right now and | will be back on April 22, 2019. If! receive the opposition by April 23, 2019,
i will need time until May 2, 2019 to file a reply to your opposition.

: Regards,

: Satish K Bhatia, Esq.

: Bhatia & Associates PLLC

- 38W 32nd Street Suite # 1511
|. New York NY 10001

Phone: (212) 239-6898

- Fax: (212) 594-7980

Disclaimer:

This email is intended only for the use of the individual to whom or the entity to which it is addressed and

may contain information that is privileged, confidential and exempt from disclosure under applicable law. If

' you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of

this communication is prohibited. !f you have received this communication in error, please notify us
immediately by collect telephone.

 

 

https://mail.yahoo.com/d/folders/1/messages/80117 12
SRO ase 1:16-Cv-04067-SJ-CLP DodtithsHreed: SFR @arigy 7 4 kah9 Nell of 330 PagelD #: 1102
|

. On Thursday, April 18, 2019, 8:53:02 PM EDT, Michael Cassell <mcassell@hogancassell.com> wrote:

_ | am trying to provide you with the opposition by the end of the day tomorrow, but I will most likely need a

_ few-day extension. Most significantly, my partner has been out all week on a personal issue, leaving me to
handle everything. In addition, I just got notice that I have to be in Kings Supreme Court tomorrow

' Morning to respond to an Order to Show Cause. I should be able to get you the opposition by the end of the

_ day on Monday (Tuesday at the latest). Obviously, | will agree to provide you with as much time as you

- need for the reply. Please advise.

. Michael Cassell

 

 

 

https://mail.yahoo.com/d/folders/1/messages/80117 2/2
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 290 of 330 PagelD #: 1103

EXHIBIT B

 
Case 1:16-cv-04067-SJ-CLP Document CORINA Page 291 of 330 PagelD #: 1104

Oo SF DB WH Be W BR

Oo

10
i1
12
13
14
15
16
17
18
19
20
2),
22
23
24
25

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

em were fee et ee ey iy ny tne men ee cee mre ee era ae te ed ee oe x
STAR CABLE NA, INC.,
PLAINTIFF,
~against- Index No.
16-CV-04067 (SJ)
TOTAL CABLE USA LLC. and ISTOPMEDIA AND
ENTERTAINMENT, INC. d/b/a RADIANT IPTV,
ABC, INC., XYZ CORP. and JOHN DOES 1-10,
DEFENDANTS.
re re ce re ee tee ts tee tet ce tte tit te td td tee ee tere fet Mt Ahm RY ARIA Ad et et om He x

DATE: June 8, 2018

TIME: 12:14 P.M.

EXAMINATION BEFORE TRIAL of the
Plaintiff, STAR CABLE NA, INC., by a
witness, SAJID SOHAIL, the Plaintiff, taken
by the Defendant, pursuant to Stipulation,
heid at the law office of Michael Kessler,
located at 500 North Broadway, Suite 153,
Jericho, New York 11753, before Martha
Trikas, a Notary Public of the State of New

York.

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

1
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 292 of 330 PagetD #: 1105

1
2 APPEARANCES:
3
4 HOGAN & CASSELL, LLP
Attorney for the Plaintiff
5 STAR CABLE NA, INC.
500 North Broadway, Suite 153
6 Jericho, New York 11753
BY: SHAUN K. HOGAN, ESQ.
7
8
BHATIA & ASSOCIATES, PLLC
9 Attorneys for the Defendants
TOTAL CABLE USA LLC. and ISTOPMEDIA AND
10 ENTERTAINMENT, INC. d/b/a RADIANT IPTV,
ABC, INC., XYZ CORP. and JOHN DOES 1-10
il 38 West 32nd Street, Suite 1511
New York, New York 10001
L2 BY: JOSEPH F. KASPER, ESO., of Counsel
13
14
15
16
17
18
* * *
19
20
2a
22
23
24
25

DIAMOND REPORTING (718) 624-7200 info@ediamondreporting.com
2
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 293 of 330 PaggID #: 1106

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

S. SOHAIL
A. I don't remember.
Q. Are you aware that Asian

Telecast Limited doing business as Asian TV
also entered into an agreement with
1Stopmedia and Entertainment doing business
as Radiant IPTV on November 20th, 2014?

A. I dontt know.

MR. KASPER: Give me a moment,
Counsel.

MR. HOGAN: Yes.

THE WITNESS: I need a copy of
that.

MR. KASPER: Off the record.

(Whereupon, an off-the-record
discussion was held.)

MR. KASPER: I ask this
document be marked as Defendants!
Exhibit D for identification
(handing).

I move to enter into evidence.

(Whereupon, the aforementioned
business agreement was marked as
Defendants' Exhibit D for

identification as of this date by the

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

28
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 294 of 330 PagajD #: 1107

Oo OO SN DS OF BP WY BB

fu
©

LL
12
13
14
15
16
L7
18
19
20
21
22
23
24
25

S. SOHAIL
Reporter. )

MR. KASPER: I move to enter
into evidence.

Q. I show you this document that's
been marked as Defendants' Exhibit D
(handing) .

And I'm going to ask you to
look at the agreement and look at the
person who signed the agreement on behalf
of Asian Telecast Limited and ask you: Do
you recognize the name of that individual?

A, (Complying. )

No.

Q. YT call your attention to Clause
1i of that agreement.

MR. HOGAN: Read it all.

THE WITNESS: (Complying.)

A. Yes.

MR. KASPER: I'm sparing
counsel the necessity of saying the
decument speaks for itself.

Q. Is it correct that that clause

provides that it was an agreement for three

years?

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

29
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 295 of 330 Pagg|D #: 1108

10
Li
12
13
14
15
16
L7
18
LS
20
al
22
23
a4
25

S. SOHATL
MR. HOGAN: You can answer.

A. What is your question?

Q. Is it correct based upon your
reading and understanding of that clause
that that subject agreement runs for a
period of three years?

A. Yes, that's what it says.

Q. And is it also your
understanding that there was a provision

for automatic renewal for another three

years?
A. Yes,
OQ. Now, are you aware that there

was a second agreement between Asian TV and
1Stopmedia Entertainment which was, in
fact, executed on June 6, 2016?

A. I don't know.

MR. KASPER: I would ask this
document be marked for identification
as Defendants' Exhibit E (handing).

(Whereupon, the aforementioned
business agreement was marked as
Defendants! Exhibit E for

identification as of this date by the

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

390
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 296 of 330 Pagg@ID #: 1109

Go Mm YW HAH Ww SP WwW NH HE

ee
Ww hM FH ©

14
15
16
17
18
19
20
ak
aa
a3
24
2p

S. SOHAIL
Reporter.)
Q. I show you the document marked
as Defendants! Exhibit E (handing).

I'm going to ask you to look at
said agreement, and I'm going to ask you if
you can see on the page where someone
signed their name on behalf of Asian TV.

A. Yes.

Q. And can you tell me the name of

that person.

A. Tt says K.M. Abdullah.

Q. And are you familiar with that
individual?

A. No.

MR. KASPER: Off the record.
(Whereupon, an off-the-record
discussion was held.)

Q. Is it correct that a company
that you're associated with, Star Cable,
entered into an agreement with the Ekushey
television channel?

A. Yes.

Q. Do you recall the date that you

entered into the agreement roughly, that

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

31
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 297 of 330 PagelD #: 1110

CT OF

oO

10
Li
12
13
14
L5
16
17
18
19
20
21
22
a3
24
25

S. SOHAIL
you entered into the agreement with the
Ekushey channel?

A. I don't remember.

Q. Are you aware that Ekushey TV
also entered into an agreement with
1Stopmedia and Entertainment?

A. No.

Q. Are you aware that that
agreement was signed by Fakrool Alam;
F-A-K-R-O-O-L A-L-A-M?

A. (No response. )

Q. So you're not aware whether an
agreement was signed with Fakrool Alam on
behalf of Ekushey TV and 1Stopmedia?

A. I don't know.

Q. Would you know if he was the

person that signed the agreement with your

company?
A. I believe so.
But I'm not sure.
Q. Are you aware that an entity

known as Channel 16 also entered into an
agreement with 1Stopmedia and

Entertainment, Incorporated on or about

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

32
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 298 of 330 PagejD #: 1111

Oo Oo -~TI Hm wm fb

10
Li
la
13
14
15
16
17
18
19
20
ai
a2
23
24

25

S. SOHAIL
September 9th, 2014?

A. I don't know.

MR. KASPER: I ask this
document be marked for identification
as Defendants' F (handing).

(Whereupon, the aforementioned
Insight Telecast document was marked
as Defendant's Exhibit F for
identification as of this date by the
Reporter.)

Q. I show this document to you
that's been marked for identification as
Defendants! Exhibit F and ask you: Do you
recognize the signature of one K.G. Moheet
as managing director on behalf of Channel

16 (handing) ?

A. (Complying. )
No.
QO. Well, is that his name there on

the document?
MR. HOGAN: Page 2 of what has
been marked as Defendants! F.
A. Yes, the name is there.

QO. And is there a signature there

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

33
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 299 of 330 PagalD #: 1112

Oo CO “FH

LO
il
12
13
14
15
16
17
18
19
20
al
22a
a3
24
25

S, SOHATLI

above the name?

A. Yes.

Q But you don't recognize it?
A, No.

Q Okay.

MR. KASPER: I would ask that
this document be marked for
identification as Defendants’ Exhibit
G (handing).

(Whereupon, the aforementioned
business agreement was marked as
Defendants! Exhibit G for
identification as of this date by the
Reporter.)

Q. I show this document to you

(handing).

MR. HOGAN: Are you ready?

THE WITNESS: Yes.

One second.

(Whereupon, a short recess was
taken.)

MR. KASPER: What is it?

MR. HOGAN: He's asking do you

recognize this document?

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

34
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 300 of 330 Paga|D #: 1113

12
13
14
15
16
17
18
19
20
Zl
22
23
24

25

S. SOHAIL
Q. Do you recognize that document?
A. (Complying. )
No.
Q. Independently whether you

recognize that document, are you aware that
there was an agreement between ATN New TV
and 1Stopmedia Entertainment Incorporated?
A. I don't know.
Q. Weli, I'm going to ask you to
review that document.

And would it be correct to say

that it appears to have been signed by a
Dr. Mafusa Ramen on behalf of ATN News TV
(phonetic) ?

MR. HOGAN: Note my objection.

MR. KASPER: To how I
pronounced the name?

MR. HOGAN: No,

Form,

So I think the question was do
you acknowledge if that's his
signature?

Do you know?

THE WITNESS: TI don't know.

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

35
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 301 of 330 PagelD #: 1114

i hp

Oo 34 OH UB

10
11
12
13
14
15
16
17
18
L9
20
2i
22
23
24
25

S. SOHAIL

MR. KASPER: I ask that this
document be marked as Defendants’ H
for identification (handing).

(Whereupon, the aforementioned
business agreement was marked as
Defendants' Exhibit H for
identification as of this date by the
Reporter.)

MR. KASPER: Off the record
counsel.

(Whereupon, an off-the-record
discussion was held.)
Q. I show you this document which

has been marked as Defendants' Exhibit H

(handing) .
A. (Complying. )
OQ. And I ask you: Independent of

this document, are you aware of an
agreement between ATN BanglaLimited and
1Stop Media & Entertainment, Incorporated?
A. No.
Q. Now that you have seen that
document, are you now aware of an agreement

between them or what purports to be an

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

36
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 302 of 330 PagalD #: 1115

oO Wb OO SDH OF SP WD Nw H

bt
pA

12
13
14
15
16
17
18
19
20
ad
Aa
23
24
25

S. SOHAIL
agreement between them?

A. lim not sure.

Q. And 1s it correct if you would
be kind enough to examine the document, is
it correct that it appears to have been
signed by GNMD Shansul Uda (phonetic)?

A. Yes, itis signed by them.

MR. HOGAN: It appears to be
signed by them.

A. It appears.
MR. KASPER: I would ask this

document be marked for identification

as Defendants' Exhibit I (handing).
(Whereupon, the aforementioned

business agreement was marked as

Defendants' Exhibit I for

identification as of this date by the

Reporter.)

Q. Are you aware of an agreement
between International TV Channel Limited
otherwise known as Capital NTV and
1Stopmedia and Entertainment, Incorporated?

A. No.

Q. I'm going to ask you to examine

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

37
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 303 of 330 Pagg!ID #: 1116

Oo JI A fe SP Ww NM Pp

oO

10
11
12
13
14
15
16
17
18
19
20
2d
2a
23
24

25

S. SOHAIL
the document that's been marked as
Defendants' Exhibit I and ask you if it is
correct that it appears to be an agreement
between International TV Channel Limited

otherwise known as NTV and 1Stop Media &

Entertainment.
A, Tim not sure.
Q. I'm going to ask you to review

said document briefly and go to the last

page, second to last page.

And isn't it correct that this
document appears to have been executed by
one Alhaj} Mohammad Mosaddak,
M-O-H-A-M-M-A-D M-O-S-A~D-D-A-K A-L-I on
behalf of International Television and

Channel Limited?

A. It appears to be.

Q. And are you familiar with that
gentleman?

A. No.

Q. Have you ever heard of him?

A. No.

MR. KASPER: Off the record.

(Whereupon, an off-the-record

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

38
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 304 of 330 Pag@|D #: 1117

Oo

ir

Oo Om ws HH

LO
11
12
13
14
15
16
17
18
19
20
ad
22
23
24

25

S. SOHAIL

discussion was held.)

Q. Are you aware of an agreement
between Independent Television Limited, an
entity known as Independent Television
Limited otherwise known as ITV and
1Stopmedia and Entertainment, Incorporated?

A. I'm sorry.

What's the question?

MR. KASPER; I'll rephrase.

Q. Are you aware of an agreement
between an entity known as Independent
Television Limited also known as ITV and
the company known as i1Stopmedia and
Entertainment, Incorporated?

A. I don't know.

MR. KASPER: I would ask this
be marked for identification as
Defendants' Exhibit J (handing).

(Whereupon, the aforementioned
business agreement was marked as
Defendants' Exhibit J for
identification as of this date by the
Reporter.)

Q. Sir, I show you the document

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

39
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 305 of 330 Paga|lD #: 1118

il db

Oo 8S OW SH

12
13
14
15
16
17
18
19
20
21
ae
23
a4
a2

S. SOHATL
that’s been marked as Defendants! Exhibit J

and I ask you: Do you recognize it by any

chance?
A. (Complying.)
No.
Q. Does it appear to be an

agreement between Independent Television
Limited ITV and 1Stop Media &
Entertainment?
A. It appears to be.
But I'm not sure.

Q. Now, I'm going to ask you to
review the signature page.

Is it correct that the name M.
Shamsur Rahman is on that page?

A. Yes.

QO. And is it correct that there
appears to be a signature subscribed above
that name?

A. Yes.

Q. Do you recognize that name; Mr.
M. Shamsur Rahman by any chance?

A. I don't remember.

Q. Did you ever done business with

DIAMOND REPORTING (718) 624-7200 info@diamondreporting,com

40
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 306 of 330 PagalD #: 1119

Dm GW NM BE

(7

oOo OW CO SF

12
13
14
15
16
17
18
19
20
21
22
23
24
25

S. SOHAIL
him?
A. I don't remember.
QO. Does any company you are

associated with ever sign an agreement with

a person known as M. Shamsur Rahman?

A. I don't remember.

Q. Do you recognize any his
signature?

A. No.

MR. KASPER: If you could give
me a moment, Counsel, or if you want
to take a quick break.

MR. HOGAN: That's fine.

(Whereupon, a short recess was
taken.)

Q. You may recall, sir, that I
asked you whether Star Cable was involved
in any other litigation either as a
plaintiff or a defendant.

And can we agree your answer

was yes?
A. I'm sorry.
What is the question again?
Q. Sir, you recall I asked you

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

Al
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 307 of 330 PaggID #: 1120

t)

Hs

il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

S. SOHAIL
whether Star Cable was involved in any
litigation, correct?

A. Yes.

Q. And was it my recall correctly
that you answered yes?

A. Yes.

Q. Now, do you recall in this
other litigation was Star Cable involved in
either a plaintiff or as a defendant?

A. itm not sure.

QO. Well, would it help if I said
were they being sued or were they suing?

A. I don't remember.

Q. Did Star Cable, to your
knowledge, enter into an agreement with
Shamal Bangla Media Limited otherwise known
as Banglavision?

A. Yes.

Q. And do you recall the date that
Star Cable entered into that agreement?

A. Not sure.

Q. I'm not asking you to speculate
but roughly speaking, was it within the

last several years?

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

42
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 308 of 330 PagalD #: 1121

DB wi mM

12
13
14
15
16
17
18
L9
20
2i
22
23
24

25

S. SOHAIL

A. Yes.

Q. Was it 2014 or 2015?

A. I'm not sure.

Q. Was it more recently than 2015
or was it earlier than 2015?

A. I would say around 2015.

Q. And is that agreement still in
force?

A. Yes.

Q. Now, do you have any knowledge

of Banglavision Company sending a notice of
default to anyone on August 24th, 2016?

A. I don't know.

Q. Isn't it correct that or would
it refresh your recollection --

MR. KASPER: If you don't mind
me phrasing the question in that
matter, Counsel.

Q. -- that Star Cable was sent a
notice of default on or about August 24,
2016?

A. I'm not sure.

MR. KASPER: Off the record.

(Whereupon, an off-the-record

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

43
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 309 of 330 PaggID #: 1122

Oo -~F

10
11
12
13
14
15
16
L7
18
19
20
ad
22
23
a4
25

S. SOHATL

discussion was held.)

MR. KASPER: I'm going to ask
that this document be marked as
Defendants' Exhibit K (handing).

(Whereupon, the aforementioned
notice of affidavit was marked as
Defendants! Exhibit K for
identification as of this date by the
Reporter.)

QO. Sir, I show you this document
that's been marked as Defendants' Exhibit
K, and I ask you to confirm that it is
indeed dated August 24, 2016 (handing).

A. (Complying. )

I see no date on it.

Oh, yes, August 24. Yes.

Q. And i'm going to ask you to
turn to the first page.

A. (Complying. )

Q. I'm going to ask you to examine
it briefly and acknowledging to your very
capable counsel that the document, of
course, speaks for itself.

Isn't itt correct that that

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

44
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 310 of 330 PagelD #: 1123

A vw BP Ww KY

~

10
Li
12
13
14
15
L6
L7
18
19
20
21
22
23
24

25

S. SOHATL
document appears to be a notice of default
sent to Star Cable by BanglaVision Company?
MR. HOGAN: Note my objection.
A. It appears to be.
Q. T'm going to ask you to review

it, Sir, the entire document.

A. (Complying. )
Yes.
Q. And having reviewed that

document, I'm going to call your attention
to it once again and ask you: Is it
correct that as part of that notice that
BanglaVision Company is requesting that it
be provided the number of subscribers and
also to pay arrears as dues --
MR. KASPER: Counsel, I'm going

to withdraw my question.

Q. Isn't it correct that that
document asks to have Star Cable provide a
number for subscribers?

A. It appears to be, yes.

QO. And isn't it correct that that
document also asks to have Star Cable pay

arrears of dues within two months?

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

45
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 311 of 330 PagglD #: 1124

A Uo ® WwW bw BEB

10
121
12
13
14
15
16
17
18
19
20
al
2a
23
24
25

S. SOHATL
MR. HOGAN: Objection to form.
A. It appears to be.
Q. It appears to be that, sir.

Are you familiar with that

document ?
A. I don't remember.
Q. Well, to your knowledge, did

Star Cable ever comply in any way with the

requests contained in that document?

A. T'm not sure.
QO. Would you know if they didn't?
A. TI don't know.

MR. KASPER: I'm going to ask
that this document be marked as
Defendants' Exhibit L (handing).

(Whereupon, the aforementioned
letter was marked as Defendants'
Exhibit L for identification as of
this date by the Reporter.)

MR. KASPER: I would show this
document to the witness that's been
marked as Defendants' Exhibit L
(handing) .

Q. I ask you to review that

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

46
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 312 of 330 PageD #: 1125

Co OW © NS HH HO FPF WH BH

Ro pp
eo YR HW B® WY KH

19
20
al
aa
as
24
25

S. SOHAIL
document (handing).

A, (Complying. )

Q. Having reviewed that document,
T'm going to ask you: Is it a fact that
Star Cable received a legal notice from the
law offices of Mohammad A. Azis that Star
Cable should immediately cease and desist
broadcasting (phonetic)?

MR. HOGAN: Objection.

A. I don't remember.

MR. HOGAN: You Can answer.

THE WITNESS: I can answer?

MR. HOGAN: You already did.
Q. I'm sorry?

MR. HOGAN: I objected.

And he had previously answered
saying he doesn't remember so I just
reiterated to him.

Q. Independent of that document,
are you aware of any requests by an
attorney named Mohammad Azis to send a
cease and desist notice to Star Cable?

A. No.

QO. Did Star Cable ever cease and

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

47
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 313 of 330 PagglD #: 1126

~~ MM OO UBOUND

oO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

S. SOHAIL
desist broadcasting as a result of a
request to do so?

A. I don't know.

Q. Now, I'm going to call your
attention again to Exhibit K and call your
attention again to the name of the person
that signed the notice of default on behalf
of --

We are again addressing Exhibit
K. And if I did not ask you the question
previously: Are you familiar with the name
of the person that purported or appears to
have signed that notice of default on
behalf of Shamal Bangla Media Limited?

A. I don't know.

Q. Well, I'm going to ask you to
examine that document.

Does it correctly appear that a
ishrak Hosain signed that notice of default
as deputy managing director for Shamal
Bangla Media limited (phonetic)?

A. It appears to be.

Q. And are you aware that Shamal

Bangla Media Limited thereafter commenced a

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

48
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 314 of 330 Page|D #: 1127

Oo CO ~~ F A MN &

10
Li
12
13
14
15
L6
17
18
19
20
ai
22
23
24
25

S. SOHAIL
legal action in the Supreme Court of Bronx
County following this notice of default?

A. I don't remember.

Q. Are you aware of a lawsuit in
which Shamal Bangla Media Limited as
plaintiff claimed damages and sought an
injunction to restrain Star Cable from
broadcasting the BanglaVision channel?

A. I'm sorry.

Can you repeat that again?

Q. Are you aware of a legal action
in which BanglaVision channel otherwise
known as Shamal Bangla Media Limited

claimed damages against Star Cable North

America?
A. I don't.
Q. Are you aware of a legal action

in which Shamal Bangla Media Limited sought
an injunction to restrain Star Cable from
broadcasting its channel?

A. I don't remember.

Q. Are you aware of an agreement
between ITV, otherwise known as independent

TV Limited and Star Cable?

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

49
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 315 of 330 Pagg|D #: 1128

10
il
12
13
14
15
16
17
18
19
20
ad
aa
23
24
2D

S. SOHATL
A. i'm sorry.
Can you repeat that question
again?
Q. Are you aware of an agreement

between Independent TV Limited and Star

Cable?
A, Yes.
Q. Do you recall roughly when that

agreement was entered into?

A. I'm not sure.

Q. Would you know by any chance
who would have signed that agreement on
behalf of Independent TV Limited?

A. IT don't remember.

MR. KASPER: If we haven't done
it previously, I would call for
production of the agreement between
ITV Limited and Star Cable.

MR. HOGAN: Consistent with
what we previously discussed post EBT
demand, and we'll respond to it in
kind.

QO. Do you recali when you entered

into that agreement between Star Cable and

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

50
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 316 of 330 PagglD #: 1129

il
12
13
14
15
16
L7
18
19
20
al
aa
a3
24
25

S. SOHATL

Independent TV Limited?

A. I don't remember.

Q. Well, do you remember anything
about the nature of the agreement?

A. It was exclusive rights.

Q. So you do remember what the
agreement was.

And having indicated you
remember that, you're telling me that the
nature of the agreement was something as to
providing exclusive rights?

A. Yes.
Q. Could you tell me what

exclusive rights were obtained in that

agreement.

A. Independent TV broadcasting
rights.

QO. To broadcast what?

A. The TV channel.

QO. Do you recall what TV channel?

A. Independent TV Channel.

QO. And that was by Star Cable?

A. Yes.

Q. Now, is that agreement between

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

51
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 317 of 330 Page|D #: 1130

I DO MW S&F W te

oO 860

10
Li
12
13
14
15
16
17
18
19
20
421
22
23
24
25

S. SOHAIL
Star Cable and ITV, otherwise known as
Independent TV still in effect?

A. Yes.

Q. So you say this agreement is
still in effect. But isn't it correct that
you were served with a notice of
termination as to an agreement between -- I
shouldn't say you, sir.

Isn't it correct that Star
Cable and yourself in capacity as a
director of Star Cable was served with a
notice of termination by Independent TV
Limited or ITV?

MR. HOGAN: Objection to form.

The witness never testified he

was a director. He testified he was

a VP with a hundred percent of the

stock being held by his partner.

You can answer that question
with that objection outstanding.

MR. KASPER: At this point, I'm
going ask that this document be

marked as Respondent's Exhibit M

(handing).

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

52
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 318 of 330 PageJD #:1131

Oo CO 7 DB MO SP WwW DB

wa
OQ

li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

S. SOHATL

(Whereupon, the aforementioned
notice for terminating the network
was marked as Defendants' Exhibit M
for identification as of this date by
the Reporter.)

MR. KASPER: I am showing this
document marked as Defendants’
Exhibit M to the witness.

0. I'M going to ask you to please

review it, sir.

A. (Complying. )
Yes.
Q. Is it correct that that

document appears to have been signed by an
individual known as Mr. Shamsur Rahman?
A. It appears to be.
Q. I call your attention to the
first page of that document.
Isn't it correct that that
first page of that document appears to be

addressed to you individually?

A. (Complying. )
Yes.
QO. I'm sorry.

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

53
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 319 of 330 Pagg|D #: 1132

Lid

Oo wT mm UW wb

10
LL
L2
13
14
15
16
17
18
L9
20
21
22
23
24

25

S. SOHAIL
Your answer again, sir?

A, Yes.

QO. And as a result of that
document, did Star Cable cease and desist
in doing anything?

A. No.

Because our contract was valid.

Q. I'm sorry.

Your contract was?
A. Our contract is valid.
Okay.
Do you know who Shamsur Rahman
is?

A. tT don't remember.

When you say the contract was

valid, in what manner do you mean that?

MR. HOGAN: It calls for a
legal conclusion.

Objection.

MR. KASPER: I'm asking him if
he knows.

His personal opinion.

MR. HOGAN: You Carn answer.

A. According to our contract,

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

54
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 320 of 330 Pagel) #: 1133

oOo J B® OF SP WH MH FF

10
11
12
13
14
15
16
17
18
i9
20
21
22
23
24
25

S. SORAITL
EXHIBIT EXHIBIT
NUMBER DESCRIPTION PAGE
Pp Network Affiliation
Agreement 66
Summons 68
Affidavit of Service 68

(Exhibits retained by Counsel.)

INDEX
EXAMINATION BY PAGE

MR. KASPER 5

INFORMATION AND/OR DOCUMENTS REQUESTED
INFORMATION AND/OR DOCUMENTS PAGE

(None)

QUESTIONS MARKED FOR RULINGS
PAGE LINE QUESTION

(None)

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

72
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 321 of 330 Pagal #: 1134

So s+ mom Om Be WwW BR ee

\O

10
11
12
13
14
ie)
16
17
18
19
20
ad
22
23
24
25

S, SOHAIL
CERTIFICATE
STATE OF NEW YORK )
COUNTY OF NASSAU ) eee

I, MARTHA TRIKAS, a Notary Public for
and within the State of New York, do hereby
certify:

That the witness whose examination is
hereinbefore set forth was duly sworn and
that such examination is a true record of
the testimony given by that witness.

I further certify that I am not
related to any of the parties to this
action by blood or by marriage and that I
am in no way interested in the outcome of
this matter.

IN WITNESS WHEREOF, I have hereunto

set my hand this 25th day of June, 2018.

VY Shin

MARTHA TRIKAS

 

DIAMOND REPORTING (718) 624-7200 info@diamondreporting.com

73
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

x

 

STAR CABLE NA, INC., Docket No. 16-cv-04067

Plaintiff,

VS.

TOTAL CABLE USA LLC. and RADIANT IPTV REPLY AFFIDAVIT OF SAIFUL

SIDDIQUE
Defendants.

 

x

I Saiful Siddique, do swear under penalty of perjury as follows:

1.

I am the President of the Defendant 1stopmedia & Entertainment Inc. d/b/a Radiant IPTV
and as such I am conversant with the facts and circumstances of this case.

I am making this affidavit in opposition to the affidavit filed by Bob Rasul in opposition
to the motion filed by Istopmedia & Entertainment Inc. in support of dismissal of the
compiaint.

In the affirmation in support of motion for summary judgment, our attorney has stated in
paragraph 2 of the affirmation that Defendant istopmedia & Entertainment Inc. d/b/a
Radiant IPTV has been broadcasting channels with the consent and on the basis of a
written agreement with the content owners. In the affirmation in support of motion, we
have annexed Exhibit G containing the certification from Jamuna TV dated January 10,
2017, signed by ASM Arifur Rahman, the head of broadcast operation engineering,
certifying that 1stopmedia & Entertainment Inc. is Jamuna TV’s client and Jamuna TV
granted rights to Istopmedia & Entertainment Inc. in North America and Canada. This

certification also provides that no other organization has any valid exclusive right with
Jamuna TV to broadcast Jamuna TV anywhere in the world. We have also annexed a
certification pertaining to the channel Banglavision certifying that Star Cable NA Inc. has
no valid agreement to broadcast Banglavision. We also annexed Exhibit | certifying that
Star Cable NA Inc. has no legal valid agreement with MyTV. Exhibit J annexed with the
affirmation in support of the motion is a letter issued to Sajid Sohail dated August 23,
2016, terminating the agreement between Ekushey and Star Cable NA Inc. Exhibit K
annexed with the affirmation is the agreement between Asian TV and Istopmedia &
Entertainment Inc. granting broadcasting rights to 1stopmedia & Entertainment Inc.
Exhibit M annexed with the affirmation is the agreement between ATN Bangla Ltd. and
lstopmedia & Entertainment Inc. dated September 23, 2014 granting broadcasting rights.
Exhibit N is an agreement between ATN News Ltd. and istopmedia & Entertainment
Inc. dated December 1, 2014 granting broadcasting and distribution rights to 1stopmedia
& Entertainment Inc. Exhibit O is an agreement dated June 1, 2015 between Boishakhi
Media Ltd. and 1stopmedia & Entertainment Inc. granting broadcasting rights to
lstopmedia & Entertainment Inc. Exhibit P is an agreement between International TV
Channel and lstopmedia & Entertainment Inc. granting broadcasting rights to Istopmedia
& Entertainment Inc. Exhibit Q is the agreement between Independent TV Ltd. and
istopmedia & Entertainment Inc. granting broadcasting rights to 1stopmedia &
Entertainment Inc. I have already filed an affidavit with the motion seeking summary
judgment.
. The Court set up deadlines for filing the motion, opposition and reply. The Court ordered
that the Defendants’ motion seeking summary judgment was due by March 14, 2019, the

Plaintiff’s response was due March 21, 2019 and the status conference was scheduled on
March 26, 2019 (Docket sheet dated March 7, 2019). On March 30, 2019, the Court
granted extension of time with consent of Defendant’s Counsel and changed the schedule
as ordered on March 7, 2019 (Docket No. 78). The Court ordered that the Defendants’
motion shall be served by March 25, 2019; Plaintiff's opposition shall be served by April
9, 2019, the Defendants’ reply shall be served by April 17, 2019 and all papers would be
filed by the end of April 19, 2019. On March 25, 2019, the Defendants provided the
notice of motion and supporting documents as ordered by the Court to the attorney for the
Plaintiff. Due to oversight the memorandum prepared by my attorney was not provided
to the Plaintiff's attorney along with the notice of motion seeking summary judgment.
On March 20, 2019, our attorney wrote a letter to this Honorable Court requesting to
extend the time to file a reply by the Defendants by April 25, 2019 since he was on
vacation. The letter was written with the consent of the Plaintiff's attorney Michael
Cassell, the Plaintiff's attorney (Docket No. 79). Subsequently on Aprii 18, 2019, our
attorney received an email from the Plaintiff's Counsel indicating therein that he was
trying to provide the opposition by the end of April 19, 2019 but he needs a few days
extension due to his hectic schedule. Our attorney responded to the email that if he
received the opposition by April 23, 2019, he would need time to file the reply until May
2, 2019. The Plaintiff's Counsel sent another email indicating that he consents to as
much time as the Defendants needed to provide the reply.

. The Plaintiff's Counsel served the opposition and the memorandum of law on April 23,
2019. Though the deadline to file the opposition was April 9, 2019, the Plaintiff's

attorney Michael Cassell filed the opposition on April 23, 2019. However, the Plaintiff's
attorney did not write a letter to the Court for approval of change of schedules to file an
opposition as ordered by the Court on April 2, 2019.

Shahid Bob Rasul in his affidavit indicates that he is the Chief Technology Officer of the
Plaintiff Star Cable NA Inc. and he submitted the affidavit in opposition to the motion for
summary judgment filed by Istop Media & Entertainment Inc. The Chief Technology
Officer is simply an employee of the Plaintiff and has no personal knowledge about the
issues involved in the motion for summary judgment. Mr. Rasul does not state in his
affidavit that he has personal knowledge of the facts of the case and/or source of his
knowledge. The declaration/affidavit must be based on personal knowledge.

. The Defendant Istop Media & Entertainment Inc. has annexed various agreements with
ihe content owners, Exhibits K, L M, N, O, P and Q with the affirmation in support of the
motion for summary judgment. Mr. Rasul in his affidavit does not deny that these
agreements were not executed between the Defendant 1stop Media & Entertainment Inc.
and the content owners. Sajid Sohail, the Vice President of Star Cable NA Inc. appeared
in the deposition conducted by Joseph F. Kasper, Of Counsel of Bhatia & Associates
PLLC. In response to a question of whether Mr. Sohail was aware that Asian Telecast
Ltd. entered into agreement with Istop Media & Entertainment Inc. on November 20,
2014, his response was “I do not know.” (Page 28, lines 3-8 of the examination of Sajid
Sohail). The agreement was exhibited during the deposition as Exhibit D. Mr. Kasper,
asked another question of whether Mr. Sohail was aware that there was a second
agreement between Asian TV and Istop Media & Entertainment Inc. on June 6, 2016, his
response was “] do not know.” (Page 30, lines 14-18 of the examination of Sajid Sohail).

This agreement was exhibited as Exhibit E. In response to another question of whether
Mr. Sohail was aware that Ekushey TV also entered into agreement with Istop Media &
Entertainment Inc. and the agreement was signed by Fakrool Alam on behalf of Ekushey
TV, his response was “I do not Know.” (Page 32, lines 9-16 of the examination of Sajid
Sohail). Mr. Kasper asked Mr. Sohail whether he was aware that the entity known as
Channel 16 also entered into agreement with Istop Media & Entertainment Inc., his
response was “I do not know.” (Page 32, lines 22-25 and page 33, lines 2-3 of the
examination of Sajid Sohail). The agreement was exhibited as Exhibit F. In response to
the question, whether Mr. Sohail recognized the agreement between ATN News TV and
stop Media & Entertainment Inc., he responded “I do not know.” (Page 35, lines 5-9 of
the examination of Sajid Sohail). In response to the question of whether he was aware of
the agreement between ATN Bangla Ltd. and Istop Media & Entertainment Inc., he
responded “No.”, (Page 36, lines 18-22 of the examination of Sajid Sohail), In response
to the question of whether Mr. Sohail was aware of the agreement between International
TV Channel Ltd. and 1stop Media & Entertainment Inc., again he responded “No.”,
(Page 37, lines 20-24). In response to the question of whether Mr. Sohail was aware of
the agreement Independent TV Ltd. and istop Media & Entertainment Inc., his response
was “I do not know.” (Page 39, lines 11-16 of the examination of Sajid Sohail). The
agreement was exhibited as Exhibit J during the deposition. Mr. Kasper also confronted
in the deposition that a notice of default was issued to Star Cable NA Inc. by
Banglavision. Mr. Sohail admitted that in the notice of default, Banglavision requested
Star Cable NA Inc. to pay the arrears within two months. Mr. Kasper questioned Mr.
Sohail of whether Star Cable NA Inc. ever complied with the notice of default and Mr.

Sohail responded, “I am not sure.” (Page 46, lines 8-11 of the examination of Sajid
Sohail. In fact, Mr. Kasper confronted all of the agreements between Istop Media &
Entertainment Inc. and the content owners and the response of Mr. Sohail was that he
wasn’t aware of any agreements.

The real controversy in the present case is whether the Defendant Istop Media &
Entertainment Inc. has been broadcasting various channels mentioned in the complaint
with the consent and based on the agreement between the content owners and istop
Media & Entertainment Inc. The Defendant l1stop Media & Entertainment Inc. has filed
the agreements between the content owners and istop Media & Entertainment Inc. The
Plaintiff does not deny in the affidavit of Mr. Rasul or in the deposition of Mr. Sohail the
execution of the agreements between the content owners and lstop Media &
Entertainment Inc. but allege that the content owners granted exclusive rights to the
Plaintiff to broadcast the channels. Assuming arguendo that the content owners in
violation of the agreements with the Plaintiff also executed agreements with other entities
including istop Media & Entertainment Inc., the Plaintiff has no cause of action to sue
the entities who have also been granted rights to broadcast the channels by the content
owners. If the content owners in violation of their agreement with the Plaintiff also
granted rights to other entities, the Plaintiff should have sued the content owners seeking
damages and not other entities who have been broadcasting the channels with the consent
of the content owners. The Court will also note that we have annexed with complaint,
answer and stipulation of dismissal of another action commenced by Star Cable NA Inc.
against Lalon TV Inc., Total Cable BD, Habibur Rahman, Shahinul Karim, Shahidul

Bari, Syed Ahmed and Ahmodul Barobhuiya.
9. The Plaintiff Star Cable NA Inc. was represented by the attorney Michael Cassell in its
action commenced against Lalon TV and others, and when Lalon TV showed the
agreements between Lalon TV with the content owners, the Plaintiff's attorney Michael
Cassell agreed to discontinue that action and a stipulation of dismissal was signed by the
respective attorneys of the parties and so ordered by the Court. The Court will note that
the allegations in the complaint against Lalon TV and against Total Cable USA LLC &
stop Media & Entertainment Inc. are identical. The complaint was filed against Lalon
TV and other alleging violation of the copyright in respect of the same eight channels, the
violations of which is alleged in the present complaint filed against Total Cable USA
LLC & |stop Media & Entertainment Inc.

10. As stated above, Mr, Rasul is the Chief Technology Officer as admitted himself in his
affidavit and he does not claim that he has personal knowledge that the agreements with
the content owners are continuing. Exhibit A is the affiliation agreement with
Independent TV Ltd. and Star Cable NA Inc. signed by Sajid Sohail on behalf of Star
Cable NA., Inc. and Shamsur Rahman on behalf of Independent TV Ltd. on November
26, 2014. The affiant, Mr. Rasul is not a signatories to the agreement which was for three
years. In paragraph 12 of the affidavit, Mr. Rasul states that this agreement is not
terminated. Relevant clause 2 of the agreement pertaining to termination states that after
the expiration of 3 years, the fee shall be negotiated, and the network shall provide a
written notice to the affiliate of the proposed license fee for the next renewal. Mr. Rasul
does not allege in his affidavit that any fee was negotiated after the term of three years.
There is therefore no evidence that the affiliation agreement between the Plaintiff and

Independent TV is still in force. Clause 1 of the agreement further provides that the
11.

12.

affiliate shall have non-exclusive rights to distribute the services. Similarly, the
agreement annexed as Exhibit B with the affidavit of Mr. Rasul was not signed by Mr.
Rasul and was signed by Sajid Sohail as the Director of Star Cable NA Inc. Sajid Sohail
who testified in the deposition on behalf of the Plaintiff did not file any affidavit in
opposition. The other agreements between Star Cable NA Inc. and the content owners
annexed as Exhibits C, D, E, F, G and H were all signed by Sajid Sohail. Mr. Rasul was
not the signatories of any agreement.

Mr. Rasul alleged in his affidavit that the documents filed by Istop Media &
Entertainment Inc. are not authenticated. However, Mr. Rasul does not claim that the
documents relied upon by 1stop Media & Entertainment Inc. were not signed by the
content owners or those documents were fabricated or false.

Star Cable NA Inc. never served any notice to 1stop Media & Entertainment Inc. prior to
the commencement of this action. Digital Millennium Copyright Act provides the
requirement of written notice by a party who is believed to be affected by copyright
infringement. Star Cable NA Inc. never served any notice to lstop Media &
Entertainment Inc. to notify of any wrong doing. In fact, lstop Media & Entertainment
Inc. d/b/a Radiant IPTV took all legal permission from the copyright owners directly in
order to broadcast their contents in the US and Canada. [stop Media & Entertainment
Inc. continues paying the license fees to the content owners directly. For broadcasting
various channels. The content owners never served any notice to 1stop Media &
Entertainment Inc. for copyright infringement directly or indirectly. N None of the Tv
channel owners ever notified Istop Media & Entertainment Inc. that they are violating the

rights of Star Cable NA Inc.
Case 1:16-cv-04067-SJ-CLP Document 82 Filed 05/06/19 Page 330 of 330 PagelD #: 1143

WHEREFORE, | request that the motion filed by the Defendant Istop Media & Entertainment

Inc. seeking dismissal of the complaint be granted along with any other just and proper relief.

Saiful Siddique

 

Verified On: May 2, 2019
In the County of New York
In the State of New York

   

TISH KUMAR BHATIA
Notary Public, State Of New York
No, O28 eh

din New Yo
coerrission Expires 05/31/2020
